               Case 19-11791-BLS        Doc 232       Filed 09/25/19   Page 1 of 139



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                  )    Chapter 11
In re:                                            )
                                                  )    Case No. 19-11791 (BLS)
Loot Crate, Inc., et al.,1                        )
                                                  )    Jointly Administered
                             Debtors.             )
                                                  )    Related Docket Nos. 13, 44, and 144
                                                  )

FINAL ORDER (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN POSTPETITION
  FINANCING ON A SUPER-PRIORITY, SENIOR SECURED BASIS AND (B) USE
CASH COLLATERAL, (II) GRANTING (A) LIENS AND SUPER-PRIORITY CLAIMS
 AND (B) ADEQUATE PROTECTION TO CERTAIN PREPETITION LENDERS, (III)
 MODIFYING THE AUTOMATIC STAY, AND (IV) GRANTING RELATED RELIEF

         Upon the motion (the lMotionm)2 [Docket No. 13], dated August 12, 2019, of Loot Crate,

Inc. and certain of its affiliates, as debtors and debtors in possession in the above-captioned cases

(each, a lDebtorm and, collectively, the lDebtorsm) pursuant to sections 105, 361, 362, 363(c),

363(e), 364(c), 364(d), 364(e), and 507 of title 11 of the United States Code (the lBankruptcy

Codem), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the

lBankruptcy Rulesm), and Rule 4001-2 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the lLocal Rulesm), seeking

entry of an order (this lFinal Orderm) providing for, among other things:

         (i)    authority for the Debtors to obtain senior secured, priming, postpetition financing

on a super-priority basis pursuant to the terms and conditions of that certain Debtor in Possession

Credit Agreement by and among Debtor Loot Crate, Inc. as Borrower, and Debtor Loot Crate

1
       The Debtors are the following four entities (the last four digits of their respective
taxpayer identification numbers, if any, follow in parentheses): Loot Crate, Inc. (7119); Loot
Crate Holdings, Inc.; LC Funding, Inc.; and Loot Crate Parent, Inc. The Debtorsn noticing
address in these Chapter 11 cases is 3401 Pasadena Avenue, Los Angeles, CA 90031.
2
      Capitalized terms used by not defined herein shall have the meanings ascribed to them in
the Motion.


209670301 v2
                 Case 19-11791-BLS       Doc 232       Filed 09/25/19   Page 2 of 139



Parent, Inc., Debtor LC Funding, Inc., and Debtor Loot Crate Holdings, Inc. as Guarantors, and

Money Chest LLC, as administrative agent and collateral agent (in its capacity as administrative

and collateral agent, and including any of its Affiliates (including any branches thereof)

performing any of the functions of administrative agent or collateral agent hereunder or under

any of the other Loan Documents, the lDIP Agentm) for Money Chest LLC (together with any

other lenders party thereto and their respective affiliates, successors and assigns, the lDIP

Lendersm), substantially in the form annexed to this 9_ebdnc Interim Order (I) Authorizing the

Debtors to (A) Obtain Postpetition Financing on a Super-Priority, Senior Secured Basis and (B)

Use Cash Collateral, (II) Granting (A) Liens and Super-Priority Claims and (B) Adequate

Protection to Certain Prepetition Lenders, (III) Modifying the Automatic Stay, (IV) Scheduling a

Final Hearing, and (V) Granting Related Relief %dXU lInterim Orderm& N:_S[Ud D_) //O Qc ;hXYRYd

A (as such agreement may be amended, restated, amended and restated, extended, modified,

supplemented, or replaced from time to time in accordance with its dUb]c' dXU lDIP Credit

Agreementm Q^T dXU VY^Q^SY^W Q^T VY^Q^SYQ\ QSS_]]_TQdY_^c ]QTU QfQY\QR\U `ebceQ^d d_ dXU :?F

9bUTYd 7WbUU]U^d Q^T dXU _dXUb :?F :_Se]U^dc %Qc TUVY^UT RU\_g&' dXU lDIP Facilitym&6

         (ii)     authority for the Debtors to (a) execute, deliver, and perform under the DIP Credit

Agreement and all other related or ancillary documents and agreements (including the Budget (as

defined below)), and (b) perform such other acts as may be necessary or desirable in connection

with the DIP Documents (as defined below);

         (iii)    authority for the Debtors to obtain senior secured, priming, postpetition financing

on a super-priority basis pursuant to the terms and conditions of that certain Debtor In Possession

Security Agreement by and among the Debtors and the DIP Agent, substantially in the form

annexed hereto as Exhibit A (as such agreement may be amended, restated, amended and



                                                   2
209670301 v2
                Case 19-11791-BLS       Doc 232       Filed 09/25/19   Page 3 of 139



restated, extended, modified, supplemented, or replaced from time to time in accordance with its

terms, the lDIP Security Agreementm);

         (iv)    authority for the Debtors to (a) execute, deliver, and perform under the DIP Credit

Agreement, the DIP Security Agreement, and all other related or ancillary documents and

agreements (including the Budget) (collectively, the lDIP Documentsm), and (b) perform such

other acts as may be necessary or desirable in connection with the DIP Documents;

         (v)     authority for the Debtors to (a) use lcash collateral,m as such term is defined in

section 363 of the Bankruptcy Code and/or under the DIP Documents, as applicable (the lCash

Collateralm), subject to (x) the restrictions set forth in the DIP Documents and this Final Order,

and (y) the grant of adequate protection to the Current Prepetition Secured Parties for any

diminution in value of their interests in the Prepetition Collateral and the Prepetition Second Lien

Collateral (each as defined herein), and (b) access and use the postpetition financing made

available under the DIP Facility (the lDIP Financingm) to (x) fund the Debtorsn chapter 11 cases

and the continued operation of their businesses as Debtors, and (y) fund certain fees and

expenses associated with the consummation of the transactions contemplated in the DIP

Documents, each on the terms set forth herein and the DIP Documents, and in each case

consistent with the Budget;

         (vi)    a grant of automatically perfected, valid, enforceable, and unavoidable security

interests and liens, pursuant to sections 364(c)(2), 364(c)(3), and 364(d)(l) of the Bankruptcy

Code, on all DIP Collateral (as defined herein) and assets of the Debtors, including Avoidance

Proceeds and Avoidance Actions (each as defined below) and the products and proceeds thereof

but solely to the extent provided herein;




                                                  3
209670301 v2
                 Case 19-11791-BLS      Doc 232       Filed 09/25/19   Page 4 of 139



         (vii)    a grant, with respect to the obligations of the Debtors hereunder and under the

other DIP Documents (and subject only to the Carve-Out described in paragraph 32 hereof), of

an allowed super-priority administrative expense claim in each of the Debtorsn bankruptcy cases

(and against each of the Debtorsn estates created pursuant to section 541 of the Bankruptcy

Code) pursuant to section 364(c)(l) of the Bankruptcy Code having priority over all

administrative expenses of the kind specified in or arising under any section of the Bankruptcy

Code (including sections 105, 326, 328, 330, 331, 503(b), 507(a), 507(6), 546(c), or 726

thereof);

         (viii) authority for the Debtors to pay the principal, interest, fees, expenses, and other

amounts payable under the DIP Documents as such become due, including the reasonable and

documented fees and disbursements of the DIP Agent and the DIP Lendersn attorneys, advisers,

accountants, and other consultants (collectively, the lDIP Obligationsm), all to the extent

provided in and in accordance with the terms of the DIP Documents and this Final Order;

         (ix)     a modification of the automatic stay imposed by section 362 of the Bankruptcy

Code to the extent necessary to implement and effectuate the terms and provisions of the DIP

Documents and this Final Order, as set forth herein; and

         (x)      approval of the Milestones as defined in the DIP Credit Agreement (the

lMilestonesm) in respect of the 363 sale process as described in the Declaration of Stuart

Kaufman in Support of First Day Motions and Related Relief (the lFirst Day Declarationm) (as

defined below), which Milestones are annexed hereto as Exhibit B;

and the Court having considered the Motion, the First Day Declaration filed concurrently with

the Motion, the DIP Documents, the evidence submitted or proffered at the (i) interim hearing to

consider the relief requested in the Motion held on August 13, 2019 (the lInterim Hearingm), (ii)



                                                  4
209670301 v2
               Case 19-11791-BLS       Doc 232       Filed 09/25/19    Page 5 of 139



second interim hearing to consider the relief requested in the Motion held on September 3, 2019

%dXU lSecond Interim Hearingm&' Q^T %YYY& final hearing to consider the relief requested in the

Motion held on September 18, 2019 (the lFinal Hearingm); and the Court having entered the

Interim Order granting the relief requested in the Motion on an interim basis on August 14, 2019;

and the Court having entered the Second Interim Order granting the relief requested in the

C_dY_^ _^ Q VebdXUb Y^dUbY] RQcYc _^ HU`dU]RUb ,+' -+,4 %dXU lSecond Interim Orderm& N:_S[Ud

No. 144], and notice of the Interim Hearing, Second Interim Hearing, and Final Hearing having

been given in accordance with Bankruptcy Rules 4001(b), (c), and (d), and 9014 and any

applicable Local Rule, including Local Rule 9013-1(m); and the Interim Hearing, Second Interim

Hearing, and Final Hearing having been held and concluded; and all objections to the relief

requested in the Motion having been withdrawn, resolved, or overruled by the Court; and based

on all pleadings filed with this Court, and all proceedings held before the Court; and it appearing

to the Court that granting the relief requested in the Motion is fair and reasonable and in the best

interests of the Debtors, their estates, and their creditors and equity holders, and is essential for

the continued operation of the Debtorsn businesses and is necessary to avoid immediate and

irreparable harm to the Debtorsn estates; and it further appearing that the Debtors are unable to

obtain unsecured credit for money borrowed allowable as an administrative expense under

section 503(b)(1) of the Bankruptcy Code; and adequate protection being provided on account of

the interests of certain holders of liens on the property of the estates on which liens are to be

granted; and after due deliberation and consideration, and for good and sufficient cause

appearing therefor:




                                                 5
209670301 v2
               Case 19-11791-BLS       Doc 232       Filed 09/25/19   Page 6 of 139



BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING, SECOND

INTERIM HEARING, AND FINAL HEARING BY THE DEBTORS, THE COURT HEREBY

MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW:

         A.     Petition Date. On August 11 and 12, 2019 (the lPetition Datem), each of the

                Debtors filed a separate voluntary petition under chapter 11 of the Bankruptcy

                Code in the United States Bankruptcy Court for the District of Delaware (the

                lCourtm) commencing these chapter 11 cases (collectively, the lChapter 11

                Casesm).

         B.     Debtors in Possession. The Debtors continue to operate their businesses and

                properties as debtors-in-possession pursuant to sections 1107 and 1108 of the

                Bankruptcy Code. No trustee or examiner has been appointed in these Chapter

                11 Cases.

         C.     Jurisdiction and Venue. This Court has jurisdiction over these proceedings

                and the persons and property affected hereby pursuant to 28 U.S.C. §§ 157(b)

                and 1334, and the Amended Standing Order of Reference from the United

                States District Court for the District of Delaware, dated as of February 29,

                2012. Consideration of the Motion constitutes a core proceeding under 28

                U.S.C. § 157(b)(2). The Court may enter this Final Order consistent with

                Article III of the United States Constitution. Venue for these Chapter 11

                Cases and proceedings on the Motion is proper in this district pursuant to 28

                U.S.C. §§ 1408 and 1409.

         D.      Committee Formation. On August 22, 2019, the Office of the United States

                 Trustee for the District of Delaware (the lU.S. Trusteem) appointed an official


                                                 6
209670301 v2
               Case 19-11791-BLS        Doc 232       Filed 09/25/19   Page 7 of 139



                 committee of unsecured creditors (the lCommitteem) in these Chapter 11 Cases

                 pursuant to section 1102 of the Bankruptcy Code.

         E.     DebtorsV Stipulations. Subject only to the rights of parties in interest as set forth

                in paragraph 35 hereof, after consultation with their counsel and financial

                advisors, the Debtors (on behalf of and for themselves and their estates) admit,

                stipulate, acknowledge, and agree to the following:

                (i)    Prepetition Credit Facility. Loot Crate, Inc. (lBorrowerm), Loot Crate

                Parent, Inc. (lParentm), the other Guarantors party to the Credit Agreement

                (defined below) from time to time (collectively with Parent, lPrepetition

                Guarantorsm, and each individually, lPrepetition Guarantorm, collectively with

                Borrower, lPrepetition Credit Partiesm, and each individually, a lPrepetition

                Credit Partym), Midtown Madison Management LLC, as administrative agent and

                collateral agent for the Lenders under the Credit Agreement described below (in

                such capacity, together with its successors and assigns, lPrepetition Agentm) and

                the Lenders thereunder (the lPrepetition Lendersm), are parties to that certain

                Credit Agreement dated as of August 3, 2018 (as it may have been amended,

                restated, modified, supplemented, or replaced from time to time prior to the

                Petition Date (the lPrepetition Credit Agreementm). The Prepetition Credit

                Agreement provided the Borrower with a credit facility (the lPrepetition Credit

                Facilitym) in the original amount of $21,000,000 as set forth in the Prepetition

                Credit Agreement, which was fully drawn, and under which additional advances

                were funded through amendments to the Prepetition Credit Agreement. The

                Debtors estimate that approximately $31,622,057 in principal and interest was



                                                  7
209670301 v2
               Case 19-11791-BLS       Doc 232       Filed 09/25/19   Page 8 of 139



                outstanding under the Prepetition Credit Facility as of the Petition Date, and the

                Debtors estimate that an additional amount of not less than $10,000,000 would be

                payable as a required Make Whole Amount under the Prepetition Credit Facility

                (calculated as if the Prepetition Credit Facility were repaid on the Petition Date)

                (collectively, the lPrepetition Obligationsm). The Prepetition Credit Facility is

                secured by first priority security interests and liens (the lPrepetition Liensm) on

                substantially all prepetition assets of the Prepetition Credit Parties (the

                lPrepetition Collateralm) pursuant to that certain Security Agreement dated as of

                August 3, 2018 and that certain Intellectual Property Security Agreement dated as

                of August 3, 2018 (as each may have been amended, restated, modified,

                supplemented, or replaced from time to time prior to the Petition Date) (the

                lPrepetition Security Agreementsm). On August 9, 2019, the Prepetition Credit

                Agreement and Prepetition Security Agreements were assigned to Money Chest

                LLC and Money Chest LLC became the sole Prepetition Lender (lSuccessor

                Prepetition Lenderm) and the administrative agent and collateral agent for the sole

                Prepetition Lender under the Prepetition Credit Agreement and Prepetition

                Security Agreements (lSuccessor Prepetition Agentm). The Prepetition Credit

                Agreement, Prepetition Security Agreements, together with all other notes, loans,

                guarantees, security, and related agreements and documents entered into in

                connection therewith are the lPrepetition Credit Documents.m

                (ii)   Prepetition Second Lien Obligations. Borrower, Loot Crate Holdings, Inc.

                (lHoldingsm), the other Guarantors party to the Prepetition Purchase Agreement

                (defined below) from time to time (collectively with Holdings, lPrepetition



                                                 8
209670301 v2
               Case 19-11791-BLS      Doc 232       Filed 09/25/19   Page 9 of 139



                Second Lien Guarantorsm, and each individually, lPrepetition Second Lien

                Guarantorm, collectively with Borrower, lPrepetition Second Lien Credit Partiesm,

                and each individually, a lPrepetition Second Lien Credit Partym), and Money

                Chest LLC (lPrepetition Second Lien Lenderm) are parties to that certain

                Securities Purchase Agreement dated as of August 3, 2018 (as it may have been

                amended, restated, modified, supplemented, or replaced from time to time prior to

                the Petition Date (the lPrepetition Purchase Agreementm). Pursuant to the

                Prepetition Purchase Agreement, the Prepetition Second Lien Lender purchased a

                Subordinated Convertible Promissory Note (the lPrepetition Second Lien Notem)

                in the amount of $2,500,000 on or about August 3, 2018. As of the Petition Date,

                the Debtors estimate that approximately $2,994,939.00 was outstanding under the

                Prepetition Second Lien Note (the lPrepetition Second Lien Obligationsm). The

                Prepetition Second Lien Obligations are secured by security interests and liens

                (the lPrepetition Second Liensm) on substantially all prepetition assets of the

                Prepetition Second Lien Credit Parties (the lPrepetition Second Lien Collateralm)

                pursuant to that certain Security Agreement dated as of August 3, 2018 and that

                certain Intellectual Property Security Agreement dated as of August 3, 2018 (as

                each may have been amended, restated, modified, supplemented, or replaced from

                time to time prior to the Petition Date (the lPrepetition Second Lien Security

                Agreementsm). The Prepetition Purchase Agreement, the Prepetition Second Lien

                Note, the Prepetition Second Lien Security Agreements, together with all other

                notes, loan, guarantee, security, and related agreements and documents entered

                into in connection therewith, are the lPrepetition Second Lien Documentsm. The



                                                9
209670301 v2
               Case 19-11791-BLS        Doc 232     Filed 09/25/19     Page 10 of 139



                 Prepetition Agent, the Prepetition Lenders, the Successor Prepetition Agent, the

                 Successor Prepetition Lender, and the Prepetition Second Lien Lender

                 collectively are the lPrepetition Secured Partiesm and the Successor Prepetition

                 Agent, the Successor Prepetition Lender, and the Prepetition Second Lien Lender

                 collectively are the lCurrent Prepetition Secured Partiesm.

                 (iii)   Prepetition Intercreditor Agreement. On or about August 3, 2018, the

                 Prepetition Agent and the Prepetition Second Lien Lender entered into that certain

                 Subordination and Intercreditor Agreement that, among other things, assigned

                 relative priorities to certain claims and liens arising under the Prepetition Credit

                 Documents and the Prepetition Second Lien Documents (the lPrepetition

                 Intercreditor Agreementm). The Prepetition Intercreditor Agreement is a

                 lsubordination agreementm within the meaning of section 510(a) of the

                 Bankruptcy Code in the Chapter 11 Cases.

                 (iv)    Validity and Priority of Prepetition Senior Indebtedness and Liens.

                 The Debtors acknowledge, agree, and stipulate that (a) the liens on the

                 Prepetition Collateral granted pursuant to the Prepetition Credit Documents

                 are binding, enforceable, non-avoidable, and perfected liens, and are not

                 subject to any challenge or defense, including avoidance, reduction, offset,

                 attachment,     disallowance,      disgorgement,      counterclaim,     surcharge,

                 recharacterization, or subordination, pursuant to the Bankruptcy Code or

                 applicable non-bankruptcy law; (b) the liens granted pursuant to the

                 Prepetition Credit Documents are senior to all security interests and liens in

                 the Prepetition Collateral other than any Permitted Priority Liens (as defined



                                                  10
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19     Page 11 of 139



                 in the DIP Credit Agreement); (c) the Prepetition Credit Documents are valid

                 and enforceable by the Successor Prepetition Agent and Successor Prepetition

                 Lender against each of the Debtors party to such agreements; (d) the

                 obligations under the Prepetition Credit Facility constitute legal, valid,

                 binding, and unavoidable obligations of the Debtors, enforceable in

                 accordance with the terms and conditions of the Prepetition Credit

                 Documents; (e) no offsets, challenges, defenses, claims, or counterclaims of

                 any kind or any nature to any of the obligations under the Prepetition Credit

                 Facility exist, and no portion of such obligations is subject to avoidance,

                 recharacterization, disallowance, or subordination pursuant to the Bankruptcy

                 Code or other applicable law; (f) the Debtors and their estates have no offsets,

                 defenses, claims, objections, challenges, causes of action; and/or choses in

                 action, including, without limitation, avoidance claims under chapter 5 of the

                 Bankruptcy Code, against the Prepetition Agent, the Prepetition Lenders, the

                 Successor Prepetition Agent, or the Successor Prepetition Lender and/or any

                 of such partiesn respective affiliates, parents, subsidiaries, controlling persons,

                 agents, attorneys, advisors, professionals, officers, directors, or employees

                 whether arising under applicable state or federal law (including, without

                 limitation, any recharacterization, subordination, avoidance or other claims

                 arising under or pursuant to sections 105, 510, or 542 through 553 of the

                 Bankruptcy Code) or arising under or in connection with any of the

                 Prepetition Credit Documents (or the transactions contemplated thereunder),

                 the obligations under the Prepetition Credit Facility, or the security interests



                                                 11
209670301 v2
               Case 19-11791-BLS        Doc 232    Filed 09/25/19   Page 12 of 139



                 and liens in the Prepetition Collateral; (g) as of the Petition Date, the

                 Prepetition Obligations constitute allowed, secured claims within the meaning

                 of sections 506(a) and 502 of the Bankruptcy Code, together with accrued and

                 unpaid interest, fees (including attorneysn fees and related expenses), costs,

                 expenses, and other charges of whatever nature owing in respect thereof; (k)

                 the Debtors hereby waive, discharge and release any right to challenge any of

                 the obligations under the Prepetition Credit Facility, the priority of the

                 Debtorsn obligations thereunder, and the security for (and the priority of the

                 liens securing) such obligations, and to assert any offsets, defenses, claims,

                 objections, challenges, causes of action, and/or choses in action against the

                 Prepetition Agent, Prepetition Lenders, Successor Prepetition Agent, or the

                 Successor Prepetition Lender, and/or any of their respective officers,

                 directors, or employees; and (1) any payments made on account of the

                 obligations under the Prepetition Credit Facility including the Prepetition

                 Obligations to or for the benefit of the Prepetition Agent, Prepetition Lenders,

                 Successor Prepetition Agent, or the Successor Prepetition Lender prior to the

                 Petition Date were payments out of the Prepetition Collateral in accordance

                 with the Prepetition Intercreditor Agreement, as applicable, and such

                 payments did not diminish any property otherwise available for distribution to

                 unsecured creditors.

                 (v)    Validity and Priority of Prepetition Second Lien Indebtedness and

                 Liens. The Debtors acknowledge, agree, and stipulate that (a) the liens on the

                 Prepetition Second Lien Collateral granted pursuant to the Prepetition Credit



                                                  12
209670301 v2
               Case 19-11791-BLS      Doc 232     Filed 09/25/19    Page 13 of 139



                 Documents are binding, enforceable, non-avoidable, and perfected liens, and

                 are not subject to any challenge or defense, including avoidance, reduction,

                 offset, attachment, disallowance, disgorgement, counterclaim, surcharge,

                 recharacterization, or subordination, pursuant to the Bankruptcy Code or

                 applicable non-bankruptcy law; (b) the liens granted pursuant to the

                 Prepetition Second Lien Documents are senior to all security interests and

                 liens in the Prepetition Second Lien Collateral except with respect to the

                 Prepetition Liens as provided in the Prepetition Intercreditor Agreement and

                 any Permitted Priority Liens; (c) the Prepetition Second Lien Documents are

                 valid and enforceable by the Prepetition Second Lien Lender against each of

                 the Debtors party to such agreements; (d) the obligations under the Prepetition

                 Second Lien Documents constitute legal, valid, binding, and unavoidable

                 obligations of the Debtors, enforceable in accordance with the terms and

                 conditions of the Prepetition Second Lien Documents; (e) no offsets,

                 challenges, defenses, claims, or counterclaims of any kind or any nature to

                 any of the obligations under the Prepetition Second Lien Documents exist,

                 and no portion of such obligations is subject to avoidance, recharacterization,

                 disallowance, or subordination pursuant to the Bankruptcy Code or other

                 applicable law; (f) the Debtors and their estates have no offsets, defenses,

                 claims, objections, challenges, causes of action; and/or choses in action,

                 including, without limitation, avoidance claims under chapter 5 of the

                 Bankruptcy Code, against the Prepetition Second Lien Lender and/or any of

                 its affiliates, parents, subsidiaries, controlling persons, agents, attorneys,



                                                13
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19    Page 14 of 139



                 advisors, professionals, officers, directors, or employees whether arising

                 under applicable state or federal law (including, without limitation, any

                 recharacterization, subordination, avoidance or other claims arising under or

                 pursuant to sections 105, 510, or 542 through 553 of the Bankruptcy Code) or

                 arising under or in connection with any of the Prepetition Second Lien

                 Documents (or the transactions contemplated thereunder), the obligations

                 under the Prepetition Second Lien Documents, or the security interests and

                 liens in the Prepetition Second Lien Collateral; (g) as of the Petition Date, the

                 Prepetition Second Lien Obligations constitute allowed, secured claims within

                 the meaning of sections 506(a) and 502 of the Bankruptcy Code, together with

                 accrued and unpaid interest, fees (including attorneysn fees and related

                 expenses), costs, expenses, and other charges of whatever nature owing in

                 respect thereof; (k) the Debtors hereby waive, discharge and release any right

                 to challenge any of the obligations under the Prepetition Second Lien

                 Documents, the priority of the Debtorsn obligations thereunder, and the

                 security for (and the priority of the liens securing) such obligations, and to

                 assert any offsets, defenses, claims, objections, challenges, causes of action,

                 and/or choses in action against the Prepetition Second Lien Lender and/or any

                 of its officers, directors, or employees; and (1) any payments made on account

                 of the obligations under the Prepetition Second Lien Documents including the

                 Prepetition Second Lien Obligations to or for the benefit of the Prepetition

                 Second Lien Lender prior to the Petition Date were payments out of the

                 Prepetition Second Lien Collateral in accordance with the Prepetition



                                                 14
209670301 v2
               Case 19-11791-BLS        Doc 232     Filed 09/25/19    Page 15 of 139



                 Intercreditor Agreement, as applicable, and such payments did not diminish

                 any property otherwise available for distribution to unsecured creditors.

                 (vi)    Cash Collateral. The Debtors acknowledge and stipulate that

                 substantially all of the Debtorsn cash, including the cash in their deposit

                 accounts, wherever located, whether as original collateral or proceeds of other

                 Prepetition Collateral or the Prepetition Second Lien Collateral, constitutes

                 Cash Collateral of the Successor Prepetition Agent, the Successor Prepetition

                 Lender, and the Prepetition Second Lien Lender, as and to the extent

                 applicable.

                 (vii)   Default by the Debtors. The Debtors acknowledge and stipulate that by

                 filing petitions for relief under chapter 11 of the Bankruptcy Code and

                 commencing these Chapter 11 Cases, and due to other events of default under

                 the Prepetition Credit Documents and the Prepetition Second Lien

                 Documents, all of their debts and obligations under the Prepetition Credit

                 Documents and the Prepetition Second Lien Documents (including, without

                 limitation, any premiums payable thereunder) are immediately due and

                 payable.

         F.      Consent to Adequate Protection and Priming Liens. The Successor Prepetition

                 Agent, the Successor Prepetition Lender, and the Prepetition Second Lien Lender

                 each have provided consent to (i) the adequate protection provided in paragraph

                 11 of this Final Order and (ii) the priming of their respective liens on the

                 Prepetition Collateral and the Prepetition Second Lien Collateral on the terms set

                 forth in paragraph 6 of this Final Order.



                                                  15
209670301 v2
               Case 19-11791-BLS        Doc 232     Filed 09/25/19     Page 16 of 139



         G.      Findings Regarding the Postpetition Financing.

                 (i)    Request for Postpetition Financing. The Debtors seek authority to: (a) use

                 Cash Collateral on the terms described herein, and (b) access and use the liquidity

                 provided under the DIP Facility to: (i) finance ongoing debtor in possession

                 working capital purposes, as provided for in the Budget (as defined herein), and

                 other general corporate purposes; and (ii) finance transaction fees, costs and

                 expenses related to the DIP Credit Agreement, in each case, solely to the extent

                 permitted under the DIP Documents and as provided for in the Budget.

                 (ii)   Priming of Certain Prepetition Liens. The priming of the liens of the

                 Prepetition Secured Parties on the Prepetition Collateral and the Prepetition

                 Second Lien Collateral, as contemplated by the DIP Facility and as further

                 described below, will enable the Debtors to obtain the DIP Facility and to

                 continue to operate their businesses for the benefit of their estates and creditors.

                 However, the Current Prepetition Secured Parties are each entitled to receive

                 adequate protection as set forth in this Final Order pursuant to sections 361, 363,

                 and 364 of the Bankruptcy Code, for and to the extent of any postpetition

                 diminution in the value of each of their respective interests in the Prepetition

                 Collateral or the Prepetition Second Lien Collateral (including Cash Collateral)

                 resulting from the Debtorsn use, sale, or lease of such collateral, the imposition of

                 the automatic stay, the priming of the prepetition liens granted on the Prepetition

                 Collateral or the Prepetition Second Lien Collateral, and the subordination to the

                 Carve-Out described in paragraph 32 hereof and the DIP Liens (as defined herein)

                 (collectively, the lDiminution in Valuem). As adequate protection, the Current



                                                  16
209670301 v2
               Case 19-11791-BLS       Doc 232       Filed 09/25/19    Page 17 of 139



                 Prepetition Secured Parties will receive the adequate protection described in

                 paragraph 11 of this Final Order.

                 (iii)   Need for Postpetition Financing and Use of Cash Collateral.             The

                 Debtorsn need to use Cash Collateral and to obtain credit pursuant to the DIP

                 Facility as provided for herein is necessary to enable the Debtors to continue

                 operations and to administer and preserve the value of their estates. The ability of

                 the Debtors to finance their operations, to maintain business relationships with

                 their vendors, suppliers, and customers, to pay their employees, and otherwise to

                 finance their operations requires working capital from the DIP Facility and the

                 use of Cash Collateral. Without the ability to access the DIP Facility or Cash

                 Collateral, the Debtors, their estates, their creditors, and the possibility for a

                 successful reorganization would suffer immediate and irreparable harm. The

                 Debtors do not have sufficient available sources of working capital and financing

                 to operate their businesses or maintain their properties in the ordinary course of

                 business without the DIP Facility and authorized use of Cash Collateral.

                 (iv)    No Credit Available on More Favorable Terms. Given their current

                 financial condition, financing arrangements, and capital structure, the Debtors are

                 unable to obtain financing from sources other than the DIP Lenders on terms

                 more favorable than the DIP Facility. The Debtors have been unable to obtain

                 unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an

                 administrative expense. The Debtors have also been unable to obtain credit (a)

                 having priority over that of administrative expenses of the kind specified in

                 sections 503(b), 507(a), and 507(b) of the Bankruptcy Code, (b) secured by a lien



                                                  17
209670301 v2
               Case 19-11791-BLS        Doc 232         Filed 09/25/19   Page 18 of 139



                 on property of the Debtors and their estates that is not otherwise subject to a lien,

                 or (c) secured solely by a junior lien on property of the Debtors and their estates

                 that is subject to a lien. Financing on a postpetition basis is not otherwise

                 available without granting the DIP Agent, for the benefit of itself and the DIP

                 Lenders, (a) perfected security interests in and liens on all of the Debtorsn existing

                 and after-acquired assets, (b) superpriority claims and priming liens, and (c) the

                 other protections set forth in this Final Order, in each case with the priorities and

                 on the other terms set forth herein.

                 (v)    Adequacy of the Budget. As set forth in the DIP Documents, the Debtors

                 have prepared and delivered to the DIP Agent and the DIP Lenders a budget, a

                 copy of which is annexed hereto as Exhibit C (as it may be updated, modified,

                 amended, restated or supplemented with the consent of the DIP Agent, in its sole

                 discretion, on the terms set forth in the DIP Documents and paragraph 14 hereof,

                 the lBudgetm). The Budget has been thoroughly reviewed by the Debtors, their

                 management, and their advisors. The Debtors, their management, and their

                 advisors believe the Budget and the estimate of administrative expenses due or

                 accruing during the period covered by the Budget were developed using

                 reasonable assumptions, and based on those assumptions the Debtors believe

                 there should be sufficient available assets to pay all administrative expenses due

                 or accruing during the period covered by the Budget.

H.       Section 506(c). In exchange for (i) the DIP Agentns and the DIP Lendersn agreement to

         subordinate their liens and superpriority claims to the Carve-Out and (ii) the Current

         Prepetition Secured Partiesn agreement to subordinate their liens and claims to the Carve-



                                                   18
209670301 v2
                Case 19-11791-BLS      Doc 232      Filed 09/25/19     Page 19 of 139



         Out and the DIP Liens, the DIP Agent, the DIP Lenders, and the Current Prepetition

         Secured Parties shall each receive a waiver of the provisions of section 506(c) of the

         Bankruptcy Code.

I.       Section 552.    In exchange for (i) the DIP Agentns and the DIP Lendersn agreement to

         subordinate their liens and superpriority claims to the Carve-Out, and (ii) the Current

         Prepetition Secured Partiesn agreement to subordinate their liens and claims to the Carve-

         Out and the DIP Liens, the DIP Agent, the DIP Lenders, and the Current Prepetition

         Secured Parties are each entitled to all of the rights and benefits of section 552(b) of the

         Bankruptcy Code and the lequities of the casem exception shall not apply.

J.       Good Faith of the DIP Agent and the DIP Lenders.

         (i)      Willingness to Provide Financing. The DIP Lenders have indicated a willingness

         to provide financing to the Debtors subject to: (a) the entry by this Court of this Final

         Order, in a form satisfactory to the DIP Agent, to secure all obligations under the DIP

         Documents; (b) approval by this Court of the terms and conditions of the DIP Facility;

         and (c) entry of findings by this Court that such financing is essential to the Debtorsn

         estates, that the DIP Agent and DIP Lenders are extending credit to the Debtors pursuant

         to the DIP Documents in good faith, and that the DIP Agentns and DIP Lendersn claims,

         superpriority claims, security interests, and liens and other protections granted pursuant

         to this Final Order and the DIP Documents will have the protections provided in section

         364(e) of the Bankruptcy Code and will not be affected by any subsequent reversal,

         modification, vacatur, amendment, reargument, or reconsideration of this Final Order, or

         any other order.

         (ii)     Business Judgment and Good Faith Pursuant to Section 364(e). The terms and

         conditions of this Final Order and the extension of credit under the DIP Facility, and the

                                                  19
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19    Page 20 of 139



         DIP Documents, and the interest and fees paid and to be paid thereunder, are fair,

         reasonable, and the best available to the Debtors under the circumstances, reflect the

         Debtorsn exercise of prudent and sound business judgment consistent with their fiduciary

         duties, and are supported by reasonably equivalent value and consideration. The terms

         and conditions of the DIP Facility and the use of Cash Collateral were negotiated in good

         faith and at armsn length among the Debtors, the DIP Agent, the DIP Lenders, and the

         Current Prepetition Secured Parties. The use of Cash Collateral and credit to be extended

         under the DIP Facility shall be deemed to have been so allowed, advanced, made, used,

         and extended in good faith, and for valid business purposes and uses, within the meaning

         of section 364(e) of the Bankruptcy Code, and the Current Prepetition Secured Parties,

         the DIP Agent, and the DIP Lenders are therefore entitled to the protection and benefits

         of section 364(e) of the Bankruptcy Code and this Final Order.

K.       Notice. Notice of the Interim Hearing and the emergency relief requested in the

         Motion was provided by the Debtors, whether by facsimile, email, overnight courier,

         or hand delivery, to certain parties-in-interest, including: (i) the U.S. Trustee; (ii)

         counsel to the Current Prepetition Secured Parties; (iii) the parties listed in the

         consolidated list of thirty (30) largest unsecured creditors filed by the Debtors in the

         Chapter 11 Cases; and (iv) any such other party entitled to notice pursuant to Local

         Rule 9013-l(m). No other notice was required in connection with the relief set forth

         in the Interim Order. Notice of the Second Interim Hearing and Final Hearing and

         the relief requested in the Motion was provided by the Debtors, whether by facsimile,

         email, overnight courier, or hand delivery, to certain parties-in-interest, including: (i)

         the U.S. Trustee; (ii) counsel to the Current Prepetition Secured Parties; (iii) counsel



                                                 20
209670301 v2
               Case 19-11791-BLS        Doc 232    Filed 09/25/19     Page 21 of 139



         to the Committee; (iv) the parties listed in the consolidated list of thirty (30) largest

         unsecured creditors filed by the Debtors in the Chapter 11 Cases; and (v) any such

         other party entitled to notice pursuant to Local Rule 9013-l(m) (collectively, the

         lNotice Partiesm). The parties have made reasonable efforts to afford the best notice

         possible under the circumstances and such notice is good and sufficient to permit the

         relief set forth in this Final Order.

         Based upon the foregoing findings and conclusions, the Motion, and the record before the

Court with respect to the Motion, and good and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED that:

         1.      DIP Financing Approved on Final Basis. The DIP Financing is authorized and

approved on a final basis, and the use of Cash Collateral on a final basis is authorized, subject to

the terms and conditions set forth in this Final Order and the DIP Documents (including the

Budget).

         2.      Objections Overruled. All objections to the DIP Financing and/or entry of this

Final Order to the extent not withdrawn or resolved are hereby overruled.

DIP Facility Authorization

         3.      Authorization of the DIP Financing and Entry into the DIP Documents;

Application of DIP Proceeds. The DIP Facility is hereby approved on a final basis. The Debtors

are expressly and immediately authorized and empowered to execute and deliver the DIP

Documents and to incur and to perform the DIP Obligations in accordance with, and subject to,

the terms of this Final Order and the DIP Documents, and to deliver all instruments and

documents that may be necessary or required for the performance by the Debtors under the DIP

Facility and the creation and perfection of the DIP Liens provided for by this Final Order and the

DIP Documents. The DIP Documents evidence valid and binding obligations of the Debtors,

                                                  21
209670301 v2
               Case 19-11791-BLS      Doc 232    Filed 09/25/19     Page 22 of 139



which shall be enforceable against the Debtors, their estates, and their creditors in accordance

with the terms and conditions of the DIP Documents and this Final Order. The Debtors are

hereby authorized to pay, in accordance with this Final Order, the principal, interest, fees,

expenses, and other amounts described in the DIP Documents and all other documents

comprising the DIP Facility as such become due and without need to obtain further Court

approval, all to the extent provided in the DIP Documents. All collections and proceeds, whether

from ordinary course collections, asset sales, debt or equity issuances, insurance recoveries,

condemnations, or otherwise, will be deposited and applied as required by this Final Order and

the DIP Documents. All of the obligations described in the DIP Documents shall represent valid

and binding obligations of the Debtors, enforceable against each of the Debtors and their estates

in accordance with the terms of the DIP Documents. The proceeds of the DIP Facility (net of any

amounts used to pay fees, costs and expenses under the DIP Credit Agreement) shall be used for:

(a) the payment of fees, expenses and costs incurred in connection with the Chapter 11 Cases; (b)

the payment of transaction expenses; and (c) working capital, capital expenditures, and other

general corporate purposes of the Debtors, in each case, subject to the Budget.

         4.      Authorization to Access the DIP Financing. Subject to the terms and conditions

set forth in the DIP Documents, the DIP Facility, and this Final Order, and to prevent immediate

and irreparable harm to the Debtorsn estates, the Debtors are hereby authorized to access the DIP

Financing.

         5.      DIP Obligations. The DIP Documents and this Final Order shall constitute and

evidence the validity of the DIP Obligations, which DIP Obligations shall be enforceable against

the Debtors, their estates, and any successors thereto, including any trustee appointed in these

Chapter 11 Cases, or any case under chapter 7 of the Bankruptcy Code upon the conversion of



                                                22
209670301 v2
               Case 19-11791-BLS      Doc 232     Filed 09/25/19     Page 23 of 139



any of these Chapter 11 Cases, or in any other proceedings superseding or related to any of the

foregoing (collectively, the lSuccessor Casesm). The DIP Obligations include all loans, notes and

any other indebtedness or obligations, contingent or absolute, which may now or from time to

time be owing by any of the Debtors to the DIP Agents or to any of the DIP Lenders, under the

DIP Documents or this Final Order, including all principal, accrued interest, costs, fees,

expenses, and other amounts under the DIP Documents. The DIP Obligations shall be due and

payable as provided for herein and in the DIP Documents.

         6.      DIP Liens and Collateral. The DIP Agent, on its own behalf and on behalf of the

DIP Lenders, is hereby granted pursuant to sections 361, 362, 364(c)(2), 364(c)(3) and 364(d) of

the Bankruptcy Code first priority, priming, continuing, valid, binding, enforceable, non-

avoidable and automatically perfected post-petition security interests and liens (collectively, the

lDIP Liensm), senior and superior in priority to all other secured and unsecured creditors of the

Debtorsn estates except as otherwise provided in this Final Order, upon and to all presently

owned and hereafter acquired assets and real and personal property of the Debtors, including,

without limitation, the following: all of the Debtorsn Accounts, chattel paper and electronic

chattel paper, deposit accounts, documents, Equipment, General Intangibles, goods, instruments,

Inventory, commercial tort claims (including without limitation those specifically identified as

part of the Prepetition Credit Documents), Investment Property, letter-of-credit rights, letters of

credit, all sums on deposit; together with (a) all substitutions and replacements for and products

of any of the foregoing; (b) in the case of all goods, all accessions; (c) all accessories,

attachments, parts, equipment and repairs now or hereafter attached or affixed to or used in

connection with any goods; (d) all warehouse receipts, bills of lading and other documents of

title now or hereafter covering such goods; (e) all Prepetition Collateral and Prepetition Second



                                                23
209670301 v2
               Case 19-11791-BLS      Doc 232     Filed 09/25/19      Page 24 of 139



Lien Collateral; (f) any money, or other assets of the Debtors that now or hereafter come into the

possession, custody, or control of the DIP Agent or the DIP Lenders; (g) all sums on deposit in

any bank account of the Debtors; (h) proceeds of any and all of the foregoing; (i) books and

records of the Debtors, including all mail or electronic mail addressed to the Debtors; and (j) all

of the foregoing, whether now owned or existing or hereafter acquired or arising or in which the

Debtors now have or hereafter acquire any rights (together, the lDIP Collateralm), as security for

the payment and performance of the DIP Obligations. The DIP Liens to be created and granted

to the DIP Agent and the DIP Lenders, as provided herein, (A) are created pursuant to sections

364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code and (B) are first, valid, prior, perfected,

unavoidable, and superior to any security, mortgage, or collateral interest or lien or claim to the

DIP Collateral, except that the DIP Liens shall be subject to the Carve Out as set forth in this

Final Order and shall otherwise be junior to any Permitted Priority Liens. For the avoidance of

doubt, the DIP Collateral shall include (i) any proceeds or property recovered, unencumbered or

otherwise (the lAvoidance Proceedsm) from claims and causes of action under sections 502(d),

544, 545, 547, 548, 549, and 550 of the Bankruptcy Code, or any other avoidance actions under

the Bankruptcy Code (the lAvoidance Actionsm), (ii) Avoidance Actions, and (iii) the proceeds

of leases, but not the leases themselves, whether or not perfected prior to the Petition Date. The

DIP Liens shall secure all DIP Obligations and the proceeds of the DIP Collateral shall be

applied in the order and priority set forth in the DIP Credit Agreement and this Final Order.

Except as otherwise provided herein, the DIP Liens shall not be made subject to or pari passu

with any lien or security interest by any court order heretofore or hereafter entered in the Chapter

11 Cases and shall be valid and enforceable against any trustee appointed in the Chapter 11

Cases or any Successor Case(s) and/or upon the dismissal of any of the Chapter 11 Cases. The



                                                24
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19    Page 25 of 139



DIP Liens shall not be subject to sections 506(c), 510, 549, 550 or 551 of the Bankruptcy Code,

and the lequities of the casem exception of section 552 of the Bankruptcy Code.

         7.      DIP Superpriority Claims. Subject to the Carve-Out, the DIP Obligations shall

constitute, in accordance with Section 364(c)(1) of the Bankruptcy Code, a superpriority

administrative claim having priority over any and all administrative expenses of and unsecured

claims against the Debtors now existing or hereafter arising, of any kind or nature whatsoever,

including, without limitation, all administrative expenses of the kind specified in, or arising or

ordered under, sections 105, 326, 328, 503(b), 507(a), 507(b), 546(c), 726 and 1114 of the

Bankruptcy Code. The DIP Agent and DIP Lenders shall have a superpriority administrative

expense claim against the Debtorsn estates pursuant to section 364(c)(1) of the Bankruptcy Code

for the DIP Obligations and all related costs and expenses, which shall be prior, senior and

superior to any other claim, including any other superpriority administrative expense claim of

any kind or nature, except as provided herein and/or in the DIP Credit Agreement. The DIP

Obligations are claims to be afforded priority over administrative expenses pursuant to section

364(c)(1) of the Bankruptcy Code, as provided herein and in the DIP Credit Agreement and

secured by liens pursuant to section 364 of the Bankruptcy Code as provided herein. All such

superpriority claims referred to herein collectively as the lDIP Superpriority Claimsm.

         8.      Extension of Credit. The DIP Agent and the DIP Lenders shall have no obligation

to make any loan or advance or purchase any note, as applicable, unless all of the conditions

precedent to the making of such extension of credit under the DIP Documents and this Final

Order have been satisfied in full or waived by the DIP Agent in its sole discretion.

         9.      Use of DIP Facility Proceeds. From and after the Petition Date, the Debtors shall

use advances of credit under the DIP Facility only pursuant to the terms herein and the terms of



                                                 25
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19     Page 26 of 139



the DIP Documents, including as contemplated and limited by the Budget (including any

variance therefrom as may be permitted under the DIP Documents).

Authorization to Use Cash Collateral and Adequate Protection

         10.     Authorization to Use Cash Collateral. Subject to the terms and conditions set forth

in, and in accordance with, this Final Order, the DIP Facility, and the DIP Documents, the

Debtors are authorized to use Cash Collateral. Except as expressly permitted in this Final Order,

the DIP Facility, and the DIP Documents, nothing in this Final Order shall authorize the

disposition of any assets of the Debtors or their estates outside the ordinary course of business, or

any of the Debtorsn use of Cash Collateral or other proceeds resulting therefrom. Upon the

occurrence of an Event of Default (as defined herein and in the DIP Documents), and the filing

and service of a Default Notice (as defined here) (the date of the filing and service of a Default

Notice being the lTermination Datem), the Debtorsn right to use Cash Collateral shall

automatically terminate; provided, however, that during the Default Notice Period (defined

below), the Debtors may use Cash Collateral solely to meet payroll obligations (other than

severance) and to pay expenses critical to keep the Debtorsn businesses operating, in each case

only to the extent provided for in the Budget for the time period corresponding to the Default

Notice Period (defined below) or as otherwise agreed to in writing by the DIP Agent.

         11.     Adequate Protection. As adequate protection for the interest of the Successor

Prepetition Agent and Successor Prepetition Lender in the Prepetition Collateral (including Cash

Collateral) on account of the Diminution in Value, the Successor Prepetition Agent and

Successor Prepetition Lender shall receive the following adequate protection:

                 (a)    Successor Prepetition Agent and Lender Replacement Liens. Pursuant to

                        sections 361, 363(e) and 364(d) of the Bankruptcy Code, solely to the



                                                 26
209670301 v2
               Case 19-11791-BLS      Doc 232     Filed 09/25/19      Page 27 of 139



                       extent of the Diminution in Value of the interest of the Successor

                       Prepetition Agent and Successor Prepetition Lender in the Prepetition

                       Collateral, the Successor Prepetition Agent and Successor Prepetition

                       Lender shall have, subject to the terms and conditions set forth below and

                       subject to the rights of parties in interest as set forth in paragraph 35

                       hereof, additional and replacement security interests and liens in the DIP

                       Collateral (the lPrepetition Secured Creditors Replacement Liensm), which

                       shall be junior only to the DIP Liens, the DIP Superpriority Claims, the

                       Carve-Out, and any Permitted Priority Liens.

                 (b)   Successor Prepetition Agent and Lender Superpriority Claim. Solely to

                       the extent the Replacement Liens are insufficient to adequately protect the

                       Successor Prepetition Agent and Successor Prepetition Lender, the

                       Successor Prepetition Agent and Successor Prepetition Lender shall have

                       an allowed superpriority administrative expense claim (the lPrepetition

                       Secured Creditors Superpriority Claimm), which shall have priority, except

                       with respect to the DIP Liens, the DIP Superpriority Claims, and the

                       Carve-Out, in all of the Chapter 11 Cases under sections 364(c)(1), 503(b)

                       and 507(b) of the Bankruptcy Code and otherwise over all administrative

                       expense claims and unsecured claims against the Debtors and their estates,

                       now existing or hereafter arising, of any kind or nature whatsoever

                       including, without limitation, administrative expenses of the kinds

                       specified in or ordered pursuant to sections 105, 326, 328, 330, 331,

                       503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 552, and 726 of the



                                                27
209670301 v2
               Case 19-11791-BLS      Doc 232      Filed 09/25/19     Page 28 of 139



                       Bankruptcy Code, whether or not such expenses or claims may become

                       secured by a judgment lien or other non-consensual lien, levy, or

                       attachment. Other than the DIP Liens, the DIP Superpriority Claims, and

                       the Carve-Out, (i) no costs or expenses of administration, including,

                       without limitation, professional fees allowed and payable under sections

                       328, 330, and 331 of the Bankruptcy Code, or otherwise, that have been or

                       may be incurred in these proceedings or in any Successor Cases, and (ii)

                       no priority claims are, or will be, senior to, prior to or on parity with the

                       Prepetition Secured Creditors Superpriority Claim.

                 (c)   Adequate Protection Interest Accrual. As further adequate protection, the

                       Successor Prepetition Agent, on behalf of the Successor Prepetition

                       Lender, shall receive from the Debtors, (i) on the date hereof, payment in-

                       kind of all accrued and unpaid interest on the Prepetition Obligations

                       (which interest shall be capitalized and added to the principal amount of

                       the applicable Prepetition Obligations on the date hereof) and (ii) on the

                       last business day of each month, payment in-kind of all interest that

                       accrued on the Prepetition Obligations during the monthly period (or

                       portion thereof) ending on such last business day (which interest shall be

                       capitalized and added to the principal amount of the applicable Prepetition

                       Obligations on such last business day), with interest on the Prepetition

                       Obligations, for purposes of this clauses (ii), being calculated based upon

                       the Default Rate as set forth in the Prepetition Credit Documents. In the

                       event that it is determined by a final order, which order shall not be subject



                                                 28
209670301 v2
               Case 19-11791-BLS      Doc 232      Filed 09/25/19     Page 29 of 139



                       to any appeal, stay, reversal or vacatur, that (i) no Diminution in Value of

                       the Successor Prepetition Agent or the Successor Prepetition Lenderns

                       interests has occurred, or (ii) such Successor Prepetition Agent and

                       Successor Prepetition Lender is determined to be undersecured, then a

                       party in interest shall have the right to assert that such accrual of interest

                       should be reversed.

                 (d)   Prepetition Second Lien Lender Replacement Lien. Pursuant to sections

                       361, 363(e) and 364(d) of the Bankruptcy Code, solely to the extent the

                       Replacement Liens are insufficient to adequately protect the Second Lien

                       Lender, the Prepetition Second Lien Lender shall have, subject to the

                       rights of parties in interest as set forth in paragraph 35 hereof, additional

                       and replacement security interests and liens in the DIP Collateral (the

                       lPrepetition Second Lien Lender Replacement Liensm and, together with

                       the Prepetition Secured Creditors Replacement Liens, the lReplacement

                       Liensm), which shall be junior only to the DIP Liens, the DIP Superpriority

                       Claims, the Carve-Out, any Permitted Priority Liens, and the Prepetition

                       Secured Creditors Replacement Liens, and subject to the Prepetition

                       Intercreditor Agreement.

                 (e)   Prepetition Second Lien Lender Superpriority Claim. Solely to the extent

                       of the Diminution in Value of the interests of the Prepetition Second Lien

                       Lender in the Prepetition Second Lien Collateral, the Prepetition Second

                       Lien Lender shall have an allowed superpriority administrative expense

                       claim (the lPrepetition Second Lien Lender Superpriority Claimm), which



                                                  29
209670301 v2
               Case 19-11791-BLS      Doc 232      Filed 09/25/19     Page 30 of 139



                       shall have priority, except with respect to the DIP Liens, the DIP

                       Superpriority Claims, the Carve-Out, and the Prepetition Secured

                       Creditors Superpriority Claim, in all of the Chapter 11 Cases under

                       sections 364(c)(1), 503(b) and 507(b) of the Bankruptcy Code and

                       otherwise over all administrative expense claims and unsecured claims

                       against the Debtors and their estates, now existing or hereafter arising, of

                       any   kind   or   nature    whatsoever    including,   without    limitation,

                       administrative expenses of the kinds specified in or ordered pursuant to

                       sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b),

                       546(c), 546(d), 552, and 726 of the Bankruptcy Code, whether or not such

                       expenses or claims may become secured by a judgment lien or other non-

                       consensual lien, levy, or attachment. Other than the DIP Liens, the DIP

                       Superpriority Claims, the Carve-Out, and the Current Prepetition Secured

                       Partiesn Superpriority Claim, (i) no costs or expenses of administration,

                       including, without limitation, professional fees allowed and payable under

                       sections 328, 330, and 331 of the Bankruptcy Code, or otherwise, that

                       have been or may be incurred in these proceedings, or in any Successor

                       Cases, and (ii) no priority claims are, or will be, senior to, prior to or on

                       parity with the Prepetition Second Lien Lender Superpriority Claim.

                 (f)   Milestones; 363 Sale Process. The Milestones constitute adequate

                       protection for the benefit of the Current Prepetition Secured Parties.

                       Further, upon the disposition of the Debtorsn assets pursuant to section 363

                       of the Bankruptcy Code, the Prepetition Liens and the Prepetition Second



                                                  30
209670301 v2
               Case 19-11791-BLS      Doc 232      Filed 09/25/19     Page 31 of 139



                       Liens shall attach to the proceeds of any such sale in the same manner and

                       priority as such liens attached to the Prepetition Collateral, the Prepetition

                       Second Lien Collateral, and the DIP Collateral, subject to the Prepetition

                       Intercreditor Agreement, and all such proceeds shall be promptly paid at

                       closing on any such sale to the DIP Agent, the Successor Prepetition

                       Agent, and the Prepetition Second Lien Lender in order of their respective

                       priorities as provided in this Final Order and the Prepetition Intercreditor

                       Agreement.

                 (g)   Prepetition Indemnity Account. Following the payment in full in cash of

                       the Prepetition Obligations in accordance with the Prepetition Credit

                       Documents, the Debtors shall establish an account in the lcontrolm (as

                       defined in the UCC (as defined in the DIP Credit Agreement)) of the

                       Successor Prepetition Agent (the lPrepetition Indemnity Accountm), into

                       which the sum of $500,000.00 of available cash shall be deposited as

                       security for any reimbursement, indemnification, or similar continuing

                       obligations of the Debtors in favor of the Current Prepetition Secured

                       Parties under the Prepetition Credit Documents, including, without

                       limitation, any obligations arising under Section 12.05 of the Prepetition

                       Credit Agreement (the lPrepetition Indemnity Obligationsm). The

                       Prepetition Indemnity Account shall not be subject to the Carve-Out.

                       (i)    Upon (a) the expiration of the Challenge Period (as defined below)

                              if, as of such date, no party has filed (x) an adversary proceeding,

                              cause of action, objection, claim, defense, or other challenge as



                                                 31
209670301 v2
               Case 19-11791-BLS      Doc 232    Filed 09/25/19    Page 32 of 139



                             contemplated in paragraph 35 hereof, or a request for standing

                             related to the same, or (y) an adversary proceeding, cause of

                             action, objection, claim, defense, or other challenge against any of

                             the Prepetition Secured Parties related to the Prepetition Credit

                             Facility, whether in the Chapter 11 Cases or independently in

                             another forum, court, or venue, or a request for standing related to

                             the same (the last such date being the lPrepetition Indemnity

                             Account Termination Datem), or (b) the delivery of written notice

                             to the Debtors by the Successor Prepetition Agent of the earlier

                             receipt by the Successor Prepetition Agent and the Successor

                             Prepetition Lender of releases and discharges of claims and

                             liabilities in form and substance satisfactory to the Successor

                             Prepetition Agent and the Successor Prepetition Lender in their

                             sole discretion, all amounts then remaining and being held in the

                             Prepetition Indemnity Account (net of any unreimbursed

                             obligations owing to the Successor Prepetition Agent and/or the

                             Successor Prepetition Lender on such date) shall be released to the

                             Debtors and shall be subject to the DIP Liens and the Replacement

                             Liens.

                      (ii)   The Prepetition Indemnity Obligations shall be secured by a first

                             priority lien on the Prepetition Indemnity Account and all funds on

                             deposit therein in favor of the Successor Prepetition Agent and the

                             Successor Prepetition Lender.



                                                32
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19     Page 33 of 139



                        (iii)   The Successor Prepetition Agent and the Successor Prepetition

                                Lender may apply amounts in the Prepetition Indemnity Account

                                as and when they arise, without further notice to or consent from

                                the Debtors, the Committee, or any other parties in interest and

                                without further order of this Court, upon compliance with the

                                provisions of paragraph 27 below.

                        (iv)    Upon request by the Successor Prepetition Agent, the Debtors shall

                                deposit additional available cash in the Prepetition Indemnity

                                Account as may be reasonably necessary adequately to cover

                                anticipated Prepetition Indemnity Obligations. The Debtors shall

                                remain liable for the Prepetition Indemnity Obligations, even if the

                                amounts in the Prepetition Indemnity Account prove insufficient to

                                pay in full the Prepetition Indemnity Obligations.

                 (h)    In addition to the establishment and maintenance of the Prepetition

                        Indemnity Account, until the Prepetition Indemnity Account Termination

                        Date, the Successor Prepetition Agent, for itself and on behalf of the

                        Successor Prepetition Lender, shall retain and maintain the Prepetition

                        Liens as security for the amount of any Prepetition Indemnity Obligations

                        not capable of being satisfied from application of the funds on deposit in

                        the Prepetition Indemnity Account, subject to the priorities set forth in

                        paragraph 6 of this Final Order.

         12.     Section 507(b) Reservation. Subject only to the Carve-Out described in paragraph

32 hereof, nothing contained herein shall impair or modify the application of section 507(b) of



                                                 33
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19    Page 34 of 139



the Bankruptcy Code in the event that the adequate protection provided in this Final Order is

insufficient to compensate for any Diminution of Value of the respective interests of the Current

Prepetition Secured Parties in the Prepetition Collateral or the Prepetition Second Lien Collateral

during these Chapter 11 Cases or any Successor Cases.

Provisions Common to DIP Financing and Cash Collateral Authorizations

         13.     Amendment of the DIP Documents. The DIP Documents may, from time to time,

be amended, amended and restated, modified, or supplemented by the parties thereto upon five

(5) days prior written notice to the U.S. Trustee and counsel to the Committee, but without notice

or a hearing (unless requested by the U.S. Trustee or the Committee) if the amendment,

amendment and restatement, modification, or supplement is (a) in accordance with the DIP

Documents and (b) not prejudicial in any material respect to the rights of the Debtors or any third

parties; provided, however, that notwithstanding the foregoing, except for actions expressly

permitted to be taken by the DIP Agent or the DIP Lenders as provided in the DIP Documents,

no amendment, modification, supplement, termination, or waiver of any provision of the DIP

Documents, or any consent to any departure by any of the Debtors therefrom, shall in any event

be effective unless the consents required under the terms of the DIP Documents have first been

obtained.

         14.     Budget Compliance. The Debtors shall not, and shall not permit any subsidiary to,

directly or indirectly, use any cash or the proceeds of the DIP Facility in a manner or for a

purpose other than those consistent with the DIP Documents and this Final Order. The Budget

annexed hereto as Exhibit C is hereby approved, and any modification to, or amendment or

update of, the Budget shall be in form and substance acceptable to and approved in writing by

the DIP Agent its sole discretion.



                                                 34
209670301 v2
               Case 19-11791-BLS      Doc 232      Filed 09/25/19   Page 35 of 139



         15.     Modification of Automatic Stay. The automatic stay imposed by section 362(a) of

the Bankruptcy Code is hereby modified to permit (a) the Debtors to grant the DIP Liens and the

DIP Superpriority Claims, and to perform such acts as the DIP Agent may request in its sole

discretion to assure the perfection and priority of the DIP Liens, (b) the Debtors to take all

appropriate action to grant the Replacement Liens, and to take all appropriate action to ensure

that the Replacement Liens granted thereunder are perfected and maintain the priority set forth

herein, (c) the Debtors to incur all liabilities and obligations to the DIP Agent as contemplated

under the DIP Documents, (d) the Debtors to pay all amounts referred to, required under, in

accordance with, and subject to this Final Order and the DIP Documents, and (e) the

implementation of the terms of this Final Order.

         16.     Perfection of DIP Liens and Replacement Liens. This Final Order shall be

sufficient and conclusive evidence of the validity, perfection, and priority of all liens granted

herein including the DIP Liens and, subject to the rights of parties in interest as set forth in

paragraph 35 hereof, the Replacement Liens without the necessity of filing or recording any

financing statement, mortgage, notice, or other instrument or document which may otherwise be

required under the law or regulation of any jurisdiction or the taking of any other action

(including, for the avoidance of doubt, entering into any deposit account control agreement) to

validate or perfect (in accordance with applicable non-bankruptcy law) the DIP Liens or the

Replacement Liens, or to entitle the DIP Agent, the DIP Lenders, the Successor Prepetition

Agent, the Successor Prepetition Lender, or the Prepetition Second Lien Lender to the priorities

granted herein. Without limiting the foregoing, the DIP Agent and the DIP Lenders shall be

deemed to have lcontrolm over all accounts maintained by the Debtors for purposes of perfection

under the Uniform Commercial Code. Notwithstanding the foregoing, the DIP Agent, the



                                                35
209670301 v2
               Case 19-11791-BLS      Doc 232      Filed 09/25/19     Page 36 of 139



Successor Prepetition Agent, and the Prepetition Second Lien Lender each is authorized to file,

as it in its sole discretion deems necessary, such financing statements, mortgages, notices of lien,

and other similar documents to perfect in accordance with applicable non-bankruptcy law or to

otherwise evidence the DIP Liens, and the Replacement Liens, and all such financing statements,

mortgages, notices and other documents shall be deemed to have been filed or recorded as of the

Petition Date; provided, however, that no such filing or recordation shall be necessary or

required in order to create or perfect the DIP Liens and/or the Replacement Liens. The Debtors

are authorized to execute and promptly deliver to the DIP Agent, the Successor Prepetition

Agent, and the Prepetition Second Lien Lender all such financing statements, mortgages, notices,

and other documents as the DIP Agent, the Successor Prepetition Agent, or the Prepetition

Second Lien Lender may reasonably request. The DIP Agent, the Successor Prepetition Agent,

and the Prepetition Second Lien Lender, in their respective sole discretion, may file a photocopy

of this Final Order as a financing statement with any filing or recording office or with any

registry of deeds or similar office, in addition to or in lieu of such financing statements, notices

of lien, or similar instruments.

         17.     After-Acquired Property. Except as otherwise provided in this Final Order,

pursuant to section 552(a) of the Bankruptcy Code, all property acquired by the Debtors after the

Petition Date, including all DIP Collateral pledged or otherwise granted to the DIP Agent, on

behalf of the DIP Lenders, pursuant to the DIP Documents and this Final Order is not and shall

not be subject to any lien of any person or entity resulting from any security agreement entered

into by the Debtors prior to the Petition Date, except to the extent that such property constitutes

proceeds of property of the Debtors that is subject to a valid, enforceable, perfected, and




                                                36
209670301 v2
               Case 19-11791-BLS      Doc 232     Filed 09/25/19      Page 37 of 139



unavoidable lien as of the Petition Date that is not subject to subordination under section 510(c)

of the Bankruptcy Code or other provision or principles of applicable law.

         18.     Proceeds of Subsequent Financing. If the Debtors, any trustee, any examiner with

expanded powers, or any responsible officer subsequently appointed in these Chapter 11 Cases

or any Successor Cases, shall obtain credit or incur debt pursuant to section 364(b), (c), or (d) of

the Bankruptcy Code in violation of the DIP Documents at any time prior to the indefeasible

payment in full of all DIP Obligations, the cancellation, backing, or cash collateralization of the

letters of credit provided for under the DIP Credit Agreement, the satisfaction of the DIP

Superpriority Claims, and the termination of the DIP Agentns and DIP Lendersn obligations to

extend credit under the DIP Facility, then all of the cash proceeds derived from such credit or

debt shall immediately be turned over first to the DIP Agent to partially satisfy the DIP

Obligations in accordance with the DIP Documents.

         19.     Maintenance of DIP Collateral. Until the indefeasible payment in full of all DIP

Obligations, all indebtedness outstanding in accordance with the Prepetition Financing

Documents, and the termination of the DIP Agentns and the DIP Lendersn obligation to extend

credit under the DIP Facility, the Debtors shall (a) insure the DIP Collateral as required under the

DIP Facility and the Prepetition Credit Documents and the Prepetition Second Lien Documents,

as applicable, and (b) maintain the cash management system in effect as of the Petition Date, as

modified by any order that may be entered by the Court in accordance with the DIP Documents.

         20.     Insurance Policies. The DIP Agent and the DIP Lenders shall be, and shall be

deemed to be, without any further action or notice, named as additional insureds and loss payees,

as applicable, on each insurance policy maintained by any of the Debtors that in any way relates

to the DIP Collateral. Notwithstanding the foregoing, the Debtors are authorized and directed to



                                                37
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19     Page 38 of 139



take all necessary actions to cause the DIP Agent and the DIP Lenders to be named as additional

insureds and loss payees, as applicable, on each insurance policy maintained by the Debtors that

in any way relates to the DIP Collateral.

         21.     Disposition of Collateral. Except as otherwise expressly provided for in this Final

Order, and in the DIP Documents and subject to the Prepetition Intercreditor Agreement, the

Debtors shall not sell, transfer, lease, encumber, or otherwise dispose of any portion of the DIP

Collateral, the Prepetition Collateral, or the Prepetition Second Lien Collateral (collectively,

lCollateralm) without the prior written consent of each of the DIP Agent, the Successor

Prepetition Agent, and the Prepetition Second Lien Lender (and no such consent shall be

implied, from any other action, inaction or acquiescence by the DIP Agent, the Successor

Prepetition Agent, the Prepetition Second Lien Lender, or an order of this Court, except for sales,

transfers, leases or uses of Debtorsn inventory in the ordinary course of their businesses). Until

such time as the DIP Obligations, the Prepetition Obligations and the Prepetition Second Lien

Obligations have been paid in full in accordance with the terms of the applicable DIP

Documents, Prepetition Credit Documents, and Prepetition Second Lien Documents, the Debtors

shall remit or cause to be remitted to the DIP Agent, the Successor Prepetition Agent, and/or the

Prepetition Second Lien Lender all proceeds of Collateral for application against the DIP

Obligations, the Prepetition Obligations, and/or the Prepetition Second Lien Obligations in

accordance with the terms of the applicable DIP Documents, the Prepetition Credit Documents,

the Prepetition Second Lien Documents, the Prepetition Intercreditor Agreement, and this Final

Order.

         22.     Inventory. The Debtors shall not, without the consent of the DIP Agent, (a) enter

into any agreement to return any inventory to any of their creditors for application against any



                                                 38
209670301 v2
               Case 19-11791-BLS     Doc 232      Filed 09/25/19    Page 39 of 139



pre-petition indebtedness under any applicable provision of section 546 of the Bankruptcy Code,

or (b) consent to any creditor taking any setoff against any of its prepetition indebtedness based

upon any such return pursuant to section 553(b)(1) of the Bankruptcy Code or otherwise.

         23.     Events of Default. The term lEvent of Defaultm shall have the same meaning

under this Final Order as such term has under the DIP Documents and shall include, for the

avoidance of doubt, the failure to meet any of the Milestones.

         24.     Rights and Remedies upon Event of Default. Unless otherwise ordered by the

Court in accordance with the terms hereof, as of 12:00 midnight prevailing Eastern Time on

the 5th calendar day after the date the DIP Agent files a notice of an Event of Default (a

lDefault Noticem) on the docket of the Chapter 11 Cases and serves the Default Notice by

electronic mail (or other electronic means) to counsel for the Debtors, counsel for the

Committee, and the U.S. Trustee (such period, the lDefault Notice Periodm), the automatic

stay under section 362 of the Bankruptcy Code will be automatically lifted without further

order of this Court to allow the DIP Agent to take any and all actions permitted by law or

under the DIP Documents, as if no case were pending under the Bankruptcy Code.

Immediately upon the DIP Agentns filing and service of a Default Notice, the Debtors shall

be prohibited from using Cash Collateral, including accounts receivable, inventory, and the

proceeds thereof, which prohibition shall be subject to Paragraph 10 of this Final Order and

shall remain in effect unless otherwise ordered by the Court within the Default Notice

Period. During the Default Notice Period, the Debtors and other parties-in-interest may

request an expedited hearing on any motion regarding an alleged Event of Default. In the

event the automatic stay is lifted following the expiration of the Default Notice Period in

accordance with this paragraph, the Debtors shall also be prohibited from obtaining credit or



                                                39
209670301 v2
               Case 19-11791-BLS     Doc 232    Filed 09/25/19    Page 40 of 139



incurring of indebtedness secured by a lien or security interest that is equal or senior to a

lien or security interest held by the DIP Agent or which is entitled to priority administrative

status which is equal or superior to that granted to the DIP Agent for the benefit of the DIP

Lenders or one granted to the Current Prepetition Secured Parties, as the case may be,

except in connection with repayment in full in cash of the DIP Obligations. Subject to any

applicable grace periods, upon the occurrence of any Event of Default, the DIP Agent may,

without notice or demand, immediately suspend or terminate all or any portion of the DIP

Lendersn obligations to make additional loans under the DIP Facility. Upon the occurrence

of an Event of Default, all loans and notes under the DIP Facility shall become due and

payable in accordance with the DIP Documents. Nothing herein shall be construed to limit

or otherwise restrict the availability of the rights and remedies provided for in the DIP

Credit Agreement.

         25.     JPMorgan and First Republic Bank. The DIP Liens and any adequate

protections liens are junior to (a) (i) the customary charges of JPMorgan Chase, N.A.

%lJPMorganm& V_b dXU :URd_bcn RQ^[ QSS_e^dc %lJPMorgan Accountsm&' gXYSX @FC_bWQ^

Accounts shall be made subject to a deposit account control agreement to be entered into

among JPMorgan, the DIP Agent, and the DIP Lenders, and (ii) any claims of JPMorgan for

dXU :URd_bnc ecU _V dXU S_b`_bQdU SbUTYd SQbT YcceUT Ri @FC_bWQ^' Q^T %R& %Y& dXU Secd_]Qbi

SXQbWUc _V Q^T <Ybcd GU`eR\YS 8Q^[ %lFRBm& V_b dXU :URd_bcn RQ^[ QSS_e^dc %lFRB

Accountsm&' gXYSX <G8 7SS_e^dc chall be made subject to a deposit account control

agreement to be entered into among FRB, the DIP Agent, and the DIP Lenders.

         26.     Good Faith Under Section 364(e) of the Bankruptcy Code; No Modification or

Stay of this Order. Each of the DIP Agent, the DIP Lenders, and the Current Prepetition Secured



                                               40
209670301 v2
               Case 19-11791-BLS     Doc 232     Filed 09/25/19     Page 41 of 139



Parties have acted in good faith in connection with this Final Order, and their reliance on this

Final Order is in good faith. Based on the findings set forth in this Final Order and the record

made during the Interim Hearing, the Second Interim Hearing, and the Final Hearing, and in

accordance with section 364(e) of the Bankruptcy Code, in the event any or all of the provisions

of this Final Order are hereafter modified, amended, or vacated by a subsequent order of this

Court or any other court, the DIP Agent, the DIP Lenders, and the Current Prepetition Secured

Parties are entitled to the fullest extent to the protections provided in section 364(e) of the

Bankruptcy Code.

         27.     DIP Fees and Other Expenses. All reasonable and documented out-of-pocket

costs and expenses of the DIP Agent, the DIP Lenders, the Successor Prepetition Agent, and the

Successor Prepetition Lender, including, without limitation, reasonable legal, accounting,

collateral examination, monitoring and appraisal fees and disbursements, financial advisory fees,

fees and expenses of other consultants, indemnification and reimbursement obligations with

respect to fees and expenses, and other out of pocket expenses, whether or not contained in the

Budget and without limitation with respect to the dollar estimates contained in the Budget

(provided, however, that such overages shall not weigh against the Debtors in any testing related

to compliance with the Budget), shall promptly be paid by the Debtors, as provided in the DIP

Documents and the Prepetition Credit Documents. Payment of such fees shall not be subject to

allowance by this Court; provided, however, the U.S. Trustee or counsel for the Committee may

seek a determination by this Court whether such fees and expenses are reasonable in the manner

set forth below. The Debtors shall provide to the U.S. Trustee and the Committee a copy of any

invoices received from the DIP Agent, the DIP Lenders, the Successor Prepetition Agent, and the

Successor Prepetition Lender for professional fees and expenses during the pendency of the



                                               41
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19     Page 42 of 139



Chapter 11 Cases. Each such invoice shall be sufficiently detailed to enable a determination as to

the reasonableness of such fees and expenses (without limiting the right of the various

professionals to redact privileged, confidential, or sensitive information). If the U.S. Trustee or

the Committee object to the reasonableness of the invoices submitted by the DIP Agent, the DIP

Lenders, the Successor Prepetition Agent, or the Successor Prepetition Lender, and the parties

cannot resolve such objection within ten (10) days of receipt of such invoices, the U.S. Trustee

or such Committee, as the case may be, shall file with the Court and serve on the DIP Agent, the

DIP Lender, the Successor Prepetition Agent, and the Successor Prepetition Lender, an objection

(a lFee Objectionm) of such fees and expenses. The Debtors shall promptly pay the DIP Agent,

the DIP Lenders, the Successor Prepetition Agent, and/or the Successor Prepetition Lender (as

applicable), and the DIP Agent is hereby authorized to make an advance under the DIP Facility

to timely pay, the submitted invoices after the expiration of the ten (10) day notice period if no

Fee Objection is received in such ten (10) day period. If a Fee Objection is timely received, the

Debtors shall promptly pay the DIP Agent, the DIP Lenders, the Successor Prepetition Agent,

and/or the Successor Prepetition Lender (as applicable), and/or the DIP Agent is hereby

authorized to make an advance under the DIP Facility to timely pay, the undisputed amount only

of the invoice(s) that is the subject of such Fee Objection, and the Court shall have jurisdiction to

determine the disputed portion of such invoice(s) if the parties are unable to resolve the Fee

Objection.

         28.     Indemnification. The Debtors shall indemnify and hold harmless the DIP Agent,

the DIP Lenders, the Successor Prepetition Agent, the Successor Prepetition Lender, the

Prepetition Second Lien Lender, and each of their respective shareholders, partners, unitholders,

members, controlling persons, directors, agents, officers, subsidiaries, affiliates, successors,



                                                 42
209670301 v2
               Case 19-11791-BLS        Doc 232     Filed 09/25/19     Page 43 of 139



assigns, directors, managers, principals, officers, employees, agents, investor funds, advisors,

attorneys, professionals, representatives, investment bankers, and consultants, each in their

respective capacities as such, from and against any and all damages, losses, settlement payments,

obligations, liabilities, claims, actions, or causes of action, whether groundless or otherwise, and

costs and expenses incurred, suffered, sustained, or required to be paid by an indemnified party

of every nature and character arising out of or related to the DIP Documents, the Prepetition

Credit Documents, the Prepetition Second Lien Documents, and/or the transactions contemplated

thereby and by this Final Order, whether such indemnified party is party thereto, as provided in

and pursuant to the terms of the DIP Documents, and the Prepetition Credit Documents, the

Prepetition Second Lien Documents, and as further described therein and herein, except to the

extent resulting from such indemnified partyns gross negligence or willful misconduct as finally

determined by a final non-appealable order of a court of competent jurisdiction. The indemnity

includes indemnification for the exercise of discretionary rights granted under the DIP

Documents, the Prepetition Credit Documents, and/or the Prepetition Second Lien Documents by

the DIP Agent, any DIP Lenders, Successor Prepetition Agent, Successor Prepetition Lender,

and/or Prepetition Second Lien Lender, as the context makes applicable. In all such litigation, or

the preparation therefor, the DIP Agent and the DIP Lenders, the Successor Prepetition Agent,

the Successor Prepetition Lender, the Prepetition Second Lien Lender, respectively, shall be

entitled to select their own counsel and, in addition to the foregoing indemnity, the Debtors agree

to promptly pay the reasonable fees and expenses of such counsel.

         29.     Released Parties. Without limiting the rights of the parties in interest as set forth

in paragraph 35 hereof, the Debtors hereby waive any and all actions related to, and hereby

release, each of (a) the DIP Agent and the DIP Lenders, (b) the Successor Prepetition Agent and



                                                  43
209670301 v2
               Case 19-11791-BLS      Doc 232     Filed 09/25/19     Page 44 of 139



Successor Prepetition Lender, (c) the Prepetition Second Lien Lender, and (d) each of their

respective shareholders, partners, unitholders, members, controlling persons, directors, agents,

officers, subsidiaries, affiliates, successors, assigns, directors, managers, principals, officers,

employees, agents, investors, funds, advisors, attorneys, professionals, representatives,

accountants, investment bankers, and consultants, each in their respective capacity as such (each

such person or entity identified in sub-clauses (a) through (d) of this paragraph, a lReleased

Partym and, collectively, the lReleased Partiesm) from any and all damages, losses, settlement

payments, obligations, liabilities, claims, actions, causes of action, or any Challenge, whether

groundless or otherwise, and reasonable costs and expenses incurred, suffered, sustained, or

required to be paid by an indemnified party of every nature and character arising prior to the

Petition Date and to the extent related to the Prepetition Credit Documents, the Prepetition

Second Lien Documents, the DIP Credit Agreement, or this Final Order, any documents related

thereto, any aspect of the prepetition relationship with the Released Parties, any Debtor, or any

other acts or omissions by the Released Parties in connection with the Prepetition Credit

Documents, the Prepetition Second Lien Documents, the DIP Credit Agreements, or this Final

Order, any documents related to the Prepetition Credit Documents, the Prepetition Second Lien

Documents, the DIP Credit Agreements, or this Final Order, or any aspect of their prepetition

relationship with any Debtor.

         30.     Proofs of Claim. The DIP Agent, the DIP Lenders, and the Current Prepetition

Secured Parties shall not be required to file proofs of claim in any of these Chapter 11 Cases or

Successor Cases for any claim allowed herein. Any proof of claim filed by the DIP Agent, the

Successor Prepetition Agent, or the Prepetition Second Lien Lender shall be deemed to be in

addition to and not in lieu of any other proof of claim that may be filed by any of the DIP



                                                44
209670301 v2
                Case 19-11791-BLS      Doc 232     Filed 09/25/19     Page 45 of 139



Lenders or the Current Prepetition Secured Parties. Any order entered by this Court in relation to

the establishment of a bar date in any of these cases or Successor Cases shall not apply to any

claims of the DIP Agent, the DIP Lenders, and the Current Prepetition Secured Parties allowed

herein.

          31.     Access to Collateral; No Landlordns Liens. Subject to applicable state law,

notwithstanding anything contained herein to the contrary and without limiting any other rights

or remedies of the DIP Agent, for the benefit of the DIP Lenders, contained in this Final Order or

the DIP Documents, or otherwise available at law or in equity, and subject to the terms of the

DIP Documents and this Final Order, upon written notice to the landlord of any leased premises

that an Event of Default has occurred and is continuing under the DIP Documents, the DIP

Agent may, subject to applicable non-bankruptcy law or any separate agreement by and between

such landlord and the DIP Agent (a lSeparate Agreementm), enter upon any leased premises of

the Debtors for the purpose of exercising any remedy with respect to DIP Collateral located

thereon and, subject to any Separate Agreement, shall be entitled to all of the Debtorsn rights and

privileges as lessee under such lease without interference from such landlord; provided, however,

that, subject to any such Separate Agreement, the DIP Agent shall only pay rent of the Debtors

that first accrues after the written notice referenced above and that is payable during the period of

such occupancy by the Agent, calculated on a per diem basis. Nothing herein shall require the

DIP Agent to assume any lease as a condition to the rights afforded to the DIP Agent in this

paragraph. The DIP Agent shall have the right to seek relief by separate motion to this Court

respect to access to leased premises, with notice to the applicable landlords of such leased

premises and an opportunity for such landlords to respond and be heard.




                                                 45
209670301 v2
               Case 19-11791-BLS      Doc 232     Filed 09/25/19     Page 46 of 139



         32.     Carve-Out. Upon the DIP Agentns issuance of a Carve-Out Trigger Notice (as

defined below), all liens, claims, and other security interests held by the DIP Lenders and the

Current Prepetition Secured Parties shall be subject to the payment of the Carve-Out. For

purposes of this Final Order, lCarve-Outm means the sum of: (i) all fees required to be paid to the

Clerk of the Court and to the U.S. Trustee under section 1930(a) of title 28 of the United States

Code together with the statutory rate of interest; (ii) all reasonable fees and expenses up to

$50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code; (iii) all unpaid fees

(inclusive of success or transaction fees) and expenses accrued or incurred by persons or firms

retained by the Debtors or the Committee pursuant to sections 327, 328, 363, and 1103 of the

Bankruptcy Code (the lEstate Professionalsm), but solely to the extent included in the Budget

(collectively, the lEstate Professional Feesm), at any time before the first business day following

delivery by the DIP Agent of a Carve-Out Trigger Notice, whether allowed by the Court prior to

or after delivery of a Carve-Out Trigger Notice, up to a maximum amount of $460,000 for Estate

Professionals retained by the Debtors and a maximum amount of $20,000 for Estate

Professionals retained by the Committee; and (iv) Estate Professional Fees for Estate

Professionals retained by the Debtors in an aggregate amount not to exceed $75,000 and Estate

Professional Fees for Estate Professionals retained by the Committee in an aggregate amount not

to exceed $20,000, in each instance that are incurred on or after the first business day following

delivery by the DIP Agent of a Carve-Out Trigger Notice, solely to the extent included in the

Budget for such time period, to the extent allowed at any time, whether by interim order,

procedural order, or otherwise (the amounts set forth in this clause (iv) being the lCarve-Out

Trigger Capm); provided, however, that the foregoing amounts shall not apply to any fees or

expenses incurred in connection with any Proscribed Actions (defined below). For purposes of



                                                46
209670301 v2
               Case 19-11791-BLS       Doc 232    Filed 09/25/19    Page 47 of 139



the foregoing, lCarve-Out Trigger Noticem shall mean a written notice delivered by email (or

other electronic means) by the DIP Agent to the Debtors and their counsel, counsel for the

Committee, and the U.S. Trustee, which notice may be delivered (a) in connection with the

repayment in full (whether in cash or by credit bid) of the DIP Obligations, or (b) following the

occurrence of the Termination Date, stating that the Carve-Out Trigger Cap has been invoked.

Notwithstanding the foregoing, so long as a Carve-Out Trigger Notice has not been issued, the

Debtors shall be permitted to pay fees to Estate Professionals and reimburse expenses incurred

by Estate Professionals to the extent set forth in the Budget and otherwise permitted under the

DIP Documents and that are allowed by the Court and payable under sections 328, 330, 331, and

1103 of the Bankruptcy Code and compensation procedures approved by the Court and in form

and substance reasonably acceptable to the Debtors and the DIP Agent, as the same may be due

and payable, and the same shall not reduce the Carve-Out Trigger Cap.

         33.     Payment of Compensation. Nothing herein shall be construed as consent to the

allowance of any professional fees or expenses of any of the Debtors, the Committee, if any, or

of any person, or shall affect the rights of the DIP Agent, the DIP Lenders, the Successor

Prepetition Agent, the Successor Prepetition Lender, and the Prepetition Second Lien Lender to

object to the allowance and payment of such fees and expenses or to permit the Debtors to pay

any such amounts in excess of the amounts contained, or not set forth, in the Budget.

         34.     Proscribed Actions.

                 (a)    No DIP Collateral, Cash Collateral, proceeds of the DIP Facility, portion

                        of the Carve-Out, or any other amounts may be used directly or indirectly

                        by any of the Debtors, the Committee, or any trustee or other estate

                        representative appointed in these Chapter 11 Cases or any Successor



                                                 47
209670301 v2
               Case 19-11791-BLS     Doc 232     Filed 09/25/19     Page 48 of 139



                      Cases or any other person (or to pay any professional fees, disbursements,

                      costs or expenses incurred      in connection therewith) for any of the

                      following actions or activities (the lProscribed Actionsm):

                       (i)    to seek authorization to obtain liens or security interests that are

                              senior to, or on a parity with, the liens granted under the DIP

                              Documents and this Final Order (including the DIP Superpriority

                              Claim);

                       (ii)   to investigate (except as provided in subparagraph (b) below),

                              including by way of examinations or discovery proceedings,

                              prepare, assert, join, commence, support or prosecute any action

                              for any claim, counter-claim, action, proceeding, application,

                              motion, objection, defense or other contested matter seeking any

                              order, judgment, determination or similar relief against, or adverse

                              to the interests of, the DIP Agent, any of the DIP Lenders, any of

                              the   Prepetition Secured Parties, or any of the shareholders,

                              partners, unitholders, members, controlling persons, directors,

                              agents, officers, subsidiaries, affiliates, successors, assigns,

                              directors, managers, principals, officers, employees, agents,

                              investors,    funds,     advisors,     attorneys,     professionals,

                              representatives, accountants, investment bankers, and consultants

                              of any of the foregoing, with respect to any transaction,

                              occurrence, omission, action or other matter (including formal

                              discovery proceedings in anticipation thereof), including, without



                                               48
209670301 v2
               Case 19-11791-BLS   Doc 232      Filed 09/25/19       Page 49 of 139



                            limitation, (A) any claims or causes of action arising under chapter

                            5 of the Bankruptcy Code, (B) any so-called llender liabilitym

                            claims and causes of action, (C) any action with respect to the

                            validity, enforceability, priority and extent of, or asserting any

                            defense, counterclaim, or offset to, the DIP Obligations, the DIP

                            Superpriority Claims, the DIP Liens granted under the DIP

                            Documents,    or    the   claims   or liens    granted under      or

                            contemplated by the Prepetition Credit Documents or the

                            Prepetition Second Lien Documents, (D) any action seeking to

                            invalidate, modify, reduce, expunge, disallow, set aside, avoid or

                            subordinate, in whole or in part, the DIP Obligations, the

                            Prepetition   Obligations,   or    the   Prepetition   Second   Lien

                            Obligations; (E) any action seeking to modify any of the rights,

                            remedies, priorities, privileges, protections and benefits granted to

                            any of (1) the DIP Agent or the DIP Lenders under this Final

                            Order or under any of the DIP Documents, or (2) the Prepetition

                            Secured Parties (in each case, as applicable, including claims,

                            proceedings or actions that might prevent, hinder or delay any of

                            their respective assertions, enforcements, realizations or remedies

                            on or against the DIP Collateral in accordance with the DIP

                            Documents, this Final Order, and the Final Order); or (F) objecting

                            to, consenting, or interfering with, in any way, the DIP Agentns

                            and the DIP Lendersn enforcement or realization upon any of the



                                               49
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19     Page 50 of 139



                               DIP Collateral once an Event of Default has occurred (as set forth

                               in the DIP Documents).

                 (b)    Notwithstanding anything to the contrary herein, the Committee may use

                        up to $50,000 in the aggregate amount of the Carve-Out, any Cash

                        Collateral, or proceeds of the DIP Facility to investigate, but not prosecute

                        (or prepare for the prosecution of) any challenge to, the claims and liens

                        of the Prepetition Secured Parties (the lCommittee Investigation

                        Budgetm). Any and all claims incurred by the Committee related to or in

                        connection with any Proscribed Activities other than up to the Committee

                        Investigation Budget shall be satisfied solely from the unencumbered

                        assets of the Debtors (if any) (the lUnencumbered Assetsm), thereby

                        reducing recoveries to the holders of unsecured claims (other than any

                        deficiency claim held by any of the Current Prepetition Secured Parties).

         35.     Challenge Period.

                        (a)    Subject only to the terms of this paragraph 35, the grant of

                 adequate protection to the Successor Prepetition Agent, Successor Prepetition

                 Lender, and Prepetition Second Lien Lender, and the various stipulations and

                 waivers contained in paragraph E hereof shall be without prejudice to the rights

                 of any other party in interest with appropriate standing, other than the

                 Committee, to seek to disallow the claims of the Successor Prepetition Agent,

                 Successor Prepetition Lender, and Prepetition Second Lien Lender in respect of

                 the Prepetition Credit Documents and the Prepetition Second Lien Documents,

                 pursue any claims or seek appropriate remedies against the Prepetition Secured



                                                 50
209670301 v2
               Case 19-11791-BLS      Doc 232     Filed 09/25/19     Page 51 of 139



                 Parties in connection with the Prepetition Credit Documents or the Prepetition

                 Second Lien Documents or avoid all or substantially all of the security interests

                 or liens in the Prepetition Collateral or Prepetition Second Lien Collateral or in

                 any other asset or property of Debtors in which the Prepetition Secured Parties

                 claim an interest, including any claim, action, or proceeding brought against the

                 Current Prepetition Secured Parties in accordance with this paragraph 35 that

                 requires the Current Prepetition Secured Parties to give up adequate protection

                 liens and superpriority claims, to disgorge adequate protection interest payments

                 received or accruals credited, or to disgorge as repaid pursuant to this Final

                 Order as a result of any of the Prepetition Secured Partiesn claims against

                 Debtors or liens upon and security interests in the assets and properties of

                 Debtors (including the Prepetition Collateral and Prepetition Second Lien

                 Collateral) being invalidated, avoided, subordinated, impaired, or compromised

                 in any way, either by an order of this Court (or other court of competent

                 jurisdiction) or by settlement. Any party (other than the Debtors and Committee,

                 which have waived all such rights) must commence, as appropriate, a contested

                 matter or adversary proceeding raising any objection, claim, defense, suit or

                 other challenge (a lChallengem) with respect to any claim, security interest, or

                 any other rights of the Prepetition Secured Parties under the Prepetition Credit

                 Documents or the Prepetition Second Lien Documents, as applicable, including

                 in the nature of a setoff, counterclaim, or defense on or before seventy-five (75)

                 calendar days following the entry of the Interim Order (the lChallenge Periodm).

                 For the avoidance of doubt, upon entry of this Final Order, the Challenge Period



                                                51
209670301 v2
               Case 19-11791-BLS      Doc 232     Filed 09/25/19     Page 52 of 139



                 shall be deemed expired with respect to the Committee. The Challenge Period

                 may only be extended (x) as to the Successor Prepetition Agent and/or the

                 Successor Prepetition Lender, by the Successor Prepetition Agent, (y) as to the

                 Prepetition Second Lien Lender, by such Prepetition Second Lien Lender, or (z)

                 as otherwise ordered by the Court prior to the conclusion of the Challenge Period

                 for cause shown. For the avoidance of doubt, any chapter 7 or chapter 11 trustee

                 appointed or elected in these cases during the Challenge Period, shall, until the

                 expiration of the Challenge Period, be deemed to be a party other than the

                 Debtors and shall not, for purposes of an adversary proceeding or contested

                 matter appropriately commenced during the Challenge Period by a party with

                 standing, be bound by the acknowledgements, admissions, confirmations,

                 stipulations, releases, and waivers contained in this Final Order with respect to,

                 among other things, the extent, legality, validity, perfection, enforceability and

                 other matters noted in the Final Order with respect to the Prepetition Credit

                 Documents.

                       (b)     Upon the expiration of the Challenge Period, to the extent not

                 specifically included in a timely and properly filed pleading asserting a

                 Challenge: (i) any other possible Challenge, whether such Challenge is

                 separately filed or otherwise asserted through an amendment of any timely and

                 properly filed pleading asserting a Challenge, shall be deemed to be forever

                 waived and barred; (ii) all of the Debtorsn agreements, acknowledgments,

                 stipulations, waivers, releases, and affirmations as to the priority, extent, and

                 validity of the Prepetition Secured Partiesn claims, liens, and interests, of any



                                                52
209670301 v2
               Case 19-11791-BLS        Doc 232      Filed 09/25/19     Page 53 of 139



                 nature, under the Prepetition Credit Documents and Prepetition Second Lien

                 Documents, or otherwise incorporated or set forth in this Final Order, shall be of

                 full force and effect and forever binding upon the Debtors, the Debtorsn

                 bankruptcy estates, and all creditors, interest holders, and other parties-in-interest

                 in these Chapter 11 Cases and any Successor Cases without further action by any

                 party or this Court, and the Committee and any other party in interest, and any

                 and all successors-in-interest as to any of the foregoing, shall thereafter be

                 forever barred from bringing any Challenge with respect thereto; (iii) the liens

                 and security interests granted pursuant to the Prepetition Credit Documents and

                 Prepetition Second Lien Documents shall (to the extent not otherwise satisfied in

                 full) be deemed to constitute valid, binding, enforceable, and perfected liens and

                 security interests not subject to avoidance or disallowance pursuant to the

                 Bankruptcy Code or applicable bankruptcy law; and (iv) without further order of

                 the Court, the claims and obligations under the Prepetition Credit Documents and

                 Prepetition Second Lien Documents shall (to the extent not otherwise satisfied in

                 full) be finally allowed as fully secured claims within the meaning of section 506

                 of the Bankruptcy Code for all purposes in connection with these Chapter 11

                 Cases and any Successor Cases and shall not be subject to challenge by any party

                 in interest as to validity, priority, amount, or otherwise.

                       (c) Nothing in this Final Order vests or confers on any person, including

                 any statutory committee that may be appointed in these Chapter 11 Cases,

                 standing or authority to pursue any cause of action, claim, defense, or other right

                 belonging to the Debtors or their estates.



                                                  53
209670301 v2
               Case 19-11791-BLS       Doc 232      Filed 09/25/19     Page 54 of 139



         36.     No Third Party Claims. Except as explicitly provided for herein, this Final Order

does not create any rights for the benefit of any third party, creditor, equity holder, or any direct,

indirect, or incidental beneficiary.

         37.     No Marshaling; Application of Proceeds. The DIP Agent, the DIP Lenders, the

Successor Prepetition Agent, the Successor Prepetition Lender, and the Prepetition Second Lien

Lender shall not be subject to the equitable doctrine of lmarshalingm or any other similar

doctrine with respect to any of the DIP Collateral and/or the Prepetition Collateral or Prepetition

Second Lien Collateral, as the case may be, and all proceeds shall be received and applied in

accordance with the DIP Documents, the Prepetition Credit Documents and Prepetition Second

Lien Documents, and the Prepetition Intercreditor Agreement.

         38.     Payments Free and Clear. Any and all payments or proceeds remitted to the DIP

Agent by, through or on behalf of the DIP Lenders, on account of the DIP Obligations, pursuant

to the provisions of this Final Order, or the DIP Documents or any subsequent order of the Court

shall be irrevocable, received free and clear of any claim, charge, assessment or other liability,

including without limitation, any such claim or charge arising out of or based on, directly or

indirectly, sections 506(c) or 552(b) of the Bankruptcy Code, whether asserted or assessed by

through or on behalf of the Debtors.

         39.     Worldpay and PayPal. Notwithstanding anything to the contrary in the Interim

Order, the Second Interim Order, this Final Order, or the DIP Documents, and subject to further

_bTUb _V dXYc 9_ebd' dXU Q\\UWUT bYWXdc _V L_b\T`Qi' BB9 %lWorldPaym& Q^T FQiFQ\' ?^S)

%Y^S\eTY^W Ydc QVVY\YQdUc& %lPayPalm& e^TUb dXUYb bUc`USdYfU QWbUements with the Debtors are

expressly preserved and reserved, as are all rights of the Debtors or any other party in interest to

dispute such rights, and nothing in the Interim Order, the Second Interim Order, this Final Order,



                                                 54
209670301 v2
               Case 19-11791-BLS      Doc 232      Filed 09/25/19     Page 55 of 139



or the DIP Documents shall aTZeTYSQdU dXU ^QdebU' UhdU^d _b `bY_bYdi _V L_b\TFQinc' FQiFQ\nc' dXU

:?F BU^TUbcn, or tXU :URd_bcn %_b dXUYb UcdQdUcn& respective interests in any monies, funds,

reserves or similar assets collected, held or applied by Worldpay or PayPal.

         40.     Joint and Several Liability. Nothing in this Final Order shall be construed to

constitute a substantive consolidation of any of the Debtorsn estates, it being understood,

however, that the Debtors shall be jointly and severally liable for the obligations hereunder and

in accordance with the terms of the DIP Facility and the DIP Documents.

         41.     Limitation of Liability. In determining to make extensions of credit under the

DIP Facility, permitting the use of Cash Collateral, or in exercising any rights or remedies as and

when permitted pursuant to this Final Order, the DIP Documents, or the Prepetition Credit

Documents or Prepetition Second Lien Documents, as applicable, none of the DIP Agent, the

DIP Lenders, the Prepetition Secured Parties, or any successor of any of the foregoing, shall be

deemed to be in control of the operations of the Debtors or any affiliate (as defined in section

101(2) of the Bankruptcy Code) of the Debtors, or to be acting as a lresponsible personm or

lowner or operatorm with respect to the operation or management of the Debtors or any affiliate

of the Debtors (as such terms, or any similar terms, are used in the United States Comprehensive

Environmental Response, Compensation and Liability, Act, 29 U.S.C. §§ 9601 et seq., as

amended, or any similar federal or state statute). Furthermore, nothing in this Final Order, the

DIP Documents or the Prepetition Financing Documents shall in any way be construed or

interpreted to impose or allow the imposition upon the DIP Agent, the DIP Lenders, the

Prepetition Secured Parties, or any successor of any of the foregoing, of any liability for any

claims arising from the prepetition or postpetition activities of the Debtors or any affiliate of the

Debtors.



                                                 55
209670301 v2
               Case 19-11791-BLS       Doc 232      Filed 09/25/19      Page 56 of 139



         42.     Credit Bidding. The DIP Agent shall have the unqualified right to credit bid up to

the full amount of the DIP Obligations in any sale of the DIP Collateral (or any part thereof)

without the need for further Court order and whether such sale is pursuant to section 363 or 1129

of the Bankruptcy Code, by a chapter 7 trustee under section 725 of the Bankruptcy Code, or

otherwise. The Successor Prepetition Agent and the Successor Prepetition Lender shall have,

subject to the terms of Section 363(k) of the Bankruptcy Code, the right to credit bid up to the

full amount of the Prepetition Obligations in any sale of the Prepetition Collateral (or any part

thereof) without the need for further Court order and whether such sale is pursuant to section 363

or 1129 of the Bankruptcy Code, by a chapter 7 trustee under section 725 of the Bankruptcy

Code, or otherwise.

         43.     Discharge Waiver. The DIP Obligations shall not be discharged by the entry of

an order confirming any plan of reorganization in these Chapter 11 Cases, notwithstanding the

provisions of section 1141(d) of the Bankruptcy Code, unless the DIP Obligations have been

indefeasibly paid in full in cash on or before the effective date of such confirmed plan of

reorganization. None of the Debtors shall propose or support any plan of reorganization or sale

of all or substantially all of the Debtorsn assets or entry of any confirmation order or sale order

that is not conditioned upon the indefeasible payment in full in cash of the DIP Obligations on or

prior to the earlier to occur of the effective date of such plan of reorganization or sale.

         44.     Rights Preserved. The entry of this Final Order is without prejudice to, and does

not constitute a waiver of, expressly or implicitly: (a) the rights of the DIP Agent, the DIP

Lenders, the Successor Prepetition Agent, the Successor Prepetition Lender, and/or the

Prepetition Second Lien Lender to seek any other or supplemental relief in respect of the

Debtors; (b) any of the rights of any of the DIP Agent, the DIP Lenders, the Successor



                                                  56
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19    Page 57 of 139



Prepetition Agent, the Successor Prepetition Lender, and/or the Prepetition Second Lien Lender

under the Bankruptcy Code or under applicable non-bankruptcy law, including the right to (i)

request modification of the automatic stay of section 362 of the Bankruptcy Code or (ii) propose,

subject to the provisions of section 1121 of the Bankruptcy Code, a chapter 11 plan or plans; or

(c) any other rights, claims, or privileges (whether legal, equitable or otherwise) of any of the

DIP Agent, DIP Lenders, the Successor Prepetition Agent, the Successor Prepetition Lender,

and/or the Prepetition Second Lien Lender. The DIP Agent, DIP Lenders, the Successor

Prepetition Agent, the Successor Prepetition Lender, the Prepetition Second Lien Lender, and the

Debtors hereby agree that the Prepetition Intercreditor Agreement remains in full force and

effect, subject to the terms and conditions of this Final Order.

         45.     No Waiver by Failure to Seek Relief. The failure of the DIP Agent, the DIP

Lenders, the Successor Prepetition Agent, the Successor Prepetition Lender, or the Prepetition

Second Lien Lender to seek relief or otherwise exercise their rights and remedies under this Final

Order, the DIP Documents, the Prepetition Credit Documents, the Prepetition Second Lien

Documents, or applicable law, as the case may be, shall not constitute a waiver of any of the

rights hereunder, thereunder, or otherwise of the DIP Agent, the DIP Lenders, the Successor

Prepetition Agent, the Successor Prepetition Lender, or the Prepetition Second Lien Lender.

         46.     Binding Effect of Final Order. Immediately upon entry by the Court, the terms

and provisions of this Final Order shall become valid and binding upon and inure to the benefit

of the Debtors, the DIP Agent, the DIP Lenders, the Successor Prepetition Agent, the Successor

Prepetition Lender, the Prepetition Second Lien Lender, all other creditors of the Debtors, the

Committee, any other statutory committee that may be appointed in these Chapter 11 Cases, and

all other parties-in-interest and their respective successors and assigns, including any trustee or



                                                 57
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19     Page 58 of 139



other fiduciary hereafter appointed in any of these cases, any Successor Cases, or upon dismissal

of any of these Chapter 11 Cases or Successor Cases.

         47.     No Right to Seek Modification. Unless requested by the DIP Agent, the Debtors

irrevocably waive any right to seek any modification or extension of this Final Order (in whole

or in part) without the prior consent of the DIP Agent, and no such consent shall be implied by

any other action, inaction, or acquiescence of the DIP Agent.

         48.     Survival. The terms of this Final Order and any actions taken pursuant hereto,

shall survive the entry of any order which may be entered: (a) confirming any plan in the Chapter

11 Cases; (b) dismissing the Chapter 11 Cases; (c) converting the Chapter 11 Cases to any other

chapter under the Bankruptcy Code; (d) withdrawing of the references of the Chapter 11 Cases

from the Bankruptcy Court; and (e) providing for abstention from handling or retaining of

jurisdiction of these Chapter 11 Cases in the Bankruptcy Court. The terms and provisions of this

Final Order as well as the protections granted pursuant to this Final Order and the DIP Credit

Agreement, shall continue in full force and effect notwithstanding the entry of such order, and

such protections shall maintain their priority as provided by this Final Order until all the

obligations of the Debtors to the DIP Agent and the DIP Lenders pursuant to the DIP Credit

Agreement are indefeasibly paid in full and discharged (such payment being without prejudice to

any terms or provisions contained in the DIP Facility which survive such discharge by their

terms). The DIP Obligations shall not be discharged by the entry of an order confirming a plan,

the Debtors having waived such discharge pursuant to section 1141(d)(4) of the Bankruptcy

Code. The Debtors shall not propose or support any plan that is not conditioned upon the

payment in full in cash of all of the DIP Obligations, on or prior to the earlier to occur of (i) the

effective date of such plan; and (ii) the Maturity Date.



                                                 58
209670301 v2
               Case 19-11791-BLS       Doc 232     Filed 09/25/19     Page 59 of 139



         49.     Final Order Controls; Priority of Terms. To the extent of any conflict between or

among the Motion, the DIP Documents, and this Final Order, the terms and provisions of this

Final Order shall govern. The failure to reference any provision of the DIP Documents in this

Final Order shall not affect the enforceability of such provision.

         50.     Waiver of Applicable Stay. Any applicable stay (including, without limitation,

under Bankruptcy Rules 4001(a)(3), 6004(h), and 7062) is hereby waived and shall not apply to

this Final Order.

         51.     Nunc Pro Tunc Effect of Final Order. This Final Order shall constitute findings of

fact and conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be

enforceable nunc pro tunc to the Petition Date immediately upon entry hereof.

         52.     Retention of Jurisdiction. The Court has retained and will retain jurisdiction to

interpret, implement, and enforce this Final Order and the DIP Documents according to their

terms.




 Dated: September 25th, 2019                     BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
 Wilmington, Delaware                            JUDGE




                                                 59
209670301 v2
               Case 19-11791-BLS    Doc 232    Filed 09/25/19   Page 60 of 139



                                         Exhibit A

                                   DIP Security Agreement




                                              60
209670301 v2
Case 19-11791-BLS    Doc 232   Filed 09/25/19   Page 61 of 139




                          Exhibit A

                    DIP Security Agreement
               Case 19-11791-BLS     Doc 232      Filed 09/25/19      Page 62 of 139
                                                                              Execution Version




                           XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

                   GID9FDF=CF=HM D@98;9 5B8 G97IF=HM 5;F99A9BH

                                          Zq Yf\ Yegf_

                                      @CCH 7F5H9' =B7),

                         l`] gl`]j BjYflgjk ^jge lae] lg lae] hYjlq `]j]lg,

                                                Yf\

                                     ACB9M 7<9GH @@7,
                                      Yk >gddYl]jYd <_]fl

                                 ?Yl]\ Yk g^ <m_mkl 14, 2019
                           XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX




209537196 n1
                Case 19-11791-BLS                   Doc 232              Filed 09/25/19            Page 63 of 139


                                                         OYZd] g^ >gfl]flk

                                                                                                                                        KY_]



N@>ODJI 1.             ?@ADI@? O@MHN .......................................................................................... 1
        1.1       ?]^afalagfk..............................................................................................................1
        1.2       Jl`]j ?]^afalagfYd Kjgnakagfk ................................................................................ 5
N@>ODJI 2.             VM@N@MQ@?W .................................................................................................. 5
N@>ODJI 3.             BM<IO JA N@>PMDOT DIO@M@NO ............................................................. 5
        3.1       B]f]jYd ................................................................................................................... 5
        3.2       M][gmjk] lg N][mjalq .............................................................................................. 6
        3.3       Nh][aYd Kjgnakagfk M]dYlaf_ lg Dfn]flgjq............................................................... 7
N@>ODJI 4.             M@KM@N@IO<ODJIN <I? R<MM<IOD@N................................................ 7
        4.1       VM]k]jn]\W .............................................................................................................. 7
        4.2       Oald]; Ig Jl`]j Ga]fk ............................................................................................. 7
        4.3       K]j^][l]\ Kjagjalq Ga]fk ......................................................................................... 7
        4.4       K]j^][lagf >]jla^a[Yl]; Emjak\a[lagf g^ Jj_YfarYlagf; >`a]^@p][mlan]
                  J^^a[] ..................................................................................................................... 7
        4.5       AYje Kjg\m[lk ........................................................................................................ 8
        4.6       Dfn]kle]fl Kjgh]jlq; Kd]\_]\ Nlg[c...................................................................... 8
        4.7       M][]anYZd]k ............................................................................................................ 8
        4.8       >gfljY[lk ................................................................................................................9
        4.9       Dfl]dd][lmYd Kjgh]jlq............................................................................................... 9
        4.10      >gee]j[aYd Ogjl >dYaek...................................................................................... 10
N@>ODJI 5.             >JQ@I<ION ............................................................................................... 10
        5.1       ?]dan]jq g^ Dfkljme]flk Yf\ >`Yll]d KYh]j .......................................................... 10
        5.2       HYafl]fYf[] g^ K]j^][l]\ N][mjalq Dfl]j]kl; Amjl`]j ?g[me]flYlagf.................. 10
        5.3       >`Yf_]k af Gg[Ylagfk, IYe], ]l[......................................................................... 11
        5.4       Dfn]kle]fl Kjgh]jlq; Kd]\_]\ Nlg[c.................................................................... 11
        5.5       M][]anYZd]k .......................................................................................................... 12
        5.6       Dfl]dd][lmYd Kjgh]jlq............................................................................................. 12
        5.7       Dfl]dd][lmYd Kjgh]jlq Aadaf_ .................................................................................. 13
        5.8       >gee]j[aYd Ogjl >dYaek...................................................................................... 14
        5.9       >gddYl]jYd af l`] Kgkk]kkagf g^ Y =Yad]] ............................................................... 14
        5.10      @d][ljgfa[ >`Yll]d KYh]j ...................................................................................... 14
        5.11      G]ll]j-g^->j]\al Ma_`lk......................................................................................... 15
        5.12      Amjl`]j <kkmjYf[]k; Kd]\_] g^ Dfkljme]flk ......................................................... 15
N@>ODJI 6.             M@H@?D<G KMJQDNDJIN .......................................................................... 15
        6.1       >]jlYaf HYll]jk M]dYlaf_ lg M][]anYZd]k.............................................................. 15
        6.2       >geemfa[Ylagfk oal` JZda_gjk; BjYflgjk M]eYaf GaYZd] .................................. 16
        6.3       Kd]\_]\ Nlg[c....................................................................................................... 17

 209537196 n1                                                        a
                Case 19-11791-BLS                  Doc 232           Filed 09/25/19               Page 64 of 139


                                                        OYZd] g^ >gfl]flk
                                                          )[gflafm]\*
                                                                                                                                      KY_]



        6.4       Kjg[]]\k lg Z] Omjf]\ Jn]j lg >gddYl]jYd <_]fl ................................................. 17
        6.5       <hhda[Ylagf g^ Kjg[]]\k ....................................................................................... 17
        6.6       P>> Yf\ Jl`]j M]e]\a]k.................................................................................... 18
        6.7       NYd]k g^ Kd]\_]\ Nlg[c......................................................................................... 18
        6.8       DK Ga[]fk]k ........................................................................................................... 19
        6.9       RYan]j; ?]^a[a]f[q .............................................................................................. 19
N@>ODJI 7.             OC@ >JGG<O@M<G <B@IO ...................................................................... 19
        7.1       >gddYl]jYd <_]flvk <hhgafle]fl Yk <llgjf]q-af-AY[l, ]l[ ................................... 19
        7.2       ?mlq g^ >gddYl]jYd <_]fl...................................................................................... 21
        7.3       AafYf[af_ NlYl]e]flk ........................................................................................... 21
        7.4       <ml`gjalq g^ >gddYl]jYd <_]fl .............................................................................. 22
        7.5       >gddYl]jYd HYll]jk................................................................................................. 22
N@>ODJI 8.             HDN>@GG<I@JPN ...................................................................................... 22
        8.1       <e]f\e]flk af Rjalaf_....................................................................................... 22
        8.2       Igla[]k ................................................................................................................. 22
        8.3       Ig RYan]j Zq >gmjk] g^ >gf\m[l; >memdYlan] M]e]\a]k .................................. 22
        8.4       Nm[[]kkgjk Yf\ <kka_fk........................................................................................ 22
        8.5       N]l-J^^..................................................................................................................22
        8.6       >gmfl]jhYjlk ......................................................................................................... 23
        8.7       N]n]jYZadalq .......................................................................................................... 23
        8.8       N][lagf C]Y\af_k ................................................................................................. 23
        8.9       Dfl]_jYlagf ............................................................................................................ 23
        8.10      BJQ@MIDIB G<R............................................................................................ 23
        8.11      NP=HDNNDJI OJ EPMDN?D>ODJI; R<DQ@MN............................................... 23
        8.12      <[cfgod]\_]e]flk.............................................................................................. 24
        8.13      <\\alagfYd BjYflgjk ............................................................................................. 25
        8.14      M]d]Yk]k g^ Ga]fk ................................................................................................. 25
        8.15      NmZgj\afYlagf....................................................................................................... 25
        8.16      HYjk`Ydaf_ ........................................................................................................... 25
        8.17      M]^]j]f[]k lg N[`]\md]k ...................................................................................... 26


N>C@?PG@N

N[`]\md] 1                   ?]k[jahlagf g^ Dfn]kle]fl Kjgh]jlq
N[`]\md] 2                   Aadaf_k Yf\ gl`]j <[lagfk M]imaj]\ lg K]j^][l N][mjalq Dfl]j]klk
N[`]\md] 3                   >YhalYd Nlg[c
N[`]\md] 4                   Dfl]dd][lmYd Kjgh]jlq
N[`]\md] 5                   >gee]j[aYd Ogjl >dYaek


 209537196 n1                                                       aa
                Case 19-11791-BLS      Doc 232     Filed 09/25/19      Page 65 of 139


                                          OYZd] g^ >gfl]flk
                                            )[gflafm]\*
                                                                                        KY_]



<II@S@N

<ff]p D           -     Agje g^ <kkmehlagf <_j]]e]fl
<ff]p DD          -     Agje g^ Dfl]dd][lmYd Kjgh]jlq N][mjalq <_j]]e]fl




 209537196 n1                                     aa
               Case 19-11791-BLS         Doc 232      Filed 09/25/19       Page 66 of 139




                   GID9FDF=CF=HM D@98;9 5B8 G97IF=HM 5;F99A9BH

        O`ak NPK@MKMDJMDOT KG@?B@ <I? N@>PMDOT <BM@@H@IO \Yl]\ Yk g^ <m_mkl 14,
2019, eY\] Zq ]Y[` g^ l`] _jYflgjk ka_fYlgjq `]j]lg )lg_]l`]j oal` Yfq gl`]j ]flalq l`Yl Z][ge]k Y hYjlq
`]j]lg Yk hjgna\]\ `]j]af, l`] tGrantorsu*, ]Y[` BjYflgj Y \]Zlgj Yf\ \]Zlgj-af-hgkk]kkagf af Y [Yk]
h]f\af_ mf\]j >`Yhl]j 11 g^ l`] =Yfcjmhl[q >g\] )Yk \]^af]\ af l`] >j]\al <_j]]e]fl*, af ^Yngj g^
HJI@T >C@NO GG>, Y I]nY\Y daeal]\ daYZadalq [gehYfq, Yk [gddYl]jYd Y_]fl )af km[` [YhY[alq, lg_]l`]j
oal` alk km[[]kkgjk Yf\ Ykka_fk af km[` [YhY[alq, l`] tCollateral Agentu* Y[laf_ hmjkmYfl lg l`ak
<_j]]e]fl ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k.

                                              R D O I @ N N @ O C:

        RC@M@<N, hmjkmYfl lg l`] ?]Zlgj-af-Kgkk]kkagf >j]\al <_j]]e]fl \Yl]\ Yk g^ l`] \Yl] `]j]g^
)Yk Ye]f\]\, j]klYl]\, Ye]f\]\ Yf\ j]klYl]\, kmhhd]e]fl]\ gj gl`]joak] eg\a^a]\ ^jge lae] lg lae], l`]
tCredit Agreementu*, Yegf_ Gggl >jYl], Df[., Y ?]dYoYj] [gjhgjYlagf )tBorroweru*, Gggl >jYl] KYj]fl,
Df[., Y ?]dYoYj] [gjhgjYlagf )tParentu*, Yfq NmZka\aYja]k g^ KYj]fl l`Yl Yj] BmYjYflgjk gj Z][ge]
BmYjYflgjk hmjkmYfl lg N][lagf 8.10 g^ l`] >j]\al <_j]]e]fl )[gdd][lan]dq, lg_]l`]j oal` KYj]fl, l`]
tGuarantorsu, Yf\, lg_]l`]j oal` =gjjgo]j, l`] tCredit Partiesu*, l`] d]f\]jk ^jge lae] lg lae] hYjlq
l`]j]lg )l`] tLendersu*, Hgf]q >`]kl GG>, Yk Y\eafakljYlan] Y_]fl ^gj l`] G]f\]jk )af km[` [YhY[alq,
lg_]l`]j oal` alk km[[]kkgjk Yf\ Ykka_fk af km[` [YhY[alq, l`] tAdministrative Agentu* Yf\ l`] >gddYl]jYd
<_]fl )lg_]l`]j oal` l`] <\eafakljYlan] <_]fl, [gdd][lan]dq, l`] tAgentsu Yf\ ]Y[` Yf tAgentu*, l`]
G]f\]jk `Yn] k]n]jYddq Y_j]]\ lg eYc] l`] GgYfk lg l`] =gjjgo]j mhgf l`] l]jek Yf\ kmZb][l lg l`]
[gf\alagfk k]l ^gjl` l`]j]af;

         RC@M@<N, l`] G]f\]jk `Yn] Y_j]]\ lg ]pl]f\ [j]\al lg l`] =gjjgo]j kmZb][l lg l`] l]jek Yf\
[gf\alagfk k]l ^gjl` af l`] >j]\al <_j]]e]fl. O`] gZda_Ylagfk g^ l`] G]f\]jk lg ]pl]f\ km[` [j]\al Yj]
[gf\alagf]\ mhgf, Yegf_ gl`]j l`af_k, l`] ]p][mlagf Yf\ \]dan]jq g^ l`ak <_j]]e]fl Zq ]Y[` BjYflgj.
O`] BjYflgjk Yj] <^^adaYl]k g^ gf] Yfgl`]j, oadd \]jan] kmZklYflaYd \aj][l Yf\ af\aj][l Z]f]^alk ^jge l`]
]pl]fkagfk g^ [j]\al lg l`] =gjjgo]j hmjkmYfl lg l`] >j]\al <_j]]e]fl, Yf\ Yj] oaddaf_ lg ]p][ml] Yf\
\]dan]j l`ak <_j]]e]fl af gj\]j lg af\m[] l`] G]f\]jk lg ]pl]f\ km[` [j]\al. Igloal`klYf\af_ Yfql`af_
`]j]af lg l`] [gfljYjq, l`] Ga]fk _jYfl]\ lg >gddYl]jYd <_]fl mf\]j l`ak <_j]]e]fl Yf\ l`] ]p]j[ak] g^ l`]
ja_`lk Yf\ j]e]\a]k g^ >gddYl]jYd <_]fl `]j]mf\]j Yf\ mf\]j Yfq gl`]j >j]\al ?g[me]fl Yj] kmZb][l lg l`]
AafYf[af_ Jj\]j;

         RC@M@<N, ]p][mlagf, \]dan]jq Yf\ h]j^gjeYf[] g^ l`ak <_j]]e]fl Yf\ l`] _jYfl g^ Y k][mjalq
afl]j]kl, hd]\_] Yf\ Ga]f gf Ydd g^ l`] >gddYl]jYd )Yk `]j]afY^l]j \]^af]\* g^ l`] BjYflgjk Yf\ l`] hjg[]]\k
l`]j]g^ lg k][mj] l`] N][mj]\ JZda_Ylagfk `Yn] Z]]f Yml`gjar]\ hmjkmYfl lg N][lagfk 364)[*)2*, 364)[*)3*
Yf\ 364)\*)1* g^ l`] =Yfcjmhl[q >g\] Zq l`] AafYf[af_ Jj\]j;

         RC@M@<N, ^jge Yf\ Y^l]j l`] ]fljq g^ l`] AafYf[af_ Jj\]j Yf\ kmZb][l lg l`] >Yjn]-Jml, Yf\
hmjkmYfl lg Yf\ gfdq lg l`] ]pl]fl h]jeall]\ af l`] AafYf[af_ Jj\]j, l`] N][mj]\ JZda_Ylagfk oadd
[gfklalml] Yddgo]\ Y\eafakljYlan] ]ph]fk] [dYaek af l`] =Yfcjmhl[q >Yk] `Ynaf_ hjagjalq gn]j Ydd
Y\eafakljYlan] ]ph]fk] [dYaek Yf\ mfk][mj]\ [dYaek Y_Yafkl l`] BjYflgjk fgo ]paklaf_ gj `]j]Y^l]j
Yjakaf_, g^ Yfq caf\ o`Ylkg]n]j, af[dm\af_, oal`gml daealYlagf, Ydd Y\eafakljYlan] ]ph]fk] [dYaek g^ l`]
caf\ kh][a^a]\ af N][lagfk 105, 326, 328, 330, 331, 503)Z*, 506)[*, 507)Y*, 507)Z*, 546)[*, 726, 1114 gj
Yfq gl`]j hjgnakagf g^ l`] =Yfcjmhl[q >g\] gj gl`]joak], Yk hjgna\]\ mf\]j N][lagf 364)[*)1* g^ l`]
=Yfcjmhl[q >g\];

        RC@M@<N, lg kmhhd]e]fl l`] AafYf[af_ Jj\]j oal`gml af Yfq oYq \aeafak`af_ gj daealaf_ l`]
]^^][l g^ l`] AafYf[af_ Jj\]j gj l`] k][mjalq afl]j]kl, hd]\_] Yf\ Ga]f _jYfl]\ l`]j]mf\]j, l`] hYjla]k
`]j]lg \]kaj] lg egj] ^mddq k]l ^gjl` l`]aj j]kh][lan] ja_`lk af [gff][lagf oal` km[` k][mjalq afl]j]kl,

209537196 n1
               Case 19-11791-BLS          Doc 232      Filed 09/25/19       Page 67 of 139



hd]\_] Yf\ Ga]f Yk k]l ^gjl` `]j]af. Df l`] ]n]fl g^ Y [gf^da[l Z]lo]]f l`] l]jek Yf\ hjgnakagfk g^ l`ak
<_j]]e]fl gj Yfq gl`]j >j]\al ?g[me]fl Yf\ Yfq Jj\]j, l`] l]jek Yf\ hjgnakagfk g^ l`] AafYf[af_ Jj\]j
k`Ydd [gfljgd;

        IJR, OC@M@AJM@, af [gfka\]jYlagf g^ l`] hj]eak]k Yf\ lg af\m[] l`] <_]flk Yf\ l`] G]f\]jk
lg ]fl]j aflg l`] >j]\al <_j]]e]fl Yf\ lg af\m[] l`] N][mj]\ KYjla]k lg eYc] l`] GgYfk Yf\ gl`]j
^afYf[aYd Y[[geeg\Ylagfk lg l`] =gjjgo]j l`]j]mf\]j, ]Y[` BjYflgj `]j]Zq Y_j]]k oal` l`] >gddYl]jYd
<_]fl, ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k, Yk ^gddgok:

                                    N@>ODJI 1.       ?@ADI@? O@MHN

         1.1     ?]^afalagfk.

                )Y*     Pfd]kk gl`]joak] \]^af]\ `]j]af, l]jek \]^af]\ af l`] >j]\al <_j]]e]fl Yf\ mk]\
`]j]af k`Ydd `Yn] l`] e]Yfaf_k _an]f lg l`]e af l`] >j]\al <_j]]e]fl, Yf\ l`] ^gddgoaf_ l]jek o`a[` Yj]
\]^af]\ af l`] P>> Yj] mk]\ `]j]af Yk kg \]^af]\: <[[gmfl, >]jla^a[Yl]\ N][mjalq, >`Yll]d KYh]j,
>gee]j[aYd Ogjl >dYae, [gfljgd, >gfljY[l, ?g[me]fl, AYje Kjg\m[l, B]f]jYd DflYf_aZd], Bgg\k,
Dfkljme]fl, Dfn]flgjq, G]ll]j-g^->j]\al Ma_`l, N][mjala]k <[[gmfl, N][mjala]k @flald]e]fl, Pf[]jla^a[Yl]\
N][mjalq Yf\ Nmhhgjlaf_ JZda_Ylagf. Og l`] ]pl]fl Yhhda[YZd], Ydd gl`]j l]jek mk]\ `]j]af oal`gml
\]^afalagf o`a[` Yj] fgl \]^af]\ af l`] >j]\al <_j]]e]fl k`Ydd `Yn] l`] \]^afalagfk _an]f l`]j]^gj af l`]
P>>.

                 )Z*     O`] ^gddgoaf_ l]jek k`Ydd `Yn] l`] ^gddgoaf_ e]Yfaf_k:

                tAgreementu k`Ydd e]Yf l`ak Nmh]jhjagjalq Kd]\_] Yf\ N][mjalq <_j]]e]fl, Yk l`] kYe]
         eYq Z] Ye]f\]\, kmhhd]e]fl]\ gj gl`]joak] eg\a^a]\ ^jge lae] lglae].

                 tCollateralu k`Ydd `Yn] l`] e]Yfaf_ k]l ^gjl` af N][lagf 3.

                 tCollateral Accountu k`Ydd e]Yf Yfq ?]hgkal <[[gmfl l`Yl ak )p* kmZb][l lg Y >gfljgd
         <_j]]e]fl ]klYZdak`]\ hmjkmYfl lg N][lagf 8.15 g^ l`] >j]\al <_j]]e]fl gj )q* ]klYZdak`]\ Zq l`]
         >gddYl]jYd <_]fl Yk hjgna\]\ af N][lagfk 6.1 gj 6.4 g^ l`ak <_j]]e]fl.

                 tCollectionsu k`Ydd e]Yf Ydd [Yk`, [`][ck, [j]\al [Yj\ kdahk gj j][]ahlk, fgl]k, afkljme]flk,
         Yf\ gl`]j al]ek g^ hYqe]fl )af[dm\af_ afkmjYf[] hjg[]]\k, hjg[]]\k g^ [Yk` kYd]k, j]flYd hjg[]]\k
         Yf\ lYp j]^mf\k* g^ l`] >j]\al KYjla]k, af[dm\af_, oal`gml daealYlagf, l`] hjg[]]\k g^ Ydd <[[gmflk.

                  tCopyrightsu k`Ydd e]Yf )Y* Ydd [ghqja_`lk, ja_`lk, lald]k Yf\ afl]j]klk af Yf\ lg hmZdak`]\
         Yf\ mfhmZdak`]\ ogjck g^ Yml`gjk`ah, af[dm\af_ Ydd kg^loYj] )o`]l`]j gj fgl [gfka\]j]\ lg Z] Y
         t_gg\u jYl`]j l`Yf Yf aflYf_aZd], Yf\ af[dm\af_ l`] kgmj[] [g\] n]jkagf l`]j]g^*, Yf\ Ydd
         [ghqja_`lk af Yfq gja_afYd gj \]janYlan] ogjck g^ Yml`gjk`ah, o`]l`]j j]_akl]j]\ gj mfj]_akl]j]\
         Yf\ o`]l`]j hmZdak`]\ gj mfhmZdak`]\ )af[dm\af_ l`gk] dakl]\ af N[`]\md] 4, a^ Yfq*, Ydd
         j]_akljYlagfk Yf\ j][gj\af_k l`]j]g^, Yf\ Ydd Yhhda[Ylagfk af [gff][lagf l`]j]oal`, af[dm\af_ Ydd
         j]_akljYlagfk, j][gj\af_k Yf\ Yhhda[Ylagfk af l`] Pfal]\ NlYl]k >ghqja_`l J^^a[] gj Yfq gl`]j
         g^^a[] l`jgm_`gml l`] ogjd\, )Z* l`] ja_`l lg gZlYaf Ydd j]f]oYdk l`]j]g^ Yf\ )[* Ydd af[ge],
         jgqYdla]k, Yf\ hjg[]]\k Yl Yfq lae] \m] gj hYqYZd] gj Ykk]jl]\ mf\]j gj oal` j]kh][l lg Yfq g^ l`]
         ^gj]_gaf_, af[dm\af_ Ydd ja_`lk lg km] gj j][gn]j Yl dYo gj af ]imalq ^gj Yfq hYkl, hj]k]fl gj ^mlmj]
         af^jaf_]e]fl, eakYhhjghjaYlagf, nagdYlagf gj gl`]j aehYaje]fl l`]j]g^.

                 tCopyright Licensesu k`Ydd e]Yf Yfq ojall]f Y_j]]e]fl fYeaf_ Yfq BjYflgj Yk da[]fkgj
         gj da[]fk]] )af[dm\af_ l`gk] dakl]\ af N[`]\md] 4, a^ Yfq*, gl`]j l`Yf kg^loYj] da[]fk] Y_j]]e]flk
2
209537196 n1
               Case 19-11791-BLS          Doc 232      Filed 09/25/19       Page 68 of 139



         ^gj tg^^-l`]-k`]d^u, tk`jafc-ojYhu gj t[da[c-l`jgm_`u Y_j]]e]flk _jYflaf_ Yfq ja_`l mf\]j Yfq
         >ghqja_`l, af[dm\af_ l`] _jYfl g^ ja_`lk lg eYfm^Y[lmj], \akljaZml], ]phdgal Yf\ k]dd eYl]jaYdk
         \]jan]\ ^jge Yfq >ghqja_`l.

                  tDeposit Accountu k`Ydd `Yn] l`] e]Yfaf_ k]l ^gjl` af l`] P>> Yf\, af Yfq ]n]fl,
         af[dm\] Yfq \]eYf\, lae], kYnaf_k, hYkkZggc gj dac] Y[[gmfl eYaflYaf]\ oal` Y \]hgkalYjq
         afklalmlagf.

                  tEquipmentu e]Yfk: )Y* Yfq t]imahe]flu, Yk km[` l]je ak \]^af]\ af N][lagf 9-
         102)Y*)33* g^ l`] P>>; )Z* Ydd eY[`af]jq, ]imahe]fl, ^mjfak`af_k, Aaplmj]k, Yf\ Q]`a[d]k; Yf\ )[*
         Yfq Yf\ Ydd Y\\alagfk, kmZklalmlagfk, Yf\ j]hdY[]e]flk g^ Yfq g^ l`] ^gj]_gaf_, o`]j]n]j dg[Yl]\,
         lg_]l`]j oal` Ydd YllY[`e]flk, [gehgf]flk, hYjlk, ]imahe]fl, Yf\ Y[[]kkgja]k afklYdd]\ l`]j]gf gj
         Y^^ap]\ l`]j]lg )af ]Y[` [Yk], j]_Yj\d]kk g^ o`]l`]j [`YjY[l]jar]\ Yk ]imahe]fl mf\]j l`] P>>*.

                  tExcluded Propertyu k`Ydd e]Yf hjgh]jlq l`Yl, Zml ^gj Yfq gf] gj egj] g^ [dYmk]k )n*-)r*
         g^ l`] dYkl hYjY_jYh` g^ N][lagf 3, ogmd\ [gfklalml] >gddYl]jYd.

                  tIntellectual Propertyu k`Ydd e]Yf, [gdd][lan]dq, Ydd ja_`lk, hjagjala]k Yf\ hjanad]_]k
         j]dYlaf_ lg afl]dd][lmYd hjgh]jlq, af[dm\af_ Ydd >ghqja_`lk, >ghqja_`l Ga[]fk]k, KYl]flk, KYl]fl
         Ga[]fk]k, OjY\]eYjck, OjY\]eYjc Ga[]fk]k, Dfl]jf]l ?geYaf IYe]k, OjY\] N][j]lk Yf\ OjY\]
         N][j]l Ga[]fk]k.

                 tIntercompany Noteu k`Ydd e]Yf Yfq hjgeakkgjq fgl] ]na\]f[af_ dgYfk eY\] Zq Yfq
         JZda_gj lg Yfq BjYflgj.

                  tInternet Domain Namesu k`Ydd e]Yf Ydd ja_`lk, lald] Yf\ afl]j]klk Yjakaf_ mf\]j Yfq dYo
         af gj j]dYlaf_ lg Dfl]jf]l \geYaf fYe]k.

                 tInvestment Propertyu k`Ydd e]Yf, [gdd][lan]dq, )Y* Ydd tafn]kle]fl hjgh]jlqu Yk km[`
         l]je ak \]^af]\ af N][lagf 9-102)Y*)49* g^ l`] P>> Yf\ )Z* o`]l`]j gj fgl [gfklalmlaf_
         tafn]kle]fl hjgh]jlqu Yk kg \]^af]\, Ydd Kd]\_]\ Igl]k Yf\ Ydd Kd]\_]\ Nlg[c.

                  tIP Licenseu e]Yfk Ydd Y_j]]e]flk, o`]l`]j ojall]f gj gjYd, _jYflaf_ Yfq ja_`l, lald] gj
         afl]j]kl af Yfq Dfl]dd][lmYd Kjgh]jlq, af[dm\af_ Ydd >ghqja_`l Ga[]fk]k, KYl]fl Ga[]fk]k, Yf\
         OjY\]eYjc Ga[]fk]k.

                 tIssuersu k`Ydd e]Yf, [gdd][lan]dq, ]Y[` akkm]j g^ Yfq Dfn]kle]fl Kjgh]jlq o`a[` \g]k fgl
         [gfklalml] @p[dm\]\ Kjgh]jlq.

                 tMaterial Intellectual Propertyu k`Ydd `Yn] l`] e]Yfaf_ k]l ^gjl` af N][lagf 5.6.

                 tObligorsu k`Ydd e]Yf, [gdd][lan]dq, l`] BjYflgjk Yf\ Yfq gl`]j K]jkgf l`Yl Z][ge]k
         gZda_Yl]\ lg Yfq N][mj]\ KYjlq oal` j]kh][l lg Yfq g^ l`] N][mj]\ JZda_Ylagfk.

                   tPatentsu k`Ydd e]Yf )Y* Ydd d]ll]jk hYl]fl g^ l`] Pfal]\ NlYl]k, Yfq hgdala[Yd kmZ\anakagf
         l`]j]g^ gj Yfq gl`]j bmjak\a[lagf l`jgm_`gml l`] ogjd\ Yf\ Ydd j]akkm]k Yf\ ]pl]fkagfk l`]j]g^,
         af[dm\af_ Yfq g^ l`] ^gj]_gaf_ j]^]jj]\ lg af N[`]\md] 4 )a^ Yfq*, )Z* Ydd Yhhda[Ylagfk ^gj d]ll]jk
         hYl]fl g^ l`] Pfal]\ NlYl]k gj Yfq gl`]j [gmfljq Yf\ Ydd \anakagfk, [gflafmYlagfk Yf\
         [gflafmYlagfk-af-hYjl l`]j]g^, af[dm\af_ Yfq g^ l`] ^gj]_gaf_ j]^]jj]\ lg af N[`]\md] 4 )a^ Yfq*,
         )[* Ydd ja_`lk lg gZlYaf Yfq j]akkm]k gj ]pl]fkagfk g^ l`] ^gj]_gaf_ Yf\ )\* Ydd af[ge], jgqYdla]k,
         Yf\ hjg[]]\k Yl Yfq lae] \m] gj hYqYZd] gj Ykk]jl]\ mf\]j gj oal` j]kh][l lg Yfq g^ l`] ^gj]_gaf_
3
209537196 n1
               Case 19-11791-BLS         Doc 232      Filed 09/25/19       Page 69 of 139



         af[dm\af_ Ydd ja_`lk lg km] gj j][gn]j Yl dYo gj af ]imalq ^gj Yfq hYkl, hj]k]fl gj ^mlmj]
         af^jaf_]e]fl, eakYhhjghjaYlagf, nagdYlagf gj gl`]j aehYaje]fl l`]j]g^.

                 tPatent Licenseu k`Ydd e]Yf Ydd Y_j]]e]flk, o`]l`]j ojall]f gj gjYd, hjgna\af_ ^gj l`]
         _jYfl Zq gj lg Yfq BjYflgj g^ Yfq ja_`l lg eYfm^Y[lmj], mk], k]dd, g^^]j ^gj kYd] gj aehgjl Yfq
         afn]flagf [gn]j]\ af o`gd] gj af hYjl Zq Y KYl]fl, af[dm\af_ Yfq g^ l`] ^gj]_gaf_ j]^]jj]\ lg af
         N[`]\md] 4 )a^ Yfq*.

                 tPledgedu, o`]f mk]\ af [gfbmf[lagf oal` Yfq lqh] g^ Ykk]l, k`Ydd e]Yf, Yl Yfq lae], Yf
         Ykk]l g^ km[` lqh] l`Yl ak af[dm\]\ gj j]imaj]\ lg Z] af[dm\]\ )gj l`Yl [j]Yl]k ja_`lk l`Yl Yj]
         af[dm\]\ gj j]imaj]\ lg Z] af[dm\]\* af l`] >gddYl]jYd Yl km[` lae] hmjkmYfl lg l`] l]jek g^ l`ak
         <_j]]e]fl.

                 tPledged Notesu k`Ydd e]Yf Ydd hjgeakkgjq fgl]k dakl]\ gf N[`]\md] 1, Ydd Dfl]j[gehYfq
         Igl]k Yl Yfq lae] akkm]\ lg Yfq BjYflgj Yf\ Ydd gl`]j hjgeakkgjq fgl]k akkm]\ lg gj `]d\ Zq Yfq
         BjYflgj )gl`]j l`Yf hjgeakkgjq fgl]k akkm]\ af [gff][lagf oal` ]pl]fkagfk g^ ljY\] [j]\al Zq Yfq
         BjYflgj af l`] gj\afYjq [gmjk] g^ Zmkaf]kk*.

                 tPledged Stocku k`Ydd e]Yf l`] k`Yj]k g^ >YhalYd Nlg[c dakl]\ gf N[`]\md] 1, lg_]l`]j
         oal` Yfq gl`]j k`Yj]k, klg[c []jla^a[Yl]k, ghlagfk, afl]j]klk gj ja_`lk g^ Yfq fYlmj] o`Ylkg]n]j af
         j]kh][l g^ l`] >YhalYd Nlg[c g^ Yfq K]jkgf l`Yl eYq Z] akkm]\ gj _jYfl]\ lg, gj `]d\ Zq, Yfq
         BjYflgj o`ad] l`ak <_j]]e]fl ak af ]^^][l, af ]Y[` [Yk], gl`]j l`Yf @p[dm\]\ Kjgh]jlq.

                 tProceedsu k`Ydd e]Yf Ydd thjg[]]\ku Yk km[` l]je ak \]^af]\ af N][lagf 9-102)Y*)64* g^
         l`] P>> Yf\, af Yfq ]n]fl, k`Ydd af[dm\] Ydd \ana\]f\k gj gl`]j af[ge] ^jge l`] Dfn]kle]fl
         Kjgh]jlq, [gdd][lagfk l`]j]gf gj \akljaZmlagfk gj hYqe]flk oal` j]kh][l l`]j]lg.

                  tReceivableu k`Ydd e]Yf Yfq ja_`l lg hYqe]fl ^gj _gg\k kgd\ gj d]Yk]\ gj ^gj k]jna[]k
         j]f\]j]\, o`]l`]j gj fgl km[` ja_`l ak ]na\]f[]\ Zq Yf Dfkljme]fl gj >`Yll]d KYh]j Yf\ o`]l`]j
         gj fgl al `Yk Z]]f ]Yjf]\ Zq h]j^gjeYf[] )af[dm\af_ Yfq <[[gmfl*.

                 tSecured Obligationsu k`Ydd e]Yf )Y* af l`] [Yk] g^ l`] =gjjgo]j, l`] tJZda_YlagfkuYk
         \]^af]\ af l`] >j]\al <_j]]e]fl Yf\ )Z* af l`] [Yk] g^ l`] BmYjYflgjk, l`] tBmYjYfl]]
         JZda_Ylagfku Yk \]^af]\ af l`] >j]\al <_j]]e]fl Yf\ Yfq Yf\ Ydd gl`]j gZda_Ylagfk )o`]l`]j
         YZkgdml] gj [gflaf_]fl, eYlmj]\ gj mfeYlmj]\* g^ l`] JZda_gjk Yjakaf_ mf\]j gj af [gff][lagf oal`
         Yfq >j]\al ?g[me]fl.

                 tSecurities Actu k`Ydd e]Yf l`] N][mjala]k <[l g^ 1933, Yk Ye]f\]\, Yf\ l`] jmd]k Yf\
         j]_mdYlagfk hjgemd_Yl]\ l`]j]mf\]j.

                 tTrademarksu k`Ydd e]Yf )Y* Ydd ljY\]eYjck, ljY\] fYe]k, ^a[lalagmk Zmkaf]kk fYe]k,
         k]jna[] eYjck, dg_gk, ljY\] \j]kk Yf\ gl`]j kgmj[] gj Zmkaf]kk a\]fla^a]jk )o`]l`]j j]_akl]j]\ gj
         mfj]_akl]j]\*, Yf\ Ydd _gg\oadd Ykkg[aYl]\ l`]j]oal`, fgo ]paklaf_ gj `]j]Y^l]j Y\ghl]\ gj
         Y[imaj]\, Ydd j]_akljYlagfk Yf\ j][gj\af_k l`]j]g^, Yf\ Ydd Yhhda[Ylagfk af [gff][lagf l`]j]oal`,
         o`]l`]j af l`] Pfal]\ NlYl]k KYl]fl Yf\ OjY\]eYjc J^^a[] gj af Yfq kaeadYj g^^a[] gj Y_]f[q g^
         l`] Pfal]\ NlYl]k, Yfq bmjak\a[lagf l`jgm_`gml l`] ogjd\ gj Yfq hgdala[Yd kmZ\anakagf l`]j]g^, gj
         gl`]joak], Yf\ Ydd [geegf-dYo ja_`lk j]dYl]\ l`]j]lg, af[dm\af_ Yfq g^ l`] ^gj]_gaf_ j]^]jj]\ lg
         af N[`]\md] 4 )a^ Yfq*, )Z* l`] ja_`l lg gZlYaf Ydd j]f]oYdk l`]j]g^ Yf\ )[* Ydd af[ge], jgqYdla]k,
         Yf\ hjg[]]\k Yl Yfq lae] \m] gj hYqYZd] gj Ykk]jl]\ mf\]j gj oal` j]kh][l lg Yfq g^ l`] ^gj]_gaf_,
         af[dm\af_ Ydd ja_`lk lg km] gj j][gn]j Yl dYo gj af ]imalq ^gj Yfq hYkl, hj]k]fl gj ^mlmj]
         af^jaf_]e]fl, eakYhhjghjaYlagf, nagdYlagf gj gl`]j aehYaje]fl l`]j]g^.
4
209537196 n1
               Case 19-11791-BLS           Doc 232      Filed 09/25/19       Page 70 of 139



                 tTrademark Licenseu k`Ydd e]Yf Yfq Y_j]]e]fl, o`]l`]j ojall]f gj gjYd, hjgna\af_ ^gj
         l`] _jYfl Zq gj lg Yfq BjYflgj g^ Yfq ja_`l lg mk] Yfq OjY\]eYjc, af[dm\af_ Yfq g^ l`] ^gj]_gaf_
         j]^]jj]\ lg af N[`]\md] 4 )a^ Yfq*.

                   tTrade Secretsu e]Yfk Yfql`af_ l`Yl ogmd\ [gfklalml] Y ljY\] k][j]l mf\]j <hhda[YZd]
         GYo Yf\ af^gjeYlagf l`Yl \]jan]k af\]h]f\]fl ][gfgea[ nYdm] )Y[lmYd gj hgl]flaYd* ^jge fgl
         Z]af_ _]f]jYddq cfgof lg Yf\ fgl Z]af_ j]Y\adq Yk[]jlYafYZd] Zq hjgh]j e]Yfk Zq Y h]jkgf YZd] lg
         gZlYaf ][gfgea[ nYdm] ^jge alk mk] gj \ak[dgkmj], Yf\ Ydd gl`]j afn]flagfk )o`]l`]j hYl]flYZd] gj
         fgl*, af\mkljaYd \]ka_fk, \ak[gn]ja]k, aehjgn]e]flk, a\]Yk, \]ka_fk, eg\]dk, ^gjemdY], hYll]jfk,
         [gehadYlagfk, \YlYZYk]k, \YlY [gdd][lagfk, \jYoaf_k, Zdm]hjaflk, eYkc ogjck, \]na[]k, e]l`g\k,
         l][`faim]k, hjg[]kk]k, cfgo-`go, [gf^a\]flaYd af^gjeYlagf, hjghja]lYjq af^gjeYlagf, [mklge]j
         daklk, kg^loYj], Yf\ l][`fa[Yd af^gjeYlagf.

                 tTrade Secrets Licenseu k`Ydd e]Yf Yfq Y_j]]e]fl, o`]l`]j ojall]f gj gjYd, hjgna\af_
         ^gj l`] _jYfl Zq gj lg Yfq BjYflgj g^ Yfq ja_`l lg mk] Yfq OjY\] N][j]lk, af[dm\af_ Yfq g^ l`]
         ^gj]_gaf_ j]^]jj]\ lg af N[`]\md] 4 )a^ Yfq*.

                   tVehiclesu e]Yfk Ydd hj]k]fl Yf\ ^mlmj] YmlgegZad]k, ljm[ck, ljm[c ljY[lgjk, ljYad]jk, k]ea-
         ljYad]jk, gj gl`]j eglgj n]`a[d]k gj jgddaf_ klg[c, fgo gof]\ gj `]j]Y^l]j Y[imaj]\ Zq BjYflgjk.

         1.2     Jl`]j ?]^afalagfYd Kjgnakagfk.

                 )Y*    O`] ogj\k t`]j]g^u, t`]j]afu, t`]j]lgu Yf\ t`]j]mf\]ju Yf\ ogj\k g^ kaeadYj
aehgjl o`]f mk]\ af l`ak <_j]]e]fl k`Ydd j]^]j lg l`ak <_j]]e]fl Yk Y o`gd] Yf\ fgl lg Yfq hYjla[mdYj
hjgnakagf g^ l`ak <_j]]e]fl, Yf\ N][lagf Yf\ N[`]\md] j]^]j]f[]k Yj] lg l`ak <_j]]e]fl mfd]kk gl`]joak]
kh][a^a]\.

                 )Z*     O`] e]Yfaf_k _an]f lg l]jek \]^af]\ `]j]af k`Ydd Z] ]imYddq Yhhda[YZd] lg Zgl`
l`] kaf_mdYj Yf\ hdmjYd ^gjek g^ km[` l]jek. R`]j] l`] [gfl]pl j]imaj]k, l]jek j]dYlaf_ lg l`] >gddYl]jYd
gj Yfq hYjl l`]j]g^, o`]f mk]\ af j]dYlagf lg Y BjYflgj, k`Ydd j]^]j lg km[` BjYflgjvk >gddYl]jYd gj l`]
j]d]nYfl hYjl l`]j]g^.

                                           N@>ODJI 2.     VM]k]jn]\W

                           N@>ODJI 3.          BM<IO JA N@>PMDOT DIO@M@NO

         3.1      B]f]jYd. @Y[` BjYflgj `]j]Zq hd]\_]k Yf\ [gddYl]jYddq Ykka_fk lg l`] >gddYl]jYd <_]fl,
Yf\ `]j]Zq _jYflk lg l`] >gddYl]jYd <_]fl, ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k, Y k][mjalq afl]j]kl af Ydd
g^ alk h]jkgfYd hjgh]jlq Yf\ gl`]j Ykk]lk, o`]l`]j fgo gof]\ gj Yl Yfq lae] `]j]Y^l]j Y[imaj]\ Zq km[`
BjYflgj gj af o`a[` km[` BjYflgj fgo `Yk gj Yl Yfq lae] af l`] ^mlmj] eYq Y[imaj] Yfq ja_`l, lald] gj
afl]j]kl, af[dm\af_ Ydd g^ l`] ^gddgoaf_ hjgh]jlq, o`]j]n]j dg[Yl]\ )[gdd][lan]dq, l`] tCollateralu*, Yk
[gddYl]jYd k][mjalq ^gj l`] hjgehl Yf\ [gehd]l] hYqe]fl Yf\ h]j^gjeYf[] o`]f \m] )o`]l`]j Yl l`] klYl]\
eYlmjalq, Zq Y[[]d]jYlagf gj gl`]joak]* g^ alk N][mj]\ JZda_Ylagfk:

                 )Y*      Ydd <[[gmflk, M][]anYZd]k Yf\ >gdd][lagfk;

                 )Z*      Ydd >`Yll]d KYh]j;

                 )[*      Ydd >gfljY[lk;

                 )\*      Ydd ?]hgkal <[[gmflk;
5
209537196 n1
               Case 19-11791-BLS           Doc 232     Filed 09/25/19      Page 71 of 139



                 )]*    Ydd ?g[me]flk;

                 )^*    Ydd @imahe]fl;

                 )_*    Ydd Q]`a[d]k;

                 )`*    Ydd B]f]jYd DflYf_aZd]k;

                 )a*    Ydd Dfkljme]flk;

                 )b*    Ydd Dfl]dd][lmYd Kjgh]jlq;

                 )c*    Ydd Dfn]flgjq;

                 )d*    Ydd Dfn]kle]fl Kjgh]jlq;

                 )e*    Ydd G]ll]j-g^->j]\al Ma_`lk;

                 )f*    Ydd Bgg\k Yf\ gl`]j hjgh]jlq fgl gl`]joak] \]k[jaZ]\ YZgn];

                 )g*    Ydd Zggck Yf\ j][gj\k h]jlYafaf_ lg l`] >gddYl]jYd;

                )h*      Ydd >gee]j[aYd Ogjl >dYaek dakl]\ gf N[`]\md] 5 gj \]k[jaZ]\ af Yfq fgla[] k]fl
hmjkmYfl lg N][lagf 5.8;

                 )i*    Yfq Yegmflk kmj[`Yj_]\ hmjkmYfl lg k][lagf 506)[* g^ l`] =Yfcjmhl[q >g\];

               )j*      <nga\Yf[] <[lagfk Yf\ l`] Kjg[]]\k l`]j]g^ )kmZb][l lg l`] l]jek g^ l`]
AafYf[af_ Jj\]j* Yf\

                )k*     lg l`] ]pl]fl fgl gl`]joak] af[dm\]\, Ydd Kjg[]]\k )af[dm\af_ Kjg[]]\k g^ Ydd
afkmjYf[] hgda[a]k*, Nmhhgjlaf_ JZda_Ylagfk Yf\ hjg\m[lk g^ Yfq Yf\ Ydd g^ l`] ^gj]_gaf_ Yf\ Ydd [gddYl]jYd
k][mjalq Yf\ _mYjYfl]]k _an]f Zq Yfq K]jkgf oal` j]kh][l lg Yfq g^ l`] ^gj]_gaf_.

Igloal`klYf\af_ l`] ^gj]_gaf_, t>gddYl]jYdu k`Ydd fgl af[dm\] l`] ^gddgoaf_: )q* Yfq P.N. afl]fl-lg-mk]
ljY\]eYjc Yhhda[Ylagf ^gj o`a[` Y klYl]e]fl g^ mk] `Yk fgl Z]]f ^ad]\ oal` Yf\ \mdq Y[[]hl]\ Zq l`]
Pfal]\ NlYl]k KYl]fl Yf\ OjY\]eYjc J^^a[] )Zml gfdq mflad km[` klYl]e]fl ak Y[[]hl]\ Zq l`] Pfal]\ NlYl]k
KYl]fl Yf\ OjY\]eYjc J^^a[]*; )r* Yfq ja_`lk gj afl]j]klk af Yfq d]Yk], da[]fk], [gfljY[l, gj Y_j]]e]fl, Yk
km[` gj l`] Ykk]lk kmZb][l l`]j]lg a^ mf\]j l`] l]jek g^ km[` d]Yk], da[]fk], [gfljY[l, gj Y_j]]e]fl, gj
<hhda[YZd] GYo oal` j]kh][l l`]j]lg, l`] nYda\ _jYfl g^ Y Ga]f l`]j]af gj af km[` Ykk]lk lg >gddYl]jYd <_]fl
ak hjg`aZal]\ Yf\ km[` hjg`aZalagf `Yk fgl Z]]f gj ak fgl oYan]\ gj l`] [gfk]fl g^ l`] gl`]j hYjlq lg km[`
d]Yk], da[]fk], [gfljY[l, gj Y_j]]e]fl `Yk fgl Z]]f gj ak fgl gl`]joak] gZlYaf]\ gj mf\]j <hhda[YZd] GYo
km[` hjg`aZalagf [Yffgl Z] oYan]\; hjgna\]\, `go]n]j, l`] ]p[dmkagf af [dYmk] )r* YZgn] k`Ydd af fg oYq
Z] [gfkljm]\ )a* lg Yhhdq a^ Yfq km[` hjg`aZalagf ogmd\ Z] j]f\]j]\ af]^^][lan] mf\]j l`] P>> )af[dm\af_
N][lagfk 9-406, 9-407 Yf\ 9-408 l`]j]g^* gj gl`]j <hhda[YZd] GYo )af[dm\af_ l`] Pfal]\ NlYl]k
ZYfcjmhl[q [g\]* gj hjaf[ahd]k g^ ]imalq, )aa* kg Yk lg daeal, aehYaj gj gl`]joak] Y^^][l >gddYl]jYd <_]flvk
mf[gf\alagfYd [gflafmaf_ Ga]fk mhgf Yfq ja_`lk gj afl]j]klk g^ Yfq BjYflgj af gj lg l`] Kjg[]]\k l`]j]g^
)af[dm\af_ hjg[]]\k ^jge l`] kYd], da[]fk], d]Yk] gj gl`]j \akhgkalagf l`]j]g^*, af[dm\af_ egfa]k \m] gj lg
Z][ge] \m] mf\]j Yfq km[` d]Yk], da[]fk], [gfljY[l, gj Y_j]]e]fl )af[dm\af_ Yfq <[[gmflk gj gl`]j
M][]anYZd]k*, gj )aaa* lg Yhhdq Yl km[` lae] Yk l`] [gf\alagf [Ymkaf_ km[` hjg`aZalagf k`Ydd Z] j]e]\a]\

6
209537196 n1
               Case 19-11791-BLS          Doc 232       Filed 09/25/19       Page 72 of 139



Yf\, lg l`] ]pl]fl k]n]jYZd], t>gddYl]jYdu k`Ydd af[dm\] Yfq hgjlagf g^ km[` d]Yk], da[]fk], [gfljY[l,
Y_j]]e]fl gj Ykk]lk kmZb][l l`]j]lg l`Yl \g]k fgl j]kmdl af km[` hjg`aZalagf.

        3.2      M][gmjk] lg N][mjalq. M][gmjk] lg k][mjalq k`Ydd fgl Z] j]imaj]\ ^gj Yfq JZda_Ylagf
`]j]mf\]j Yf\ ]Y[` BjYflgj `]j]Zq oYan]k, lg l`] ]pl]fl km[` oYan]j ak fgl hjg`aZal]\ Zq <hhda[YZd]
GYo, Yfq j]imaj]e]fl l`Yl l`] >gddYl]jYd <_]fl gj l`] N][mj]\ KYjla]k ]p`Ymkl Yfq ja_`l gj lYc] Yfq Y[lagf
Y_Yafkl Yfq g^ l`] >gddYl]jYd Z]^gj] hjg[]]\af_ lg ]f^gj[] l`] JZda_Ylagfk Y_Yafkl km[` BjYflgj.

         3.3     Nh][aYd Kjgnakagfk M]dYlaf_ lg Dfn]flgjq.

                 )Y*     <dd Dfn]flgjq. O`] k][mjalq afl]j]kl af l`] Dfn]flgjq _jYfl]\ lg l`] >gddYl]jYd
<_]fl `]j]mf\]j k`Ydd [gflafm] l`jgm_` Ydd kl]hk g^ eYfm^Y[lmj] Yf\ kYd] Yf\ YllY[` oal`gml ^mjl`]j Y[l lg
jYo eYl]jaYdk, ogjc af hjg[]kk, ^afak`]\ _gg\k, j]lmjf]\ _gg\k, \g[me]flk g^ lald] Yf\ oYj]`gmk]
j][]ahlk, Yf\ lg hjg[]]\k j]kmdlaf_ ^jge l`] kYd] gj gl`]j \akhgkalagf g^ km[` Dfn]flgjq.

                 )Z*     Dfn]flgjq M][gj\k. @Y[` BjYflgj k`Ydd eYaflYaf, af l`] gj\afYjq [gmjk] g^
Zmkaf]kk, ^mdd, Y[[mjYl] Yf\ [gehd]l] j][gj\k g^ alk Dfn]flgjq \]k[jaZaf_ l`] caf\, lqh] Yf\ imYflalq g^
km[` Dfn]flgjq Yf\ l`] BjYflgjvk [gkl l`]j]^gj, oal`\jYoYdk l`]j]^jge Yf\ Y\\alagfk l`]j]lg, af[dm\af_ Y
h]jh]lmYd afn]flgjq ^gj jYo eYl]jaYdk, ogjc af hjg[]kk Yf\ ^afak`]\ _gg\k.

                      N@>ODJI 4.        M@KM@N@IO<ODJIN <I? R<MM<IOD@N

               Og af\m[] l`] <_]flk Yf\ l`] G]f\]jk lg ]fl]j aflg l`] >j]\al <_j]]e]fl Yf\ lg af\m[]
l`] N][mj]\ KYjla]k lg eYc] l`] GgYfk Yf\ gl`]j ^afYf[aYd Y[[geeg\Ylagfk lg l`] =gjjgo]j l`]j]mf\]j,
]Y[` BjYflgj `]j]Zq j]hj]k]flk Yf\ oYjjYflk lg ]Y[` N][mj]\ KYjlq l`Yl:

         4.1     VM]k]jn]\W.

        4.2     Oald]; Ig Jl`]j Ga]fk. Ig ^afYf[af_ klYl]e]fl gj gl`]j hmZda[ fgla[] gj j][gj\ g^ Y Ga]f
oal` j]kh][l lg Ydd gj Yfq hYjl g^ l`] >gddYl]jYd ak gf ^ad] gj g^ j][gj\ af Yfq hmZda[ g^^a[], ]p[]hl ^gj )a*
km[` Yk `Yn] Z]]f ^ad]\ af ^Yngj g^ l`] >gddYl]jYd <_]fl, ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k, hmjkmYfl lg
l`ak <_j]]e]fl, )aa* km[` Yk `Yn] Z]]f ^ad]\ af ^Yngj g^ Hgf]q >`]kl GG>, hmjkmYfl lg l`] Jja_afYd
>dgkaf_ ?Yl] N][mj]\ NmZgj\afYl]\ ?]Zl, Yf\ )aaa* km[` Yk Yj] gl`]joak] ]phj]kkdq h]jeall]\ Zq l`] l]jek
g^ l`] >j]\al <_j]]e]fl.

        4.3      K]j^][l]\ Kjagjalq Ga]fk. @p[]hl oal` j]kh][l lg afl]dd][lmYd hjgh]jlq j]_akl]j]\ oal` Yf
Y_]f[q gj _gn]jfe]flYd g^^a[] gj Yml`gjalq gl`]j l`Yf l`] Pfal]\ NlYl]k KYl]fl Yf\ OjY\]eYjc J^^a[], l`]
Pfal]\ NlYl]k >ghqja_`l J^^a[] gj Yfq kaeadYj Y_]f[q af Yfq hgdala[Yd kmZ\anakagf g^ l`] Pfal]\ NlYl]k, l`]
k][mjalq afl]j]klk _jYfl]\ hmjkmYfl lg l`ak <_j]]e]fl mhgf [gehd]lagf g^ l`] ^adaf_k Yf\ gl`]j Y[lagfk
kh][a^a]\ gf N[`]\md] 2 )o`a[`, af l`] [Yk] g^ Ydd ^adaf_k Yf\ gl`]j \g[me]flk j]^]jj]\ lg gf kYa\
N[`]\md], `Yn] Z]]f \]dan]j]\ lg l`] >gddYl]jYd <_]fl af [gehd]l]\ Yf\ \mdq ]p][ml]\ ^gje* oadd
[gfklalml] nYda\ ^ajkl hjagjalq h]j^][l]\ k][mjalq afl]j]klk af Ydd g^ l`] >gddYl]jYd af ^Yngj g^ l`] >gddYl]jYd
<_]fl, ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k, Yk [gddYl]jYd k][mjalq ^gj l`] N][mj]\ JZda_Ylagfk,
]f^gj[]YZd] af Y[[gj\Yf[] oal` l`] l]jek `]j]g^ Y_Yafkl Ydd [j]\algjk g^ ]Y[` BjYflgj Yf\ Yfq K]jkgfk
hmjhgjlaf_ lg hmj[`Yk] Yfq >gddYl]jYd ^jge Yfq BjYflgj Yf\ Yj] hjagj lg Ydd gl`]j Ga]fk gf l`] >gddYl]jYd,
]p[]hl ^gj, )a* Ga]fk h]jeall]\ Zq N][lagfk 9.02)\*)`* Yf\ )a* g^ l`] >j]\al <_j]]e]fl Yf\ )aa* kgd]dq oal`
j]kh][l lg >gddYl]jYd l`Yl \g]k fgl [gfklalml] Kd]\_]\ Nlg[c, ja_`lk mf\]j HYl]jaYd >gfljY[lk, Y[[gmflk
j][]anYZd], >gdd][lagfk gj hjg[]]\k Yjakaf_ l`]j]mf\]j gj oal` j]kh][l l`]j]lg, K]jeall]\ Ga]fk o`a[`,
hmjkmYfl lg l`] l]jek g^ l`] >j]\al <_j]]e]fl, Yj] h]jeall]\ lg `Yn] hjagjalq gn]j >gddYl]jYd <_]flvk
Ga]fk l`]j]gf Yk [gddYl]jYd k][mjalq ^gj l`] N][mj]\ JZda_Ylagfk.

7
209537196 n1
               Case 19-11791-BLS         Doc 232       Filed 09/25/19       Page 73 of 139



        4.4     K]j^][lagf >]jla^a[Yl]; Emjak\a[lagf g^ Jj_YfarYlagf; >`a]^ @p][mlan] J^^a[]. @Y[` g^ l`]
BjYflgjk `Yk hj]nagmkdq \]dan]j]\ )gj ak [gf[mjj]fldq \]dan]jaf_ oal` l`ak <_j]]e]fl* lg l`] >gddYl]jYd
<_]fl Y K]j^][lagf >]jla^a[Yl] ka_f]\ Zq km[` BjYflgj. @Y[` g^ l`] BjYflgjk j]hj]k]flk Yf\ oYjjYflk lg
l`] N][mj]\ KYjla]k Yk ^gddgok: )Y* km[` BjYflgjvk ]pY[l d]_Yd fYe] ak l`Yl af\a[Yl]\ gf l`] K]j^][lagf
>]jla^a[Yl] Yf\ gf l`] ka_fYlmj] hY_] `]j]g^, )Z* km[` BjYflgj ak Yf gj_YfarYlagf g^ l`] lqh], Yf\ ak
gj_Yfar]\ af l`] bmjak\a[lagf, k]l ^gjl` af l`] K]j^][lagf >]jla^a[Yl], )[* l`] K]j^][lagf >]jla^a[Yl]
Y[[mjYl]dq k]lk ^gjl` km[` BjYflgjvk gj_YfarYlagfYd a\]fla^a[Ylagf fmeZ]j gj Y[[mjYl]dq klYl]k l`Yl km[`
BjYflgj `Yk fgf], )\* l`] K]j^][lagf >]jla^a[Yl] Y[[mjYl]dq k]lk ^gjl` km[` BjYflgjvk hdY[] g^ Zmkaf]kk gj,
a^ egj] l`Yf gf], alk [`a]^ ]p][mlan] g^^a[], Yk o]dd Yk km[` BjYflgjvk eYadaf_ Y\\j]kk, a^ \a^^]j]fl, )]* Ydd
gl`]j af^gjeYlagf k]l ^gjl` gf l`] K]j^][lagf >]jla^a[Yl] h]jlYafaf_ lg km[` BjYflgj ak Y[[mjYl] Yf\
[gehd]l] af Ydd eYl]jaYd j]kh][lk, Yf\ )^* l`]j] `Yk Z]]f fg [`Yf_] af Yfq g^ km[` af^gjeYlagf kaf[] l`]
\Yl] gf o`a[` l`] K]j^][lagf >]jla^a[Yl] oYk ka_f]\ Zq km[` BjYflgj.

         4.5     AYje Kjg\m[lk. Igf] g^ l`] >gddYl]jYd [gfklalml]k, gj ak l`] Kjg[]]\k g^, AYje Kjg\m[lk.

         4.6     Dfn]kle]fl Kjgh]jlq; Kd]\_]\ Nlg[c.

                )Y*     N[`]\md] 3 k]lk ^gjl` Ydd l`] akkm]\ Yf\ gmlklYf\af_ k`Yj]k g^ Ydd [dYkk]k g^ l`]
>YhalYd Nlg[c g^ ]Y[` Dkkm]j gof]\ Zq ]Y[` BjYflgj. O`] k`Yj]k g^ Kd]\_]\ Nlg[c hd]\_]\ Zq ]Y[`
BjYflgj `]j]mf\]j, lg_]l`]j oal` Yfq @p[dm\]\ Kjgh]jlq gof]\ Zq km[` BjYflgj, [gfklalml] Ydd l`] akkm]\
Yf\ gmlklYf\af_ k`Yj]k g^ Ydd [dYkk]k g^ l`] >YhalYd Nlg[c g^ ]Y[` Dkkm]j gof]\ Zq km[` BjYflgj.

                )Z*     <dd l`] k`Yj]k g^ l`] Kd]\_]\ Nlg[c akkm]\ Zq Yfq Dkkm]j `Yn] Z]]f \mdq Yf\
nYda\dq akkm]\ Yf\ Yj] ^mddq hYa\ Yf\ fgfYkk]kkYZd] lg l`] ]pl]fl km[` [gf[]hlk Yj] Yhhda[YZd] lg km[`
Kd]\_]\ Nlg[c.

                 )[*     @Y[` g^ l`] Kd]\_]\ Igl]k akkm]\ Zq Yfq JZda_gj gj NmZka\aYjq g^ Yfq BjYflgj
[gfklalml]k l`] d]_Yd, nYda\ Yf\ Zaf\af_ gZda_Ylagf g^ l`] gZda_gj oal` j]kh][l l`]j]lg, ]f^gj[]YZd] af
Y[[gj\Yf[] oal` alk l]jek, kmZb][l lg l`] ]^^][lk g^ ZYfcjmhl[q, afkgdn]f[q, ^jYm\md]fl [gfn]qYf[],
j]gj_YfarYlagf, egjYlgjame Yf\ gl`]j kaeadYj dYok j]dYlaf_ lg gj Y^^][laf_ [j]\algjkv ja_`lk _]f]jYddq,
_]f]jYd ]imalYZd] hjaf[ahd]k )o`]l`]j [gfka\]j]\ af Y hjg[]]\af_ af ]imalq gj Yl dYo* Yf\ Yf aehda]\
[gn]fYfl g^ _gg\ ^Yal` Yf\ ^Yaj \]Ydaf_.

                )\*     @Y[` BjYflgj ak l`] j][gj\ Yf\ Z]f]^a[aYd gof]j g^, Yf\ `Yk _gg\ Yf\ nYda\ lald]
lg, l`] Dfn]kle]fl Kjgh]jlq )gl`]j l`Yf @p[dm\]\ Kjgh]jlq* hd]\_]\ Zq al `]j]mf\]j, hjagj lg Ydd gl`]j
Ga]fk gf km[` >gddYl]jYd ]p[]hl, )a* Ga]fk h]jeall]\ Zq N][lagf 9.02)Y* g^ l`] >j]\al <_j]]e]fl Yf\ )aa*
gl`]j l`Yf af l`] [Yk] g^ Kd]\_]\ Nlg[c, K]jeall]\ Ga]fk o`a[`, hmjkmYfl lg l`] l]jek g^ l`] >j]\al
<_j]]e]fl, Yj] ]phj]kkdq h]jeall]\ lg `Yn] hjagjalq gn]j >gddYl]jYd <_]flvk Ga]fk l`]j]gf lg k][mj] l`]
N][mj]\ JZda_Ylagfk.

                 )]*   Ig BjYflgj ak gj oadd Z][ge] Y hYjlq lg gj gl`]joak] Zgmf\ Zq Yfq Y_j]]e]fl
)]p[]hl l`] >j]\al ?g[me]flk*, af[dm\af_ Yfq daeal]\ hYjlf]jk`ah Y_j]]e]fl gj daeal]\ daYZadalq [gehYfq
gh]jYlaf_ Y_j]]e]fl, o`a[` j]klja[lk l`] ja_`l g^ l`] >gddYl]jYd <_]fl lg ^gj][dgk] mhgf Yfq km[` Kd]\_]\
Nlg[c. Igf] g^ km[` Kd]\_]\ Nlg[c ak kmZb][l lg Yfq ghlagf, ja_`l g^ ^ajkl j]^mkYd, [Ydd, hmj[`Yk] gj kaeadYj
ja_`l g^ Yfq K]jkgf.

                 )^*    O`] Kd]\_]\ Nlg[c ak j]hj]k]fl]\ Zq []jla^a[Yl]k Yf\ ak Y k][mjalq _gn]jf]\ Zq
<jla[d] 8 g^ l`] Pfa^gje >gee]j[aYd >g\] Yk af ]^^][l af Yfq j]d]nYfl bmjak\a[lagf.

         4.7     M][]anYZd]k.

8
209537196 n1
               Case 19-11791-BLS          Doc 232      Filed 09/25/19        Page 74 of 139



                 )Y*     Ig Yegmfl hYqYZd] lg km[` BjYflgj mf\]j gj af [gff][lagf oal` Yfq M][]anYZd]
ak ]na\]f[]\ Zq Yfq Dfkljme]fl gj >`Yll]d KYh]j o`a[` `Yk fgl Z]]f \]dan]j]\ lg l`] >gddYl]jYd <_]fl lg
l`] ]pl]fl j]imaj]\ Zq N][lagf 5.1.

                )Z*      O`] Yegmflk j]hj]k]fl]\ Zq Y BjYflgj lg l`] N][mj]\ KYjla]k ^jge lae] lg lae] Yk
goaf_ lg km[` BjYflgj af j]kh][l g^ l`] M][]anYZd]k oadd, lg l`] Z]kl g^ BjYflgjkv Y[lmYd cfgod]\_], Yl
km[` lae]k Z] Y[[mjYl] af Ydd eYl]jaYd j]kh][lk.

         4.8     >gfljY[lk. Ig Yegmfl hYqYZd] lg Y BjYflgj mf\]j gj af [gff][lagf oal` Yfq >gfljY[l ak
]na\]f[]\ Zq Yfq Dfkljme]fl gj >`Yll]d KYh]j o`a[` `Yk fgl Z]]f \]dan]j]\ lg l`] >gddYl]jYd <_]fl lg l`]
]pl]fl j]imaj]\ Zq N][lagf 5.1.

         4.9     Dfl]dd][lmYd Kjgh]jlq.

                 )Y*     N[`]\md] 4 daklk Ydd al]ek g^ )a* Dfl]dd][lmYd Kjgh]jlq o`a[` Yj] j]_akl]j]\ af l`]
Pfal]\ NlYl]k KYl]fl Yf\ OjY\]eYjc J^^a[], l`] Pfal]\ NlYl]k >ghqja_`l J^^a[], l`] Yhhda[YZd] j]_akljYj g^
Dfl]jf]l ?geYaf IYe]k, gj Yfq kaeadYj g^^a[] gj Y_]f[q af Yfq hgdala[Yd kmZ\anakagf g^ l`] Pfal]\ NlYl]k
gj Yfq kaeadYj g^^a[] gj Y_]f[q af Yfq gl`]j [gmfljq gj Yfq hgdala[Yd kmZ\anakagf l`]j]g^ Yf\ )aa* Ydd
Yhhda[Ylagfk ^gj km[` j]_akl]j]\ Dfl]dd][lmYd Kjgh]jlq l`Yl Yj] gof]\ Zq ]Y[` BjYflgj, af[dm\af_ ^gj ]Y[`
g^ l`] ^gj]_gaf_ al]ek )1* l`] gof]j, )2* l`] lald], )3* l`] bmjak\a[lagf af o`a[` l`] al]e `Yk Z]]f
j]_akl]j]\ gj ^gj o`a[` Yf Yhhda[Ylagf ^gj j]_akljYlagf `Yk Z]]f ^ad]\, Yf\ )4* Yk Yhhda[YZd], l`] j]_akljYlagf
fmeZ]j Yf\ j]_akljYlagf \Yl] gj l`] Yhhda[Ylagf fmeZ]j Yf\ ^adaf_ \Yl].

                )Z*    Og l`] BjYflgjkv cfgod]\_], Ydd HYl]jaYd Dfl]dd][lmYd Kjgh]jlq g^ ]Y[` BjYflgj
\]k[jaZ]\ gf N[`]\md] 4 Yk mh\Yl]\ o`]f j]imaj]\ Zq N][lagf 8.01)\* g^ l`] >j]\al <_j]]e]fl ak nYda\,
kmZkaklaf_, mf]phaj]\ Yf\ ]f^gj[]YZd], `Yk fgl Z]]f YZYf\gf]\ Yf\, Yk mk]\ af l`] Zmkaf]kk g^ l`]
=gjjgo]j Yf\ ]Y[` gl`]j BjYflgj, \g]k fgl af^jaf_] l`] afl]dd][lmYd hjgh]jlq ja_`lk g^ Yfq gl`]j K]jkgf af
Yfq eYl]jaYd j]kh][l.

                 )[*     @p[]hl Yk k]l ^gjl` af N[`]\md] 4, Yk mh\Yl]\ o`]f j]imaj]\ Zq N][lagf 8.01)\* g^
l`] >j]\al <_j]]e]fl, fgf] g^ l`] HYl]jaYd Dfl]dd][lmYd Kjgh]jlq )gl`]j l`Yf @p[dm\]\ Kjgh]jlq* ak l`]
kmZb][l g^ Yfq da[]fkaf_ gj ^jYf[`ak] Y_j]]e]fl hmjkmYfl lg o`a[` Y BjYflgj ak l`] da[]fkgj gj ^jYf[`akgj.

                 )\*     Igf] g^ l`] hjg\m[lk gj k]jna[]k mk]\ af l`] Zmkaf]kk g^ Yfq BjYflgj gj Yfq
NmZka\aYjq l`]j]g^ mk]k Yfq kg^loYj] gj ^j]]oYj] da[]fk]\ af Y eYff]j o`a[` aehgk]k Yfq j]imaj]e]fl
l`Yl km[` kg^loYj] gj ^j]]oYj], gj Yfq g^ l`] hjg\m[lk gj k]jna[]k g^ Yfq km[` BjYflgj gj km[` NmZka\aYjq,
gj \]janYlan]k g^ km[` kg^loYj], ^j]]oYj] gj hjg\m[lk gj k]jna[]k, gj kg^loYj], hjg\m[lk gj k]jna[]k mkaf_,
dafc]\ oal`, af[gjhgjYlaf_, \akljaZml]\ oal`, ZYk]\ gf, gj \]jan]\ ^jge km[` kg^loYj] gj ^j]]oYj] gj
hjg\m[lk gj k]jna[]k, Z] )a* eY\] YnYadYZd] gj \akljaZml]\ af kgmj[] [g\] ^gje, )aa* da[]fk]\ ^gj l`] hmjhgk]
g^ eYcaf_ \]janYlan] ogjck, )aaa* da[]fk]\ mf\]j l]jek l`Yl Yddgo j]n]jk] ]f_af]]jaf_, j]n]jk] Ykk]eZdq gj
\akYkk]eZdq g^ Yfq caf\, gj )an* eY\] j]\akljaZmlYZd] Yl fg [`Yj_].

                )]*     Ig `gd\af_, \][akagf gj bm\_e]fl `Yk Z]]f j]f\]j]\ Zq Yfq Bgn]jfe]flYd
<ml`gjalq o`a[` ogmd\, af Yfq eYl]jaYd j]kh][l, daeal, [Yf[]d gj im]klagf l`] nYda\alq g^, gj Y BjYflgjvk
ja_`lk af, Yfq HYl]jaYd Dfl]dd][lmYd Kjgh]jlq )gl`]j l`Yf g^^a[] Y[lagfk akkm]\ af l`] gj\afYjq [gmjk] g^
hjgk][mlagf g^ Yfq h]f\af_ Yhhda[Ylagfk ^gj hYl]flk gj Yhhda[Ylagfk ^gj j]_akljYlagf g^ gl`]j Dfl]dd][lmYd
Kjgh]jlq*.

                 )^*     Og l`] cfgod]\_] g^ Yfq BjYflgj, fg Y[lagf, kmal, [dYae, \]eYf\, gj\]j gj
hjg[]]\af_ ak h]f\af_, gj, l`j]Yl]f]\, )a* k]]caf_ lg daeal, [Yf[]d gj im]klagf l`] nYda\alq g^ Yfq HYl]jaYd
Dfl]dd][lmYd Kjgh]jlq, gj Yfq BjYflgjvk gof]jk`ah afl]j]kl l`]j]af )gl`]j l`Yf g^^a[] Y[lagfk akkm]\ af l`]
9
209537196 n1
                Case 19-11791-BLS        Doc 232       Filed 09/25/19       Page 75 of 139



gj\afYjq [gmjk] g^ hjgk][mlagf g^ Yfq h]f\af_ Yhhda[Ylagfk ^gj hYl]flk gj Yhhda[Ylagfk ^gj j]_akljYlagf g^
gl`]j Dfl]dd][lmYd Kjgh]jlq*, gj )aa* o`a[`, a^ Y\n]jk]dq \]l]jeaf]\, [gmd\ j]YkgfYZdq Z] ]ph][l]\ lg `Yn] Y
HYl]jaYd <\n]jk] @^^][l.

                )_*      Og ]Y[` BjYflgjvk Y[lmYd cfgod]\_], ]p[]hl Yk k]l ^gjl` gf N[`]\md] 4 fg K]jkgf
`Yk Z]]f gj ak af^jaf_af_, eakYhhjghjaYlaf_, gj \admlaf_ Yfq HYl]jaYd Dfl]dd][lmYd Kjgh]jlq gof]\ Zq Yfq
BjYflgj.

                )`*     @Y[` BjYflgj, Yf\ lg ]Y[` BjYflgjvk Y[lmYd cfgod]\_] ]Y[` gl`]j hYjlq l`]j]lg, ak
fgl af eYl]jaYd Zj]Y[` gj \]^Ymdl g^ Yfq eYl]jaYd DK Ga[]fk] Yf\ fg Zj]Y[` gj \]^Ymdl g^ Yfq eYl]jaYd DK
Ga[]fk] k`Ydd Z] [Ymk]\ Zq l`] [gfkmeeYlagf g^ l`] ljYfkY[lagfk [gfl]ehdYl]\ Zq Yfq >j]\al ?g[me]fl.

         4.10     >gee]j[aYd Ogjl >dYaek.

               )Y*      Ig BjYflgj `Yk ja_`lk af Yfq >gee]j[aYd Ogjl >dYae ^gj Yf Yegmfl af ]p[]kk g^
%25,000 oal` j]kh][l lg Yfq gf] [dYae gj af ]p[]kk g^ %50,000 ^gj Ydd km[` [dYaek, ]p[]hl Yk k]l ^gjl` gf
N[`]\md] 5.

                 )Z*    Phgf l`] _jYflaf_ lg >gddYl]jYd <_]fl g^ Y k][mjalq afl]j]kl af Yfq >gee]j[aYd
Ogjl >dYae hmjkmYfl lg N][lagf 5.8, km[` k][mjalq afl]j]kl oadd [gfklalml] Y nYda\ h]j^][l]\ k][mjalq afl]j]kl
af ^Yngj g^ l`] >gddYl]jYd <_]fl, ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k, Yk >gddYl]jYd ^gj l`] N][mj]\
JZda_Ylagfk, ]f^gj[]YZd] af Y[[gj\Yf[] oal` l`] l]jek `]j]g^ Y_Yafkl Ydd [j]\algjk g^ ]Y[` BjYflgj Yf\ Yfq
K]jkgfk hmjhgjlaf_ lg hmj[`Yk] km[` >gddYl]jYd ^jge Yfq BjYflgj, o`a[` k][mjalq afl]j]kl k`Ydd Z] hjagj lg
Ydd gl`]j Ga]fk gf km[` >gddYl]jYd ]p[]hl ^gj K]jeall]\ Ga]fk, o`a[`, hmjkmYfl lg l`] l]jek g^ l`] >j]\al
<_j]]e]fl.

                                      N@>ODJI 5.       >JQ@I<ION

      @Y[` BjYflgj [gn]fYflk Yf\ Y_j]]k oal` l`] N][mj]\ KYjla]k l`Yl, ^jge Yf\ Y^l]j l`] \Yl] g^ l`ak
<_j]]e]fl mflad l`] O]jeafYlagf ?Yl]:

         5.1     ?]dan]jq g^ Dfkljme]flk Yf\ >`Yll]d KYh]j. Ral`gml daealaf_ N][lagf 5.4, a^ Yfq Yegmfl
af ]p[]kk g^ %50,000 af Yfq gf] afklYf[] gj %150,000 af l`] Y__j]_Yl] ^gj Ydd km[` >gddYl]jYd, hYqYZd]
mf\]j gj af [gff][lagf oal` Yfq g^ l`] >gddYl]jYd k`Ydd Z] gj Z][ge] ]na\]f[]\ Zq Yfq Dfkljme]fl gj
>`Yll]d KYh]j, km[` Dfkljme]fl gj >`Yll]d KYh]j k`Ydd, oal`af ^an] )5* =mkaf]kk ?Yqk g^ km[` >gddYl]jYd
Yjakaf_, Z]af_ Y[imaj]\ gj Z]af_ kg ]na\]f[]\, Z] \]dan]j]\ lg l`] >gddYl]jYd <_]fl, lg_]l`]j oal` km[`
]f\gjk]e]flk, fglYlagfk Yf\ Yhhda[YZd] ljYfk^]j afkljme]flk oal` j]kh][l l`]j]lg Yk l`] >gddYl]jYd <_]fl
eYq j]YkgfYZdq j]im]kl, \mdq ]f\gjk]\ af Y eYff]j kYlak^Y[lgjq lg l`] >gddYl]jYd <_]fl, lg Z] `]d\ ^gj l`]
Z]f]^al g^ l`] N][mj]\ KYjla]k, Yk >gddYl]jYd mf\]j l`ak <_j]]e]fl.

         5.2      HYafl]fYf[] g^ K]j^][l]\ N][mjalq Dfl]j]kl; Amjl`]j ?g[me]flYlagf.

                  )Y*     @Y[` BjYflgj k`Ydd eYaflYaf l`] k][mjalq afl]j]kl [j]Yl]\ Zq l`ak <_j]]e]fl Yk Y
h]j^][l]\ k][mjalq afl]j]kl `Ynaf_ Yl d]Ykl l`] hjagjalq \]k[jaZ]\ af N][lagf 4.3 Yf\ k`Ydd \]^]f\ km[`
k][mjalq afl]j]kl Y_Yafkl l`] [dYaek Yf\ \]eYf\k g^ Ydd K]jkgfko`gekg]n]j.

                 )Z*     @p[]hl Yk kh][a^a[Yddq oYan]\ Zq l`ak <_j]]e]fl gj Yfq gl`]j >j]\al ?g[me]fl,
Yl Yfq lae] Yf\ ^jge lae] lg lae], mhgf l`] ojall]f j]im]kl g^ l`] >gddYl]jYd <_]fl, Yf\ Yl l`] kgd]
]ph]fk] g^ km[` BjYflgj, km[` BjYflgj oadd hjgehldq, Yf\ af Yfq ]n]fl oal`af ^an] )5* =mkaf]kk ?Yqk,
\mdq ]p][ml] Yf\ \]dan]j, Yf\ `Yn] j][gj\]\, km[` ^mjl`]j afkljme]flk Yf\ \g[me]flk Yf\ lYc] km[`
^mjl`]j Y[lagfk Yk l`] >gddYl]jYd <_]fl eYq j]YkgfYZdq j]im]kl ^gj l`] hmjhgk] g^ gZlYafaf_ gj hj]k]jnaf_
10
209537196 n1
               Case 19-11791-BLS         Doc 232       Filed 09/25/19      Page 76 of 139



l`] ^mdd Z]f]^alk g^ l`ak <_j]]e]fl Yf\ g^ l`] ja_`lk Yf\ hgo]jk `]j]af _jYfl]\, af[dm\af_ )a* l`] ^adaf_ g^
Yfq ^afYf[af_ gj [gflafmYlagf klYl]e]flk mf\]j l`] P>> )gj gl`]j kaeadYj dYok* af ]^^][l af Yfq
bmjak\a[lagf oal` j]kh][l lg l`] k][mjalq afl]j]klk [j]Yl]\ `]j]Zq, Yf\ )aa* oal`gml daealYlagf g^ N][lagf
5.5)[*, af l`] [Yk] g^ Dfn]kle]fl Kjgh]jlq, ?]hgkal <[[gmflk, N][mjala]k @flald]e]flk, G]ll]j g^ >j]\al
Ma_`lk )af ]Y[` [Yk], gl`]j l`Yf @p[dm\]\ Kjgh]jlq* Yf\ Yfq gl`]j j]d]nYfl >gddYl]jYd, lYcaf_ Yfq Y[lagfk
f][]kkYjq lg ]fYZd] l`] >gddYl]jYd <_]fl lg gZlYaf t[gfljgdu )oal`af l`] e]Yfaf_ g^ l`] P>>* oal` j]kh][l
l`]j]lg. Agj l`] Ynga\Yf[] g^ \gmZl, l`] BjYflgjkv gZda_Ylagfk lg hjgna\] Yfq km[` ^mjl`]j \g[me]flk oal`
j]kh][l lg afl]dd][lmYd hjgh]jlq k`Ydd Z] _gn]jf]\ Zq N][lagfk 5.6)_* Yf\ 5.7.

         5.3     >`Yf_]k af Gg[Ylagfk, IYe], ]l[.

                 )Y*    Nm[` BjYflgj oadd fgl, oal`gml Yl d]Ykl ^a^l]]f )15* =mkaf]kk ?Yqk hjagj ojall]f
fgla[] lg >gddYl]jYd <_]fl:

                         )a*     [`Yf_] alk d]_Yd fYe] gj l`] dg[Ylagf g^ alk [`a]^ ]p][mlan] g^^a[] gj kgd]
                 hdY[] g^ Zmkaf]kk ^jge l`Yl j]^]jj]\ lg af N][lagf 4.4; gj

                          )aa*    ]p[]hl Yk h]jeall]\ Zq N][lagf 9.03 g^ l`] >j]\al <_j]]e]fl, [`Yf_] alk
                 bmjak\a[lagf g^ gj_YfarYlagf, lqh] g^ gj_YfarYlagf, a\]flalq gj [gjhgjYl] kljm[lmj].

                )Z*       Og l`] ]pl]fl ]fl]j]\ aflg Zq Y BjYflgj, km[` BjYflgj k`Ydd hjgehldq hjgna\] l`]
>gddYl]jYd <_]fl oal` []jla^a]\ gj_YfarYlagfYd \g[me]flk j]^d][laf_ Yfq g^ l`] [`Yf_]k \]k[jaZ]\ af l`]
hj][]\af_ [dYmk] )Y*)aa* g^ l`ak N][lagf.

                 )[*      Ig BjYflgj k`Ydd ]^^][l Yfq [`Yf_] j]^]jj]\ lg af l`] hj][]\af_ [dYmk] )Y*)aa* g^
l`ak N][lagf mfd]kk Ydd ^adaf_k `Yn] Z]]f eY\] mf\]j l`] Pfa^gje >gee]j[aYd >g\] gj gl`]joak] l`Yl Yj]
j]imaj]\ af gj\]j ^gj l`] >gddYl]jYd <_]fl lg [gflafm] Yl Ydd lae]k ^gddgoaf_ km[` [`Yf_] lg `Yn] Y nYda\,
d]_Yd Yf\ h]j^][l]\ Ga]f gf Ydd l`] >gddYl]jYd.

                 )\*     @Y[` g^ l`] BjYflgjk oadd c]]h Ydd @imahe]fl Yf\ Dfn]flgjq )gl`]j l`Yf
Dfn]flgjq af ljYfkal lg gj ^jge Yfq km[` dg[Ylagf* Yl l`] dg[Ylagfk j]^d][l]\ af N][lagf 2 g^ l`] K]j^][lagf
>]jla^a[Yl] gj, mhgf fgl d]kk l`Yf ^a^l]]f )15* =mkaf]kk ?Yqkv hjagj ojall]f fgla[] lg >gddYl]jYd <_]fl
Y[[gehYfa]\ Zq Yf mh\Yl]\ N][lagf 2 g^ l`] K]j^][lagf >]jla^a[Yl], lg Yfq km[` f]o dg[Ylagfk oal`af l`]
[gflaf]flYd Pfal]\ NlYl]k g^ <e]ja[Y )kg dgf_ Yk km[` BjYflgj k`Ydd `Yn] hjgna\]\ >gddYl]jYd <_]fl oal`
km[` gl`]j af^gjeYlagf Yf\ \g[me]flYlagf af [gff][lagf l`]j]oal` Yk l`] >gddYl]jYd <_]fl eYq
j]YkgfYZdq j]im]kl Yf\ k`Ydd `Yn] lYc]f Ydd Y[lagfk f][]kkYjq gj Y\nakYZd] lg eYaflYaf l`] [gflafmgmk
nYda\alq, h]j^][lagf Yf\ l`] kYe] gj Z]ll]j hjagjalq g^ l`] >gddYl]jYd <_]flvk k][mjalq afl]j]kl af l`]
j]d]nYfl @imahe]fl Yf\ Dfn]flgjq afl]f\]\ lg Z] _jYfl]\ Yf\ Y_j]]\ lg `]j]Zq, gj lg ]fYZd] l`] >gddYl]jYd
<_]fl lg ]p]j[ak] Yf\ ]f^gj[] alk ja_`lk Yf\ j]e]\a]k `]j]mf\]j Yf\ mf\]j l`] gl`]j >j]\al ?g[me]flk,
oal` j]kh][l lg km[` @imahe]fl Yf\ Dfn]flgjq )hjgna\]\, l`Yl af l`] [Yk] g^ Yfq d]Yk]\ dg[Ylagf gj
oYj]`gmk] gj gl`]j l`aj\ hYjlq-[gfljgdd]\ dg[Ylagf, a^ l`] Y__j]_Yl] nYdm] g^ @imahe]fl Yf\ Dfn]flgjq Yl
Yfq km[` dg[Ylagf ]p[]]\k %250,000 km[` _jYflgjk k`Ydd `Yn] mk]\ [gee]j[aYddq j]YkgfYZd] ]^^gjlk lg
gZlYaf Yf ]p][ml]\ >gddYl]jYd <[[]kk <_j]]e]fl oal` j]kh][l lg km[` dg[Ylagf*.

         5.4     Dfn]kle]fl Kjgh]jlq; Kd]\_]\ Nlg[c.

                )Y*     D^ km[` BjYflgj k`Ydd Z][ge] ]flald]\ lg j][]an] gj k`Ydd j][]an] Yfq []jla^a[Yl] af
j]kh][l g^ Yfq Kd]\_]\ Nlg[c )af[dm\af_ Yfq []jla^a[Yl] j]hj]k]flaf_ Y klg[c \ana\]f\ gj Y \akljaZmlagf af
[gff][lagf oal` Yfq j][dYkka^a[Ylagf, af[j]Yk] gj j]\m[lagf g^ [YhalYd gj Yfq []jla^a[Yl] akkm]\ af
[gff][lagf oal` Yfq j]gj_YfarYlagf g^ km[` Kd]\_]\ Nlg[c*, ghlagf gj ja_`lk af j]kh][l g^ Yfq Kd]\_]\
Nlg[c, o`]l`]j af Y\\alagf lg, af kmZklalmlagf g^, Yk Y [gfn]jkagf g^, gj af ]p[`Yf_] ^gj, Yfq k`Yj]k g^ l`]
11
209537196 n1
               Case 19-11791-BLS          Doc 232       Filed 09/25/19       Page 77 of 139



Kd]\_]\ Nlg[c, gj gl`]joak] af j]kh][l l`]j]g^, km[` BjYflgj k`Ydd Y[[]hl l`] kYe] Yk l`] Y_]fl g^ l`]
N][mj]\ KYjla]k, `gd\ l`] kYe] ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k Yf\, oal`af ^an] )5* =mkaf]kk ?Yqk g^
km[` j][]ahl, \]dan]j l`] kYe] ^gjl`oal` lg l`] >gddYl]jYd <_]fl af l`] ]pY[l ^gje j][]an]\, \mdq ]f\gjk]\
Zq km[` BjYflgj lg l`] >gddYl]jYd <_]fl, a^ j]imaj]\, lg_]l`]j oal` Yf mf\Yl]\ klg[c ljYfk^]j hgo]j
[gn]jaf_ km[` []jla^a[Yl] \mdq ]p][ml]\ af ZdYfc Zq km[` BjYflgj Yf\ gl`]joak] af ^gje Yf\ kmZklYf[]
kYlak^Y[lgjq lg >gddYl]jYd <_]fl, lg Z] `]d\ Zq l`] >gddYl]jYd <_]fl Yk Y\\alagfYd >gddYl]jYd mf\]j l`ak
<_j]]e]fl. <fq hjgh]jlq \akljaZml]\ )gl`]j l`Yf [Yk` gj \akljaZml]\ hjgh]jlq o`a[` [gfklalml]k @p[dm\]\
Kjgh]jlq* gf gj af j]kh][l g^ l`] Dfn]kle]fl Kjgh]jlq k`Ydd Z] \]dan]j]\ lg l`] >gddYl]jYd <_]fl oal`af ^an]
)5* =mkaf]kk ?Yqk g^ alk j][]ahl, lg Z] `]d\ Zq al Yk Y\\alagfYd >gddYl]jYd mf\]j l`ak <_j]]e]fl.

                  )Z*     Df l`] [Yk] g^ ]Y[` BjYflgj o`a[` ak Yf Dkkm]j, km[` Dkkm]j Y_j]]k l`Yl )a* al oadd
Z] Zgmf\ Zq l`] l]jek g^ l`ak <_j]]e]fl j]dYlaf_ lg l`] Dfn]kle]fl Kjgh]jlq akkm]\ Zq al o`a[`
[gfklalml]k >gddYl]jYd Yf\ oadd [gehdq oal` km[` l]jek afkg^Yj Yk km[` l]jek Yj] Yhhda[YZd] lg al Yf\
)aa* l`] l]jek g^ N][lagfk 6.3)Z* Yf\ 6.7 k`Ydd Yhhdq lg al, mutatis mutandis, oal` j]kh][l lg Ydd Y[lagfk l`Yl
eYq Z] j]imaj]\ g^ al hmjkmYfl lg N][lagf 6.3)Z* oal` j]kh][l lg km[` Dfn]kle]fl Kjgh]jlq akkm]\ Zq al.

                )[*      Pfd]kk Yf @n]fl g^ ?]^Ymdl k`Ydd `Yn] g[[mjj]\ Yf\ Z] [gflafmaf_ Yf\ l`]
hYqe]fl g^ Yfq km[` \ana\]f\ gj \akljaZmlagf ak hjg`aZal]\ Zq N][lagf 9.06 g^ l`] >j]\al <_j]]e]fl, ]Y[`
BjYflgj k`Ydd Z] h]jeall]\ lg j][]an] \ana\]f\k Yf\ gl`]j \akljaZmlagfk af j]kh][l g^ l`] Kd]\_]\ Nlg[c Yf\
Ydd hYqe]flk eY\] af j]kh][l g^ l`] Kd]\_]\ Igl]k, af ]Y[` [Yk], lg l`] ]pl]fl h]jeall]\ Zq l`] >j]\al
<_j]]e]fl. NmZb][l lg l`] hjgnakagfk g^ N][lagf 6.3, ]Y[` BjYflgj k`Ydd Z] h]jeall]\ lg ]p]j[ak] Ydd
nglaf_ Yf\ [gjhgjYl] ja_`lk oal` j]kh][l lg l`] Dfn]kle]fl Kjgh]jlq )gl`]j l`Yf @p[dm\]\ Kjgh]jlq*;
hjgna\]\, l`Yl fg ngl] k`Ydd Z] [Ykl gj [gjhgjYl] gj gl`]j gj_YfarYlagfYd ja_`l ]p]j[ak]\ gj gl`]j Y[lagf
lYc]f o`a[` ogmd\ Z] af[gfkakl]fl oal` gj j]kmdl af Yfq nagdYlagf g^ Yfq hjgnakagf g^ l`] >j]\al
<_j]]e]fl, l`ak <_j]]e]fl gj Yfq gl`]j >j]\al ?g[me]fl.

         5.5     M][]anYZd]k. Jl`]j l`Yf af l`] gj\afYjq [gmjk] g^ Zmkaf]kk gj gl`]joak] Yk Y j]kmdl g^ l`]
]p]j[ak] g^ j]YkgfYZd] Zmkaf]kk bm\_e]fl, km[` BjYflgj oadd fgl, af Yfq eYff]j l`Yl [gmd\ j]YkgfYZdq Z]
]p[]hl]\ lg eYl]jaYddq Yf\ Y\n]jk]dq Y^^][l l`] nYdm] l`]j]g^, )Y* _jYfl Yfq ]pl]fkagf g^ l`] lae] g^
hYqe]fl g^ Yfq M][]anYZd], )Z* [gehjgeak] gj k]lld] Yfq M][]anYZd] ^gj d]kk l`Yf l`] ^mdd Yegmfl l`]j]g^,
)[* j]d]Yk], o`gddq gj hYjlaYddq, Yfq K]jkgf daYZd] ^gj l`] hYqe]fl g^ Yfq M][]anYZd], )\* Yddgo Yfq [j]\al
gj \ak[gmfl o`Ylkg]n]j gf Yfq M][]anYZd], gj )]* Ye]f\, kmhhd]e]fl gj eg\a^q Yfq M][]anYZd] af Yfq
eYff]j l`Yl [gmd\ Y\n]jk]dq Y^^][l l`] nYdm] l`]j]g^; hjgna\]\, l`Yl fgf] g^ km[` Y[lagfk eYq Z] lYc]f Zq
km[` BjYflgj mhgf l`] g[[mjj]f[] Yf\ [gflafmYlagf g^ Yf @n]fl g^ ?]^Ymdl. O`] >gddYl]jYd <_]fl `]j]Zq
Yml`gjar]k ]Y[` BjYflgj lg [gdd][l km[` BjYflgjvk M][]anYZd]k, kmZb][l lg l`] daealYlagfk k]l ^gjl` af l`ak
<_j]]e]fl gj gl`]j GgYf ?g[me]flk, Yf\ l`] >gddYl]jYd <_]fl eYq [mjlYad gj l]jeafYl] kYa\ Yml`gjalq Yl
Yfq lae] Y^l]j l`] g[[mjj]f[] Yf\ \mjaf_ l`] [gflafmYf[] g^ Yf @n]fl g^ ?]^Ymdl.

        5.6     Dfl]dd][lmYd Kjgh]jlq. Ral` j]kh][l lg ]Y[` al]e g^ Dfl]dd][lmYd Kjgh]jlq l`Yl ak eYl]jaYd lg
l`] [gf\m[l g^ Yfq BjYflgjvk Zmkaf]kk )[gdd][lan]dq, tHYl]jaYd Dfl]dd][lmYd Kjgh]jlqu*, ]p[]hl Yk h]jeall]\
Zq N][lagf 9.04)^* g^ l`] >j]\al <_j]]e]fl Yf\ hjgna\]\ l`Yl [dYmk] )_* k`Ydd Yhhdq lg Ydd Dfl]dd][lmYd
Kjgh]jlq j]^]j]f[]\ af km[` [dYmk] )_*:

                  )Y*    Ral` j]kh][l lg ]Y[` OjY\]eYjc o`a[` [gfklalml]k HYl]jaYd Dfl]dd][lmYd Kjgh]jlq,
km[` BjYflgj )]al`]j alk]d^ gj l`jgm_` da[]fk]]k* oadd )a* [gflafm] lg mk] ]Y[` km[` OjY\]eYjc gf ]Y[` Yf\
]n]jq ljY\]eYjc]\ [dYkk g^ _gg\k Yhhda[YZd] lg alk l`]f [mjj]fl daf]k g^ hjg\m[lk Yf\ k]jna[]k Yk j]^d][l]\
af alk [mjj]fl kYd]k eYl]jaYdk af gj\]j lg eYaflYaf km[` OjY\]eYjc af ^mdd ^gj[] Yf\ ]^^][l, ^j]] ^jge Yfq
[dYae g^ YZYf\gfe]fl ^gj fgf-mk], )aa* eYaflYaf l`] imYdalq g^ hjg\m[lk Yf\ k]jna[]k g^^]j]\ mf\]j ]Y[`
km[` OjY\]eYjc, )aaa* mk] ]Y[` km[` OjY\]eYjc oal` l`] YhhjghjaYl] fgla[] g^ j]_akljYlagf Yf\ Ydd gl`]j
fgla[]k Yf\ d]_]f\k j]imaj]\ Zq <hhda[YZd] GYok, )an* fgl mk] Yfq eYjc o`a[` ak [gf^mkaf_dq kaeadYj gj Y
12
209537196 n1
               Case 19-11791-BLS         Doc 232       Filed 09/25/19       Page 78 of 139



[gdgjYZd] aealYlagf g^ Yfq km[` OjY\]eYjc mfd]kk l`] >gddYl]jYd <_]fl, ^gj l`] Z]f]^al g^ l`] N][mj]\
KYjla]k, k`Ydd gZlYaf Y h]j^][l]\ k][mjalq afl]j]kl af km[` eYjc hmjkmYfl lg l`ak <_j]]e]fl, Yf\ )n* fgl
)Yf\ fgl h]jeal Yfq da[]fk]] gj kmZda[]fk]] l`]j]g^ lg* \g Yfq Y[l gj cfgoaf_dq geal lg \g Yfq Y[l
o`]j]Zq km[` OjY\]eYjc eYq Z][ge] afnYda\Yl]\ gj aehYaj]\ af Yfq oYq.

               )Z*     Nm[` BjYflgj )]al`]j alk]d^ gj l`jgm_` da[]fk]]k* oadd fgl \g Yfq Y[l, gj geal lg \g
Yfq Y[l, o`]j]Zq Yfq KYl]fl o`a[` [gfklalml]k HYl]jaYd Dfl]dd][lmYd Kjgh]jlq eYq Z][ge] ^gj^]al]\,
YZYf\gf]\ gj \]\a[Yl]\ lg l`] hmZda[ )gl`]j l`Yf Yl l`] ]f\ g^ alk Yhhda[YZd] klYlmlgjq l]je*.

                 )[*      Nm[` BjYflgj )]al`]j alk]d^ gj l`jgm_` da[]fk]]k* oadd fgl )Yf\ oadd fgl h]jeal Yfq
da[]fk]] gj kmZda[]fk]] l`]j]g^ lg* \g Yfq Y[l gj cfgoaf_dq geal lg \g Yfq Y[l o`]j]Zq Yfq km[`
>ghqja_`l o`a[` [gfklalml]k HYl]jaYd Dfl]dd][lmYd Kjgh]jlq eYq Z][ge] afnYda\Yl]\ gj gl`]joak]
aehYaj]\. Nm[` BjYflgj oadd fgl )]al`]j alk]d^ gj l`jgm_` da[]fk]]k* \g Yfq Y[l o`]j]Zq Yfq km[`
>ghqja_`l o`a[` [gfklalml]k HYl]jaYd Dfl]dd][lmYd Kjgh]jlq eYq ^Ydd aflg l`] hmZda[ \geYaf )gl`]j l`Yf Yl
l`] ]f\ g^ alk Yhhda[YZd] klYlmlgjq l]je*.

                )\*     Nm[` BjYflgj )]al`]j alk]d^ gj l`jgm_` da[]fk]]k* oadd fgl \g Yfq Y[l l`Yl
cfgoaf_dq af^jaf_]k l`] afl]dd][lmYd hjgh]jlq ja_`lk g^ Yfq gl`]j K]jkgf.

                 )]*      Nm[` BjYflgj oadd lYc] Ydd j]YkgfYZd] Yf\ f][]kkYjq kl]hk, af[dm\af_ af Yfq
hjg[]]\af_ Z]^gj] l`] Pfal]\ NlYl]k KYl]fl Yf\ OjY\]eYjc J^^a[], l`] Pfal]\ NlYl]k >ghqja_`l J^^a[] gj
Yfq kaeadYj g^^a[] gj Y_]f[q af Yfq gl`]j [gmfljq gj Yfq hgdala[Yd kmZ\anakagf l`]j]g^, lg eYaflYaf Yf\
hmjkm] ]Y[` Yhhda[Ylagf g^ HYl]jaYd Dfl]dd][lmYd Kjgh]jlq )Yf\ lg gZlYaf l`] j]d]nYfl j]_akljYlagf* Yf\ lg
eYaflYaf ]Y[` j]_akljYlagf g^ HYl]jaYd Dfl]dd][lmYd Kjgh]jlq, af[dm\af_ ^adaf_ g^ Yhhda[Ylagfk ^gj j]f]oYd,
Y^^a\Ynalk g^ mk] Yf\ Y^^a\Ynalk g^ af[gfl]klYZadalq.

                 )^*     Nm[` BjYflgj k`Ydd lYc] l`] Y[lagfk j]YkgfYZdq f][]kkYjq lg hjgl][l l`]
[gf^a\]flaYdalq g^ HYl]jaYd Dfl]dd][lmYd Kjgh]jlq Yf\ alk ja_`lk l`]j]af, af[dm\af_ )Y* hjgl][laf_ l`] k][j][q
Yf\ [gf^a\]flaYdalq g^ alk [gf^a\]flaYd af^gjeYlagf Yf\ OjY\] N][j]lk, )Z* lYcaf_ Y[lagfk j]YkgfYZdq
f][]kkYjq lg ]fkmj] l`Yl fg OjY\] N][j]l ^Yddk gj `Yk ^Ydd]f aflg l`] hmZda[ \geYaf, Yf\ )[* hjgl][laf_ l`]
k][j][q Yf\ [gf^a\]flaYdalq g^ l`] kgmj[] [g\] g^ Ydd [gehml]j kg^loYj] hjg_jYek Yf\ Yhhda[Ylagfk g^
o`a[` al ak l`] gof]j gj da[]fk]] Zq `Ynaf_ Yf\ ]f^gj[af_ Y hgda[q j]imajaf_ Yfq da[]fk]]k )gj
kmZda[]fk]]k* g^ km[` kgmj[] [g\] lg ]fl]j aflg da[]fk] Y_j]]e]flk oal` YhhjghjaYl] mk] Yf\ fgf-
\ak[dgkmj] j]klja[lagfk.

                  )_*     Nm[` BjYflgj k`Ydd ]p][ml] Yf\ \]dan]j lg l`] >gddYl]jYd <_]fl af ^gje Yf\
kmZklYf[] j]YkgfYZdq Y[[]hlYZd] lg l`] >gddYl]jYd <_]fl Yf\ kmalYZd] ^gj )a* ^adaf_ af l`] Pfal]\ NlYl]k
KYl]fl Yf\ OjY\]eYjc J^^a[], l`] Pfal]\ NlYl]k >ghqja_`l J^^a[] gj Yfq kaeadYj g^^a[] gj Y_]f[q af Yfq
hgdala[Yd kmZ\anakagf g^ l`] Pfal]\ NlYl]k, gj Yfq kaeadYj g^^a[] gj Y_]f[q af Yfq gl`]j [gmfljq gj Yfq
hgdala[Yd kmZ\anakagf l`]j]g^, l`] k`gjl-^gje afl]dd][lmYd hjgh]jlq k][mjalq Y_j]]e]flk af l`] ^gje YllY[`]\
`]j]lg Yk <ff]p DD, Yk eg\a^a]\ Yk j]YkgfYZdq j]imaj]\ ^gj ]Y[` km[` bmjak\a[lagf, ^gj Ydd >ghqja_`lk,
>ghqja_`l Ga[]fk]k, KYl]flk, KYl]fl Ga[]fk]k, OjY\]eYjck Yf\ OjY\]eYjc Ga[]fk]k g^ km[` BjYflgj Yf\
)aa* lg l`] ]pl]fl j]im]kl]\ Zq l`] >gddYl]jYd <_]fl, j][gj\af_ oal` l`] YhhjghjaYl] Dfl]jf]l ?geYaf IYe]
j]_akljYj, Y \mdq ]p][ml]\ ^gje g^ Ykka_fe]fl ^gj Ydd Dfl]jf]l ?geYaf IYe]k g^ km[` BjYflgj )lg_]l`]j
oal` YhhjghjaYl] kmhhgjlaf_ \g[me]flYlagf Yk eYq Z] j]im]kl]\ Zq l`] >gddYl]jYd <_]fl*

                )`*      Nm[` BjYflgj oadd lYc] l`] Y[lagfk j]YkgfYZdq f][]kkYjq lg ]fkmj] l`Yl gof]jk`ah
g^ Ydd HYl]jaYd Dfl]dd][lmYd Kjgh]jlq mk]\ af l`] Zmkaf]kk g^ km[` BjYflgj, gl`]j l`Yf tg^^-l`]-k`]d^u
kg^loYj] gj kg^loYj] da[]fk]\ mf\]j Y tk`jafc-ojYhu gj t[da[c-l`jgm_`u Y_j]]e]fl, ak Ykka_f]\ af ojalaf_
lg km[` BjYflgj Zq alk ]ehdgq]]k, g^^a[]jk, ^gmf\]jk, [gfljY[lgjk gj Yfq gl`]j K]jkgf, Yk Yhhda[YZd].

13
209537196 n1
               Case 19-11791-BLS         Doc 232      Filed 09/25/19       Page 79 of 139



         5.7      Dfl]dd][lmYd Kjgh]jlq Aadaf_. D^ km[` BjYflgj, ]al`]j Zq alk]d^ gj l`jgm_` Yfq Y_]fl,
]ehdgq]], da[]fk]] gj \]ka_f]], k`Ydd ^ad] Yf Yhhda[Ylagf ^gj l`] j]_akljYlagf g^ Yfq Dfl]dd][lmYd Kjgh]jlq
oal` l`] Pfal]\ NlYl]k KYl]fl Yf\ OjY\]eYjc J^^a[], l`] Pfal]\ NlYl]k >ghqja_`l J^^a[] gj Yfq kaeadYj
g^^a[] gj Y_]f[q af Yfq gl`]j [gmfljq gj Yfq hgdala[Yd kmZ\anakagf l`]j]g^, km[` BjYflgj k`Ydd j]hgjl km[`
^adaf_ lg l`] >gddYl]jYd <_]fl Yk j]imaj]\ Zq N][lagf 8.01)\* g^ l`] >j]\al <_j]]e]fl; hjgna\]\, l`Yl, mhgf
j][]ahl ^jge l`] Pfal]\ NlYl]k KYl]fl Yf\ OjY\]eYjc J^^a[], l`] Pfal]\ NlYl]k >ghqja_`l J^^a[], gj Yfq
kaeadYj g^^a[] gj Y_]f[q af Yfq gl`]j [gmfljq gj Yfq hgdala[Yd kmZ\anakagf l`]j]g^, g^ fgla[] g^ j]_akljYlagf
g^ Yfq Dfl]dd][lmYd Kjgh]jlq, km[` BjYflgj k`Ydd hjgehldq )Zml af fg ]n]fl dYl]j l`Yf ^an] )5* =mkaf]kk
?Yqk ^gddgoaf_ km[` j][]ahl* fgla^q >gddYl]jYd <_]fl g^ km[` j]_akljYlagf Zq \]dan]jaf_, gj [Ymkaf_ lg Z]
\]dan]j]\ lg >gddYl]jYd <_]fl, naY gn]jfa_`l [gmja]j, ]d][ljgfa[ eYad gj l]d]^Y[kaead] Yl l`] Y\\j]kk]k
\]ka_fYl]\ af l`] >j]\al <_j]]e]fl, \g[me]flYlagf km^^a[a]fl ^gj >gddYl]jYd <_]fl lg h]j^][l >gddYl]jYd
<_]flvk Ga]fk gf km[` Dfl]dd][lmYd Kjgh]jlq. Phgf l`] j]im]kl g^ l`] >gddYl]jYd <_]fl, km[` BjYflgj k`Ydd
]p][ml] Yf\ \]dan]j, oal`af ^an] )5* =mkaf]kk ?Yqk g^ km[` j]im]kl )gj km[` dYl]j \Yl] Yk >gddYl]jYd <_]fl
eYq Y_j]] af alk kgd] \ak[j]lagf*, af j][gj\YZd] ^gje, Yfq Yf\ Ydd Y_j]]e]flk, afkljme]flk, \g[me]flk, Yf\
hYh]jk Yk l`] >gddYl]jYd <_]fl eYq j]im]kl lg ]na\]f[] l`] >gddYl]jYd <_]flvk Ga]f gf Yfq j]_akl]j]\
>ghqja_`l, KYl]fl, OjY\]eYjc gj gl`]j Dfl]dd][lmYd Kjgh]jlq gj Yhhda[Ylagf l`]j]^gj Yf\ l`] _gg\oadd Yf\
_]f]jYd aflYf_aZd]k g^ km[` BjYflgj j]dYlaf_ l`]j]lg gj j]hj]k]fl]\ l`]j]Zq.

         5.8     >gee]j[aYd Ogjl >dYaek. D^ km[` BjYflgj k`Ydd gZlYaf Yf afl]j]kl af Yfq >gee]j[aYd
Ogjl >dYae ^gj Yf Yegmfl af ]p[]kk g^ %50,000 ^gj Yfq gf] km[` [dYae gj af ]p[]kk g^ %150,000 af l`]
Y__j]_Yl] ^gj Ydd km[` [dYaek, km[` BjYflgj k`Ydd hjgehldq )Yf\ af Yfq ]n]fl oal`af ^an] )5* =mkaf]kk
?Yqk Y^l]j gZlYafaf_ km[` >gee]j[aYd Ogjl >dYae* fgla^q l`] >gddYl]jYd <_]fl af ojalaf_, Yf\ mhgf l`]
j]im]kl g^ l`] >gddYl]jYd <_]fl, hjgehldq )Yf\ af Yfq ]n]fl oal`af ^an] )5* =mkaf]kk ?Yqk Y^l]j km[`
j]im]kl* Ye]f\ N[`]\md] 5, Yml`gjaraf_ l`] >gddYl]jYd <_]fl lg \g km[` Y[lk gj l`af_k \]]e]\ f][]kkYjq
gj \]kajYZd] Zq l`] >gddYl]jYd <_]fl lg _an] l`] >gddYl]jYd <_]fl Y ^ajkl hjagjalq )kmZb][l gfdq lg K]jeall]\
Ga]fk o`a[`, hmjkmYfl lg l`] l]jek g^ l`] >j]\al <_j]]e]fl, Yj] ]phj]kkdq h]jeall]\ lg `Yn] hjagjalq gn]j
>gddYl]jYd <_]flvk Ga]fk l`]j]gf* h]j^][l]\ k][mjalq afl]j]kl af Yfq km[` >gee]j[aYd Ogjl >dYae.
Ral`gml daealaf_ l`] ^gj]_gaf_, km[` BjYflgj Y_j]]k l`Yl l`] fgla[] \]k[jaZ]\ af l`] ^ajkl k]fl]f[] g^ l`ak
N][lagf 5.8 k`Ydd [gfklalml] l`] _jYfl lg >gddYl]jYd <_]fl Zq km[` BjYflgj g^ Y ^ajkl hjagjalq )kmZb][l gfdq
lg K]jeall]\ Ga]fk o`a[`, hmjkmYfl lg l`] l]jek g^ l`] >j]\al <_j]]e]fl, Yj] ]phj]kkdq h]jeall]\ lg `Yn]
hjagjalq gn]j >gddYl]jYd <_]flvk Ga]fk l`]j]gf* k][mjalq afl]j]kl af l`] >gee]j[aYd Ogjl >dYae \]k[jaZ]\
l`]j]af.

         5.9     >gddYl]jYd af l`] Kgkk]kkagf g^ Y =Yad]]. D^ Yfq >gddYl]jYd `Ynaf_ Y Zggc nYdm] af ]p[]kk
g^ %250,000 ^gj Yfq gf] ZYad]] ak fgo gj Yl Yfq lae] `]j]Y^l]j, af l`] hgkk]kkagf g^ Y ZYad]], km[` BjYflgj
k`Ydd hjgehldq, Zml af Yfq ]n]fl oal`af ^an] )5* =mkaf]kk ?Yqk, fgla^q l`] >gddYl]jYd <_]fl l`]j]g^ Yf\, Yl
l`] >gddYl]jYd <_]flvk j]im]kl Yf\ ghlagf, k`Ydd mk] [gee]j[aYddq j]YkgfYZd] ]^^gjlk lg hjgehldq gZlYaf Yf
Y[cfgod]\_]e]fl ^jge l`] ZYad]], af ^gje Yf\ kmZklYf[] j]YkgfYZdq kYlak^Y[lgjq lg l`] >gddYl]jYd <_]fl,
l`Yl l`] ZYad]] `gd\k km[` >gddYl]jYd ^gj l`] Z]f]^al g^ l`] >gddYl]jYd <_]fl Yf\ km[` ZYad]]vk Y_j]]e]fl lg
[gehdq, oal`gml ^mjl`]j [gfk]fl g^ km[` BjYflgj, Yl Yfq lae] oal` afkljm[lagfk g^ l`] >gddYl]jYd <_]fl Yk
lg km[` >gddYl]jYd. O`] >gddYl]jYd <_]fl Y_j]]k oal` l`] BjYflgjk l`Yl l`] >gddYl]jYd <_]fl k`Ydd fgl _an]
Yfq km[` afkljm[lagfk mfd]kk Yf @n]fl g^ ?]^Ymdl `Yk g[[mjj]\ Yf\ ak [gflafmaf_.

         5.10    @d][ljgfa[ >`Yll]d KYh]j. D^ Yfq BjYflgj, fgo gj Yl Yfq lae] `]j]Y^l]j, `gd\k gj Y[imaj]k
Yf afl]j]kl af Yfq ]d][ljgfa[ [`Yll]d hYh]j, Yfq ]d][ljgfa[ \g[me]fl gj Yfq tljYfk^]jYZd] j][gj\u, Yk l`Yl
l]je ak \]^af]\ af N][lagf 201 g^ l`] ^]\]jYd @d][ljgfa[ Na_fYlmj]k af BdgZYd Yf\ IYlagfYd >gee]j[] <[l,
gj af N][lagf 16 g^ l`] Pfa^gje @d][ljgfa[ OjYfkY[lagfk <[l Yk af ]^^][l af Yfq j]d]nYfl bmjak\a[lagf
`Ynaf_ Y nYdm] g^ %50,000 gj egj] af Yfq gf] afklYf[] gj %150,000 gj egj] af l`] Y__j]_Yl] ^gj Ydd km[`
Ykk]lk, km[` BjYflgj k`Ydd hjgehldq )Yf\ af Yfq ]n]fl oal`af ^an] )5* =mkaf]kk ?Yqk Y^l]j gZlYafaf_ Yfq
km[` Ykk]l* fgla^q l`] >gddYl]jYd <_]fl l`]j]g^ Yf\, Yl l`] j]im]kl Yf\ ghlagf g^ l`] >gddYl]jYd <_]fl, k`Ydd
14
209537196 n1
               Case 19-11791-BLS         Doc 232       Filed 09/25/19       Page 80 of 139



hjgehldq lYc] km[` Y[lagf Yk l`] >gddYl]jYd <_]fl eYq j]im]kl lg n]kl af l`] >gddYl]jYd <_]fl [gfljgd,
mf\]j N][lagf 9-105 g^ l`] P>> gj l`] Pfa^gje >gee]j[aYd >g\] g^ Yfq gl`]j j]d]nYfl bmjak\a[lagf, g^
km[` ]d][ljgfa[ [`Yll]d hYh]j, [gfljgd, mf\]j N][lagf 7-106 g^ l`] P>> gj l`] Pfa^gje >gee]j[aYd >g\]
g^ Yfq gl`]j j]d]nYfl bmjak\a[lagf, g^ km[` ]d][ljgfa[ \g[me]fl gj [gfljgd, mf\]j N][lagf 201 g^ l`] ^]\]jYd
@d][ljgfa[ Na_fYlmj]k af BdgZYd Yf\ IYlagfYd >gee]j[] <[l gj, Yk l`] [Yk] eYq Z], N][lagf 16 g^ l`]
Pfa^gje @d][ljgfa[ OjYfkY[lagfk <[l, Yk kg af ]^^][l af km[` bmjak\a[lagf, g^ km[` ljYfk^]jYZd] j][gj\. O`]
>gddYl]jYd <_]fl Y_j]]k oal` ]Y[` BjYflgj l`Yl l`] >gddYl]jYd <_]fl oadd YjjYf_], hmjkmYfl lg hjg[]\mj]k
kYlak^Y[lgjq lg l`] >gddYl]jYd <_]fl Yf\ kg dgf_ Yk km[` hjg[]\mj]k oadd fgl j]kmdl af l`] >gddYl]jYd
<_]flvk dgkk g^ [gfljgd, ^gj km[` BjYflgj lg eYc] Ydl]jYlagfk lg l`] ]d][ljgfa[ [`Yll]d hYh]j, ]d][ljgfa[
\g[me]fl gj ljYfk^]jYZd] j][gj\ h]jeall]\ mf\]j P>> N][lagf 9-105, P>> N][lagf 7-106, gj, Yk l`] [Yk]
eYq Z], N][lagf 201 g^ l`] ^]\]jYd @d][ljgfa[ Na_fYlmj]k af BdgZYd Yf\ IYlagfYd >gee]j[] <[l gj
N][lagf 16 g^ l`] Pfa^gje @d][ljgfa[ OjYfkY[lagfk <[l ^gj Y hYjlq af [gfljgd lg eYc] oal`gml dgkk g^
[gfljgd, mfd]kk Yf @n]fl g^ ?]^Ymdl `Yk g[[mjj]\ Yf\ ak [gflafmaf_ gj ogmd\ g[[mj Y^l]j lYcaf_ aflg
Y[[gmfl Yfq Y[lagf Zq km[` BjYflgj oal` j]kh][l lg km[` ]d][ljgfa[ [`Yll]d hYh]j, ]d][ljgfa[ \g[me]fl gj
ljYfk^]jYZd] j][gj\. O`] hjgnakagfk g^ l`ak N][lagf 5.10 j]dYlaf_ lg ]d][ljgfa[ \g[me]flk Yf\ t[gfljgdu
mf\]j P>> N][lagf 7-106 Yhhdq af l`] ]n]fl l`Yl l`] 2003 j]nakagfk lg <jla[d] 7, oal` Ye]f\e]flk lg
<jla[d] 9, g^ l`] Pfa^gje >gee]j[aYd >g\], af kmZklYflaYddq l`] ^gje Yhhjgn]\ Zq l`] <e]ja[Yf GYo
Dfklalml] Yf\ l`] IYlagfYd >gf^]j]f[] g^ >geeakkagf]jk gf Pfa^gje NlYl] GYok, Yj] fgo gj `]j]Y^l]j
Y\ghl]\ Yf\ Z][ge] ]^^][lan] af I]o Tgjc gj af Yfq gl`]j j]d]nYfl bmjak\a[lagf.

         5.11     G]ll]j-g^->j]\al Ma_`lk. D^ Yfq BjYflgj ak, fgo gj Yl Yfq lae] `]j]Y^l]j, Y Z]f]^a[aYjq
mf\]j Y d]ll]j g^ [j]\al `Ynaf_ Y ^Y[] Yegmfl g^ %50,000 gj egj] af Yfq gf] afklYf[] gj %150,000 gj egj]
^gj Ydd km[` d]ll]jk g^ [j]\al, km[` BjYflgj k`Ydd hjgehldq, Zml af Yfq ]n]fl oal`af ^an] )5* =mkaf]kk ?Yqk,
fgla^q l`] >gddYl]jYd <_]fl l`]j]g^ Yf\, Yl l`] j]im]kl g^ l`] >gddYl]jYd <_]fl, km[` BjYflgj k`Ydd,
hjgehldq hmjkmYfl lg Yf Y_j]]e]fl af ^gje Yf\ kmZklYf[] kYlak^Y[lgjq lg l`] >gddYl]jYd <_]fl, ]al`]j )Y*
YjjYf_] ^gj l`] akkm]j Yf\ Yfq [gf^aje]j g^ km[` d]ll]j g^ [j]\al lg [gfk]fl lg Yf Ykka_fe]fl lg l`]
>gddYl]jYd <_]fl g^ l`] hjg[]]\k g^ l`] d]ll]j g^ [j]\al, gj )Z* YjjYf_] ^gj l`] >gddYl]jYd <_]fl lg Z][ge]
l`] ljYfk^]j]] Z]f]^a[aYjq g^ l`] d]ll]j g^ [j]\al, oal` l`] >gddYl]jYd <_]fl Y_j]]af_, af ]Y[` [Yk], l`Yl l`]
hjg[]]\k g^ l`] d]ll]j g^ [j]\al Yj] lg Z] Yhhda]\ Yk hjgna\]\ af l`] >j]\al <_j]]e]fl.

         5.12    Amjl`]j <kkmjYf[]k; Kd]\_] g^ Dfkljme]flk. <l l`] kgd] ]ph]fk] g^ km[` BjYflgj, km[`
BjYflgj k`Ydd hjgehldq Yf\ \mdq ]p][ml] Yf\ \]dan]j Yfq Yf\ Ydd km[` ^mjl`]j afkljme]flk Yf\ \g[me]flk
Yf\ lYc] km[` ^mjl`]j Y[lagf Yk l`] >gddYl]jYd <_]fl eYq j]YkgfYZdq j]im]kl lg gZlYaf l`] ^mdd Z]f]^alk g^
l`ak <_j]]e]fl Yf\ g^ l`] ja_`lk Yf\ hgo]jk `]j]af _jYfl]\, o`a[` k`Ydd af Yfq [Yk] af[dm\], Zml k`Ydd fgl
Z] daeal]\ lg: )Y* mkaf_ [gee]j[aYddq j]YkgfYZd] ]^^gjlk a^ j]YkgfYZdq j]im]kl]\ af ojalaf_ Zq l`]
>gddYl]jYd <_]fl lg k][mj] Ydd [gfk]flk Yf\ YhhjgnYdk f][]kkYjq gj YhhjghjaYl] ^gj l`] _jYfl g^ Y k][mjalq
afl]j]kl lg l`] >gddYl]jYd <_]fl af Yfq d]Yk], da[]fk], [gfljY[l gj Y_j]]e]fl `]d\ Zq km[` BjYflgj gj af
o`a[` km[` BjYflgj `Yk Yfq ja_`l gj afl]j]kl )gj oal` j]kh][l lg o`a[` km[` BjYflgj `Yk Yfq ja_`l gj
afl]j]kl af l`] Ykk]lk kmZb][l lg km[` d]Yk], da[]fk], [gfljY[l gj Y_j]]e]fl* fgl `]j]lg^gj] Ykka_f]\,
)Z* Yml`gjaraf_ l`] ^adaf_ g^ Yf\ \]dan]jaf_ Yf\ [Ymkaf_ lg Z] ^ad]\ Yfq ^afYf[af_ gj [gflafmYlagf
klYl]e]flk mf\]j l`] P>> oal` j]kh][l lg l`] k][mjalq afl]j]klk _jYfl]\ `]j]Zq, )[* ^adaf_ gj j]YkgfYZdq
[ggh]jYlaf_ oal` l`] >gddYl]jYd <_]fl af ^adaf_ Yfq ^gjek gj gl`]j \g[me]flk j]imaj]\ lg Z] j][gj\]\ oal`
l`] Pfal]\ NlYl]k KYl]fl Yf\ OjY\]eYjc J^^a[], l`] Pfal]\ NlYl]k >ghqja_`l J^^a[], gj a^ j]YkgfYZdq
j]im]kl]\ Zq l`] >gddYl]jYd <_]fl, Yfq Y[lagfk, ^adaf_k, j][gj\af_k gj j]_akljYlagfk af Yfq ^gj]a_f
bmjak\a[lagf gj mf\]j Yfq afl]jfYlagfYd lj]Ylq, j]imaj]\ lg k][mj] gj hjgl][l l`] >gddYl]jYd <_]flvk afl]j]kl
af km[` BjYflgjvk >gddYl]jYd, )\* lg l`] ]pl]fl j]imaj]\ Zq N][lagf 5.1 gj 5.4, Yl l`] >gddYl]jYd <_]flvk
j]YkgfYZd] j]im]kl, ljYfk^]jjaf_ km[` BjYflgjvk >gddYl]jYd lg l`] >gddYl]jYd <_]flvk hgkk]kkagf )a^ Y
k][mjalq afl]j]kl af km[` >gddYl]jYd [Yf Z] h]j^][l]\ Zq hgkk]kkagf*, )]* Yl l`] >gddYl]jYd <_]flvk
j]YkgfYZd] j]im]kl, hdY[af_ l`] afl]j]kl g^ l`] >gddYl]jYd <_]fl Yk da]f`gd\]j gf l`] []jla^a[Yl] g^ lald] )gj
kaeadYj ]na\]f[] g^ gof]jk`ah* g^ Yfq n]`a[d], oYl]j[jY^l gj gl`]j @imahe]fl [gfklalmlaf_ >gddYl]jYd
15
209537196 n1
               Case 19-11791-BLS         Doc 232       Filed 09/25/19       Page 81 of 139



gof]\ Zq km[` BjYflgj o`a[` ak [gn]j]\ Zq Y []jla^a[Yl] g^ lald] )gj kaeadYj ]na\]f[] g^ gof]jk`ah* Yf\ )^*
mhgf l`] >gddYl]jYd <_]flvk j]YkgfYZd] j]im]kl, ]p][mlaf_ Yf\ \]dan]jaf_ gj [Ymkaf_ lg Z] \]dan]j]\
ojall]f fgla[] lg afkmj]jk g^ l`] >gddYl]jYd <_]flvk k][mjalq afl]j]kl af, gj [dYae af gj mf\]j, Yfq hgda[q g^
afkmjYf[] )af[dm\af_ mf]Yjf]\ hj]eamek*. Nm[` BjYflgj Ydkg `]j]Zq Yml`gjar]k l`] >gddYl]jYd <_]fl lg
^ad] Yfq km[` ^afYf[af_ gj [gflafmYlagf klYl]e]fl oal`gml l`] ka_fYlmj] g^ km[` BjYflgj.

                               N@>ODJI 6.       M@H@?D<G KMJQDNDJIN

        6.1     >]jlYaf HYll]jk M]dYlaf_ lg M][]anYZd]k. )Y* <^l]j l`] g[[mjj]f[] Yf\ \mjaf_ l`]
[gflafmYf[] g^ Yf @n]fl g^ ?]^Ymdl, )a* mhgf ^an] )5* \Yqk hjagj ojall]f fgla[] lg l`] BjYflgjk, l`]
>gddYl]jYd <_]fl k`Ydd `Yn] l`] ja_`l lg eYc] l]kl n]ja^a[Ylagfk g^ l`] M][]anYZd]k af Yfq eYff]j Yf\
l`jgm_` Yfq e]\ame l`Yl al [gfka\]jk Y\nakYZd], Yf\ ]Y[` BjYflgj k`Ydd ^mjfak` Ydd km[` YkkaklYf[] Yf\
af^gjeYlagf Yk l`] >gddYl]jYd <_]fl eYq j]YkgfYZdq j]imaj], Yf\ k`Ydd j]aeZmjk] l`] >gddYl]jYd <_]fl ^gj
Yfq Yf\ Ydd j]YkgfYZd] ]ph]fk]k Y[lmYddq af[mjj]\ Zq l`] >gddYl]jYd <_]fl )kmZb][l lg N][lagf 12.05 g^ l`]
>j]\al <_j]]e]fl*, af [gff][lagf oal` km[` l]kl n]ja^a[Ylagfk, Yf\ )aa* mhgf l`] >gddYl]jYd <_]flvk
j]YkgfYZd] j]im]kl )Zml fg egj] g^l]f l`Yf gf[] h]j q]Yj hjagj lg l`] g[[mjj]f[] Yf\ [gflafmYf[] g^ Yf
@n]fl g^ ?]^Ymdl* Yf\ Yl l`] ]ph]fk] g^ l`] j]d]nYfl BjYflgj, km[` BjYflgj k`Ydd hjgehldq [Ymk]
af\]h]f\]fl hmZda[ Y[[gmflYflk gj gl`]jk j]YkgfYZdq kYlak^Y[lgjq lg l`] >gddYl]jYd <_]fl lg ^mjfak` lg l`]
>gddYl]jYd <_]fl j]hgjlk k`goaf_ j][gf[adaYlagfk, Y_af_ Yf\ l]kl n]ja^a[Ylagfk g^, Yf\ ljaYd ZYdYf[]k ^gj, l`]
M][]anYZd]k.

                  )Z*     D^ j]imaj]\ Zq l`] >gddYl]jYd <_]fl Yl Yfq lae] Y^l]j l`] g[[mjj]f[] Yf\ \mjaf_
l`] [gflafmYf[] g^ Yf @n]fl g^ ?]^Ymdl, Yfq hYqe]flk g^ M][]anYZd]k, o`]f [gdd][l]\ Zq Yfq BjYflgj,
)a* k`Ydd Z] ^gjl`oal` )Yf\, af Yfq ]n]fl, oal`af log )2* =mkaf]kk ?Yqk* \]hgkal]\ Zq km[` BjYflgj af l`]
]pY[l ^gje j][]an]\, \mdq ]f\gjk]\ Zq km[` BjYflgj lg l`] >gddYl]jYd <_]fl a^ j]imaj]\, af Y >gddYl]jYd
<[[gmfl eYaflYaf]\ mf\]j l`] kgd] \geafagf Yf\ [gfljgd g^ l`] >gddYl]jYd <_]fl, kmZb][l lg oal`\jYoYd
Zq l`] >gddYl]jYd <_]fl ^gj l`] Y[[gmfl g^ l`] N][mj]\ KYjla]k gfdq Yk hjgna\]\ af N][lagf 6.4, Yf\
)aa* mflad kg lmjf]\ gn]j, k`Ydd Z] `]d\ Zq km[` BjYflgj ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k, k]_j]_Yl]\
^jge gl`]j ^mf\k g^ km[` BjYflgj. @Y[` km[` \]hgkal g^ Kjg[]]\k g^ M][]anYZd]k k`Ydd Z] Y[[gehYfa]\ Zq
Y j]hgjl a\]fla^qaf_ af j]YkgfYZd] \]lYad l`] fYlmj] Yf\ kgmj[] g^ l`] hYqe]flk af[dm\]\ af l`] \]hgkal.

                )[*     <l l`] >gddYl]jYd <_]flvk j]im]kl Y^l]j l`] g[[mjj]f[] Yf\ \mjaf_ l`] [gflafmYf[]
g^ Yf @n]fl g^ ?]^Ymdl, ]Y[` BjYflgj k`Ydd hjgehldq \]dan]j lg l`] >gddYl]jYd <_]fl Ydd gja_afYd Yf\ gl`]j
\g[me]flk ]na\]f[af_, Yf\ j]dYlaf_ lg, l`] Y_j]]e]flk Yf\ ljYfkY[lagfk o`a[` _Yn] jak] lg l`]
M][]anYZd]k, af[dm\af_ Ydd gja_afYd gj\]jk, afnga[]k Yf\ k`ahhaf_ j][]ahlk.

         6.2     >geemfa[Ylagfk oal` JZda_gjk; BjYflgjk M]eYaf GaYZd].

                 )Y*    O`] >gddYl]jYd <_]fl eYq af alk gof fYe] gj af l`] fYe] g^ gl`]jk Yl Yfq lae]
Y^l]j l`] g[[mjj]f[] Yf\ \mjaf_ l`] [gflafmYf[] g^ Yf @n]fl g^ ?]^Ymdl, [geemfa[Yl] oal` gZda_gjk mf\]j
l`] M][]anYZd]k Yf\ hYjla]k lg l`] >gfljY[lk lg n]ja^q oal` l`]e lg l`] >gddYl]jYd <_]flvk kYlak^Y[lagf l`]
]pakl]f[], Yegmfl Yf\ l]jek g^ Yfq M][]anYZd]k gj >gfljY[lk.

                 )Z*      Phgf l`] ojall]f j]im]kl g^ l`] >gddYl]jYd <_]fl Yl Yfq lae] Y^l]j l`] g[[mjj]f[]
Yf\ \mjaf_ l`] [gflafmYf[] g^ Yf @n]fl g^ ?]^Ymdl, ]Y[` BjYflgj k`Ydd hjgehldq fgla^q gZda_gjk gf l`]
M][]anYZd]k Yf\ hYjla]k lg l`] >gfljY[lk l`Yl l`] M][]anYZd]k Yf\ l`] >gfljY[lk `Yn] Z]]f Ykka_f]\ lg l`]
>gddYl]jYd <_]fl ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k Yf\ l`Yl hYqe]flk af j]kh][l l`]j]g^ k`Ydd Z] eY\]
\aj][ldq lg l`] >gddYl]jYd <_]fl.

                )[*    <fql`af_ `]j]af lg l`] [gfljYjq fgloal`klYf\af_, ]Y[` BjYflgj k`Ydd j]eYaf daYZd]
mf\]j ]Y[` g^ l`] M][]anYZd]k Yf\ >gfljY[lk lg gZk]jn] Yf\ h]j^gje Ydd l`] [gf\alagfk Yf\ gZda_Ylagfk lg
16
209537196 n1
               Case 19-11791-BLS         Doc 232       Filed 09/25/19       Page 82 of 139



Z] gZk]jn]\ Yf\ h]j^gje]\ Zq al l`]j]mf\]j, Ydd af Y[[gj\Yf[] oal` l`] l]jek g^ Yfq Y_j]]e]fl _anaf_ jak]
l`]j]lg. Ig N][mj]\ KYjlq k`Ydd `Yn] Yfq gZda_Ylagf gj daYZadalq mf\]j Yfq M][]anYZd] )gj Yfq Y_j]]e]fl
_anaf_ jak] l`]j]lg* gj >gfljY[l Zq j]Ykgf g^ gj Yjakaf_ gml g^ l`ak <_j]]e]fl )gj Yfq gl`]j >j]\al
?g[me]fl* gj l`] j][]ahl Zq Yfq N][mj]\ KYjlq g^ Yfq hYqe]fl j]dYlaf_ l`]j]lg, fgj k`Ydd Yfq N][mj]\
KYjlq Z] gZda_Yl]\ af Yfq eYff]j lg h]j^gje Yfq g^ l`] gZda_Ylagfk g^ Yfq BjYflgj mf\]j gj hmjkmYfl lg
Yfq M][]anYZd] )gj Yfq Y_j]]e]fl _anaf_ jak] l`]j]lg* gj >gfljY[l, lg eYc] Yfq hYqe]fl, lg eYc] Yfq
afimajq Yk lg l`] fYlmj] gj l`] km^^a[a]f[q g^ Yfq hYqe]fl j][]an]\ Zq al gj Yk lg l`] km^^a[a]f[q g^ Yfq
h]j^gjeYf[] Zq Yfq hYjlq l`]j]mf\]j, lg hj]k]fl gj ^ad] Yfq [dYae, lg lYc] Yfq Y[lagf lg ]f^gj[] Yfq
h]j^gjeYf[] gj lg [gdd][l l`] hYqe]fl g^ Yfq Yegmflk o`a[` eYq `Yn] Z]]f Ykka_f]\ lg al gj lg o`a[` al
eYq Z] ]flald]\ Yl Yfq lae] gj lae]k. Ajge Yf\ Y^l]j l`] g[[mjj]f[] Yf\ \mjaf_ l`] [gflafmYlagf g^ Yf
@n]fl g^ ?]^Ymdl Yf\ ^gddgoaf_ l`] fgla[] l`]j]g^ Zq l`] >gddYl]jYd <_]fl, l`] >gddYl]jYd <_]fl k`Ydd `Yn]
l`] ]p[dmkan] Yml`gjalq lg ]f^gj[] Ydd >gfljY[lk af[dm\]\ oal`af l`] >gddYl]jYd Yf\ fg BjYflgj k`Ydd lYc]
Yfq Y[lagf mf\]j Yfq >gfljY[l, af[dm\af_ Ye]f\af_, oYanaf_, ]pl]f\af_, l]jeafYlaf_ gj [Yf[]ddaf_ Yfq
km[` >gfljY[l, gj lYcaf_ Yfq Y[lagf af ^mjl`]jYf[] l`]j]g^, oal`gml l`] hjagj ojall]f [gfk]fl g^ l`]
>gddYl]jYd <_]fl af ]Y[` afklYf[].

         6.3     Kd]\_]\ Nlg[c.

                  )Y*     D^ Yf @n]fl g^ ?]^Ymdl k`Ydd `Yn] g[[mjj]\ Yf\ Z] [gflafmaf_, )a* l`] >gddYl]jYd
<_]fl k`Ydd `Yn] l`] ja_`l lg j][]an] Yfq Yf\ Ydd \ana\]f\k, hYqe]flk gj gl`]j Kjg[]]\k hYa\ af j]kh][l g^
l`] Dfn]kle]fl Kjgh]jlq Yf\ eYc] Yhhda[Ylagf l`]j]g^ lg l`] N][mj]\ JZda_Ylagfk af l`] gj\]j k]l ^gjl` af
N][lagf 4.02)\* g^ l`] >j]\al <_j]]e]fl, )aa* ^an] )5* =mkaf]kk ?Yqk Y^l]j hjagj ojall]f fgla[] lg BjYflgjk,
Yfq gj Ydd g^ l`] Dfn]kle]fl Kjgh]jlq )gl`]j l`Yf @p[dm\]\ Kjgh]jlq* eYq Z] j]_akl]j]\ af l`] fYe] g^ l`]
>gddYl]jYd <_]fl gj alk fgeaf]], Yf\ )aaa* ^an] )5* =mkaf]kk ?Yqk Y^l]j hjagj ojall]f fgla[] lg BjYflgjk Yf\
l`] >gddYl]jYd <_]fl gj alk fgeaf]] k`Ydd `Yn] )]p[]hl lg l`] ]pl]fl kh][a^a[Yddq oYan]\ af ]Y[` afklYf[]
Zq l`] >gddYl]jYd <_]fl* l`] ]p[dmkan] ja_`l lg ]p]j[ak] )1* Ydd nglaf_, [gjhgjYl] Yf\ gl`]j ja_`lk h]jlYafaf_
lg km[` Dfn]kle]fl Kjgh]jlq )gl`]j l`Yf @p[dm\]\ Kjgh]jlq* Yl Yfq e]]laf_ g^ k`Yj]`gd\]jk g^ l`] j]d]nYfl
Dkkm]j gj Dkkm]jk gj gl`]joak] Yf\ )2* Yfq Yf\ Ydd ja_`lk g^ [gfn]jkagf, ]p[`Yf_] Yf\ kmZk[jahlagf Yf\ Yfq
gl`]j ja_`lk, hjanad]_]k gj ghlagfk h]jlYafaf_ lg km[` Dfn]kle]fl Kjgh]jlq )gl`]j l`Yf @p[dm\]\ Kjgh]jlq*
Yk a^ al o]j] l`] YZkgdml] gof]j l`]j]g^ )af[dm\af_ l`] ja_`l lg ]p[`Yf_], Yl alk \ak[j]lagf, Yfq Yf\ Ydd g^
l`] Dfn]kle]fl Kjgh]jlq )gl`]j l`Yf @p[dm\]\ Kjgh]jlq* mhgf l`] e]j_]j, [gfkgda\Ylagf, j]gj_YfarYlagf,
j][YhalYdarYlagf gj gl`]j ^mf\Ye]flYd [`Yf_] af l`] [gjhgjYl] kljm[lmj] g^ Yfq Dkkm]j, gj mhgf l`] ]p]j[ak]
Zq Yfq BjYflgj gj l`] >gddYl]jYd <_]fl g^ Yfq ja_`l, hjanad]_] gj ghlagf h]jlYafaf_ lg km[` Dfn]kle]fl
Kjgh]jlq )gl`]j l`Yf @p[dm\]\ Kjgh]jlq*, Yf\ af [gff][lagf l`]j]oal`, l`] ja_`l lg \]hgkal Yf\ \]dan]j Yfq
Yf\ Ydd g^ l`] Dfn]kle]fl Kjgh]jlq )gl`]j l`Yf @p[dm\]\ Kjgh]jlq* oal` Yfq [geeall]], \]hgkalYjq,
ljYfk^]j Y_]fl, j]_akljYj gj gl`]j \]ka_fYl]\ Y_]f[q mhgf km[` l]jek Yf\ [gf\alagfk Yk l`] >gddYl]jYd
<_]fl eYq \]l]jeaf]*, Ydd oal`gml daYZadalq ]p[]hl lg Y[[gmfl ^gj hjgh]jlq Y[lmYddq j][]an]\ Zq al, Zml l`]
>gddYl]jYd <_]fl k`Ydd `Yn] fg \mlq lg Yfq BjYflgj lg ]p]j[ak] Yfq km[` ja_`l, hjanad]_] gj ghlagf Yf\
k`Ydd fgl Z] j]khgfkaZd] ^gj Yfq ^Yadmj] lg \g kg gj \]dYq af kg \gaf_.

                 )Z*     @Y[` BjYflgj `]j]Zq Yml`gjar]k Yf\ afkljm[lk ]Y[` Dkkm]j g^ YfqDfn]kle]fl
Kjgh]jlq )gl`]j l`Yf @p[dm\]\ Kjgh]jlq* lg [gehdq oal` Yfq afkljm[lagf j]_Yj\af_ >gddYl]jYd <_]flvk
ja_`lk mf\]j l`] hj][]\af_ [dYmk] )Y* j][]an]\ Zq al ^jge l`] >gddYl]jYd <_]fl af ojalaf_ l`Yl klYl]k l`Yl Yf
@n]fl g^ ?]^Ymdl `Yk g[[mjj]\ Yf\ ak [gflafmaf_, oal`gml Yfq gl`]j gj ^mjl`]j afkljm[lagfk ^jge km[`
BjYflgj, Yf\ ]Y[` BjYflgj Y_j]]k l`Yl ]Y[` Dkkm]j k`Ydd Z] ^mddq hjgl][l]\ af kg [gehdqaf_ Yf\ k`Ydd `Yn]
fg \mlq gj ja_`l lg afimaj] Yk lg l`] >gddYl]jYd <_]flvk Yml`gjalq lg _an] km[` afkljm[lagf, af[dm\af_ l`]
hYqe]fl g^ Yfq \ana\]f\k gj gl`]j hYqe]flk oal` j]kh][l lg km[` Dfn]kle]fl Kjgh]jlq \aj][ldq lg l`]
>gddYl]jYd <_]fl.



17
209537196 n1
               Case 19-11791-BLS         Doc 232       Filed 09/25/19       Page 83 of 139



         6.4     Kjg[]]\k lg Z] Omjf]\ Jn]j lg >gddYl]jYd <_]fl. Df Y\\alagf lg l`] ja_`lk g^ l`] N][mj]\
KYjla]k kh][a^a]\ af N][lagf 6.1 oal` j]kh][l lg hYqe]flk g^ M][]anYZd]k, a^ Yf @n]fl g^ ?]^Ymdl k`Ydd `Yn]
g[[mjj]\ Yf\ Z] [gflafmaf_ Yf\ l`] >gddYl]jYd <_]fl k`Ydd kg fgla^q l`] BjYflgj af im]klagf af ojalaf_, Ydd
>gdd][lagfk l`]j]gf k`Ydd Z] `]d\ Zq km[` BjYflgj ^gj Z]f]^al g^ l`] N][mj]\ KYjla]k, k]_j]_Yl]\ ^jge
gl`]j ^mf\k g^ km[` BjYflgj, Yf\ k`Ydd, ^gjl`oal` )Yf\ af Yfq ]n]fl oal`af log )2* =mkaf]kk ?Yqk* mhgf
j][]ahl Zq km[` BjYflgj, Z] lmjf]\ gn]j lg l`] >gddYl]jYd <_]fl af l`] ]pY[l ^gje j][]an]\ Zq km[` BjYflgj
)\mdq ]f\gjk]\ Zq km[` BjYflgj lg l`] >gddYl]jYd <_]fl, a^ j]imaj]\*. <dd Kjg[]]\k j][]an]\ Zq l`]
>gddYl]jYd <_]fl `]j]mf\]j k`Ydd Z] `]d\ Zq l`] >gddYl]jYd <_]fl af Y >gddYl]jYd <[[gmfl eYaflYaf]\
mf\]j alk kgd] \geafagf Yf\ [gfljgd. <dd Kjg[]]\k, o`ad] `]d\ Zq l`] >gddYl]jYd <_]fl af Y >gddYl]jYd
<[[gmfl )gj Zq km[` BjYflgj ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k*, k`Ydd [gflafm] lg Z] `]d\ Yk >gddYl]jYd
mf\]j l`ak <_j]]e]fl Yf\ k`Ydd fgl [gfklalml] hYqe]fl l`]j]g^ mflad Yhhda]\ Yk hjgna\]\ af N][lagf 6.5.

        6.5      <hhda[Ylagf g^ Kjg[]]\k. D^ Yf @n]fl g^ ?]^Ymdl k`Ydd `Yn] g[[mjj]\ Yf\ Z] [gflafmaf_, Yl
l`] >gddYl]jYd <_]flvk ]d][lagf, l`] >gddYl]jYd <_]fl eYq, Yl Yfq km[` lae], Yhhdq Ydd gj Yfq hYjl g^ l`]
Kjg[]]\k g^ >gddYl]jYd, o`]l`]j gj fgl `]d\ af Yfq >gddYl]jYd <[[gmfl, af hYqe]fl g^ l`] N][mj]\
JZda_Ylagfk af l`] gj\]j k]l ^gjl` af N][lagf 4.02)\* g^ l`] >j]\al <_j]]e]fl.

         6.6      P>> Yf\ Jl`]j M]e]\a]k. D^ Yf @n]fl g^ ?]^Ymdl k`Ydd `Yn] g[[mjj]\ Yf\ Z] [gflafmaf_,
l`] >gddYl]jYd <_]fl, gf Z]`Yd^ g^ l`] N][mj]\ KYjla]k, eYq ]p]j[ak], af Y\\alagf lg Ydd gl`]j ja_`lk Yf\
j]e]\a]k _jYfl]\ lg al af l`ak <_j]]e]fl Yf\ af Yfq gl`]j afkljme]fl gj Y_j]]e]fl k][mjaf_, ]na\]f[af_ gj
j]dYlaf_ lg Yfq g^ l`] N][mj]\ JZda_Ylagfk, Ydd ja_`lk Yf\ j]e]\a]k g^ Y k][mj]\ hYjlq mf\]j l`] P>> gj
Yfq gl`]j <hhda[YZd] GYo. Ral`gml daealaf_ l`] _]f]jYdalq g^ l`] ^gj]_gaf_, l`] >gddYl]jYd <_]fl, oal`gml
\]eYf\ g^ h]j^gjeYf[] gj gl`]j \]eYf\, hj]k]fle]fl, hjgl]kl, Y\n]jlak]e]fl gj fgla[] g^ Yfq caf\
)]p[]hl Yk kh][a^a[Yddq hjgna\]\ af l`ak <_j]]e]fl gj l`] gl`]j >j]\al ?g[me]flk* lg gj mhgf Yfq BjYflgj
gj Yfq gl`]j K]jkgf )Ydd Yf\ ]Y[` g^ o`a[` \]eYf\k, \]^]fk]k, Y\n]jlak]e]flk Yf\ fgla[]k Yj] `]j]Zq
oYan]\*, eYq af km[` [aj[meklYf[]k ^gjl`oal` [gdd][l, j][]an], YhhjghjaYl] Yf\ j]Ydar] mhgf l`]
>gddYl]jYd, gj Yfq hYjl l`]j]g^, Yf\/gj eYq ^gjl`oal` k]dd, d]Yk], Ykka_f, _an] ghlagf gj ghlagfk lg hmj[`Yk],
gj gl`]joak] \akhgk] g^ Yf\ \]dan]j l`] >gddYl]jYd gj Yfq hYjl l`]j]g^ )gj [gfljY[l lg \g Yfq g^ l`]
^gj]_gaf_*, af gf] gj egj] hYj[]dk Yl hmZda[ gj hjanYl] kYd] gj kYd]k, Yl Yfq ]p[`Yf_], Zjgc]jvk ZgYj\ gj
g^^a[] g^ Yfq N][mj]\ KYjlq gj ]dk]o`]j] mhgf km[` [gee]j[aYddq j]YkgfYZd] l]jek Yf\ [gf\alagfk Yk al
eYq \]]e Y\nakYZd] Yf\ Yl km[` hja[]k Yk al eYq \]]e Z]kl, ^gj [Yk` gj gf [j]\al, gj ^gj ^mlmj] \]dan]jq,
oal`gml Ykkmehlagf g^ Yfq [j]\al jakc. <fq N][mj]\ KYjlq k`Ydd `Yn] l`] ja_`l mhgf Yfq km[` hmZda[ kYd]
gj kYd]k, Yf\, lg l`] ]pl]fl h]jeall]\ Zq dYo, mhgf Yfq km[` hjanYl] kYd] gj kYd]k, lg hmj[`Yk] l`] o`gd] gj
Yfq hYjl g^ l`] >gddYl]jYd kg kgd\, ^j]] g^ Yfq ja_`l gj ]imalq g^ j]\]ehlagf af Yfq BjYflgj, o`a[` ja_`l gj
]imalq ak `]j]Zq oYan]\ Yf\ j]d]Yk]\. @Y[` BjYflgj ^mjl`]j Y_j]]k, Yl l`] >gddYl]jYd <_]flvk j]im]kl, lg
Ykk]eZd] l`] >gddYl]jYd, gj Yfq hYjl l`]j]g^, Yf\ eYc] al YnYadYZd] lg l`] >gddYl]jYd <_]fl Yl hdY[]k l`Yl
l`] >gddYl]jYd <_]fl k`Ydd j]YkgfYZdq k]d][l, o`]l`]j Yl km[` BjYflgjvk hj]eak]k gj ]dk]o`]j]. O`]
>gddYl]jYd <_]fl k`Ydd Yhhdq l`] hjg[]]\k g^ Yfq Y[lagf lYc]f Zq al hmjkmYfl lg l`ak N][lagf 6.6, Y^l]j
\]\m[laf_ Ydd j]YkgfYZd] [gklk Yf\ ]ph]fk]k g^ ]n]jq caf\ af[mjj]\ af [gff][lagf l`]j]oal` gj af[a\]flYd
lg l`] [Yj] gj kY^]c]]haf_ g^ Yfq g^ l`] >gddYl]jYd gj af Yfq oYq j]dYlaf_ lg l`] >gddYl]jYd gj l`] ja_`lk g^
l`] N][mj]\ KYjla]k `]j]mf\]j, af[dm\af_ j]YkgfYZd] Yf\ \g[me]fl]\ Yllgjf]qkv ^]]k Yf\ \akZmjk]e]flk,
lg l`] hYqe]fl af o`gd] gj af hYjl g^ l`] N][mj]\ JZda_Ylagfk af Y[[gj\Yf[] oal` N][lagf 6.5, Yf\ gfdq
Y^l]j km[` Yhhda[Ylagf Yf\ Y^l]j l`] hYqe]fl Zq l`] >gddYl]jYd <_]fl g^ Yfq gl`]j Yegmfl j]imaj]\ Zq Yfq
hjgnakagf g^ dYo, af[dm\af_ N][lagf 9-615)Y*)3* g^ l`] P>>, f]]\ l`] >gddYl]jYd <_]fl Y[[gmfl ^gj l`]
kmjhdmk, a^ Yfq, lg Yfq BjYflgj. >gddYl]jYd <_]fl k`Ydd `Yn] l`] ja_`l lg l`] Yhhgafle]fl g^ Y j][]an]j ^gj
l`] hjgh]jla]k Yf\ Ykk]lk g^ ]Y[` BjYflgj, Yf\ ]Y[` BjYflgj `]j]Zq [gfk]flk lg km[` ja_`lk Yf\ km[`
Yhhgafle]fl Yf\ `]j]Zq oYan]k Yfq gZb][lagf km[` BjYflgj eYq `Yn] l`]j]lg gj l`] ja_`l lg `Yn] Y Zgf\
gj gl`]j k][mjalq hgkl]\ Zq >gddYl]jYd <_]fl. Og l`] ]pl]fl h]jeall]\ Zq <hhda[YZd] GYo, ]Y[` BjYflgj
oYan]k Ydd [dYaek, \YeY_]k Yf\ \]eYf\k al eYq Y[imaj] Y_Yafkl Yfq N][mj]\ KYjlq Yjakaf_ gml g^ l`]
]p]j[ak] Zq l`]e g^ Yfq ja_`lk _jYfl]\ lg l`] N][mj]\ KYjla]k `]j]mf\]j. D^ Yfq fgla[] g^ Y hjghgk]\ kYd]
18
209537196 n1
               Case 19-11791-BLS         Doc 232      Filed 09/25/19        Page 84 of 139



gj gl`]j \akhgkalagf g^ >gddYl]jYd k`Ydd Z] j]imaj]\ Zq dYo, km[` fgla[] k`Ydd Z] \]]e]\ j]YkgfYZd] Yf\
hjgh]j a^ _an]f Yl d]Ykl l]f )10* \Yqk Z]^gj] km[` kYd] gj gl`]j \akhgkalagf. Ral`gml daealaf_ l`] ^gj]_gaf_,
l`] >gddYl]jYd <_]fl k`Ydd `Yn], af alk kgd] Yf\ YZkgdml] \ak[j]lagf Yl Yfq lae] a^ Yf @n]fl g^ ?]^Ymdl `Yk
g[[mjj]\ Yf\ ak [gflafmaf_, l`] ja_`l lg lYc] h`qka[Yd hgkk]kkagf g^ km[` Dfn]flgjq Yf\ lg eYaflYaf al gf
l`] hj]eak]k g^ l`] =gjjgo]j, af Y hmZda[ oYj]`gmk], gj Yl km[` gl`]j hdY[] Yk l`] >gddYl]jYd <_]fl eYq
\]]e YhhjghjaYl].

         6.7      NYd]k g^ Kd]\_]\ Nlg[c. )Y* @Y[` BjYflgj j][g_far]k l`Yl l`] >gddYl]jYd <_]fl eYq Z]
mfYZd] lg ]^^][l Y hmZda[ kYd] g^ Yfq gj Ydd l`] Kd]\_]\ Nlg[c, Zq j]Ykgf g^ []jlYaf hjg`aZalagfk [gflYaf]\
af l`] N][mjala]k <[l Yf\ Yhhda[YZd] klYl] k][mjala]k dYok gj gl`]joak], Yf\ eYq Z] [geh]dd]\ lg j]kgjl lg
gf] gj egj] hjanYl] kYd]k l`]j]g^ lg Y j]klja[l]\ _jgmh g^ hmj[`Yk]jk o`a[` oadd Z] gZda_]\ lg Y_j]],
Yegf_ gl`]j l`af_k, lg Y[imaj] km[` k][mjala]k ^gj l`]aj gof Y[[gmfl ^gj afn]kle]fl Yf\ fgl oal` Y na]o lg
l`] \akljaZmlagf gj j]kYd] l`]j]g^. @Y[` BjYflgj Y[cfgod]\_]k Yf\ Y_j]]k l`Yl Yfq km[` hjanYl] kYd] eYq
j]kmdl af hja[]k Yf\ gl`]j l]jek d]kk ^YngjYZd] l`Yf a^ km[` kYd] o]j] Y hmZda[ kYd] Yf\, fgloal`klYf\af_
km[` [aj[meklYf[]k, Y_j]]k l`Yl k]ddaf_ >gddYl]jYd af Y hjanYl] kYd] Yk ghhgk]\ lg Y hmZda[ kYd] k`Ydd fgl Z]
\]]e]\ lg eYc] km[` kYd] gl`]j l`Yf af Y [gee]j[aYddq j]YkgfYZd] eYff]j. O`] >gddYl]jYd <_]fl k`Ydd Z]
mf\]j fg gZda_Ylagf lg \]dYq Y kYd] g^ Yfq g^ l`] Kd]\_]\ Nlg[c ^gj l`] h]jag\ g^ lae] f][]kkYjq lg h]jeal
l`] Dkkm]j l`]j]g^ lg j]_akl]j km[` k][mjala]k ^gj hmZda[ kYd] mf\]j l`] N][mjala]k <[l, gj mf\]j Yhhda[YZd]
klYl] k][mjala]k dYok, ]n]f a^ km[` Dkkm]j ogmd\ Y_j]] lg \g kg.

                 )Z*    @Y[` BjYflgj Y_j]]k lg mk] alk [gee]j[aYddq j]YkgfYZd] ]^^gjlk lg hjgehldq \g gj
[Ymk] lg Z] \gf] Ydd km[` gl`]j Y[lk Yk eYq Z] f][]kkYjq gj Y\nakYZd] lg eYc] km[` kYd] gj kYd]k g^ Ydd gj
Yfq hgjlagf g^ l`] Kd]\_]\ Nlg[c hmjkmYfl lg l`ak N][lagf 6.7 nYda\ Yf\ Zaf\af_ Yf\ af [gehdaYf[] oal`
Yfq Yf\ Ydd gl`]j <hhda[YZd] GYok.

         6.8     DK Ga[]fk]k. Agj l`] hmjhgk] g^ ]fYZdaf_ l`] >gddYl]jYd <_]fl lg ]p]j[ak] ja_`lk Yf\
j]e]\a]k ^gddgoaf_ l`] g[[mjj]f[] Yf\ \mjaf_ l`] [gflafmYf[] g^ Yf @n]fl g^ ?]^Ymdl )af[dm\af_ af gj\]j
lg lYc] hgkk]kkagf g^, [gdd][l, j][]an], Ykk]eZd], hjg[]kk, YhhjghjaYl], j]egn], j]Ydar] mhgf, k]dd, Ykka_f,
[gfn]q, ljYfk^]j gj _jYfl ghlagfk lg hmj[`Yk] Yfq >gddYl]jYd* Yl km[` lae] Yk l`] >gddYl]jYd <_]fl k`Ydd Z]
dYo^mddq ]flald]\ lg ]p]j[ak] km[` ja_`lk Yf\ j]e]\a]k, ]Y[` BjYflgj `]j]Zq _jYflk lg >gddYl]jYd <_]fl, ^gj
l`] Z]f]^al g^ l`] N][mj]\ KYjla]k, )a* Yf ajj]ng[YZd], fgf]p[dmkan], ogjd\oa\] da[]fk] )]p]j[akYZd]
oal`gml hYqe]fl g^ jgqYdlq gj gl`]j [geh]fkYlagf lg km[` BjYflgj*, kmZb][l, af l`] [Yk] g^ j]_akl]j]\
OjY\]eYjck, lg l`] >gddYl]jYd <_]fl eYaflYafaf_, gj [Ymkaf_ lg Z] eYaflYaf]\, l`] imYdalq g^ l`]
j]kh][lan] _gg\k Yf\ k]jna[]k Ykkg[aYl]\ oal` l`] mk] g^ l`] j]_akl]j]\ OjY\]eYjck Yl kmZklYflaYddq l`]
kYe] d]n]d eYaflYaf]\ Zq l`] BjYflgj aee]\aYl]dq hjagj lg l`] @n]fl g^ ?]^Ymdl, af[dm\af_ af km[` da[]fk]
l`] ja_`l lg kmZda[]fk], mk] Yf\ hjY[la[] Yfq Dfl]dd][lmYd Kjgh]jlq fgo gof]\ gj `]j]Y^l]j Y[imaj]\ Zq
km[` BjYflgj Yf\ Y[[]kk lg Ydd e]\aY af o`a[` Yfq g^ l`] da[]fk]\ al]ek eYq Z] j][gj\]\ gj klgj]\ Yf\ lg
Ydd kg^loYj] Yf\ hjg_jYek mk]\ ^gj l`] [gehadYlagf gj hjaflgml l`]j]g^.

         6.9     RYan]j; ?]^a[a]f[q. @Y[` BjYflgj k`Ydd j]eYaf daYZd] ^gj Yfq \]^a[a]f[q a^ l`] hjg[]]\k
g^ Yfq kYd] gj gl`]j \akhgkalagf g^ l`] >gddYl]jYd Yj] afkm^^a[a]fl lg hYq l`] N][mj]\ JZda_Ylagfk Yf\ l`]
j]YkgfYZd] Yf\ \g[me]fl]\ ^]]k Yf\ \akZmjk]e]flk g^ Yfq Yllgjf]qk ]ehdgq]\ Zq Yfq N][mj]\ KYjlq lg
[gdd][l km[` \]^a[a]f[q.

                              N@>ODJI 7.       OC@ >JGG<O@M<G <B@IO

         7.1     >gddYl]jYd <_]flvk <hhgafle]fl Yk <llgjf]q-af-AY[l, ]l[.

                )Y*      @Y[` BjYflgj `]j]Zq ajj]ng[YZdq Yhhgaflk l`] >gddYl]jYd <_]fl Yf\ Yfq g^^a[]j gj
Y_]fl l`]j]g^, oal` ^mdd hgo]j g^ kmZklalmlagf, Yk alk ljm] Yf\ dYo^md Yllgjf]q-af-^Y[l oal` ^mdd ajj]ng[YZd]

19
209537196 n1
               Case 19-11791-BLS         Doc 232      Filed 09/25/19       Page 85 of 139



hgo]j Yf\ Yml`gjalq af l`] hdY[] Yf\ kl]Y\ g^ km[` BjYflgj Yf\ af l`] fYe] g^ km[` BjYflgj gj af alk gof
fYe], ^gj l`] hmjhgk] g^ [Yjjqaf_ gml l`] l]jek g^ l`ak <_j]]e]fl, lg lYc] Yfq Yf\ Ydd YhhjghjaYl] Y[lagf
Yf\ lg ]p][ml] Yfq Yf\ Ydd \g[me]flk Yf\ afkljme]flk l`Yl eYq Z] f][]kkYjq gj \]kajYZd] lg Y[[gehdak`
l`] hmjhgk]k g^ l`ak <_j]]e]fl, Yf\, oal`gml daealaf_ l`] _]f]jYdalq g^ l`] ^gj]_gaf_, ]Y[` BjYflgj `]j]Zq
_an]k l`] >gddYl]jYd <_]fl l`] hgo]j Yf\ ja_`l, gf Z]`Yd^ g^ km[` BjYflgj, oal`gml fgla[] lg )mfd]kk km[`
fgla[] ak j]imaj]\ Zq l`] l]jek g^ l`ak <_j]]e]fl gj Yfq gl`]j >j]\al ?g[me]fl* gj ^mjl`]j Ykk]fl Zq km[`
BjYflgj, lg \g Yfq gj Ydd g^ l`] ^gddgoaf_, af ]Y[` [Yk] Yl l`] >gddYl]jYd <_]flvk kgd] ghlagf:

                          )a*     af l`] fYe] g^ km[` BjYflgj gj alk gof fYe], gj gl`]joak], lYc]
                 hgkk]kkagf g^ Yf\ ]f\gjk] Yf\ [gdd][l Yfq [`][ck, \jY^lk, fgl]k, Y[[]hlYf[]k gj gl`]j
                 afkljme]flk ^gj l`] hYqe]fl g^ egf]qk \m] mf\]j Yfq M][]anYZd] gj >gfljY[l gj oal`
                 j]kh][l lg Yfq gl`]j >gddYl]jYd Yf\ ^ad] Yfq [dYae gj lYc] Yfq gl`]j Y[lagf gj hjg[]]\af_
                 af Yfq [gmjl g^ dYo gj ]imalq gj gl`]joak] \]]e]\ YhhjghjaYl] Zq l`] >gddYl]jYd <_]fl ^gj
                 l`] hmjhgk] g^ [gdd][laf_ Yfq Yf\ Ydd km[` egf]qk \m] mf\]j Yfq M][]anYZd] gj >gfljY[l
                 gj oal` j]kh][l lg Yfq gl`]j >gddYl]jYd o`]f]n]j hYqYZd];

                          )aa*    af l`] [Yk] g^ Yfq Dfl]dd][lmYd Kjgh]jlq, ]p][ml] Yf\ \]dan]j, Yf\ `Yn]
                 j][gj\]\, Yfq Yf\ Ydd Y_j]]e]flk, afkljme]flk, \g[me]flk Yf\ hYh]jk Yk l`] >gddYl]jYd
                 <_]fl eYq j]YkgfYZdq j]im]kl lg ]na\]f[] l`] N][mj]\ KYjla]kv k][mjalq afl]j]kl af km[`
                 Dfl]dd][lmYd Kjgh]jlq Yf\ l`] _gg\oadd Yf\ _]f]jYd aflYf_aZd]k g^ km[` BjYflgj j]dYlaf_
                 l`]j]lg gj j]hj]k]fl]\ l`]j]Zq;

                         )aaa*    hYq gj \ak[`Yj_] lYp]k Yf\ Ga]fk d]na]\ gj hdY[]\ gf gj l`j]Yl]f]\
                 Y_Yafkl Yfq g^ l`] >gddYl]jYd, ]^^][l Yfq j]hYajk lg Yfq g^ l`] >gddYl]jYd Yf\ gZlYaf Yfq
                 afkmjYf[] [Ydd]\ ^gj Zq l`] l]jek g^ l`] >j]\al <_j]]e]fl gj Yfq gl`]j >j]\al ?g[me]fl
                 Yf\ hYq Ydd gj Yfq hYjl g^ l`] hj]eamek l`]j]^gj Yf\ l`] [gklk l`]j]g^, o`a[` Yegmflk
                 k`Ydd [gfklalml] N][mj]\ JZda_Ylagfk;

                          )an*    ]p][ml], af [gff][lagf oal` Yfq kYd] hjgna\]\ ^gj af N][lagfk 6.6 gj 6.7,
                 Yfq ]f\gjk]e]flk, Ykka_fe]flk gj gl`]j afkljme]flk g^ [gfn]qYf[] gj ljYfk^]j oal`
                 j]kh][l lg l`] >gddYl]jYd, gj Yfq hYjl l`]j]g^;

                          )n*     )1* \aj][l Yfq hYjlq daYZd] ^gj Yfq hYqe]fl mf\]j Yfq g^ l`] >gddYl]jYd lg
                 eYc] hYqe]fl g^ Yfq Yf\ Ydd egf]qk \m] gj lg Z][ge] \m] l`]j]mf\]j \aj][ldq lg l`]
                 >gddYl]jYd <_]fl gj Yk l`] >gddYl]jYd <_]fl k`Ydd \aj][l; )2* Ykc gj \]eYf\ ^gj, [gdd][l,
                 Yf\ j][]an] hYqe]fl g^ Yf\ j][]ahl ^gj, Yfq Yf\ Ydd egf]qk, [dYaek Yf\ gl`]j Yegmflk
                 \m] gj lg Z][ge] \m] Yl Yfq lae] af j]kh][l g^ gj Yjakaf_ gml g^ Yfq >gddYl]jYd; )3* ka_f
                 Yf\ ]f\gjk] Yfq afnga[]k, ^j]a_`l gj ]phj]kk Zaddk, Zaddk g^ dY\af_, klgjY_] gj oYj]`gmk]
                 j][]ahlk, \jY^lk Y_Yafkl \]Zlgjk, Ykka_fe]flk, n]ja^a[Ylagfk, fgla[]k Yf\ gl`]j \g[me]flk
                 af [gff][lagf oal` Yfq g^ l`] >gddYl]jYd; )4* [gee]f[] Yf\ hjgk][ml] Yfq kmalk, Y[lagfk
                 gj hjg[]]\af_k Yl dYo gj af ]imalq af Yfq [gmjl g^ [geh]l]fl bmjak\a[lagf lg [gdd][l l`]
                 >gddYl]jYd gj Yfq hgjlagf l`]j]g^ Yf\ lg ]f^gj[] Yfq gl`]j ja_`l af j]kh][l g^ Yfq
                 >gddYl]jYd; )5* \]^]f\ Yfq kmal, Y[lagf gj hjg[]]\af_ Zjgm_`l Y_Yafkl km[` BjYflgj oal`
                 j]kh][l lg Yfq >gddYl]jYd; )6* k]lld], [gehjgeak] gj Y\bmkl Yfq km[` kmal, Y[lagf gj
                 hjg[]]\af_ Yf\, af [gff][lagf l`]j]oal`, _an] km[` \ak[`Yj_]k gj j]d]Yk]k Yk l`]
                 >gddYl]jYd <_]fl eYq \]]e YhhjghjaYl]; )7* Ykka_f Yfq >ghqja_`l, KYl]fl gj OjY\]eYjc
                 )Ydgf_ oal` l`] _gg\oadd g^ l`] Zmkaf]kk lg o`a[` Yfq km[` >ghqja_`l, KYl]fl gj
                 OjY\]eYjc h]jlYafk*, l`jgm_`gml l`] ogjd\ ^gj km[` l]je gj l]jek, gf km[` [gf\alagfk,
                 Yf\ af km[` eYff]j, Yk l`] >gddYl]jYd <_]fl k`Ydd af alk kgd] \ak[j]lagf \]l]jeaf]; )8*
                 h]j^gje Yfq gZda_Ylagfk g^ Yfq BjYflgj mf\]j Yfq >gfljY[l; Yf\ )9* _]f]jYddq, k]dd,
20
209537196 n1
               Case 19-11791-BLS         Doc 232      Filed 09/25/19       Page 86 of 139



                 ljYfk^]j, hd]\_] Yf\ eYc] Yfq Y_j]]e]fl oal` j]kh][l lg gj gl`]joak] \]Yd oal` Yfq g^
                 l`] >gddYl]jYd Yk ^mddq Yf\ [gehd]l]dq Yk l`gm_` l`] >gddYl]jYd <_]fl o]j] l`] YZkgdml]
                 gof]j l`]j]g^ ^gj Ydd hmjhgk]k, Yf\ \g, Yl l`] >gddYl]jYd <_]flvk ghlagf Yf\ km[`
                 BjYflgjvk ]ph]fk], Yl Yfq lae], gj ^jge lae] lg lae], Ydd Y[lk Yf\ l`af_k o`a[` l`]
                 >gddYl]jYd <_]fl \]]ek f][]kkYjq lg hjgl][l, hj]k]jn] gj j]Ydar] mhgf l`] >gddYl]jYd Yf\
                 l`] N][mj]\ KYjla]kv k][mjalq afl]j]klk l`]j]af Yf\ lg ]^^][l l`] afl]fl g^ l`ak <_j]]e]fl,
                 Ydd Yk ^mddq Yf\ ]^^][lan]dq Yk km[` BjYflgj ea_`l \g; Yf\

                        )na*    lYc] Ydd Y[lagfk Yf\ ]p][ml] Ydd \g[me]flk af j]kh][l g^ >gfljY[lk Yf\
                 Kd]\_]\ Nlg[c [gfl]ehdYl]\ Zq N][lagfk 6.2 Yf\ 6.3.

<fql`af_ af l`ak <_j]]e]fl lg l`] [gfljYjq fgloal`klYf\af_, l`] >gddYl]jYd <_]fl Y_j]]k l`Yl al oadd fgl
]p]j[ak] Yfq ja_`lk mf\]j l`] hgo]j g^ Yllgjf]q hjgna\]\ ^gj af l`ak N][lagf 7.1 mfd]kk Yf @n]fl g^ ?]^Ymdl
k`Ydd `Yn] g[[mjj]\ Yf\ Z] [gflafmaf_ Yf\ al `Yk hjgna\]\ Yfq fgla[]k j]imaj]\ Zq l`] l]jek g^ l`ak
<_j]]e]fl gj l`] gl`]j >j]\al ?g[me]flk, af[dm\af_, oal`gml daealYlagf, fgla[]k j]imaj]\ Zq N][lagf 6.3
oal` j]kh][l lg Kd]\_]\ Nlg[c.

                )Z*     D^ Yfq BjYflgj ^Yadk lg h]j^gje gj [gehdq oal` Yfq g^ alk Y_j]]e]flk [gflYaf]\
`]j]af gj af Yfq gl`]j >j]\al ?g[me]fl, l`] >gddYl]jYd <_]fl, Yl alk ghlagf, Zml oal`gml Yfq gZda_Ylagf kg
lg \g, eYq h]j^gje gj [gehdq, gj gl`]joak] [Ymk] h]j^gjeYf[] gj [gehdaYf[], oal` km[` Y_j]]e]fl.

                  )[*     O`] ]ph]fk]k g^ l`] >gddYl]jYd <_]fl af[mjj]\ af [gff][lagf oal` Y[lagfk
mf\]jlYc]f Yk hjgna\]\ af l`ak N][lagf 7.1, lg_]l`]j oal` afl]j]kl l`]j]gf Yl Y jYl] h]j Yffme ]imYd lg l`]
`a_`]kl afl]j]kl jYl] Yhhda[YZd] lg l`] GgYfk mf\]j l`] >j]\al <_j]]e]fl, ^jge l`] \Yl] g^ hYqe]fl Zq l`]
>gddYl]jYd <_]fl lg l`] \Yl] j]aeZmjk]\ Zq l`] j]d]nYfl BjYflgj af [Yk`, k`Ydd Z] hYqYZd] Zq km[` BjYflgj
lg l`] >gddYl]jYd <_]fl gf \]eYf\.

                )\*      @Y[` BjYflgj `]j]Zq jYla^a]k Ydd l`Yl kYa\ Yllgjf]qk k`Ydd dYo^mddq \g gj [Ymk] lg
Z] \gf] Zq najlm] `]j]g^. <dd hgo]jk, Yml`gjarYlagfk Yf\ Y_]f[a]k [gflYaf]\ af l`ak <_j]]e]fl Yj]
[gmhd]\ oal` Yf afl]j]kl Yf\ Yj] ajj]ng[YZd] mflad l`ak <_j]]e]fl ak l]jeafYl]\ Yf\ l`] k][mjalq afl]j]klk
[j]Yl]\ `]j]Zq Yj] j]d]Yk]\.

                  )]*     @Y[` BjYflgj _jYflk lg l`] >gddYl]jYd <_]fl Yf DMM@QJ><=G@ KMJST, lg
ngl] Ydd gj Yfq hYjl g^ l`] Kd]\_]\ Nlg[c ^jge lae] lg lae] ^gddgoaf_ l`] g[[mjj]f[] Yf\ \mjaf_ l`]
[gflafmYf[] g^ Yf @n]fl g^ ?]^Ymdl, af ]Y[` [Yk] af Yfq eYff]j l`] >gddYl]jYd <_]fl \]]ek Y\nakYZd] af
alk kgd] \ak[j]lagf ^gj gj Y_Yafkl Yfq gj Ydd eYll]jk kmZeall]\, gj o`a[` eYq Z] kmZeall]\, lg Y ngl] g^
k`Yj]`gd\]jk )af[dm\af_ `gd\]jk g^ Yfq Dfn]kle]fl Kjgh]jlq akkm]\ Zq Yfq Dkkm]j*, hYjlf]jk gj e]eZ]jk, Yk
l`] [Yk] eYq Z], Yf\ lg ]p]j[ak] Ydd gl`]j ja_`lk, hgo]jk, hjanad]_]k Yf\ j]e]\a]k lg o`a[` Yfq km[`
k`Yj]`gd\]jk )af[dm\af_ `gd\]jk g^ Yfq Dfn]kle]fl Kjgh]jlq akkm]\ Yfq Dkkm]j*, hYjlf]jk gj e]eZ]jk
ogmd\ Z] ]flald]\ )af[dm\af_, oal`gml daealYlagf, _anaf_ gj oal``gd\af_ ojall]f [gfk]flk g^ `gd\]jk g^
Dfn]kle]fl Kjgh]jlq akkm]\ Zq Yfq Dkkm]j, [Yddaf_ kh][aYd e]]laf_k g^ l`] `gd\]jk g^ l`] Dfn]kle]fl
Kjgh]jlq akkm]\ Zq Yfq Dkkm]j Yf\ nglaf_ Yl km[` e]]laf_k*. O`] ajj]ng[YZd] hjgpq _jYfl]\ `]j]Zq k`Ydd
Z] ]^^][lan] YmlgeYla[Yddq mhgf l`] g[[mjj]f[] g^ Yf @n]fl g^ ?]^Ymdl oal`gml l`] f][]kkalq l`Yl Yfq
Y[lagf )af[dm\af_, oal`gml daealYlagf, l`Yl Yfq ljYfk^]j g^ Yfq g^ l`] Kd]\_]\ Nlg[c Z] j][gj\]\ gf l`]
Zggck Yf\ j][gj\k g^ l`] j]d]nYfl >j]\al KYjlq* Z] lYc]f Zq Yfq K]jkgf )af[dm\af_ l`] j]d]nYfl >j]\al
KYjlq g^ Yfq Kd]\_]\ Nlg[c gj Yfq g^^a[]j gj Y_]fl l`]j]g^*, k`Ydd Z] [gmhd]\ oal` Yf afl]j]kl Yf\ k`Ydd Z]
ajj]ng[YZd], k`Ydd kmjnan] l`] ZYfcjmhl[q, \akkgdmlagf gj oaf\af_ mh g^ Yfq j]d]nYfl BjYflgj, Yf\ k`Ydd
l]jeafYl] gfdq gf l`] O]jeafYlagf ?Yl].



21
209537196 n1
               Case 19-11791-BLS         Doc 232      Filed 09/25/19       Page 87 of 139



         7.2     ?mlq g^ >gddYl]jYd <_]fl. O`] >gddYl]jYd <_]flvk kgd] \mlq oal` j]kh][l lg l`] [mklg\q,
kY^]c]]haf_ Yf\ h`qka[Yd hj]k]jnYlagf g^ l`] >gddYl]jYd af alk hgkk]kkagf, mf\]j N][lagf 9-207 g^ l`] P>>
gj gl`]joak], k`Ydd Z] lg \]Yd oal` al af l`] kYe] eYff]j Yk l`] >gddYl]jYd <_]fl \]Ydk oal` kaeadYj
hjgh]jlq ^gj alk gof Y[[gmfl. Ig N][mj]\ KYjlq fgj Yfq g^ l`]aj j]kh][lan] g^^a[]jk, \aj][lgjk, ]ehdgq]]k
gj Y_]flk k`Ydd Z] daYZd] ^gj ^Yadmj] lg \]eYf\, [gdd][l gj j]Ydar] mhgf Yfq g^ l`] >gddYl]jYd gj ^gj Yfq
\]dYq af \gaf_ kg gj k`Ydd Z] mf\]j Yfq gZda_Ylagf lg k]dd gj gl`]joak] \akhgk] g^ Yfq >gddYl]jYd mhgf l`]
j]im]kl g^ Yfq BjYflgj gj Yfq gl`]j K]jkgf gj lg lYc] Yfq gl`]j Y[lagf o`Ylkg]n]j oal` j]_Yj\ lg l`]
>gddYl]jYd gj Yfq hYjl l`]j]g^. O`] hgo]jk [gf^]jj]\ gf l`] N][mj]\ KYjla]k `]j]mf\]j Yj] kgd]dq lg
hjgl][l l`] N][mj]\ KYjla]kv afl]j]klk af l`] >gddYl]jYd Yf\ k`Ydd fgl aehgk] Yfq \mlq mhgf Yfq N][mj]\
KYjlq lg ]p]j[ak] Yfq km[` hgo]jk. O`] N][mj]\ KYjla]k k`Ydd Z] Y[[gmflYZd] gfdq ^gj Yegmflk l`Yl l`]q
Y[lmYddq j][]an] Yk Y j]kmdl g^ l`] ]p]j[ak] g^ km[` hgo]jk, Yf\ f]al`]j l`]q fgj Yfq g^ l`]aj g^^a[]jk,
\aj][lgjk, ]ehdgq]]k gj Y_]flk k`Ydd Z] j]khgfkaZd] lg Yfq BjYflgj ^gj Yfq Y[l gj ^Yadmj] lg Y[l `]j]mf\]j,
]p[]hl ^gj l`]aj gof _jgkk f]_da_]f[] gj oadd^md eak[gf\m[l.

        7.3      AafYf[af_ NlYl]e]flk. KmjkmYfl lg Yfq <hhda[YZd] GYo, ]Y[` BjYflgj Yml`gjar]k l`]
>gddYl]jYd <_]fl lg ^ad] gj j][gj\ ^afYf[af_ klYl]e]flk Yf\ gl`]j ^adaf_ gj j][gj\af_ \g[me]flk gj
afkljme]flk oal` j]kh][l lg l`] >gddYl]jYd, oal`gml l`] ka_fYlmj] g^ km[` BjYflgj, af km[` ^gje )a^ fg
ka_fYlmj] ak j]imaj]\* Yf\ af km[` g^^a[]k Yk l`] >gddYl]jYd <_]fl \]l]jeaf]k YhhjghjaYl] lg h]j^][l l`]
k][mjalq afl]j]klk g^ l`] >gddYl]jYd <_]fl mf\]j l`ak <_j]]e]fl. @Y[` BjYflgj Yml`gjar]k l`] >gddYl]jYd
<_]fl lg mk] l`] [gddYl]jYd \]k[jahlagf tYdd h]jkgfYd hjgh]jlqu, tYdd Ykk]lku gj ogj\k g^ kaeadYj ]^^][l,
j]_Yj\d]kk g^ o`]l`]j Yfq hYjla[mdYj Ykk]l [gehjak]\ af l`] >gddYl]jYd ^Yddk oal`af l`] k[gh] g^ <jla[d] 9 g^
l`] P>> gj l`] Pfa^gje >gee]j[aYd >g\] g^ Yfq gl`]j Yhhda[YZd] klYl], af Yfq km[` ^afYf[af_
klYl]e]flk.

         7.4     <ml`gjalq g^ >gddYl]jYd <_]fl. @Y[` BjYflgj Y[cfgod]\_]k l`Yl l`] ja_`lk Yf\
j]khgfkaZadala]k g^ l`] >gddYl]jYd <_]fl mf\]j l`ak <_j]]e]fl oal` j]kh][l lg Yfq Y[lagf lYc]f Zq l`]
>gddYl]jYd <_]fl gj l`] ]p]j[ak] gj fgf-]p]j[ak] Zq l`] >gddYl]jYd <_]fl g^ Yfq ghlagf, nglaf_ ja_`l,
j]im]kl, bm\_e]fl gj gl`]j ja_`l gj j]e]\q hjgna\]\ ^gj `]j]af gj j]kmdlaf_ gj Yjakaf_ gml g^ l`ak
<_j]]e]fl k`Ydd, Yk Z]lo]]f l`] N][mj]\ KYjla]k, Z] _gn]jf]\ Zq l`] >j]\al <_j]]e]fl Yf\ Zq km[` gl`]j
Y_j]]e]flk oal` j]kh][l l`]j]lg Yk eYq ]pakl ^jge lae] lg lae] Yegf_ l`]e, Zml, Yk Z]lo]]f l`]
>gddYl]jYd <_]fl Yf\ l`] BjYflgjk, l`] >gddYl]jYd <_]fl k`Ydd Z] [gf[dmkan]dq hj]kme]\ lg Z] Y[laf_ Yk
Y_]fl ^gj l`] N][mj]\ KYjla]k oal` ^mdd Yf\ nYda\ Yml`gjalq kg lg Y[l gj j]^jYaf ^jge Y[laf_, Yf\ fg BjYflgj
k`Ydd Z] mf\]j Yfq gZda_Ylagf, gj ]flald]e]fl, lg eYc] Yfq afimajq j]kh][laf_ km[` Yml`gjalq.

        7.5     >gddYl]jYd HYll]jk. <k Z]lo]]f l`] >gddYl]jYd <_]fl Yf\ l`] N][mj]\ KYjla]k, ]p[]hl Yk
gl`]joak] k]l ^gjl` `]j]af, Yfq Y[lagf gj ]p]j[ak] g^ hgo]jk Zq l`] >gddYl]jYd <_]fl hjgna\]\ mf\]j l`]
>j]\al ?g[me]flk, lg_]l`]j oal` km[` gl`]j hgo]jk Yk Yj] j]YkgfYZdq af[a\]flYd l`]j]lg, k`Ydd Z] \]]e]\
Yml`gjar]\ Zq Yf\ Zaf\af_ mhgf Ydd g^ l`] N][mj]\ KYjla]k. <l Yfq lae] Yf\ oal`gml fgla[] lg gj [gfk]fl
^jge Yfq N][mj]\ KYjlq, l`] >gddYl]jYd <_]fl eYq lYc] Yfq Y[lagf f][]kkYjq gj Y\nakYZd] lg h]j^][l Yf\
eYaflYaf l`] h]j^][lagf g^ l`] Ga]fk mhgf l`] >gddYl]jYd.

                                   N@>ODJI 8.       HDN>@GG<I@JPN

        8.1   <e]f\e]flk af Rjalaf_. Igf] g^ l`] l]jek gj hjgnakagfk g^ l`ak <_j]]e]fl eYq Z]
oYan]\, Ye]f\]\, kmhhd]e]fl]\ gj gl`]joak] eg\a^a]\ ]p[]hl af Y[[gj\Yf[] oal` N][lagf 12.01 g^ l`]
>j]\al <_j]]e]fl.

        8.2    Igla[]k. <dd fgla[]k, j]im]klk Yf\ \]eYf\k lg gj mhgf l`] >gddYl]jYd <_]fl gj Yfq
BjYflgj `]j]mf\]j k`Ydd Z] ]^^][l]\ af l`] eYff]j hjgna\]\ ^gj af N][lagf 12.02 g^ l`] >j]\al <_j]]e]fl.


22
209537196 n1
               Case 19-11791-BLS         Doc 232      Filed 09/25/19       Page 88 of 139



         8.3    Ig RYan]j Zq >gmjk] g^ >gf\m[l; >memdYlan] M]e]\a]k. Ig N][mj]\ KYjlq k`Ydd Zq Yfq
Y[l )]p[]hl Zq Y ojall]f afkljme]fl hmjkmYfl lg N][lagf 8.1*, \]dYq, af\md_]f[], geakkagf gj gl`]joak] Z]
\]]e]\ lg `Yn] oYan]\ Yfq ja_`l gj j]e]\q `]j]mf\]j gj lg `Yn] Y[ima]k[]\ af Yfq ?]^Ymdl gj @n]fl g^
?]^Ymdl. Ig ^Yadmj] lg ]p]j[ak], fgj Yfq \]dYq af ]p]j[akaf_, gf l`] hYjl g^ Yfq N][mj]\ KYjlq, Yfq ja_`l,
hgo]j gj hjanad]_] `]j]mf\]j k`Ydd gh]jYl] Yk Y oYan]j l`]j]g^. Ig kaf_d] gj hYjlaYd ]p]j[ak] g^ Yfq ja_`l,
hgo]j gj hjanad]_] `]j]mf\]j k`Ydd hj][dm\] Yfq gl`]j gj ^mjl`]j ]p]j[ak] l`]j]g^ gj l`] ]p]j[ak] g^ Yfq
gl`]j ja_`l, hgo]j gj hjanad]_]. < oYan]j Zq Yfq N][mj]\ KYjlq g^ Yfq ja_`l gj j]e]\q `]j]mf\]j gf Yfq
gf] g[[Ykagf k`Ydd fgl Z] [gfkljm]\ Yk Y ZYj lg Yfq ja_`l gj j]e]\q o`a[` km[` N][mj]\ KYjlq ogmd\
gl`]joak] `Yn] gf Yfq ^mlmj] g[[Ykagf. O`] ja_`lk Yf\ j]e]\a]k `]j]af hjgna\]\ Yj] [memdYlan], eYq Z]
]p]j[ak]\ kaf_dq gj [gf[mjj]fldq Yf\ Yj] fgl ]p[dmkan] g^ Yfq gl`]j ja_`lk gj j]e]\a]k hjgna\]\ Zq dYo.

          8.4     Nm[[]kkgjk Yf\ <kka_fk. O`ak <_j]]e]fl k`Ydd Z] Zaf\af_ mhgf l`] km[[]kkgjk Yf\
Ykka_fk g^ ]Y[` BjYflgj Yf\ k`Ydd afmj] lg l`] Z]f]^al g^ l`] >gddYl]jYd <_]fl Yf\ l`] gl`]j N][mj]\ KYjla]k
Yf\ l`]aj h]jeall]\ km[[]kkgjk Yf\ Ykka_fk; hjgna\]\, l`Yl fg BjYflgj eYq Ykka_f, ljYfk^]j gj \]d]_Yl] Yfq
g^ alk ja_`lk gj gZda_Ylagfk mf\]j l`ak <_j]]e]fl oal`gml l`] hjagj ojall]f [gfk]fl g^ l`] >gddYl]jYd <_]fl.

         8.5      N]l-J^^. @Y[` BjYflgj `]j]Zq ajj]ng[YZdq Yml`gjar]k l`] <_]flk Yf\ ]Y[` N][mj]\ KYjlq
Yl Yfq lae] Yf\ ^jge lae] lg lae] Y^l]j l`] g[[mjj]f[] Yf\ \mjaf_ l`] [gflafmYf[] g^ Yf @n]fl g^ ?]^Ymdl,
mhgf Yfq Yegmfl Z][geaf_ \m] Yf\ hYqYZd] Zq km[` BjYflgj `]j]mf\]j gj mf\]j Yfq gl`]j >j]\al
?g[me]fl )o`]l`]j Yl l`] klYl]\ eYlmjalq, Zq Y[[]d]jYlagf gj gl`]joak]*, lg k]l-g^^ Yf\ YhhjghjaYl] Yf\
Yhhdq Y_Yafkl km[` Yegmfl Yfq Yf\ Ydd \]hgkalk )_]f]jYd gj kh][aYd, lae] gj \]eYf\, hjgnakagfYd gj ^afYd*,
af Yfq [mjj]f[q, Yf\ Yfq gl`]j [j]\alk, af\]Zl]\f]kk gj [dYaek, af Yfq [mjj]f[q, af ]Y[` [Yk] o`]l`]j
\aj][l gj af\aj][l, YZkgdml] gj [gflaf_]fl, eYlmj]\ gj mfeYlmj]\, Yl Yfq lae] `]d\ gj goaf_ Zq km[`
N][mj]\ KYjlq lg gj ^gj l`] [j]\al gj l`] Y[[gmfl g^ km[` BjYflgj, gj Yfq hYjl l`]j]g^ af km[` Yegmflk Yk
km[` <_]fl gj km[` N][mj]\ KYjlq eYq ]d][l, Y_Yafkl Yf\ gf Y[[gmfl g^ l`] gZda_Ylagfk Yf\ daYZadala]k g^
km[` BjYflgj lg km[` <_]fl gj km[` N][mj]\ KYjlq `]j]mf\]j Yf\ [dYaek g^ ]n]jq fYlmj] Yf\ \]k[jahlagf
g^ km[` <_]fl gj km[` N][mj]\ KYjlq Y_Yafkl km[` BjYflgj, af Yfq [mjj]f[q, o`]l`]j Yjakaf_ `]j]mf\]j,
mf\]j l`] >j]\al <_j]]e]fl, Yfq gl`]j >j]\al ?g[me]fl gj gl`]joak], Yk km[` <_]fl gj km[` N][mj]\
KYjlq eYq ]d][l, o`]l`]j gj fgl Yfq N][mj]\ KYjlq `Yk eY\] Yfq \]eYf\ ^gj hYqe]fl Yf\ Ydl`gm_` km[`
gZda_Ylagfk, daYZadala]k Yf\ [dYaek eYq Z] [gflaf_]fl gj mfeYlmj]\. @Y[` N][mj]\ KYjlq, gj >gddYl]jYd
<_]fl gf l`]aj Z]`Yd^, k`Ydd fgla^q km[` BjYflgj hjgehldq g^ Yfq km[` k]l-g^^ Yf\ l`] Yhhda[Ylagf eY\] Zq
km[` N][mj]\ KYjlq g^ l`] hjg[]]\k l`]j]g^; hjgna\]\, l`Yl l`] ^Yadmj] lg _an] km[` fgla[] k`Ydd fgl Y^^][l
l`] nYda\alq g^ km[` k]l-g^^ Yf\ Yhhda[Ylagf. O`] ja_`lk g^ ]Y[` N][mj]\ KYjlq mf\]j l`ak N][lagf 8.5 Yj] af
Y\\alagf lg gl`]j ja_`lk Yf\ j]e]\a]k )af[dm\af_ gl`]j ja_`lk g^ k]l-g^^* l`Yl km[` N][mj]\ KYjlq eYq `Yn]
Yf\ Yj] kmZb][l lg Yfq Yhhda[YZd] daealYlagfk k]l ^gjl` af l`] >j]\al <_j]]e]fl.

        8.6     >gmfl]jhYjlk. O`ak <_j]]e]fl eYq Z] ]p][ml]\ Zq gf] gj egj] g^ l`] hYjla]k lg l`ak
<_j]]e]fl gf Yfq fmeZ]j g^ k]hYjYl] [gmfl]jhYjlk )af[dm\af_ Zq l]d][ghq*, Yf\ Ydd g^ kYa\ [gmfl]jhYjlk
lYc]f lg_]l`]j k`Ydd Z] \]]e]\ lg [gfklalml] gf] Yf\ l`] kYe] afkljme]fl.

         8.7     N]n]jYZadalq. <fq hjgnakagf g^ l`ak <_j]]e]fl l`Yl ak hjg`aZal]\ gj mf]f^gj[]YZd] af Yfq
bmjak\a[lagf k`Ydd, Yk lg km[` bmjak\a[lagf, Z] af]^^][lan] lg l`] ]pl]fl g^ km[` hjg`aZalagf gj
mf]f^gj[]YZadalq oal`gml afnYda\Ylaf_ l`] j]eYafaf_ hjgnakagfk `]j]g^, Yf\ Yfq km[` hjg`aZalagf gj
mf]f^gj[]YZadalq af Yfq bmjak\a[lagf k`Ydd fgl afnYda\Yl] gj j]f\]j mf]f^gj[]YZd] km[` hjgnakagf af Yfq
gl`]j bmjak\a[lagf.

         8.8     N][lagf C]Y\af_k. O`] N][lagf `]Y\af_k mk]\ af l`ak <_j]]e]fl Yj] ^gj [gfn]fa]f[] g^
j]^]j]f[] gfdq Yf\ Yj] fgl lg Y^^][l l`] [gfkljm[lagf `]j]g^ gj Z] lYc]f aflg [gfka\]jYlagf af l`]
afl]jhj]lYlagf `]j]g^.


23
209537196 n1
               Case 19-11791-BLS        Doc 232      Filed 09/25/19      Page 89 of 139



        8.9     Dfl]_jYlagf. O`ak <_j]]e]fl Yf\ l`] gl`]j >j]\al ?g[me]flk j]hj]k]fl l`] ]flaj]
Y_j]]e]fl g^ l`] BjYflgjk Yf\ l`] N][mj]\ KYjla]k oal` j]kh][l lg l`] kmZb][l eYll]j `]j]g^ Yf\ l`]j]g^,
Yf\ l`]j] Yj] fg hjgeak]k, mf\]jlYcaf_k, j]hj]k]flYlagfk gj oYjjYfla]k Zq Yfq hYjlq `]j]lg j]dYlan] lg l`]
kmZb][l eYll]j `]j]g^ Yf\ l`]j]g^ fgl ]phj]kkdq k]l ^gjl` gj j]^]jj]\ lg `]j]af gj af l`] gl`]j >j]\al
?g[me]flk.

      8.10 ;CJ9FB=B; @5K.      H<=G 5;F99A9BH 5B8 H<9 F=;<HG 5B8
C6@=;5H=CBG C: H<9 D5FH=9G <9F9IB89F $=B7@I8=B; 5BM 7@5=AG GCIB8=B; =B
7CBHF57H @5K CF HCFH @5K 5F=G=B; CIH C: H<9 GI6>97H A5HH9F <9F9C:
5B8 5BM 89H9FA=B5H=CBG K=H< F9GD97H HC DCGH( >I8;A9BH =BH9F9GH%G<5@@
69 ;CJ9FB98 6M' 5B8 G<5@@ 69 7CBGHFI98 5B8 9B:CF798 =B 577CF85B79
K=H<' H<9 @5KG C: H<9 GH5H9 C: B9K MCF? 5B8 $HC H<9 9LH9BH 5DD@=756@9%
H<9 65B?FIDH7M 7C89 K=H<CIH F9;5F8 HC 7CB:@=7H C: @5KG DF=B7=D@9G
H<9F9C: H<5H KCI@8 F9GI@H =B H<9 5DD@=75H=CB C: 5BM @5K CH<9F H<5B
H<9 @5K C: H<9 GH5H9 C: B9K MCF? CF $HC H<9 9LH9BH 5DD@=756@9% H<9
65B?FIDH7M 7C89)

     8.11 GI6A=GG=CB HC >IF=G8=7H=CB3 K5=J9FG. 957< ;F5BHCF <9F96M
=FF9JC756@M 5B8 IB7CB8=H=CB5@@M2

           )Y*   GI6A=HG' :CF =HG9@: 5B8 =HG DFCD9FHM' HC H<9 9L7@IG=J9
>IF=G8=7H=CB C: H<9 GIDF9A9 7CIFH C: H<9 GH5H9 C: B9K MCF? G=HH=B; =B
B9K MCF? 7CIBHM 5B8 C: H<9 IB=H98 GH5H9G 8=GHF=7H 7CIFH C: H<9
GCIH<9FB 8=GHF=7H C: B9K MCF?' 5B8 5BM 5DD9@@5H9 7CIFH :FCA 5BM
H<9F9C:' =B 5BM 57H=CB CF DFC7998=B; 5F=G=B; CIH C: CF F9@5H=B; HC 5BM
7F98=H 8C7IA9BH' CF :CF F97C;B=H=CB CF 9B:CF79A9BH C: 5BM >I8;A9BH'
5B8 957< C: H<9 D5FH=9G <9F9HC <9F96M =FF9JC756@M 5B8
IB7CB8=H=CB5@@M 5;F99G H<5H 5@@ 7@5=AG =B F9GD97H C: 5BM GI7< 57H=CB
CF DFC7998=B; A5M 69 <95F8 5B8 89H9FA=B98 =B GI7< B9K MCF? GH5H9
7CIFH CF' HC H<9 9LH9BH D9FA=HH98 6M 5DD@=756@9 @5KG' =B GI7< :989F5@
7CIFH) 957< C: H<9 D5FH=9G <9F9HC 5;F99G H<5H 5 :=B5@ >I8;A9BH =B 5BM
GI7< 57H=CB CF DFC7998=B; G<5@@ 69 7CB7@IG=J9 5B8 A5M 69 9B:CF798 =B
CH<9F >IF=G8=7H=CBG 6M GI=H CB H<9 >I8;A9BH CF =B 5BM CH<9F A5BB9F
DFCJ=898 6M @5K) BCH<=B; =B H<=G 5;F99A9BH CF 5BM CH<9F 7F98=H
8C7IA9BH CF CH<9FK=G9 G<5@@ 5::97H 5BM F=;<H H<5H H<9 7C@@5H9F5@
5;9BH' H<9 58A=B=GHF5H=J9 5;9BH CF 5BM @9B89F CF CH<9F G97IF98 D5FHM
A5M CH<9FK=G9 <5J9 HC 6F=B; 5BM 57H=CB CF DFC7998=B; F9@5H=B; HC
H<=G 5;F99A9BH CF 5BM CH<9F 7F98=H 8C7IA9BH 5;5=BGH 5BM ;F5BHCFCF
=HG DFCD9FH=9G =B H<9 7CIFHG C: 5BM >IF=G8=7H=CB CH<9F H<5B H<9GH5H9
C: B9K MCF? HC H<9 9LH9BH H<9 @5KG C: GI7< CH<9F >IF=G8=7H=CB ;CJ9FB
H<9 D9F:97H=CB C: H<9 G97IF=HM =BH9F9GH =B' CF H<9=F F9A98=9G K=H<
F9GD97H HC' 5BM 7C@@5H9F5@3

           )Z*  7CBG9BHG H<5H 5BM GI7< 57H=CB CF DFC7998=B; G<5@@ 69
6FCI;<H =B GI7< 7CIFHG' 5B8 5;F99G BCH HC D@958 CF 7@5=A 5B8 K5=J9G'
HC H<9 :I@@9GH 9LH9BH D9FA=HH98 6M 5DD@=756@9 @5KG' 5BM C6>97H=CB
H<5H =H A5M BCK CF <9F95:H9F <5J9 HC H<9 J9BI9 C: 5BM GI7< 57H=CB CF
DFC7998=B; 5F=G=B; CIH C: CF F9@5H=B; HC H<=G 5;F99A9BH CF 5BM CH<9F
7F98=H 8C7IA9BH =B 5BM 7CIFH F9:9FF98 HC =B G97H=CB 1),,$5%) 957< C: H<9
D5FH=9G <9F9HC <9F96M =FF9JC756@M K5=J9G' HC H<9 :I@@9GH 9LH9BH
24
209537196 n1
                Case 19-11791-BLS       Doc 232      Filed 09/25/19       Page 90 of 139



D9FA=HH98 6M 5DD@=756@9 @5KG' H<9 89:9BG9 C: 5B =B7CBJ9B=9BH :CFIA HC
H<9 A5=BH9B5B79 C: GI7< 57H=CB CF DFC7998=B; =B 5BM GI7< 7CIFH3

          )[*   7CBG9BHG HC G9FJ=79 C: DFC79GG =B 5BM 57H=CB CF
DFC7998=B; 5F=G=B; CIH C: CF F9@5H=B; HC 5BM 7F98=H 8C7IA9BH' =B H<9
A5BB9F DFCJ=898 =B G97H=CB ,-),.$S% C: H<9 7F98=H 5;F99A9BH) BCH<=B; =B
H<=G 5;F99A9BH CF 5BM CH<9F 7F98=H 8C7IA9BH K=@@ 5::97H H<9 F=;<H C:
5BM D5FHM HC H<=G 5;F99A9BH HC G9FJ9 DFC79GG =B 5BM CH<9F A5BB9F
D9FA=HH98 6M 5DD@=756@9 @5KG3

          )\*   K5=J9G HF=5@ 6M >IFM =B 5BM @9;5@ 57H=CB CF DFC7998=B;
F9@5H=B; HC H<=G 5;F99A9BH CF 5BM CH<9F 7F98=H 8C7IA9BH 5B8 :CF5BM
7CIBH9F7@5=A H<9F9=B3 5B8

           )]*  K5=J9G' HC H<9 A5L=AIA 9LH9BH BCH DFC<=6=H98 6M @5K'
5BM F=;<H =H A5M <5J9 HC 7@5=A CF F97CJ9F =B 5BM @9;5@ 57H=CB CF
DFC7998=B; F9:9FF98 HC =B H<=G G97H=CB 1),, 5BM GD97=5@' 9L9AD@5FM'
DIB=H=J9 CF 7CBG9EI9BH=5@ 85A5;9G)

         8.12     <[cfgod]\_]e]flk. @Y[` hYjlq `]j]lg `]j]Zq Y[cfgod]\_]k l`Yl:

                 )Y*      al `Yk Z]]f Y\nak]\ Zq [gmfk]d af l`] f]_glaYlagf, ]p][mlagf Yf\ \]dan]jq g^ l`ak
<_j]]e]fl Yf\ l`] gl`]j >j]\al ?g[me]flk lg o`a[` al ak Y hYjlq, Yf\ l`Yl Yfq jmd] g^ [gfkljm[lagf lg l`]
]^^][l l`Yl YeZa_mala]k Yj] lg Z] j]kgdn]\ Y_Yafkl l`] \jY^laf_ hYjlq k`Ydd fgl Z] ]ehdgq]\ af l`]
afl]jhj]lYlagf `]j]g^ gj l`]j]g^;

                )Z*     fg N][mj]\ KYjlq `Yk Yfq ^a\m[aYjq j]dYlagfk`ah oal` gj \mlq lg Yfq BjYflgj
Yjakaf_ gml g^ gj af [gff][lagf oal` l`ak <_j]]e]fl gj Yfq g^ l`] gl`]j >j]\al ?g[me]flk, Yf\ l`]
j]dYlagfk`ah Z]lo]]f l`] BjYflgjk, gf l`] gf] `Yf\, Yf\ l`] N][mj]\ KYjla]k, gf l`] gl`]j `Yf\, af
[gff][lagf `]j]oal` gj l`]j]oal` ak kgd]dq l`Yl g^ \]Zlgj Yf\ [j]\algj; Yf\

                 )[*       fg bgafl n]flmj] ak [j]Yl]\ `]j]Zq gj Zq l`] gl`]j >j]\al ?g[me]flk gj gl`]joak]
]paklk Zq najlm] g^ l`] ljYfkY[lagfk [gfl]ehdYl]\ `]j]Zq Yegf_ l`] N][mj]\ KYjla]k gj Yegf_ l`] BjYflgjk
Yf\ l`] N][mj]\ KYjla]k.

        8.13    <\\alagfYd BjYflgjk. @Y[` NmZka\aYjq g^ Yfq >j]\al KYjlq l`Yl ak j]imaj]\ lg Z][ge] Y
hYjlq lg l`ak <_j]]e]fl hmjkmYfl lg N][lagf 8.10 g^ l`] >j]\al <_j]]e]fl k`Ydd Z][ge] Y BjYflgj ^gj Ydd
hmjhgk]k g^ l`ak <_j]]e]fl mhgf ]p][mlagf Yf\ \]dan]jq Zq km[` NmZka\aYjq g^ Yf <kkmehlagf
<_j]]e]fl af l`] ^gje g^ <ff]p D `]j]lg.

         8.14     M]d]Yk]k g^ Ga]fk.

                 )Y*      Igloal`klYf\af_ Yfql`af_ lg l`] [gfljYjq [gflYaf]\ `]j]af gj af Yfq gl`]j >j]\al
?g[me]fl, l`] >gddYl]jYd <_]fl ak `]j]Zq ajj]ng[YZdq Yml`gjar]\ Zq ]Y[` N][mj]\ KYjlq )oal`gml
j]imaj]e]fl g^ fgla[] lg gj [gfk]fl g^ Yfq N][mj]\ KYjlq ]p[]hl Yk ]phj]kkdq j]imaj]\ Zq N][lagf 12.01 g^
l`] >j]\al <_j]]e]fl* lg lYc] Yfq Y[lagf j]im]kl]\ Zq l`] BjYflgj `Ynaf_ l`] ]^^][l g^ j]d]Ykaf_ Yfq
>gddYl]jYd )a* lg l`] ]pl]fl f][]kkYjq lg h]jeal [gfkmeeYlagf g^ Yfq ljYfkY[lagf fgl hjg`aZal]\ Zq Yfq
>j]\al ?g[me]fl gj l`Yl `Yk Z]]f [gfk]fl]\ lg af Y[[gj\Yf[] oal` N][lagf 12.01 g^ l`] >j]\al
<_j]]e]fl, gj )aa* mf\]j l`] [aj[meklYf[]k \]k[jaZ]\ af hYjY_jYh` )Z* Z]dgo.


25
209537196 n1
               Case 19-11791-BLS         Doc 232      Filed 09/25/19       Page 91 of 139



                 )Z*     Jf l`] O]jeafYlagf ?Yl], l`] >gddYl]jYd k`Ydd Z] j]d]Yk]\ ^jge l`] Ga]fk [j]Yl]\
Zq l`ak <_j]]e]fl Yf\ l`] gl`]j N][mjalq ?g[me]flk, Yf\ l`ak <_j]]e]fl Yf\ l`] gl`]j N][mjalq
?g[me]flk Yf\ Ydd gZda_Ylagfk )gl`]j l`Yf l`gk] ]phj]kkdq klYl]\ lg kmjnan] km[` l]jeafYlagf* g^ l`]
>gddYl]jYd <_]fl Yf\ ]Y[` >j]\al KYjlq mf\]j l`ak <_j]]e]fl Yf\ l`] gl`]j N][mjalq ?g[me]flk k`Ydd
l]jeafYl], Ydd oal`gml \]dan]jq g^ Yfq afkljme]fl gj h]j^gjeYf[] g^ Yfq Y[l Zq Yfq K]jkgf.

                )[*      Phgf j]im]kl Zq l`] >gddYl]jYd <_]fl Yl Yfq lae], l`] M]imaj]\ G]f\]jk oadd
[gf^aje af ojalaf_ l`] >gddYl]jYd <_]flvk Yml`gjalq lg j]d]Yk] alk afl]j]kl af hYjla[mdYj lqh]k gj al]ek g^
hjgh]jlq hmjkmYfl lg l`ak N][lagf 8.14. Df ]Y[` [Yk] Yk kh][a^a]\ af l`ak N][lagf 8.14, l`] >gddYl]jYd <_]fl
oadd )Yf\ ]Y[` G]f\]j ajj]ng[YZdq Yml`gjar]k l`] >gddYl]jYd <_]fl lg*, Yl l`] >j]\al KYjla]kv ]ph]fk],
]p][ml] Yf\ \]dan]j lg l`] Yhhda[YZd] >j]\al KYjlq km[` \g[me]flk Yk km[` >j]\al KYjlq eYq j]YkgfYZdq
j]im]kl lg ]na\]f[] l`] j]d]Yk] g^ km[` al]e g^ >gddYl]jYd ^jge l`] Ykka_fe]fl Yf\ k][mjalq afl]j]kl
_jYfl]\ mf\]j l`ak <_j]]e]fl Yf\ l`] gl`]j N][mjalq ?g[me]flk, af ]Y[` [Yk] af Y[[gj\Yf[] oal` l`]
l]jek g^ l`] >j]\al ?g[me]flk Yf\ l`ak N][lagf 8.14.

          8.15    NmZgj\afYlagf. Igloal`klYf\af_ Yfq hjgnakagf g^ l`ak <_j]]e]fl lg l`] [gfljYjq, Yf\
]p[]hl Yk gl`]joak] hjgna\]\ Zq <hhda[YZd] GYo, Ydd ja_`lk g^ l`] BjYflgjk lg af\]efalq, [gfljaZmlagf gj
kmZjg_Ylagf mf\]j <hhda[YZd] GYo gj gl`]joak] k`Ydd Z] ^mddq kmZgj\afYl]\ lg l`] hYqe]fl af ^mdd af [Yk`
g^ l`] N][mj]\ JZda_Ylagfk )gl`]j l`Yf [gflaf_]fl af\]efa^a[Ylagf gZda_Ylagfk ^gj o`a[` fg mf\]jdqaf_
[dYae `Yk Z]]f Ykk]jl]\*. Ig ^Yadmj] gf l`] hYjl g^ l`] =gjjgo]j gj Yfq gl`]j BjYflgj lg eYc] l`]
hYqe]flk j]imaj]\ mf\]j <hhda[YZd] GYo gj gl`]joak] k`Ydd af Yfq j]kh][l daeal l`] gZda_Ylagfk Yf\
daYZadala]k g^ Yfq BjYflgj oal` j]kh][l lg alk gZda_Ylagfk `]j]mf\]j, Yf\ ]Y[` BjYflgj k`Ydd j]eYaf daYZd]
^gj l`] ^mdd Yegmfl g^ l`] gZda_Ylagfk g^ km[` BjYflgj `]j]mf\]j. @Y[` BjYflgj `]j]Zq Y_j]]k l`Yl Ydd
Df\]Zl]\f]kk go]\ lg al Zq Yfq gl`]j BjYflgj k`Ydd Z] ^mddq kmZgj\afYl]\ lg l`] hYqe]fl af ^mdd af [Yk` g^
l`] N][mj]\ JZda_Ylagfk )gl`]j l`Yf [gflaf_]fl af\]efa^a[Ylagf gZda_Ylagfk ^gj o`a[` fg mf\]jdqaf_ [dYae
`Yk Z]]f Ykk]jl]\*.

        8.16    HYjk`Ydaf_. I]al`]j l`] <_]flk fgj Yfq gl`]j N][mj]\ KYjlq k`Ydd Z] j]imaj]\ lg eYjk`Yd
Yfq hj]k]fl gj ^mlmj] [gddYl]jYd k][mjalq )af[dm\af_ Zml fgl daeal]\ lg l`] >gddYl]jYd* ^gj, gj gl`]j
YkkmjYf[]k g^ hYqe]fl g^, l`] JZda_Ylagfk gj Yfq g^ l`]e gj lg j]kgjl lg km[` [gddYl]jYd k][mjalq gj gl`]j
YkkmjYf[]k g^ hYqe]fl af Yfq hYjla[mdYj gj\]j, Yf\ Ydd g^ l`] ja_`lk Yf\ j]e]\a]k g^ l`] N][mj]\ KYjla]k
`]j]mf\]j Yf\ g^ l`] N][mj]\ KYjla]k af j]kh][l g^ km[` [gddYl]jYd k][mjalq Yf\ gl`]j YkkmjYf[]k g^
hYqe]fl k`Ydd Z] [memdYlan] Yf\ af Y\\alagf lg Ydd gl`]j ja_`lk Yf\ j]e]\a]k, `go]n]j ]paklaf_ gj Yjakaf_.

       8.17    M]^]j]f[]k lg N[`]\md]k. M]^]j]f[]k `]j]af lg N[`]\md]k lg l`ak <_j]]e]fl Yj] lg km[`
N[`]\md]k Yk mh\Yl]\ o`]f j]imaj]\ Zq N][lagf 8.01)\* g^ l`] >j]\al <_j]]e]fl.

                                        [Signature Page Follows.]




26
209537196 n1
Case 19-11791-BLS   Doc 232   Filed 09/25/19   Page 92 of 139
Case 19-11791-BLS   Doc 232   Filed 09/25/19   Page 93 of 139
                  Case 19-11791-BLS      Doc 232     Filed 09/25/19     Page 94 of 139



                             G7<98I@9G HC G97IF=HM 5;F99A9BH



                                                                                         N[`]\md] 1

                             ?@N>MDKODJI JA DIQ@NOH@IO KMJK@MOT

D\UTWUT Gd_S[2

                                                               DUbSU^dQWU   DUbSU^dQWU
                            BQ]U _V D\UTWUT        7\Qcc _V                              7UbdYVYSQdU
     BQ]U _V ;bQ^d_b                                            _V 7\Qcc     _V 7\Qcc
                              7_]`Q^i              =^dUbUcdc                                B_)
                                                                Cg^UT        D\UTWUT

    Gggl >jYl] Cgd\af_k,
                             Gggl >jYl], Df[.      >geegf        100&         100&           20
            Df[.

                           Gggl >jYl] Cgd\af_k,
     G> Amf\af_, Df[.                              >geegf        100&         100&           3
                                   Df[.

     Gggl >jYl] KYj]fl,
                            G> Amf\af_, Df[.       >geegf        100&         100&           2
           Df[.



D\UTWUT B_dUc2

   Igf]




   209537196 n1
               Case 19-11791-BLS           Doc 232    Filed 09/25/19       Page 95 of 139



                                                                                               N[`]\md] 2



                                  ADGDIBN <I? JOC@M <>ODJIN
                            M@LPDM@? OJ K@MA@>O N@>PMDOT DIO@M@NON


                                               P>> Aadaf_k

                       ;bQ^d_b                                           >ebYcTYSdY_^c

                   Gggl >jYl], Df[.                              ?]dYoYj] N][j]lYjq g^ NlYl]
                                                                 ?]dYoYj] N][j]lYjq g^ NlYl]
               Gggl >jYl] Cgd\af_k, Df[.
                                                                 ?]dYoYj] N][j]lYjq g^ NlYl]
                  G> Amf\af_k, Df[.
                                                                 ?]dYoYj] N][j]lYjq g^ NlYl]
                Gggl >jYl] KYj]fl, Df[.



Dfl]dd][lmYd Kjgh]jlq Aadaf_k

OjY\]eYjc N][mjalq <_j]]e]fl lg Z] ^ad]\ oal` l`] Pfal]\ NlYl]k KYl]fl Yf\ OjY\]eYjc J^^a[].

<[lagfk oal` j]kh][l lg Kd]\_]\ Nlg[c
Jja_afYd klg[c []jla^a[Yl]k oal` klg[c hgo]jk lg Z] \]dan]j]\ lg l`] >gddYl]jYd <_]fl.

Jl`]j <[lagfk

Igf].




209537196 n1
               Case 19-11791-BLS      Doc 232     Filed 09/25/19     Page 96 of 139



                                                                                      N[`]\md] 3


                                            ><KDO<G NOJ>F




                                                            DUbSU^dQWU   DUbSU^dQWU
                        =cceUb _V 7Q`YdQ\       7\Qcc _V                              7UbdYVYSQdU
 BQ]U _V ;bQ^d_b                                             _V 7\Qcc     _V 7\Qcc
                             Gd_S[              =^dUbUcdc                                B_)
                                                             Cg^UT        D\UTWUT

     Gggl >jYl]
                         Gggl >jYl], Df[.       >geegf        100&         100&           20
    Cgd\af_k, Df[.

                       Gggl >jYl] Cgd\af_k,
  G> Amf\af_, Df[.                              >geegf        100&         100&           3
                               Df[.

 Gggl >jYl] KYj]fl,
                        G> Amf\af_, Df[.        >geegf        100&         100&           2
       Df[.




209537196 n1
               Case 19-11791-BLS          Doc 232   Filed 09/25/19   Page 97 of 139



                                                                                      N[`]\md] 4

                                        DIO@GG@>OP<G KMJK@MOT

D.       >ghqja_`lk Yf\ >ghqja_`l Ga[]fk]k:

Igf].

DD.      KYl]flk Yf\ KYl]fl Ga[]fk]k:

Igf].

DDD.     OjY\]eYjck Yf\ OjY\]eYjc Ga[]fk]k:

N]] YllY[`]\.

DQ.      OjY\] N][j]l Ga[]fk]k:

Igf].

Q.       Dfl]jf]l ?geYaf IYe]k:

N]] YllY[`]\.




209537196 n1
Trademark Reference   Mark Name     Country   International Classes   Status               Appl. No.   Filed Date   Comments
                                                                                                                    Registration fee paid. Awaiting Certificate of Registration.

160980-910119/CA                    Canada    9,16,25,26,28,35,42,45 Allowed               1825921     2017-03-06
                                                                                                                    Registration fee paid. Awaiting Certificate of Registration.

160980-910120/CA                    Canada    9,16,25,26,28,35,42,45 Allowed               1825925     2017-03-06
                                                                                                                    Declaration of Use and registration fee due by November 25, 2019.
                                                                                                                    Other than having our associate pay the registration fee, all that is required is a
                                                                                                                    signed Declaration alleging use of the marks for those goods/services covered.
                                                                                                                    However, Dash recommends that we have our associate pay the registration fee
                                                                                                                    so that the application will proceed to registration for all the goods and services
160980-910115/CA      LOOT ANIME    Canada    25                      Allowed              1,811,388   2016-11-25   without filing a Declaration of Use.
                                                                                                                    Declaration of Use and registration fee due by November 25, 2019.
160980-910112/CA      LOOT CRATE    Canada    25                      Allowed              1,811,385   2016-11-25   Same as above.
                                                                                                                    Declaration of Use and registration fee due by November 25, 2019.
160980-910113/CA      LOOT GAMING   Canada    25                      Allowed              1,811,386   2016-11-25   Same as above.
                                                                                                                    Declaration of Use and registration fee due by November 25, 2019.
                                                                                                                                                                                                          Case 19-11791-BLS




160980-910111/CA      LOOT CRATE DX Canada    9,16,25,26,28,35,42,45 Allowed               1,811,390   2016-11-25   Same as above.
                                                                                                                    Declaration of Use and registration fee due by November 25, 2019.
160980-910116/CA      SLAM CRATE    Canada    25                      Allowed              1811384     2016-11-25   Same as above.
                                                                                                                    Response due October 21, 2019.
                                                                                                                    In order to respond, we need to submit cetified copies of the corresponding U.S.
                                                                                                                    registrations. The U.S. applications for the mark in classes 25, 26, 35 & 45 are
                                                                                                                    registered, and classes 9, 16, 42 are abandoned. LOOT ANIME in class 28 has
                                                                                                                                                                                                          Doc 232




                                                                                                                    now registered, so Dash recommends that we order and submit the required
160980-910105/CA      LOOT ANIME    Canada    9,16,26,28,35,42,45     Pending              1,755,381   2015-11-17   certfied copies.

                                                                                                                  Refused based on an existing registration in China for a third party LC logo.
                                                                      Refused - response                          Response filed arguing the dissimilarity between the marks. Awaiting further
160980-910726/CN                    China     35                      filed                32287967    2018-07-17 reports.


160980-910719/WP-CN                 China     9,16,25,26,28,42,45     Approved             1364453     2017-03-02 Approved for protection.
                                                                                                                                                                                                          Filed 09/25/19




160980-910705/WP-CN   LOOT ANIME    China     16, 26, 28, 42, 45      Approved             1294776     2015-11-24 Approved for protection.

160980-910702/WP-CN   LOOT CRATE    China     9,16,26,28,35,45        Approved             1269214     2015-06-04 Approved for protection.

160980-910711/WP-CN   LOOT CRATE    China     25                      Pending              1330104     2016-11-16 Approved for protection.

160980-910710/WP-CN   LOOT CRATE DX China     9,16,25,26,28,42,45     Approved             1340081     2016-11-16 Approved for protection.

160980-910722/CN      LOOT GAMING   China     35                      Refused              32287971    2018-07-17 Pending under review on refusal.

160980-910708/WP-CN   LOOT GAMING   China     9,16,26,28,35,42,45     Refused              1323894     2016-01-07 Pending under review on refusal.
                                                                                                                                                                                                          Page 98 of 139




160980-910703/WP-CN                 China     16,26,28                Approved             1338701     2015-06-04 Approved for protection.

160980-910717/WP-CN   SLAM CRATE    China     9,16,26,28,42,45        Approved             1362035     2016-11-22 Approved for protection.

160980-910718/WP-CN   SPORTS CRATE China      9,16,25,26,28,42,45     Approved             1346953     2017-02-10 Approved for protection.
                                                                                                        Response filed to suspend application pending outcome of Cancellation Action
160980-911211/WP-MX   LOOT ANIME     Mexico          25    Refused               1851487     2016-11-16 against LOOTT SPORT & Design

160980-911225/WP-MX   LOOT ANIME     Mexico          35    Suspended             1767015     2015-11-24 Suspended pending outcome of Cancellation Action against LOOT & Design
                                                                                                        Response filed to suspend application pending outcome of Cancellation Action
160980-911208/WP-MX   LOOT CRATE     Mexico          25    Refused               1851486     2016-11-16 against LOOTT SPORT & Design

160980-911220/WP-MX   LOOT CRATE     Mexico          35    Suspended             1764951     2015-06-04 Suspended pending outcome of Cancellation Action against LOOT & Design

160980-911241/WP-MX   LOOT CRATE DX Mexico           35    Suspended             1889735     2016-11-16 Suspended pending outcome of Cancellation Action against LOOT & Design
                                                                                                        Response filed to suspend application pending outcome of Cancellation Action
160980-911209/WP-MX   LOOT GAMING    Mexico          25    Refused               1851506     2016-11-16 against LOOTT SPORT & Design
                                                                                                        Response filed to suspend application pending outcome of Cancellation Action
160980-911235/WP-MX   LOOT WEAR      Mexico          25    Refused               1791979     2016-06-22 against LOOTT SPORT & Design

                                     United States of
160980-900202/US                     America          25   Allowed               87/977,051 2017-02-23 Statement of Use filed. Application under examination.
                                                           Office Action -
                                     United States of      Following filing of
                                                                                                                                                                                               Case 19-11791-BLS




160980-900187/US                     America          26   SOU                   87/347,004 2017-02-23 Response to Office Action filed. Application under examination.
                                                                                                       The application is being blocked by a prior existing registration as well as a prior-
                                                                                                       filed application. The application is suspended until the prior-filed application is
                                                                                                       either registered or abandoned. In view of prior instructions to abandon the
                                     United States of                                                  applications for this mark, when the application is removed from suspension we
160980-900175/US      LEVEL UP       America          25   Suspended             87/232,051 2016-11-09 will take no further action and allow it to go abandoned.
                                                                                                                                                                                               Doc 232




                                     United States of                                                  Statement of Use or further Request for Extenstion of Time due January
160980-900170/US      LOOT CRATE     America          25   Allowed               87/232,032 2016-11-09 11, 2020.
                                                                                                       Statement of Use or further Request for Extenstion of Time due November
                                                                                                       28, 2019. In order to proceed with a Statement of Use, we will need the date(s)
                                                                                                       of first use both anywhere and interstate commerce as well as a specimen
                                    United States of                                                   showing use of the mark with the goods: "Toys, namely, action figure toys, vinyl
160980-900166/US      LOOT CRATE DX America          28    Allowed               87/231,893 2016-11-09 toy figures"
                                                                                                       Statement of Use or further Request for Extenstion of Time due September
                                                                                                       18, 2019. As instructed, we will revist closer to the deadline to see if any goods
                                                                                                       other than “make-up bags sold empty” are in use at that time and possibly carve
                                                                                                                                                                                               Filed 09/25/19




                                                                                                       out those goods and file a Statement of Use. The goods not yet in use are:
                                                                                                       “Shoulder bags, duffel bags, gym bags, tote bags, clutches, travel bags,
                                     United States of                                                  weekend bags, all-purpose sports bag, charm bags, wallets, purses”
160980-900158/US      LOOT WEAR      America          18   Allowed               87/070,803 2016-06-14
                                                                                                                                                                                               Page 99 of 139
Trademark Reference   Mark Name     Country     International Classes   Status       Appl. No.   Filed Date Reg. No.     Reg. Date    Sec. 8/15 Due   Renewal Due Date


160980-910419/WP-AU                 Australia   9,16,25,26,28,35,42,45 Registered    1364453     2017-03-02 1871489      2017-03-02                   2027-03-02


160980-910416/WP-AU LEVEL UP        Australia   25                      Registered   1330107     2016-11-16 1824642      2016-11-16                   2026-11-16


160980-910405/WP-AU LOOT ANIME      Australia   9,16,26,28,35,42,45     Registered   1294776     2015-11-24 1761881      2015-11-24                   2025-11-24


160980-910414/WP-AU LOOT ANIME      Australia   25                      Registered   1330105     2016-11-16 1824640      2016-11-16                   2026-11-16


160980-910402/WP-AU LOOT CRATE      Australia   9,16,26,28,35,45        Registered   1269052     2015-04-17 1728240      2015-04-17                   2025-04-17


160980-910411/WP-AU LOOT CRATE      Australia   25                      Registered   1330104     2016-11-16 1824639      2016-11-16                   2026-11-16
                                                                                                                                                                         Case 19-11791-BLS




160980-910410/WP-AU LOOT CRATE DX Australia     9,16,25,26,28,35,42,45 Registered    1340081     2016-11-16 1839259      2016-11-16                   2026-11-16


160980-910408/WP-AU LOOT GAMING     Australia   9,16,26,28,35,42,45     Registered   1323894     2016-01-07 1815881      2016-01-07                   2026-01-07


160980-910412/WP-AU LOOT GAMING     Australia   25                      Registered   1330257     2016-11-16 1824672      2016-11-16                   2026-11-16
                                                                                                                                                                         Doc 232




160980-910409/WP-AU LOOT WEAR       Australia   3,14,18,20,25,26        Registered   1308681     2016-06-22 1796631      2016-06-22                   2026-06-22


160980-910403/WP-AU                 Australia   16,26,28,35,42          Registered   1284118     2015-04-17 1747580      2015-04-17                   2025-04-17


160980-910415/WP-AU SLAM CRATE      Australia   25                      Registered   1330106     2016-11-16 1824641      2016-11-16                   2026-11-16
                                                                                                                                                                         Filed 09/25/19




160980-910417/WP-AU SLAM CRATE      Australia   9,16,26,28,35,42,45     Registered   1362035     2016-11-22 1868316      2016-11-22                   2026-11-22


160980-910418/WP-AU SPORTS CRATE Australia      9,16,25,26,28,35,42,45 Registered    1346953     2017-02-10 1848483      2017-02-10                   2027-02-10


160980-910102/CA      LOOT CRATE    Canada      9,16,26,28,35,45        Registered   1724602     2015-04-20 TMA992,286   2018-03-12                   2033-03-12

                                                                                                            TMA1,026,31
160980-910108/CA      LOOT GAMING   Canada      9,16,26,28,35,42,45     Registered   1762617     2016-01-08 8           2019-06-17                    2029-06-17

                                                                                                            TMA1,025,53
                                                                                                                                                                         Page 100 of 139




160980-910110/CA      LOOT WEAR     Canada      3,14,18, 20,25,26       Registered   1788553     2016-06-23 5           2019-06-17                    2029-06-17

                                                                                                            TMA1,040,11
160980-910118/CA      SPORTS CRATE Canada       9,16,25,26,28,35,42,45 Registered    1824209     2017-02-27 3           2019-07-11                    2029-07-11


160980-910109/CA      SLAM CRATE    Canada      9,16,26,28,35,42,45     Registered   1785539     2016-06-03 TMA1,028,109 2019-06-18                   2029-06-18
160980-910714/WP-CN LOOT ANIME      China   25                    Registered    1330105    2016-11-16 1330105    2016-11-16   2026-11-16


160980-910724/CN      LOOT ANIME    China   35                    Registered    32287969   2018-07-17 32287969   2019-04-07   2029-04-06


160980-910725/CN      LOOT CRATE    China   35                    Registered    32287968   2018-07-17 32287968   2019-04-07   2029-04-06


160980-910728/CN      LOOT CRATE DX China   35`                   Registered    32287965   2018-07-17 32287965   2019-04-07   2029-04-06


160980-910712/WP-CN LOOT GAMING     China   25                    Registered    1330257    2016-11-16 1330257    2016-11-16   2026-11-16


160980-910709/WP-CN LOOT WEAR       China   3,14,18,20,25,26      Registered    1308681    2016-06-22 1308681    2016-06-22   2026-06-22


160980-910721/CN                    China   35                    Registered    20241058   2016-06-08 20241058   2017-07-28   2027-07-27
                                                                                                                                           Case 19-11791-BLS




160980-910715/WP-CN SLAM CRATE      China   25                    Registered    1330106    2016-11-16 1330106    2016-11-16   2026-11-16


160980-910723/CN      SLAM CRATE    China   35                    Registered    32287970   2018-07-17 32287970   2019-04-07   2029-04-06
                                                                                                                                           Doc 232




160980-910727/CN      SPORTS CRATE China    35                    Registered    32287966   2018-07-17 32287966   2019-04-14   2029-04-13


160980-911119/WP-CU                 Cuba    9,16,25,26,28,35,42,45 Registered   1364453    2017-03-02 1364453    2017-03-02   2027-03-02


160980-911116/WP-CU LEVEL UP        Cuba    25                    Registered    1330107    2016-11-16 1330107    2016-11-16   2026-11-16


160980-911114/WP-CU LOOT ANIME      Cuba    25                    Registered    1330105    2016-11-16 1330105    2016-11-16   2026-11-16
                                                                                                                                           Filed 09/25/19




160980-911103/WP-CU LOOT ANIME      Cuba    9,16,26,28,35,42,45   Registered    1294776    2015-11-24 1294776    2015-11-24   2025-11-24


160980-911111/WP-CU LOOT CRATE      Cuba    25                    Registered    1330104    2016-11-16 1330104    2016-11-16   2026-11-16


160980-911107/WP-CU LOOT CRATE      Cuba    9,16,26,28,35,45      Registered    1269214    2015-06-04 1269214    2015-06-04   2025-06-04


160980-911110/WP-CU LOOT CRATE DX Cuba      9,16,25,26,28,35,42,45 Registered   1340081    2016-11-16 1340081    2016-11-16   2026-11-16
                                                                                                                                           Page 101 of 139




160980-911112/WP-CU LOOT GAMING     Cuba    25                    Registered    1330257    2016-11-16 1330257    2016-11-16   2026-11-16


160980-911106/WP-CU LOOT GAMING     Cuba    9,16,26,28,35,42,45   Registered    1323894    2016-01-07 1323894    2016-01-07   2026-01-07
160980-911109/WP-CU LOOT WEAR        Cuba                 3,14,18,20,25,26      Registered    1308681    2016-06-22 1308681    2016-06-22   2026-06-22


160980-911108/WP-CU                  Cuba                 16,26,28,35,42        Registered    1284118    2015-04-17 1284118    2015-04-17   2025-04-17


160980-911117/WP-CU SLAM CRATE       Cuba                 9,16,26,28,35,42,45   Registered    1362035    2016-11-22 1362035    2016-11-22   2026-11-22


160980-911118/WP-CU SPORTS CRATE Cuba                     9,16,25,26,28,35,42,45 Registered   1346953    2017-02-10 1346953    2017-02-10   2027-02-10


160980-910218/EM                     European Union IPO   9,16,25,26,28,35,42,45 Registered   016436453 2017-03-06 016436453   2017-06-28   2027-03-06


160980-910205/EM      LOOT ANIME     European Union IPO   9,16,26,28,35,42,45   Registered    014801302 2015-11-16 014801302   2016-05-10   2025-11-16


160980-910214/EM      LOOT ANIME     European Union IPO   25                    Registered    16077026   2016-11-24 16077026   2017-03-14   2026-11-24
                                                                                                                                                         Case 19-11791-BLS




160980-910202/EM      LOOT CRATE     European Union IPO   9,16,20,26,28,35,45   Registered    013976386 2015-04-22 013976386   2015-10-07   2025-04-22


160980-910211/EM      LOOT CRATE     European Union IPO   25                    Registered    16076895   2016-11-24 16076895   2017-03-15   2026-11-24
                                                                                                                                                         Doc 232




160980-910210/EM      LOOT CRATE DX European Union IPO    9,16,25,26,28,35,42,45 Registered   16076721   2016-11-24 16076721   2017-05-10   2026-11-24


160980-910208/EM      LOOT GAMING    European Union IPO   9,16,26,28,35,42,45   Registered    014984447 2016-01-08 014984447   2016-05-06   2026-01-08


160980-910212/EM      LOOT GAMING    European Union IPO   25                    Registered    16076945   2016-11-24 16076945   2017-03-21   2026-11-24


160980-910209/EM      LOOT WEAR      European Union IPO   3,14,18,20,25,26      Registered    015566466 2016-06-23 015566466   2016-11-21   2026-06-23
                                                                                                                                                         Filed 09/25/19




160980-910203/EM                     European Union IPO   16,20,26,28,35        Registered    013976428 2015-04-22 013976428   2015-10-07   2025-04-22


160980-910215/EM      SLAM CRATE     European Union IPO   9,16,25,26,28,35,42,45 Registered   16076631   2016-11-24 16076631   2017-08-22   2026-11-24


160980-910217/EM      SPORTS CRATE European Union IPO     9,16,25,26,28,35,42,45 Registered   016359457 2017-02-13 016359457   2017-09-19   2027-02-13


160980-910321/WP                     International        9,16,25,26,28,35,42,45 Registered   1364453    2017-03-02 1364453    2017-03-02   2027-03-02
                                                                                                                                                         Page 102 of 139




160980-910318/WP      LEVEL UP       International        25                    Registered    1330107    2016-11-16 1330107    2016-11-16   2026-11-16


160980-910316/WP      LOOT ANIME     International        25                    Registered    1330105    2016-11-16 1330105    2016-11-16   2026-11-16
160980-910307/WP      LOOT ANIME      International   9,16,26,28,35,42,45   Registered    1294776   2015-11-24 1294776   2015-11-24   2025-11-24


160980-910313/WP      LOOT CRATE      International   25                    Registered    1330104   2016-11-16 1330104   2016-11-16   2026-11-16


160980-910302/WP      LOOT CRATE      International   9,16,26,28,35,45      Registered    1269052   2015-04-17 1269052   2015-04-17   2025-04-17


160980-910304/WP      LOOT CRATE      International   9,16,26,28,35,45      Registered    1269214   2015-06-04 1269214   2015-06-04   2025-06-04


160980-910312/WP      LOOT CRATE DX International     9,16,25,26,28,35,42,45 Registered   1340081   2016-11-16 1340081   2016-11-16   2026-11-16


160980-910314/WP      LOOT GAMING     International   25                    Registered    1330257   2016-11-16 1330257   2016-11-16   2026-11-16


160980-910908/WP      LOOT GAMING     International   9,16,26,28,35,42,45   Registered    1323894   2016-01-07 1323894   2016-01-07   2026-01-07
                                                                                                                                                   Case 19-11791-BLS




160980-910311/WP      LOOT WEAR       International   3,14,18,20,25,26      Registered    1308681   2016-06-22 1308681   2016-06-22   2026-06-22


160980-910303/WP                      International   16,26,28,35,42        Registered    1284118   2015-04-17 1284118   2015-04-17   2025-04-17
                                                                                                                                                   Doc 232




160980-910305/WP                      International   16,26,28,35           Registered    1338701   2015-06-04 1338701   2015-06-04   2025-06-04


160980-910319/WP      SLAM CRATE      International   9,16,26,28,35,42,45   Registered    1362035   2016-11-22 1362035   2016-11-22   2026-11-22


160980-910317/WP      SLAM CRATE      International   25                    Registered    1330106   2016-11-16 1330106   2016-11-16   2026-11-16


160980-910320/WP      SPORTS CRATE International      9,16,25,26,28,35,42,45 Registered   1346953   2017-02-10 1346953   2017-02-10   2027-02-10
                                                                                                                                                   Filed 09/25/19




160980-910819/WP-JP                   Japan           9,16,25,26,28,35,42,45 Registered   1364453   2017-03-02 1364453   2017-03-02   2027-03-02


160980-910816/WP-JP   LEVEL UP        Japan           25                    Registered    1330107   2016-11-16 1330107   2016-11-16   2026-11-16


160980-910805/WP-JP   LOOT ANIME      Japan           9,16,26,28,35,42,45   Registered    1294776   2015-11-24 1294776   2015-11-24   2025-11-24


160980-910814/WP-JP   LOOT ANIME      Japan           25                    Registered    1330105   2016-11-16 1330105   2016-11-16   2026-11-16
                                                                                                                                                   Page 103 of 139




160980-910802/WP-JP   LOOT CRATE      Japan           9,16,26,28,35,45      Registered    1269214   2015-06-04 1269214   2015-06-04   2025-06-04


160980-910811/WP-JP   LOOT CRATE      Japan           25                    Registered    1330104   2016-11-16 1330104   2016-11-16   2026-11-16
160980-910810/WP-JP   LOOT CRATE DX Japan                     9,16,25,26,28,35,42,45 Registered   1340081   2016-11-16 1340081   2016-11-16   2026-11-16


160980-910808/WP-JP   LOOT GAMING     Japan                   9,16,26,28,35,42,45   Registered    1323894   2016-01-07 1323894   2016-01-07   2026-01-07


160980-910812/WP-JP   LOOT GAMING     Japan                   25                    Registered    1330257   2016-11-16 1330257   2016-11-16   2026-11-16


160980-910809/WP-JP   LOOT WEAR       Japan                   3,14,18,20,25,26      Registered    1308681   2016-06-22 1308681   2016-06-22   2026-06-22


160980-910815/WP-JP   SLAM CRATE      Japan                   25                    Registered    1330106   2016-11-16 1330106   2016-11-16   2026-11-16


160980-910817/WP-JP   SLAM CRATE      Japan                   9,16,26,28,35,42,45   Registered    1362035   2016-11-22 1362035   2016-11-22   2026-11-22


160980-910818/WP-JP   SPORTS CRATE Japan                      9,16,25,26,28,35,42,45 Registered   1346953   2017-02-10 1346953   2017-02-10   2027-02-10
                                                                                                                                                           Case 19-11791-BLS




160980-911019/WP-KR                   Korea, Republic of (KR) 9,16,25,26,28,35,42,45 Registered   1364453   2017-03-02 1364453   2017-03-02   2027-03-02


160980-911014/WP-KR LOOT ANIME        Korea, Republic of (KR) 25                    Registered    1330105   2016-11-16 1330105   2016-11-16   2026-11-16
                                                                                                                                                           Doc 232




160980-911005/WP-KR LOOT ANIME        Korea, Republic of (KR) 9,16,26,28,35,42,45   Registered    1294776   2015-11-24 1294776   2015-11-24   2025-11-24


160980-911011/WP-KR LOOT CRATE        Korea, Republic of (KR) 25                    Registered    1330104   2016-11-16 1330104   2016-11-16   2026-11-16


160980-911002/WP-KR LOOT CRATE        Korea, Republic of (KR) 9,16,26,28,35,45      Registered    1269214   2015-06-04 1269214   2015-06-04   2025-06-04


160980-911010/WP-KR LOOT CRATE DX Korea, Republic of (KR) 9,16,25,26,28,35,42,45 Registered       1340081   2016-11-16 1340081   2016-11-16   2026-11-16
                                                                                                                                                           Filed 09/25/19




160980-911012/WP-KR LOOT GAMING       Korea, Republic of (KR) 25                    Registered    1330257   2016-11-16 1330257   2016-11-16   2026-11-16


160980-911008/WP-KR LOOT GAMING       Korea, Republic of (KR) 9,16,26,28,35,42,45   Registered    1323894   2016-01-07 1323894   2016-01-07   2026-01-07


160980-911009/WP-KR LOOT WEAR         Korea, Republic of (KR) 14,18,20,25,26        Registered    1308681   2016-06-22 1308681   2016-06-22   2026-06-22


160980-911017/WP-KR SLAM CRATE        Korea, Republic of (KR) 9,16,26,28,35,42,45   Registered    1362035   2016-11-22 1362035   2016-11-22   2026-11-22
                                                                                                                                                           Page 104 of 139




160980-911015/WP-KR SLAM CRATE        Korea, Republic of (KR) 25                    Registered    1330106   2016-11-16 1330106   2016-11-16   2026-11-16


160980-911018/WP-KR SPORTS CRATE Korea, Republic of (KR) 9,16,25,26,28,35,42,45 Registered        1346953   2017-02-10 1346953   2017-02-10   2027-02-10
160980-911216/WP-MX               Mexico   9    Registered   1944438   2017-03-02 1896931   2017-03-02   2027-03-02


160980-911257/WP-MX               Mexico   16   Registered   1944439   2017-03-02 1896932   2017-03-02   2027-03-02


160980-911258/WP-MX               Mexico   25   Registered   1944440   2017-03-02 1983034   2017-03-02   2027-03-02


160980-911260/WP-MX               Mexico   28   Registered   1944442   2017-03-02 1896933   2017-03-02   2027-03-02


160980-911261/WP-MX               Mexico   35   Registered   1944443   2017-03-02 1896934   2017-03-02   2027-03-02


160980-911262/WP-MX               Mexico   42   Registered   1944444   2017-03-02 1896935   2017-03-02   2027-03-02


160980-911263/WP-MX               Mexico   45   Registered   1944445   2017-03-02 1897838   2017-03-02   2027-03-02
                                                                                                                      Case 19-11791-BLS




160980-911203/WP-MX LOOT ANIME    Mexico   9    Registered   1767010   2015-11-24 1750851   2015-11-24   2025-11-24


160980-911223/WP-MX LOOT ANIME    Mexico   26   Registered   1767013   2015-11-24 1750852   2015-11-24   2025-11-24
                                                                                                                      Doc 232




160980-911224/WP-MX LOOT ANIME    Mexico   28   Registered   1767014   2015-11-24 1750853   2015-11-24   2025-11-24


160980-911226/WP-MX LOOT ANIME    Mexico   42   Registered   1767016   2015-11-24 1750854   2015-11-24   2025-11-24


160980-911227/WP-MX LOOT ANIME    Mexico   45   Registered   1767017   2015-11-24 1910177   2015-11-24   2025-11-24


160980-911204/WP-MX LOOT CRATE    Mexico   9    Registered   1764947   2015-06-04 1740955   2015-06-04   2025-06-04
                                                                                                                      Filed 09/25/19




160980-911217/WP-MX LOOT CRATE    Mexico   16   Registered   1764948   2015-06-04 1740956   2015-06-04   2025-06-04


160980-911218/WP-MX LOOT CRATE    Mexico   26   Registered   1764949   2015-06-04 1740957   2015-06-04   2025-06-04


160980-911219/WP-MX LOOT CRATE    Mexico   28   Registered   1764950   2015-06-04 1740958   2015-06-04   2025-06-04


160980-911221/WP-MX LOOT CRATE    Mexico   45   Registered   1764952   2015-06-04 1910176   2015-06-04   2025-06-04
                                                                                                                      Page 105 of 139




160980-911207/WP-MX LOOT CRATE DX Mexico   9    Registered   1880730   2016-11-16 1854081   2016-11-16   2026-11-16


160980-911237/WP-MX LOOT CRATE DX Mexico   16   Registered   1880731   2016-11-16 1854082   2016-11-16   2026-11-16
160980-911239/WP-MX LOOT CRATE DX Mexico   26   Registered   1880733   2016-11-16 1854083   2016-11-16   2026-11-16


160980-911240/WP-MX LOOT CRATE DX Mexico   28   Registered   1880734   2016-11-16 1854084   2016-11-16   2026-11-16


160980-911242/WP-MX LOOT CRATE DX Mexico   42   Registered   1880736   2016-11-16 1854085   2016-11-16   2026-11-16


160980-911243/WP-MX LOOT CRATE DX Mexico   45   Registered   1880737   2016-11-16 1854086   2016-11-16   2026-11-16


160980-911232/WP-MX LOOT WEAR     Mexico   14   Registered   1797076   2016-06-22 1824109   2016-06-22   2026-06-22


160980-911233/WP-MX LOOT WEAR     Mexico   18   Registered   1797077   2016-06-22 1827609   2016-06-22   2026-06-22


160980-911234/WP-MX LOOT WEAR     Mexico   20   Registered   1797078   2016-06-22 1824110   2016-06-22   2026-06-22
                                                                                                                      Case 19-11791-BLS




160980-911236/WP-MX LOOT WEAR     Mexico   26   Registered   1797080   2016-06-22 1824111   2016-06-22   2026-06-22


160980-911206/WP-MX LOOT WEAR     Mexico   3    Registered   1797075   2016-06-22 1824108   2016-06-22   2026-06-22
                                                                                                                      Doc 232




160980-911205/WP-MX               Mexico   16   Registered   1766999   2015-04-17 1750797   2015-04-17   2025-04-17


160980-911228/WP-MX               Mexico   26   Registered   1767000   2015-04-17 1750798   2015-04-17   2025-04-17


160980-911229/WP-MX               Mexico   28   Registered   1767001   2015-04-17 1750799   2015-04-17   2025-04-17


160980-911230/WP-MX               Mexico   35   Registered   1767002   2015-04-17 1880025   2015-04-17   2025-04-17
                                                                                                                      Filed 09/25/19




160980-911231/WP-MX               Mexico   42   Registered   1767003   2015-04-17 1750800   2015-04-17   2025-04-17


160980-911214/WP-MX SLAM CRATE    Mexico   9    Registered   1937630   2016-11-22 1894929   2016-11-22   2026-11-22


160980-911244/WP-MX SLAM CRATE    Mexico   16   Registered   1937631   2016-11-22 1894930   2016-11-22   2026-11-22


160980-911245/WP-MX SLAM CRATE    Mexico   26   Registered   1937632   2016-11-22 1894931   2016-11-22   2026-11-22
                                                                                                                      Page 106 of 139




160980-911246/WP-MX SLAM CRATE    Mexico   28   Registered   1937633   2016-11-22 1894932   2016-11-22   2026-11-22


160980-911247/WP-MX SLAM CRATE    Mexico   35   Registered   1937634   2016-11-22 1894933   2016-11-22   2026-11-22
160980-911249/WP-MX SLAM CRATE      Mexico        45                    Registered    1937636   2016-11-22 1894934   2016-11-22   2026-11-22


160980-911212/WP-MX SLAM CRATE      Mexico        25                    Registered    1851488   2016-11-16 1897304   2016-11-16   2026-11-16


160980-911215/WP-MX SPORTS CRATE Mexico           9                     Registered    1898579   2017-02-10 1859781   2017-02-10   2027-02-10


160980-911250/WP-MX SPORTS CRATE Mexico           16                    Registered    1898580   2017-02-10 1859782   2017-02-10   2027-02-10


160980-911251/WP-MX SPORTS CRATE Mexico           25                    Registered    1898581   2017-02-10 1956123   2017-02-10   2027-02-10


160980-911252/WP-MX SPORTS CRATE Mexico           26                    Registered    1898582   2017-02-10 1864261   2017-02-10   2027-02-10


160980-911253/WP-MX SPORTS CRATE Mexico           28                    Registered    1898583   2017-02-10 1864262   2017-02-10   2027-02-10
                                                                                                                                               Case 19-11791-BLS




160980-911254/WP-MX SPORTS CRATE Mexico           35                    Registered    1898584   2017-02-10 1956124   2017-02-10   2027-02-10


160980-911255/WP-MX SPORTS CRATE Mexico           42                    Registered    1898585   2017-02-10 1864263   2017-02-10   2027-02-10
                                                                                                                                               Doc 232




160980-911256/WP-MX SPORTS CRATE Mexico           45                    Registered    1898586   2017-02-10 1864264   2017-02-10   2027-02-10


160980-910519/WP-NZ                 New Zealand   9,16,25,26,28,35,42,45 Registered   1364453   2017-03-02 1364453   2017-03-02   2027-03-02


160980-910516/WP-NZ   LEVEL UP      New Zealand   25                    Registered    1330107   2016-11-16 1060235   2016-11-16   2026-11-16


160980-910514/WP-NZ   LOOT ANIME    New Zealand   25                    Registered    1330105   2016-11-16 1060233   2016-11-16   2026-11-16
                                                                                                                                               Filed 09/25/19




160980-910505/WP-NZ   LOOT ANIME    New Zealand   9,26,28,35,42,45      Registered    1294776   2015-11-24 1040357   2015-11-24   2025-11-24


160980-910511/WP-NZ   LOOT CRATE    New Zealand   25                    Registered    1330104   2016-11-16 1060232   2016-11-16   2026-11-16


160980-910502/WP-NZ   LOOT CRATE    New Zealand   9,16,26,28,35,45      Registered    1269052   2015-04-17 1029791   2015-04-17   2025-04-17


160980-910510/WP-NZ   LOOT CRATE DX New Zealand   9,16,25,26,28,35,42,45 Registered   1340081   2016-11-16 1064905   2016-11-16   2026-11-16
                                                                                                                                               Page 107 of 139




160980-910512/WP-NZ   LOOT GAMING   New Zealand   25                    Registered    1330257   2016-11-16 1060252   2016-11-16   2026-11-16


160980-910508/WP-NZ   LOOT GAMING   New Zealand   9,26,35,42,45         Registered    1323894   2016-01-07 1057470   2016-01-07   2026-01-07
160980-910509/WP-NZ   LOOT WEAR     New Zealand   3,14,18,20,25,26      Registered    1308681   2016-06-22 1051003   2016-06-22   2026-06-22


160980-910503/WP-NZ                 New Zealand   16,26,28,35,42        Registered    1284118   2015-04-17 1035919   2015-04-17   2025-04-17


160980-910517/WP-NZ   SLAM CRATE    New Zealand   9,16,26,28,35,42,45   Registered    1362035   2016-11-22 1074562   2016-11-22   2026-11-22


160980-910515/WP-NZ   SLAM CRATE    New Zealand   25                    Registered    1330106   2016-11-16 1060234   2016-11-16   2026-11-16


160980-910518/WP-NZ   SPORTS CRATE New Zealand    9,16,25,26,28,35,42,45 Registered   1346953   2017-02-10 1067979   2017-02-10   2027-02-10


160980-910619/WP-NO                 Norway        9,16,25,26,28,35,42,45 Registered   1364453   2017-03-02 1075603   2017-03-02   2027-03-02


160980-910616/WP-NO LEVEL UP        Norway        25                    Registered    1330107   2016-11-16 1330107   2016-11-16   2026-11-16
                                                                                                                                               Case 19-11791-BLS




160980-910605/WP-NO LOOT ANIME      Norway        9,16,26,28,35,42,45   Registered    1294776   2015-11-24 1294776   2015-11-24   2025-11-24


160980-910614/WP-NO LOOT ANIME      Norway        25                    Registered    1330105   2016-11-16 1330105   2016-11-16   2026-11-16
                                                                                                                                               Doc 232




160980-910602/WP-NO LOOT CRATE      Norway        9,16,26,28,35,45      Registered    1269052   2015-04-17 1269052   2015-04-17   2025-04-17


160980-910611/WP-NO LOOT CRATE      Norway        25                    Registered    1330104   2016-11-16 1330104   2016-11-16   2026-11-16


160980-910610/WP-NO LOOT CRATE DX Norway          9,16,25,26,28,35,42,45 Registered   1340081   2016-11-16 1340081   2016-11-16   2026-11-16


160980-910608/WP-NO LOOT GAMING     Norway        9,16,26,28,35,42,45   Registered    1323894   2016-01-07 1323894   2016-01-07   2026-01-07
                                                                                                                                               Filed 09/25/19




160980-910612/WP-NO LOOT GAMING     Norway        25                    Registered    1330257   2016-11-16 1330257   2016-11-16   2026-11-16


160980-910609/WP-NO LOOT WEAR       Norway        3,14,18,20,25,26      Registered    1308681   2016-06-22 1308681   2016-06-22   2026-06-22


160980-910603/WP-NO                 Norway        16,26,28,35,42        Registered    1284118   2015-04-17 1284118   2015-04-17   2025-04-17


160980-910617/WP-NO SLAM CRATE      Norway        9,16,26,28,35,42,45   Registered    1362035   2016-11-22 1362035   2016-11-22   2026-11-22
                                                                                                                                               Page 108 of 139




160980-910618/WP-NO SPORTS CRATE Norway           9,16,25,26,28,35,42,45 Registered   1346953   2017-02-10 1346953   2017-02-10   2027-02-10


160980-910919/WP-SG                 Singapore     9,16,25,26,28,35,42,45 Registered   1364453   2017-03-02 1364453   2017-03-02   2027-03-02
160980-910916/WP-SG LEVEL UP       Singapore               25                    Registered    1330107   2016-11-16 1330107      2016-11-16              2026-11-16


160980-910914/WP-SG LOOT ANIME     Singapore               25                    Registered    1330105   2016-11-16 1330105      2016-11-16              2026-11-16


160980-910905/WP-SG LOOT ANIME     Singapore               9,16,26,28,35,42,45   Registered    1294776   2015-11-24 1294776      2015-11-24              2025-11-24


160980-910911/WP-SG LOOT CRATE     Singapore               25                    Registered    1330104   2016-11-16 1330104      2016-11-16              2026-11-16


160980-910902/WP-SG LOOT CRATE     Singapore               9,16,26,28,35,45      Registered    1269214   2015-06-04 1269214      2015-06-04              2025-06-04


160980-910910/WP-SG LOOT CRATE DX Singapore                9,16,25,26,28,35,42,45 Registered   1340081   2016-11-16 1340081      2016-11-16              2026-11-16


160980-910912/WP-SG LOOT GAMING    Singapore               25                    Registered    1330257   2016-11-16 1330257      2016-11-16              2026-11-16
                                                                                                                                                                      Case 19-11791-BLS




160980-910908/WP-SG LOOT GAMING    Singapore               9,16,26,28,35,42,45   Registered    1323894   2016-01-07 1323894      2016-01-07              2026-01-07


160980-910909/WP-SG LOOT WEAR      Singapore               3,14,18,20,25,26      Registered    1308681   2016-06-22 1308681      2016-06-22              2026-06-22
                                                                                                                                                                      Doc 232




160980-910903/WP-SG                Singapore               16,26,28,35           Registered    1338701   2015-06-04 1338701      2015-06-04              2025-06-04


160980-910917/WP-SG SLAM CRATE     Singapore               9,16,26,28,35,42,45   Registered    1362035   2016-11-22 1362035      2016-11-22              2026-11-22


160980-910915/WP-SG SLAM CRATE     Singapore               25                    Registered    1330106   2016-11-16 1330106      2016-11-16              2026-11-16


160980-910918/WP-SG SPORTS CRATE Singapore                 9,16,25,26,28,35,42,45 Registered   1346953   2017-02-10 1346953      2017-02-10              2027-02-10
                                                                                                                                                                      Filed 09/25/19




160980-900186/US                   United States of America 25                   Registered    87/347,000 2017-07-11 5,591,061   2018-10-23 2024-10-23   2028-10-23


160980-900184/US                   United States of America 9                    Registered    87/346,985 2017-02-23 5,591,060   2018-10-23 2024-10-23   2028-10-23


160980-900188/US                   United States of America 28                   Registered    87/347,008 2017-02-23 5,596,475   2018-10-30 2024-10-30   2028-10-30


160980-900189/US                   United States of America 35                   Registered    87/347,010 2017-02-23 5,414,334   2018-02-27 2024-02-27   2028-02-27
                                                                                                                                                                      Page 109 of 139




160980-900191/US                   United States of America 45                   Registered    87/347,016 2017-02-23 5,591,062   2018-10-23 2024-10-23   2028-10-23


160980-900173/US      LOOT ANIME   United States of America 25                   Registered    87/232,044 2016-11-09 5,628,418   2018-12-11 2024-12-11   2028-12-11
160980-900131/US   LOOT ANIME      United States of America 28                 Registered   86/819,257 2015-11-13 5,807,156   2019-07-16 2025-07-16   2029-07-16


160980-900132/US   LOOT ANIME      United States of America 35                 Registered   86/819,265 2015-11-13 5,514,157   2018-07-10 2024-07-10   2028-07-10


160980-900134/US   LOOT ANIME      United States of America 45                 Registered   86/819,276 2015-11-13 5,514,158   2018-07-10 2024-07-10   2028-07-10


160980-900130/US   LOOT ANIME      United States of America 26                 Registered   86/819,251 2015-11-13 5,525,242   2018-07-24 2024-07-24   2028-07-24


160980-900104/US   LOOT CRATE      United States of America 9,16,26,28,35,45   Registered   86/471,727 2014-12-04 5,034,158   2016-09-06 2022-09-06   2026-09-06


160980-900201/US   LOOT CRATE      United States of America 25                 Registered   87/977,156 2016-11-09 5,460,855   2018-05-01 2024-05-01   2028-05-01


160980-900162/US   LOOT CRATE DX United States of America 9                    Registered   87/231,879 2016-11-09 5,829,313   2019-08-06 2025-08-06   2029-08-06
                                                                                                                                                                   Case 19-11791-BLS




160980-900164/US   LOOT CRATE DX United States of America 25                   Registered   87/231,888 2016-11-09 5,829,314   2019-08-06 2025-08-06   2029-08-06


160980-900165/US   LOOT CRATE DX United States of America 26                   Registered   87/231,891 2016-11-09 5,546,584   2018-08-21 2024-08-21   2028-08-21
                                                                                                                                                                   Doc 232




160980-900167/US   LOOT CRATE DX United States of America 35                   Registered   87/231,897 2016-11-09 5,681,088   2019-02-19 2025-02-19   2029-02-19


160980-900171/US   LOOT GAMING     United States of America 25                 Registered   87/232,034 2016-11-09 5,628,417   2018-12-11 2024-12-11   2028-12-11


160980-900142/US   LOOT GAMING     United States of America 9                  Registered   86/861,555 2015-12-30 5,686,505   2019-02-26 2025-02-26   2029-02-26


160980-900145/US   LOOT GAMING     United States of America 28                 Registered   86/861,572 2015-12-30 5,138,798   2017-02-07 2023-02-07   2027-02-07
                                                                                                                                                                   Filed 09/25/19




160980-900146/US   LOOT GAMING     United States of America 35                 Registered   86/861,575 2015-12-30 5,530,662   2018-07-31 2024-07-31   2028-07-31


160980-900144/US   LOOT GAMING     United States of America 26                 Registered   86/861,568 2015-12-30 5,138,797   2017-02-07 2023-02-07   2027-02-07


160980-900148/US   LOOT GAMING     United States of America 45                 Registered   86/861,581 2015-12-30 5,530,663   2018-07-31 2024-07-31   2028-07-31


160980-900124/US   LOOT PETS       United States of America 31                 Registered   86/808,357 2015-11-03 5,138,628   2017-02-07 2023-02-07   2027-02-07
                                                                                                                                                                   Page 110 of 139




160980-900122/US   LOOT PETS       United States of America 26                 Registered   86/808,353 2015-11-03 5,242,203   2017-07-11 2023-07-11   2027-07-11


160980-900161/US   LOOT WEAR       United States of America 26                 Registered   87/070,818 2016-06-14 5,424,112   2018-03-13 2024-03-13   2028-03-13
160980-900160/US   LOOT WEAR       United States of America 25               Registered   87/070,812 2016-06-14 5,751,659   2019-05-14 2025-05-14   2029-05-14


160980-900105/US                   United States of America 16,26,28,35,42   Registered   86/471,731 2014-12-04 5,034,159   2016-09-06 2022-09-06   2026-09-06


160980-900174/US   SLAM CRATE      United States of America 25               Registered   87/232,050 2016-11-09 5,530,972   2018-07-31 2024-07-31   2028-07-31


160980-900153/US   SLAM CRATE      United States of America 35               Registered   87/051,420 2016-05-26 5,307,619   2017-10-10 2023-10-10   2027-10-10


160980-900151/US   SLAM CRATE      United States of America 26               Registered   87/051,410 2016-05-26 5,590,748   2018-10-23 2024-10-23   2028-10-23


160980-900152/US   SLAM CRATE      United States of America 28               Registered   87/051,414 2016-05-26 5,628,292   2018-12-11 2024-12-11   2028-12-11


160980-900178/US   SPORTS CRATE United States of America 25                  Registered   87/322,365 2017-02-02 5,628,491   2018-12-11 2024-12-11   2028-12-11
                                                                                                                                                                 Case 19-11791-BLS




160980-900179/US   SPORTS CRATE United States of America 26                  Registered   87/322,369 2017-02-02 5,628,492   2018-12-11 2024-12-11   2028-12-11


160980-900180/US   SPORTS CRATE United States of America 28                  Registered   87/322,372 2017-02-02 5,628,493   2018-12-11 2024-12-11   2028-12-11
                                                                                                                                                                 Doc 232




160980-900181/US   SPORTS CRATE United States of America 35                  Registered   87/322,374 2017-02-02 5,676,777   2019-02-12 2025-02-12   2029-02-12


160980-900194/US                   United States of America 25               Registered   87/349,274 2017-02-24 5,734,407   2019-04-23 2025-04-23   2029-04-23


160980-900195/US                   United States of America 26               Registered   87/349,276 2017-02-24 5,734,408   2019-04-23 2025-04-23   2029-04-23


160980-900196/US                   United States of America 28               Registered   87/349,278 2017-02-24 5,734,409   2019-04-23 2025-04-23   2029-04-23
                                                                                                                                                                 Filed 09/25/19




160980-900197/US                   United States of America 35               Registered   87/349,281 2017-02-24 5,734,410   2019-04-23 2025-04-23   2029-04-23
                                                                                                                                                                 Page 111 of 139
GD97=5@HM*D5FHB9F 7F5H9 D5FHB9FG2
@YSU^c_b*DQbd^Ub     HbQTU]Qb[c                                        Db_TeSd 7QdUW_bi                                     Hi`U                 HUbbYd_bi              8YcdbYRedY_^ 7XQ^^U\c      7bQdU :bUaeU^Si       =^YdYQ\ HUb]         @YSU^cU MUQbc         @YSU^cU EeQbdUbc        @YSU^cU :UU      F_iQ\di FQdU*DQi]U^dc                DQi]U^d GSXUTe\U            7ebbU^Si    ;eQbQ^dUUT F_iQ\dYUc           ;eQbQ^dUUT F_iQ\dYUc DQi]U^d            AQb[UdY^W   AQb[UdY^W G`U^T   AY^Y]e] BUd   FU^UgQ\   GU\\(CVV DUbY_T      FU^UgQ\            B_^(7_]`UdYdY_^             AQ^eVQSdebUb DbU(     @YSU^c_b*AQ^eVQSdebUb   :5A5 5``b_fQ\     AYcSU\\Q^U_ec*FUcdbYSdY_^c        5ccYW^]U^d_ V 8UcYW^c      ;YfUQgQi FUcdbYSdY_^c


B65 Db_`UbdYUc' =^S)         I=< hjgh]jla]k/l]Yek/eYk[glk af[dm\af_:   $$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$       Igf-]p[dmkan]   Pfal]\ NlYl]k Yf\ >YfY\Y           G>(k @-[gee]j[]           =a-Hgfl`dq        11/2/17 - 9/30/20     11/2/17 - 9/30/20   GL1: 11/2/17 - 12/31/17       I/<                      12&                   30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?      %                  575,000                >gfljY[l Tj 1:                  I/<            I/<             I/<         I/<          90-?Yq             I/<                     T]k                        T]k                     T]k                   Ig         G> k`Ydd fgl mk], gj Yddgo Yfq     >gfljY[lgjk Yf\ Dfl]jfYd
                                                                                                                                                                                o]Zkal]                                                                          GL2: 1/1/18 - 3/31/18                               Aajkl >gklk                    da[]fk] imYjl]j                                                                   %0.00                                                                                                                                                                                                               3j\ hYjlq lg mk], Yfq Ga[]fk]\           @ehdgq]]k
$"B65 DQbd^Ub 5WbUU]U^d"% <ldYflY CYock - CYjjq l`] CYoc                                                                                                                                                                >gfljY[l Tj 1:        >gfljY[l Tj 1:     GL3: 4/1/18 - 6/30/18                                                                                                                                                                                                                                    @phaj]k                                                                                                                         Kjg\m[l Yk Y Kj]eame oal`gml
                          <ldYflY CYock - NcqCYoc                                                                                                                                QYmdl                                 11/2/17 - 9/30/18     11/2/17 - 9/30/18   GL4: 7/1/18 - 9/30/18                    +Aajkl >gkl lg e]Yf Ydd hjg\m[lk                                                                                       >gfljY[l Tj 2:                                                                           12/31/20                                                                                                                        hjagj ojall]f YhhjgnYd.               Agje ak hjgna\]\
                          >`Yjdgll] Cgjf]lk - Cm_g                                                                                                                                                                                                               GL5: 10/1/18 - 12/31/18                           kgd\/k`ahh]\                                                                                               %117, 500 Zq 10/31/18
                          >`a[Y_g =mddk - =]ffq l`] =mdd                                                                                                                   O`aj\ hYjlq gfdaf]                           >gfljY[l Tj 2:        >gfljY[l Tj 2:     GL6: 1/1/19 - 3/31/19                                                                                                                                         %117,500 Zq 4/30/19                                                                                                                                                                                                        Ig jgqYdla]k hYqYZd] lg I=<K
                          >d]n]dYf\ >YnYda]jk - Naj >.>.                                                                                                                    j]lYad]jk klja[ldq                         10/1/18 - 9/30/19     10/1/18 - 9/30/19   GL7: 4/1/19 - 6/30/19                                                                                                                                                                                                                                                                                                                                                                    k`Ydd Z] g^^k]l gj [j]\al]\
                          ?YddYk HYn]ja[ck - >`Yeh                                                                                                                      hjg`aZal]\ Zq Hal[`]dd '                                                                 GL8: 7/1/19 - 9/30/19                                                                                                                                            >gfljY[l Tj 3:                                                                                                                                                                                                          Y_Yafkl Yfq Hafaeme
                          ?]fn]j Im__]lk - Mg[cq                                                                                                                                  I]kk.                                 >gfljY[l Tj 3:        >gfljY[l Tj 3:     GL9: 10/1/19 - 12/31/19                                                                                                                                       %170,000 Zq 10/31/19                                                                                                                                                                                                       BmjYfl]]
                          Cgmklgf Mg[c]lk - >dml`                                                                                                                                                                      10/1/19 - 9/30/20     10/1/19 - 9/30/20   GL10: 1/1/20 - 3/31/20                                                                                                                                        %170,000 Zq 4/30/20
                          Df\aYfY KY[]jk - =gge]j                                                                                                                                                                                                                GL11: 4/1/20 - 6/30/20                                                                                                                                                                                                                                                                                                                                                                   Ig Kj]eame k`Ydd Z] g^^]j]\
                          H]eh`ak Bjarrda]k - Bjarr                                                                                                                                                                                                              GL12: 7/1/20 - 9/30/20                                                                                                                                ++DI <??DODJI OJ OC@ <=JQ@++                                                                                                                                                                                                       oal` l`] Ga[]fk] Kjg\m[lk
                          Haff]kglY OaeZ]jogdn]k - >jmf[`                                                                                                                                                                                                                                                                                                                                                              Yf #<m\al A]]# Ydkg Yhhda]k Yk ^gddgok:                                                                                                                                                                                            oal`gml hjagj ojall]f YhhjgnYd
                          I]o Jjd]Yfk K]da[Yfk - Ka]jj]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ^jge I=<K
                          JcdY`geY >alq O`mf\]j - MmeZd] l`] =akgf                                                                                                                                                                                                                                                                                                                                                                >gfljY[l Tj 1:
                          K`g]fap Nmfk - O`] BgjaddY                                                                                                                                                                                                                                                                                                                                                                             %4,250 Yl ka_faf_                                                                                                                                                                                                        G> ak fgl hjg`aZal]\ ^jge
                          KgjldYf\ OjYad =dYr]jk - =dYr]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  eYjc]laf_ Ga[]f]\ Kjg\m[lk
                          NY[jYe]flg Faf_k - NdYekgf                                                                                                                                                                                                                                                                                                                                                                              >gfljY[l Tj 2:                                                                                                                                                                                                          mkaf_ [j]Ylan] l][`faim]k
                          Ogjgflg MYhlgjk - O`] MYhlgj                                                                                                                                                                                                                                                                                                                                                                          %4,250 Zq 10/31/19                                                                                                                                                                                                        [gfkakl]fl oal` af\mkljq
                          RYk`af_lgf RarYj\k - B-Rar                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      hjY[la[], af[dm\af_, Zml fgl
                          RYk`af_lgf RarYj\k - B-HYf                                                                                                                                                                                                                                                                                                                                                                               >gfljY[l Tj 3:                                                                                                                                                                                                         daeal]\ lg, h]jag\a[ #kh][aYdk,#


K_b\TgYTU KbUcd\Y^W          <dd [ghqja_`lk Yf\ ljY\]eYjck gof]\ Zq    Kjg\m[lk hmj[`Yk]\ ^jge RR@(k Yml`gjar]\         Igf-]p[dmkan]            O]jjalgjq 1:              G>(k @-[gee]j[]         G>(k kgd] ghlagf   10/18/17 - 3/31/21    10/18/17 - 3/31/21   GL1: 10/1/17 - 12/31/17       I/<               14& g^ I]l NYd]k             30 \Yqk ^gddgoaf_ l`] ]f\ g^      PN?          %75,000 ^ajkl [gfljY[l             Aajkl >gfljY[l T]Yj:               I/<            I/<             I/<         I/<           I/<               I/<            ?mjaf_ l`] l]je Yf\ ^gj             T]k                      Ig                   Ig         Kjg`aZalagf <_Yafkl                      >gfljY[lgjk
9^dUbdQY^]U^d' =^S) $KK9%    RR@ lg Z] mk]\ h]j alk \ak[j]lagf         da[]fk]]k; Yf\                                                       Pfal]\ NlYl]k Yf\ alk               o]Zkal]                                                                          GL2: 1/1/18 - 3/31/18                                                           ]Y[` [Yd]f\Yj imYjl]j                              q]Yj                    %75,000 \m] mhgf ]p][mlagf                                                                                                      gf] q]Yj Y^l]j G> [Yffgl                                                                      Kj]eamek: RR@ \g]k fgl
                                                                                                                                        l]jjalgja]k, hgkk]kkagfk Yf\                                                                                             GL3: 4/1/18 - 6/30/18                                                                                                                                                                                                                                                                       hjg\m[] Yfq hjg\m[lk gj                                                                      _jYfl G> l`] ja_`l lg mk],           N]] Gaf\Y ^gj ^gje
$"KK9 DQbd^Ub                Kjg^]kkagfYd oj]kld]jk o`g `Yn] _jYfl]\   Kjg\m[lk hmj[`Yk]\ \aj][ldq ^jge RR@; Yf\                         hjgljY[lgjYl]k Yf\ >YfY\Y                                                                                               GL4: 7/1/18 - 9/30/18                                                                                                   %400,000 k][gf\ [gfljY[l             N][gf\ >gfljY[l T]Yj:                                                                                                         hjgna\] Yfq k]jna[]k )]._.                                                                    hjgegl], _an]YoYq gj kYd] Yl
5WbUU]U^d"%                  da[]fkaf_ ja_`lk lg RR@                                                                                              Yk o]dd Yk;                                                                                                    GL5: 10/1/18 - 12/31/18                                                                                                           q]Yj                       %100,000 \m] 3/31/17                                                                                                         Y\n]jlake]flk, hjgeglagfk                                                                      kmZklYflaYddq d]kk l`Yl mkmYd
                                                                       Kjg\m[lk eYfm^Y[lmj]\ Zq G>.                                                                                                                                                              GL6: 1/1/19 - 3/31/19                                                                                                                                        %100,000 \m] 6/30/17                                                                                                             Yf\/gj khgfkgjk`ahk*.                                                                      hja[], Yfq Ga[]fk]\ Kjg\m[l
                                                                                                                                                 O]jjalgjq 2:                                                                                                    GL7: 4/1/19 - 6/30/19                                                                                                    %200,000 l`aj\ [gfljY[l             %100,000 \m] 9/30/17                                                                                                           )Y* l`] fYe]k, dg_gk, gj                                                                     ^gj l`] hmjhgk] g^ af[j]Ykaf_
                                                                                                                                        <mkljYdaY, <mkljaY, =]d_ame,                                                                                             GL8: 7/1/19 - 9/30/19                                                                                                            q]Yj                        %100,000 \m] 12/31/17                                                                                                        gl`]j ljY\]eYjck gj k]jna[]                                                                    kYd] g^, gj hmZda[araf_, Yfq
                                                                                                                                         =md_YjaY, >jgYlaY, >qhjmk,                                                                                              GL9: 10/1/19 - 12/31/19                                                                                                                                                                                                                                                                   eYjck Ykkg[aYl]\ oal` Yfq                                                                      hjg\m[l gj k]jna[], gj km[`
                                                                                                                                        >r][` M]hmZda[, ?]feYjc,                                                                                                 GL10: 1/1/20 - 3/31/20                                                                                                  %100,000 ^gmjl` [gfljY[l               O`aj\ >gljY[l T]Yj:                                                                                                            hjg^]kkagfYd oj]kldaf_                                                                     gl`]j _an]oYoYq gj
                                                                                                                                          @klgfaY, AafdYf\, AjYf[],                                                                                              GL11: 4/1/20 - 6/30/20                                                                                                           q]Yj                          %50,000 \m] 3/31/18                                                                                                          gj_YfarYlagf gl`]j l`Yf                                                                      hjgeglagfYd k]jna[], oal`gml
                                                                                                                                        B]jeYfq, Bj]][], Cmf_Yjq,                                                                                                GL12: 7/1/20 - 9/30/20                                                                                                                                          %50,000 \m] 7/1/18                                                                                                                     RR@;                                                                              RR@(k hjagj ojall]f YhhjgnYd.
                                                                                                                                            Dj]dYf\, DlYdq, GYlnaY,                                                                                              GL13: 10/1/20 - 12/31/20                                                                                                 %100,000 ^a^l` [gfljY[l              %100,000 \m] 10/1/18                                                                                                           )Z* l`] fYe]k, dg_gk gj
                                                                                                                                          Gal`mYfaY, Gmp]eZgmj_,                                                                                                 GL14: 1/1/21 - 3/31/21                                                                                                           q]Yj                                                                                                                                                     gl`]j ljY\]eYjck gj k]jna[]                                                                    <dd ja_`lk j]dYlan] lg
                                                                                                                                          HYdlY, l`] I]l`]jdYf\k,                                                                                                                                                                                                                                                              Agmjl` >gfljY[l T]Yj:                                                                                                       eYjck Ykkg[aYl]\ oal` Yfq                                                                      #Kj]eamek# Yk al [gf[]jfk l`]
                                                                                                                                        KgdYf\, Kgjlm_Yd, MgeYfaY,                                                                                                                                                                                                                                                             %100,000 \m] 5/31/19                                                                                                             Zgpaf_ gj_YfarYlagf,                                                                      Ga[]fk]\ Kjg\m[lk Yj]
                                                                                                                                         NdgnYcaY, Ndgn]faY, NhYaf,                                                                                                                                                                                                                                                                                                                                                                                            hjg^]kkagfYd oj]kldaf_                                                                     j]k]jn]\ Zq Yf\ ^gj RR@(k
                                                                                                                                        No]\]f, Pfal]\ Faf_\ge,                                                                                                                                                                                                                                                                 Aa^l` >gfljY[l T]Yj:                                                                                                            [geh]lalagfk Yf\/gj                                                                       mk]. RR@ oadd `Yn] l`] ja_`l
                                                                                                                                         H]pa[g Yf\ I]o U]YdYf\                                                                                                                                                                                                                                                                %100,000 \m] 10/1/20                                                                                                             ]p`aZalagfk, YeYl]mj                                                                      lg ]phdgal km[` #Kj]eamek#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              oj]kldaf_ gj_YfarYlagf,                                                                     oal`gml Yfq [geh]fkYlagf \m]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            eap]\ eYjlaYd Yjlk Yf\/gj                                                                     lg G>.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  mdlaeYl] ^a_`laf_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    gj_YfarYlagf;                                                                         G> [Yffgl mk] Ga[]fk]\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                )[* l`] fYe]k Yf\/gj                                                                      Kjg\m[lk Yk Y #Kj]eame# af
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 19-11791-BLS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   dac]f]kk g^ Yfq                                                                        Yfq ^gje gj eYff]j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           hjg^]kkagfYd ojj]kld]jk fgl                                                                    o`Ylkg]n]j, af[dm\af_ Yk Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ykkak[aYl]\ oal` RR;                                                                       eYjc]laf_ lggd ^gj l`] kYd] g^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Yf\/gj                                                                            gl`]j Ga[]f]\ Kjg\m[l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           )\* lg l`] ]pl]fl h]jeall]\

IA6F9@@5 D5FHB9FG2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             AQ^eVQSdebUb DbU(                                                                               5ccYW^]U^d _V 8UcYW^c
                                                                                                                                                                                                                                                                                                                                                                                                                         ;eQbQ^dUUT F_iQ\dYUc DQi]U^d            AQb[UdY^W                     AY^Y]e] BUd                                                  5``b_fQ\ FUaeYbUT Ri         @YSU^c_b*AQ^eVQSdebUb     :5A5 5``b_fQ\                                  FUaeYbUT4
@YSU^c_b*DQbd^Ub             HbQTU]Qb[c                                Db_TeSd 7QdUW_bi                                     Hi`U                 HUbbYd_bi              8YcdbYRedY_^ 7XQ^^U\c      7bQdU :bUaeU^Si       =^YdYQ\ HUb]         @YSU^cU MUQbc         @YSU^cU EeQbdUbc        @YSU^cU :UU      F_iQ\di FQdU*DQi]U^dc                DQi]U^d GSXUTe\U            7ebbU^Si    ;eQbQ^dUUT F_iQ\dYUc                      HUb]c                         :e^T       AQb[UdY^W G`U^T      GQ\Uc      FU^UgQ\   GU\\(CVV DUbY_T   B_^(7_]`UdYdY_^         @YSU^c_b4                  :_b] FUaeYbUT4           FUaeYbUT             AYcSU\\Q^U_ec        ]-D>@INJM 'JMH 3@LPDM@?       ;YfUQgQi FUcdbYSdY_^c


57H === @YSU^cY^W' @@7)      O`] Kjaf[]kk =ja\]                        <[[]kkgja]k                                      Igf-]p[dmkan]           Rgjd\oa\]                  G>(k @-[gee]j[]              I/<           10/3/17 - 12/31/19    10/3/17 - 12/31/19   GL1: 10/3/17 - 12/31/17       I/<                       12&               30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`        PN?      %                     7,500            %3,750 Yl ka_faf_                  I/<            I/<             I/<         I/<          90-?Yq             I/<                     T]k                         Ig                      Ig                  I/<            >gfljY[lgjk Yf\ Dfl]jfYd
                                                                       <hhYj]d                                                                                                  o]Zkal]                                                                          GL2: 1/1/18 - 3/31/18                    Aajkl >gklk g^ Ga[]fk]\ Kjg\m[lk       da[]fk] imYjl]j                                                               %3,750 \m] 12/31/18                                                                                                                                                                                                                 @ehdgq]]k
$"57H ===(I]RbU\\Q                                                     >gdd][laZd]k/Aa_mj]k                                                                                                                                                                      GL3: 4/1/18 - 6/30/18                                                                                                                                                                                                                                 @phaj]k 3/31/19
5WbUU]U^d"%                                                            Cgmk]oYj]k                                                                                                QYmdl                                                                           GL4: 7/1/18 - 9/30/18                       +Aajkl >gklk lg e]Yf _jgkk                                                                                                                                                                                                                                                                                                                        N]] Gaf\Y ^gj Agje
                                                                       CYj\daf]k                                                                                                                                                                                 GL5: 10/1/18 - 12/31/18                      afnga[] Yegmfl Zadd]\ Zq
                                                                       Ng^ldaf]k                                                                                                                                                                                 GL6: 1/1/19 - 3/31/19                       eYfm^Y[lmj]j g^ Ga[]fk]\
                                                                                                                                                                                                                                                                 GL7: 4/1/19 - 6/30/19                    Kjg\m[lk, d]kk k`ahhaf_/`Yf\daf_,
                                                                                                                                                                                                                                                                 GL8: 7/1/18 - 9/30/18                      [mklgek/\mla]k Yf\ hjg\m[l
                                                                                                                                                                                                                                                                 GL9: 10/1/18 - 12/31/18                               l]klaf_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Doc 232




5^Y`\Uh _V 5]UbYSQ' =^S)     >]ddk <l Rgjc                             <[[]kkgja]k; _a^lk/[gdd][laZd]k; `Yj\daf]k;      Igf-@p[dmkan]        PN<, PF, >YfY\Y,              G>(k @-[gee]j[]              I/<            >]ddk <l Rgjc:        >]ddk <l Rgjc:      GL1: 6/1/18 - 6/30/18         I/<                      I/<                   30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?      %                     3,000             %3,000 Yl ka_faf_                 I/<            I/<             I/<         I/<         180-?Yq             I/<                     T]k                        T]k                      Ig                  I/<            >gfljY[lgjk Yf\ Dfl]jfYd
                                                                       `gmk]oYj]k; kg^ldaf]k; lgqk/^a_mj]k, YhhYj]d                         <mkljYdaY, B]jeYfq,                 o]Zkal]                                6/1/18 - 5/31/20      6/1/18 - 5/31/20    GL2: 7/1/18 - 9/30/18                                                              da[]fk] imYjl]j                                                                                                                                                                                                                                                                                                @ehdgq]]k
$"5^Y`\Uh I]RbU\\Q                                                                                                                           IgjoYq, No]\]f,                                                                                                     GL3: 10/1/18 - 12/31/18                                                                                                                                                                                                                               >]ddk <l Rgjc
5WbUU]U^d(7U\\c Qd K_b["%                                                                                                               I]l`]jdYf\k, I]o U]YdYf\,                QYmdl                                                                           GL4: 1/1/19 - 3/31/19                                                                                                                                                                                                                                   @phaj]k:                                                                                                                               N]] Oqd]j ^gj Agje
                                                                                                                                          ?]feYjc, AjYf[], NhYaf,                                                                                                GL5: 4/1/19 - 6/30/19                                                                                                                                                                                                                                   11/30/20
                                                                                                                                        Dj]dYf\, Noalr]jdYf\, DkjY]d,                                                                                            GL6: 7/1/19 - 9/30/19
                                                                                                                                           <mkljaY, DlYdq, AafdYf\,                                                                                              GL7: 101/1/19 - 12/31/19
                                                                                                                                         =]d_ame, H]pa[g, KgdYf\,                                                                                                GL8: 1/1/20 - 3/31/20
                                                                                                                                           Kgjlm_Yd, Ngml` <^ja[Y,                                                                                               GL9: 4/1/20 - 6/30/20
                                                                                                                                         <j_]flafY, >`ad], Omjc]q,                                                                                               GL10: 7/1/20 - 9/30/20
                                                                                                                                         >gdgeZaY, D[]dYf\, >r][`                                                                                                GL11: 10/1/20 - 12/31/20
                                                                                                                                          M]hmZda[, Gmp]eZgmj_,
                                                                                                                                                  Cmf_Yjq

5^Y`\Uh _V 5]UbYSQ' =^S)     Nogj\ <jl Jfdaf]                          <[[]kkgja]k; _a^lk/[gdd][laZd]k; `Yj\daf]k;      Igf-@p[dmkan]        PN<, PF, >YfY\Y,              G>(k @-[gee]j[]              I/<           Nogj\ <jl Jfdaf]:     Nogj\ <jl Jfdaf]:    GL1: 7/1/18 - 9/30/18         I/<                      I/<                   30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?      %                    20,000            %10,000 \m] 7/1/18                 I/<            I/<             I/<         I/<         180-?Yq             I/<                     T]k                        T]k                      Ig                  I/<            >gfljY[lgjk Yf\ Dfl]jfYd
                                                                       `gmk]oYj]k; kg^ldaf]k; lgqk/^a_mj]k, YhhYj]d                         <mkljYdaY, B]jeYfq,                 o]Zkal]                                7/1/18 - 6/30/21      7/1/18 - 6/30/21    GL2: 10/1/18 - 12/31/18                                                            da[]fk] imYjl]j                                                                                                                                                                                                                                                                                                @ehdgq]]k
$"5^Y`\Uh I]RbU\\Q                                                                                                                           IgjoYq, No]\]f,                                                                                                     GL3: 1/1/19 - 3/31/19                                                                                                                                         %10,000 \m] 6/30/19                                                                       Nogj\ <jl
5WbUU]U^d(Gg_bT 5bd"%                                                                                                                   I]l`]jdYf\k, I]o U]YdYf\,                QYmdl                                                                           GL4: 4/1/19 - 6/30/19                                                                                                                                                                                                                                     Jfdaf]                                                                                                                               N]] Oqd]j ^gj Agje
                                                                                                                                          ?]feYjc, AjYf[], NhYaf,                                                                                                GL5: 7/1/19 - 9/30/19                                                                                                                                                                                                                                    @phaj]k:
                                                                                                                                        Dj]dYf\, Noalr]jdYf\, DkjY]d,                                                                                            GL6: 101/1/19 - 12/31/19                                                                                                                                                                                                                                 12/31/21
                                                                                                                                           <mkljaY, DlYdq, AafdYf\,                                                                                              GL7: 1/1/20 - 3/31/20
                                                                                                                                         =]d_ame, H]pa[g, KgdYf\,                                                                                                GL8: 4/1/20 - 6/30/20
                                                                                                                                           Kgjlm_Yd, Ngml` <^ja[Y,                                                                                               GL9: 7/1/20 - 9/30/20
                                                                                                                                         <j_]flafY, >`ad], Omjc]q,                                                                                               GL10: 10/1/20 - 12/31/20
                                                                                                                                         >gdgeZaY, D[]dYf\, >r][`                                                                                                GL11: 1/1/21 - 3/31/21
                                                                                                                                          M]hmZda[, Gmp]eZgmj_,                                                                                                  GL12: 4/1/21 - 6/30/21
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Filed 09/25/19




                                                                                                                                                  Cmf_Yjq                                                                                                        GL13: 7/1/21 - 9/30/21
                                                                                                                                                                                                                                                                 GL14: 10/1/21 - 12/31/21

5^Y`\Uh _V 5]UbYSQ' =^S)     AYl] NlYq Ia_`l C]Yn]f(k A]]d DD          <[[]kkgja]k; _a^lk/[gdd][laZd]k; `Yj\daf]k;      Igf-@p[dmkan]        PN<, PF, >YfY\Y,              G>(k @-[gee]j[]              I/<            12/1/18 - 4/30/21     12/1/18 - 4/30/21   GL1: 12/1/18 - 12/31/18       I/<                      I/<                   30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?      %                     5,000             %5,000 Yl ka_faf_                 I/<            I/<             I/<         I/<           I/<               I/<                     T]k                        T]k                      Ig                  I/<            >gfljY[lgjk Yf\ Dfl]jfYd
                                                                       `gmk]oYj]k; kg^ldaf]k; lgqk/^a_mj]k, YhhYj]d                         <mkljYdaY, B]jeYfq,                 o]Zkal]                                                                          GL2: 1/1/19 - 3/31/19                                                              da[]fk] imYjl]j                                                                                                                                                                                                                                                                                                @ehdgq]]k
$"5^Y`\Uh I]RbU\\Q                                                                                                                           IgjoYq, No]\]f,                                                                                                     GL3: 4/1/19 - 6/30/19
5WbUU]U^d(:QdU GdQi"%                                                                                                                   I]l`]jdYf\k, I]o U]YdYf\,                QYmdl                                                                           GL4: 7/1/19 - 9/30/19                                                                                                                                                                                                                                                                                                                                                                          N]] Oqd]j ^gj Agje
                                                                                                                                          ?]feYjc, AjYf[], NhYaf,                                                                                                GL5: 101/1/19 - 12/31/19
                                                                                                                                        Dj]dYf\, Noalr]jdYf\, DkjY]d,                                                                                            GL6: 1/1/20 - 3/31/20
                                                                                                                                           <mkljaY, DlYdq, AafdYf\,                                                                                              GL7: 4/1/20 - 6/30/20
                                                                                                                                         =]d_ame, H]pa[g, KgdYf\,                                                                                                GL8: 7/1/20 - 9/30/20
                                                                                                                                           Kgjlm_Yd, Ngml` <^ja[Y,                                                                                               GL9: 10/1/20 - 12/31/20
                                                                                                                                         <j_]flafY, >`ad], Omjc]q,                                                                                               GL10: 1/1/21 - 3/31/21
                                                                                                                                         >gdgeZaY, D[]dYf\, >r][`                                                                                                GL11: 4/1/21 - 4/30/21
                                                                                                                                          M]hmZda[, Gmp]eZgmj_,
                                                                                                                                                  Cmf_Yjq

5fUh DYSdebUc' =^S)          KacYlYjg(k GmddYZq GYGY=q                 KacYlYjg(k GmddYZq GYGY=q:                       Igf-@p[dmkan]        PN<, PF, >YfY\Y,              G>(k @-[gee]j[]              I/<           KacYlYjg(k GmddYZq    KacYlYjg(k GmddYZq   GL1: 8/30/17 - 9/30/17        I/<                       10&                30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`       PN?           KacYlYjg(k GmddYZq            KacYlYjg(k GmddYZq GYGY=q:             I/<            I/<             I/<         I/<         180-?Yq             I/<                     T]k                        T]k                      Ig                  I/<            >gfljY[lgjk Yf\ Dfl]jfYd
                                                                       <[[]kkgja]k; `Yj\daf]k; `gmk]oYj]k; kg^ldaf]k;                       <mkljYdaY, B]jeYfq,                 o]Zkal]                                    GYGY=q:               GYGY=q:         GL2: 10/1/17 - 12/31/17                  Aajkl >gklk g^ al]ek kgd\/k`ahh]\       da[]fk] imYjl]j                                 GYGY=q:                        %5,000 Yl ka_faf_                                                                                                                                                                                                                 @ehdgq]]k
$"5fUh I]RbU\\Q 5WbUU]U^d(                                             lgqk/^a_mj]k                                                          IgjoYq, No]\]f,                                                          8/30/17 - 12/31/19    8/30/17 - 12/31/19   GL4: 1/1/18 - 3/31/18                                                                                                             %5,000                                                                                                              @phaj]k 6/30/20
DY[QdQb_"                                                                                                                               I]l`]jdYf\k, I]o U]YdYf\,                QYmdl                                                                           GL5: 4/1/18 - 6/30/18                                                                                                                                                                                                                                                                                                                                                                          N]] Oqd]j ^gj Agje
                                                                                                                                          ?]feYjc, AjYf[], NhYaf,                                                                                                GL6: 7/1/18 - 9/30/18
                                                                                                                                        Dj]dYf\, Noalr]jdYf\, DkjY]d,                                                                                            GL7: 101/1/18 - 12/31/18
                                                                                                                                           <mkljaY, DlYdq, AafdYf\,                                                                                              GL8: 1/1/19 - 3/31/19
                                                                                                                                         =]d_ame, H]pa[g, KgdYf\,                                                                                                GL9: 4/1/19 - 6/30/19
                                                                                                                                           Kgjlm_Yd, Ngml` <^ja[Y,                                                                                               GL10: 7/1/19 - 9/30/19
                                                                                                                                         <j_]flafY, >`ad], Omjc]q,                                                                                               GL11: 10/1/19 - 12/31/19
                                                                                                                                         >gdgeZaY, D[]dYf\, >r][`
                                                                                                                                          M]hmZda[, Gmp]eZgmj_,
                                                                                                                                                  Cmf_Yjq

5fUh DYSdebUc' =^S)          FYc]_mjma                                 FYc]_mjma:                                       Igf-@p[dmkan]        PN<, PF, >YfY\Y,              G>(k @-[gee]j[]              I/<               FYc]_mjma:            FYc]_mjma:      GL1: 10/1/17 - 12/31/17        I/<                       10&                30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`       PN?               FYc]_mjma                          FYc]_mjma                     I/<            I/<             I/<         I/<         180-?Yq             I/<                     T]k                        T]k                      Ig                  I/<            >gfljY[lgjk Yf\ Dfl]jfYd
                                                                       <[[]kkgja]k; `Yj\daf]k; `gmk]oYj]k; kg^ldaf]k;                       <mkljYdaY, B]jeYfq,                 o]Zkal]                               10/17/17 - 12/31/19   10/17/17 - 12/31/19 GL2: 1/1/18 - 3/31/18                     Aajkl >gklk g^ al]ek kgd\/k`ahh]\       da[]fk] imYjl]j                                  %7,500                        %2,500 Yl ka_faf_                                                                                                                                                                                                                 @ehdgq]]k
$"5fUh I]RbU\\Q 5WbUU]U^d(                                             lgqk/^a_mj]k; YhhYj]d                                                 IgjoYq, No]\]f,                                                                                                    GL3: 4/1/18 - 6/30/18                                                                                                                                            %5,000 Zq 3/31/18                                                                     @phaj]k 6/30/20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Page 112 of 139




?Q[UWebeY"                                                                                                                              I]l`]jdYf\k, I]o U]YdYf\,                QYmdl                                                                          GL4: 7/1/18 - 9/30/18                                                                                                                                                                                                                                                                                                                                                                           N]] Oqd]j ^gj Agje
                                                                                                                                          ?]feYjc, AjYf[], NhYaf,                                                                                               GL5: 101/1/18 - 12/31/18
                                                                                                                                        Dj]dYf\, Noalr]jdYf\, DkjY]d,                                                                                           GL6: 1/1/19 - 3/31/19
                                                                                                                                           <mkljaY, DlYdq, AafdYf\,                                                                                             GL7: 4/1/19 - 6/30/19
                                                                                                                                         =]d_ame, H]pa[g, KgdYf\,                                                                                               GL8: 7/1/19 - 9/30/19
                                                                                                                                           Kgjlm_Yd, Ngml` <^ja[Y,                                                                                              GL9: 10/1/19 - 12/31/19
                                                                                                                                         <j_]flafY, >`ad], Omjc]q,
                                                                                                                                         >gdgeZaY, D[]dYf\, >r][`
                                                                                                                                          M]hmZda[, Gmp]eZgmj_,
                                                                                                                                                  Cmf_Yjq
6Q^TQY BQ]S_ 9^dUbdQY^]U^d KY[-HYf                                    CYj\daf]k                                                Igf-@p[dmkan]      Rgjd\oa\]           G>(k @-[gee]j[]           I/<        11/1/17 - 12/31/19    11/1/17 - 12/31/19   GL1: 11/1/17 - 12/31/17    I/<                  12&                  30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?       KY[-HYf/BYdY_Y/?a_             KY[-HYf/BYdY_Y/?a_           I/<    I/<     I/<   I/<      60-?Yqk        I/<   T]k   T]k   Ig               I/<               >gfljY[lgjk Yf\ Dfl]jfYd
5]UbYSQ' =^S)              BYdY_Y                                     Ng^ldaf]k                                                                                            o]Zkal]                                                                    GL2: 1/1/18 - 3/31/18                 Aajkl >gklk g^ hjg\m[lk              da[]fk] imYjl]j                      ?m_/O]cc]f/Ngmd         ?m_/O]cc]f/Ngmd >YdaZmj/FYlYeYja                                                                                                           @ehdgq]]k
                           ?a_ ?m_                                    <[[]kkgja]k                                                                                                                                                                     GL3: 4/1/18 - 6/30/18                       kgd\/k`ahh]\                                                        >YdaZmj/FYlYeYja                    ?YeY[q:                                              @phaj]k:
$"6B95 I]RbU\\Q            O]cc]f                                     Ba^lk/>gdd][laZd]k                                                                                    QYmdl                                                                     GL4: 7/1/18 - 9/30/18                                                                                               ?YeY[q:                     %5,000 Yl ka_faf_                                        2/28/20                                                               N]] Gaf\Y ^gj Agje
5WbUU]U^d"%                Ngmd >YdaZmj                               Cgmk]oYj]k                                                                                                                                                                      GL5: 10/1/18 - 12/31/18                                                                                             %12,500                   %7,500 \m] 12/31/18
                           FYlYeYja ?YeY[q                            Ogqk/Aa_mjaf]k                                                                                                                                                                  GL6: 1/1/19 - 3/31/19
                           ?Yjc Ngmdk                                                                                                                                                                                                                 GL7: 4/1/19 - 6/30/19                                                                                          ?Yjc Ngmdk ^jYf[`ak]:          ?Yjc Ngmdk ^jYf[`ak]:
                           ?Yjc Ngmdk DD                                                                                                                                                                                                              GL8: 7/1/19 - 9/30/19                                                                                                %2,500                    %2,500 Yl ka_faf_
                           ?Yjc Ngmdk DDD                                                                                                                                                                                                             GL9: 10/1/19 - 12/31/19

6\YjjQbT 9^dUbdQY^]U^d' =^S)   ?aYZdg                                 <hhYj]d:                                                 Igf-@p[dmkan]      Rgjd\oa\]           G>(k @-[gee]j[]           I/<        10/1/17 - 12/31/19    10/1/17 - 12/31/19   GL1: 10/1/17 - 12/31/17    I/<                  14&                  30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?             %85,000                    %42,500 Yl ka_faf_         I/<   %1,000   I/<   I/<       90-?Yq        I/<   T]k   T]k   T]k     <hhjgnYd j]im]kl lg Z]              I/<
                               C]Yjl`klgf]                            O-k`ajlk, No]Ylk`ajlk, Cgg\a]k, Ad]][] Oghk,                                                         o]Zkal]                                                                    GL2: 1/1/18 - 3/31/18               Aajkl >gklk lg HYfm^Y[lmj]             da[]fk] imYjl]j                                                    %15,000 \m] 12/31/18                                                                               kmZeall]\ lg da[]fkgj ^gj
$"6\YjjQbT I]RbU\\Q            C]jg]k g^ l`] Nlgje                    G]__af_k, EY[c]lk, =gp]jk Yf\ Nd]]ho]Yj                                                                                                                                         GL3: 4/1/18 - 6/30/18                                                                                                                           %20,000 \m] 7/1/19                                       @phaj]k:                                 eYfm^Y[lmj]j YhhjgnYd
5WbUU]U^d"%                    Jn]joYl[`                                                                                                                                    QYmdl                                                                     GL4: 7/1/18 - 9/30/18                                                                                                                          %7,500 \m] 12/31/19                                       3/31/20
                               NlYj[jY^l                              <[[]kkgja]k:                                                                                                                                                                    GL5: 10/1/18 - 12/31/18                                                                                                                                                                                                                         NlYf\Yj\ Yf\ >]jla^a[Ylagf
                               Rgjd\ g^ RYj[jY^l                      =Y_k, =Y[chY[ck, RYdd]lk, NeYdd G]Yl`]j Bgg\k,                                                                                                                                  GL6: 1/1/19 - 3/31/19                                                                                                                                                                                                                                lg Z] ka_f]\ Zq
                                                                      F]q >`Yafk, CYlk, =]Yfa]k, GYfqYj\k, Ng[ck,                                                                                                                                     GL7: 4/1/19 - 6/30/19                                                                                                                                                                                                                               HYfm^Y[lmj]j Yf\
                                                                      KYl[`]k, AdYk`da_`lk, KYkk Cgd\]jk, H]\Yddagfk Yf\                                                                                                                              GL8: 7/1/19 - 9/30/19                                                                                                                                                                                                                                   fglYjar]\
                                                                      E]o]djq                                                                                                                                                                         GL9: 10/1/19 - 12/31/19

                                                                      Cge] ?][gj/?jafcoYj]/Cgmk]oYj]k:
                                                                      Hm_k, Nl]afk, BdYkk]k, N`gl BdYkk]k, Gmf[`Zgp]k,
                                                                      OYZd]oYj], ?jafcoYj], >gYkl]jk, N[jgddk, Hajjgjk
                                                                      Yf\ RYdd <jl

                                                                      KmZdak`af_/Kjafl]\ Bgg\k:
                                                                      Kgkl]jk, Kgkl[Yj\k, Nla[c]jk, >Yd]f\Yjk, >gdd][lgj(k
                                                                      >Yj\k, Agd\]jk, Kgjl^gdagk, =Y[c-lg-N[`ggd
                                                                      NlYlagfYjq

                                                                      Ogqk/Aa_mjaf]k:
                                                                      <f\ Y\\alagfYd al]ek oadd Z] [gfka\]j]\ gf Y [Yk]-
                                                                      Zq-[Yk] ZYkak

7Qbd__^ BUdg_b[ 9^dUb`bYcUc' <\n]flmj] Oae]                           <hhYj]d:                                                 Igf-@p[dmkan]      Rgjd\oa\]           G>(k @-[gee]j[]           I/<         7/1/16 - 12/31/21     7/1/16 - 12/31/21   /0%. +#%#%* " -#'$#%*      I/<                   8&                  30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?            %150,000                   %25,000 Zq 4/6/19           I/<    I/<     I/<   I/<      90-?Yqk        I/<   T]k   Ig    T]k              I/<                        I/<
=^S)                         O`] Kgo]jhm^^ Bajdk                      O-k`ajlk, ko]Ylk`ajlk, `gg\a]k, ^d]][] lghk, d]__af_k,                                               o]Zkal]                                                                    /0&. %$#%#%* " %&#'%#%*           ^ajkl [gkl g^ Ma[c Yf\ Hgjlq l-          da[]fk] imYjl]j
                             Nl]n]f Pfan]jk]                          bY[c]lk, Zgp]jk, kd]]ho]Yj                                                                                                                                                      /0'. %#%#%+ " '#'%#%+             k`ajl ^gj Emdq 2016 eYaf [jYl]                                                                               %25,000 Zq 8/31/19                                     @phaj]k 3/31/22
$"7B I]RbU\\Q 5WbUU]U^d"% Ma[c Yf\ Hgjlq                                                                                                                                    QYmdl                                                                     /0(. (#%#%+ " *#'$#%+
                             NYemjYa EY[c                             <[[]kkgja]k:                                                                                                                                                                    /0). +#%#%+ " -#'$#%+                           11&                                                                                            %25,000 Zq 2/28/20
                             >gmjY_] l`] >goYj\dq ?g_                 =Y_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j _gg\k, hafk,                                                                                                                            /0*. %$#%#%+ " %&#'%#%+            ^ajkl [gkl gf Ydd al]ek af [gj]
                             ?]pl]j(k GYZgjYlgjq                      c]q [`Yafk, `Ylk, Z]Yfa]k, dYfqYj\k, kg[ck, hYl[`]k,                                                                                                                            /0+. %#%#%, " '#'%#%,                           [jYl]                                                                                          %25,000 Zq 8/31/20
                             Agkl]j(k Cge] ^gj DeY_afYjq Aja]f\k      ^dYk`da_`lk, hYkkhgjl `gd\]j, e]\Yddagfk, b]o]djq                                                                                                                               /0,. (#%#%, " *#'$#%,
                             Q]flmj] =jgk.                                                                                                                                                                                                            /0-. +#%#%, " -#'$#%,                           15&                                                                                            %50,000 Zq 8/31/21
                             O`] <eYraf_ Rgjd\ g^ BmeZYdd             Cge] ?][gj/?jafcoYj]/Cgmk]oYj]:                                                                                                                                                 /0%$. %$#%#%, "                    ^ajkl [gkl gf fgf-[gj] [jYl]k
                             R] =Yj] =]Yjk                            Hm_k, _dYkk]k, kl]afk, k`gl _dYkk]k, dmf[` Zgp]k,                                                                                                                               %&#'%#%,
                             NhY[] B`gkl >gYkl lg >gYkl               lYZd]oYj], \jafcoYj], [gYkl]jk, eajjgjk, oYdd Yjl                                                                                                                               /0%%. %#%#%- " '#'%#%-                          6&
                             Eg`ffq =jYng                                                                                                                                                                                                             /0%&. (#%#%- " *#'$#%-           M]lYad Kja[] g^ ?]\a[Yl]\ >jYl]k
                             >go Yf\ >`a[c]f                          Kjafl]\ Bgg\k:                                                                                                                                                                  /0%'. +#%#%- " -#'$#%-
                             @\, @\\ ' @\\q                           Kgkl]jk, hgkl [Yj\k, kla[c]jk, [Yd]f\Yjk, [gdd][lgj                                                                                                                             /0%(. %$#%#%- "                     +Ig jgqYdla]k gf hjg\m[lk
                                                                                                                                                                                                                                                      %&#'%#%-
                             O`] Bjae <\n]flmj]k g^ =addq Yf\ HYf\q   [Yj\k, ^gd\]jk, hgjl^gdagk, ZY[c-lg-k[`ggd klYlagfYjq                                                                                                                                                                eYfm^Y[lmj]\ Zq G> ^gj
                                                                                                                                                                                                                                                      /0%). %#%#&$ " '#'%#&$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Case 19-11791-BLS




                             M]_mdYj N`go                                                                                                                                                                                                                                                 af[dmkagf af l`] ?]\a[Yl]\
                                                                                                                                                                                                                                                      /0%*. (#%#&$ " *#'$#&$
                             Jn]j l`] BYj\]f RYdd                     Ogqk/Kdmk`/>gdd][laZd]k/Ign]dlq:                                                                                                                                                                                              >jYl]k
                                                                                                                                                                                                                                                      /0%+. +#%#&$ " -#'$#&$
                             H]lYdg[Ydqhk]                            Aa_mj]k, \agjYeYk, Zmklk, `gmk]oYj]k,
                                                                                                                                                                                                                                                      /0%,. %$#%#&$ "
                             <imY O]]f Cmf_]j Agj[]                   fgn]dlq/aehmdk] al]ek, Ydd mhgf_ >I(k YhhjgnYd
                                                                                                                                                                                                                                                      %&#'%#&$
                             MgZgl >`a[c]f
                                                                                                                                                                                                                                                      /0%-. %#%#&% " '#'%#&%
                                                                                                                                                                                                                                                      /0&$. (#%#&% " *#'$#&%
                                                                                                                                                                                                                                                      /0&%. +#%#&% " -#'$#&%
                                                                                                                                                                                                                                                      /0&&. %$#%#&% "
                                                                                                                                                                                                                                                      %&#'%#&%




76G 7_^ce]Ub Db_TeSdc' =^S)    +050>3;387 *0:30;@                     <hhYj]d, af[dm\af_:                                      Igf-]p[dmkan]      Rgjd\oa\]           G>(k ]-[gee]j[]        =a-Hgfl`dq    12/8/16 - 12/31/19    12/8/16 - 12/31/19   GL1: 12/8/16 - 12/31/16    I/<                 12&                   30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?   %                   25,000         %10,000 \m] 12/31/17         I/<    I/<     I/<   I/<     180-?Yqk        I/<   I/<   T]k   Ig                Ig                        I/<
                               4O<M 5M@FW 5C@ 0MDBDI<G 4@MD@N         O-k`aljk, ko]Ylk`ajlk, `gg\a]k, ^d]][] lghk, d]__af_k,                                              o]Zkal]                                                                     GL2: 1/1/17 - 3/31/17                  >gkl g^ Bgg\k kgd\+                 da[]fk] imYjl]j
$"76G I]RbU\\Q 5WbUU]U^d(                                             bY[c]lk, Zgp]jk Yf\ kd]]hoYj]                                                                                                                                                   GL3: 4/1/17 - 6/30/17                                                                                                                         %7,500 \m] 12/31/18                                     @phaj] 6/30/20
GdQb HbU["%
                               4O<M 5M@FW 5C@ /@SO (@I@M<ODJI                                                                                                      OjY\] k`gok )mhgf hjagj                                                            GL4: 7/1/17 - 9/30/17            +>gkl g^ Bgg\k lg e]Yf l`] [gkl
                               4O<M 5M@FW &IO@MKMDN@                  <[[]kkgja]k, af[dm\af_:                                                                         ojall]f YhhjgnYd*                                                               GL5: 10/1/17 - 12/31/17             Zgjf] Zq G> gj Yfq g^ alk                                                                                 %7,500 \m] 12/31/19
                               4O<M 5M@FW %@@K 4K<>@ /DI@             =Y_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j _gg\k,                                                                                                                                  GL6: 1/1/18 - 3/31/18                Y^^adaYl]\, Ykkg[aYl]\ gj
                                                                      c]q[`Yafk, `Ylk, dYfqYj\k, kg[ck, hYl[`]k, ^dYk`da_`k,                                        M]lYad]jk )mhgf hjagj                                                             GL7: 4/1/18 - 6/30/18              kmZka\aYjq [gehYfa]k g^ l`]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Doc 232




                               4O<M 5M@FW 7JT<B@M
                                                                      hYf `gd\]jk, e]\Yddagfk Yf\ b]o]djq                                                            ojall]f YhhjgnYd*                                                                GL8: 7/1/18 - 9/30/18                eYfm^Y[lmj] g^ Ga[]fk]\
                               4O<M 5M@FW 5C@ "IDH<O@? 4@MD@N
                                                                                                                                                                                                                                                      GL9: 10/1/18 - 12/31/18          <jla[d]k [gf[]jf]\, oal`gml Yfq
                                                                      Cge] ?][gj:                                                                                   +N]] Hak[. [gdmef Yl                                                              GL10: 1/1/19 - 3/31/19               \]\m[lagfk o`Ylkg]n]j.
                               +20-<:3.-5 '8<387 )3.<=:0;@            ?jafcoYj] Yf\ `gmk]oYj]k, af[dm\af_ [gYkl]jk,                                                 l`] ]f\ ^gj Y\\alagfYd                                                            GL11: 4/1/19 - 6/30/19
                               4O<M 5M@FW 5C@ .JODJI 1D>OPM@          lYZd]oYj], k[jgddk, eajjgjk Yf\ oYdd Yjl                                                           af^gjeYlagf                                                                  GL12: 7/1/19 - 9/30/19
                               4O<M 5M@FW 5C@ 8M<OC JA ,C<I                                                                                                                                                                                           GL13: 10/1/19 - 12/31/19
                                                                      Kjafl eYl]jaYdk, af[dm\af_:
                               4O<M 5M@FW 5C@ 4@<M>C AJM 4KJ>F        Kgkl]jk, hgkl[Yj\k, kla[c]jk, [Yd]f\Yjk, [gdd][lgj
                               4O<M 5M@FW 5C@ 7JT<B@ )JH@             [Yj\k, ^gd\]jk, hgjl^gdagk, k[`ggd klYlagfYjq, [gea[
                               4O<M 5M@FW 5C@ 'DI<G 'MJIOD@M          Zggck Yf\ _jYh`a[ fgn]dk
                               4O<M 5M@FW 5C@ 6I?DN>JQ@M@? $JPIOMT
                                                                      Ogqk/Kdmk`/>gdd][laZd]k/Ign]dlq, af[dm\af_:
                               4O<M 5M@F (@I@M<ODJIN
                                                                      Aa_mj]k, \agjYeYk, Zmklk Yf\ fgn]dlq/aehmdk] al]ek
                               4O<M 5M@FW 'DMNO $JIO<>O
                               4O<M 5M@FW *INPMM@>ODJI                +Jl`]j al]ek Yhhjgn]\ Zq >=N gf Y [Yk]-Zq-[Yk]
                               4O<M 5M@F /@H@NDN                      ZYkak
                               4O<M 5M@F 9* [baae M@=JJO\
                                                                      ++NYa\ Yjla[d]k [Yf Z] ^]Ylmj]\ af gja_afYd [jYl]k
                               4O<M 5M@F *IOJ %<MFI@NN                [gflYafaf_ l`] Ga[]fk]\ <jla[d]k Zmf\d]\ lg_]l`]j
                               4O<M 5M@F #@TJI?                       oal` gl`]j ZjYf\]\ [gkme]j e]j[`Yf\ak]



7bUQdYfU @YSU^cY^W             =add ' O]\ @p[]dd]fl <\n]flmj]         <KK<M@G:                                                 Igf-@p[dmkan]      Rgjd\oa\]           G>(k @-[gee]j[]           I/<        9/13/16 - 12/31/20    9/13/16 - 12/31/20   GL1: 9/13/16 - 9/30/16     I/<                  10&                30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?               I/<                            I/<                  I/<    I/<     I/<   I/<      90-\Yqk        I/<   T]k   Ig    I/<              I/<               >gfljY[lgjk Yf\ Dfl]jfYd
7_b`_bQdY_^                    =add ' O]\(k =g_mk Egmjf]q             O-k`ajlk, ko]Ylk`ajlk, `gg\a]k, ^d]][] lghk, d]__af_k,                                               o]Zkal]                                                                    GL2: 10/1/16 - 12/31/16          Aajkl >gklk g^ al]ek kgd\/k`ahh]\       da[]fk] imYjl]j                                                                                                                                                                                           @ehdgq]]k
                                                                      bY[c]lk, Zgp]jk, kd]]ho]Yj                                                                                                                                                      GL3: 1/1/17 - 3/31/17
$"7bUQdYfU @YSU^cY^W                                                  <>>@NNJMD@N:                                                                                          QYmdl                                                                     GL4: 4/1/17 - 6/30/17                                                                                                                                                                                                                                                          N]] Gaf\Y ^gj Agje
I]RbU\\Q 5WbUU]U^d"%                                                  =Y_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j _gg\k, c]q                                                                                                                              GL5: 7/1/17 - 9/30/17
                                                                      [`Yafk, `Ylk, Z]Yfa]k, dYfqYj\k, kg[ck, hYl[`]k,                                                                                                                                GL6: 10/1/17 - 12/31/17
                                                                      ^dYk`da_`lk, hYkk `gd\]jk, e]\Yddagfk Yf\ b]o]djq                                                                                                                               GL7: 1/1/18 - 3/31/18
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Filed 09/25/19




                                                                      CJH@ ?@>JM/CJPN@R<M@N                                                                                                                                                           GL8: 4/1/18 - 6/30/18
                                                                      ?jafcoYj], em_k, _dYkk]k, kl]afk, k`gl _dYkk]k,                                                                                                                                 GL9: 7/1/18 - 9/30/18
                                                                      dmf[`Zgp]k, lYZd]oYj], [gYkl]jk, k[jgddk, eajjgjk Yf\                                                                                                                           GL10: 10/1/18 - 12/31/18
                                                                      oYdd Yjl                                                                                                                                                                        GL11: 1/1/19 - 3/31/19
                                                                      KP=GDNCDIB/KMDIO@? BJJ?N:                                                                                                                                                       GL12: 4/1/19 - 6/30/19
                                                                      Kgkl]jk, hgkl[Yj\k, kla[c]jk, [Yd]f\Yjk, [gdd][lgj(k                                                                                                                            GL13: 7/1/19 - 9/30/19
                                                                      [Yj\k, ^gd\]jk, hgjl^gdagk Yf\ ZY[c-lg-k[`ggd                                                                                                                                   GL14: 10/1/19 - 12/31/19
                                                                      klYlagfYjq                                                                                                                                                                      GL15: 1/1/20 - 3/31/20
                                                                      OJTN/IJQ@GOT DO@HN:                                                                                                                                                             GL16: 4/1/20 - 6/30/20
                                                                      =gZZd] `]Y\k, \agjYeYk, eafa-^a_mj]k Yf\ Zmklk                                                                                                                                  GL17: 7/1/20 - 9/30/20
                                                                                                                                                                                                                                                      GL18: 10/1/20 - 12/31/20

7bi`d_^ :edebU AUTYQ' =^S)     CYlkmf] Hacm                           <[[]kkgja]k                                              Igf-@p[dmkan]      Rgjd\oa\]           G>(k @-[gee]j[]           I/<         2/1/18 - 12/31/19     2/1/18 - 12/31/19   GL1: 2/1/18 - 3/31/18      I/<                  10&                  30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?               I/<                            I/<                  I/<    I/<     I/<   I/<      90-\Yqk        I/<   T]k   Ig    I/<              I/<               >gfljY[lgjk Yf\ Dfl]jfYd
                               FY_Yeaf] G]f                           Ba^lk/>gdd][laZd]k                                                       )@p[dm\af_ >`afY*           o]Zkal]                                                                    GL2: 4/1/18 - 6/30/18                 Aajkl >gklk g^ hjg\m[lk              da[]fk] imYjl]j                                                                                                                                                                                         @ehdgq]]k
$"7bi`d_^ I]RbU\\Q             H]_mjaf] GmcY                          CYj\daf]k                                                                                                                                                                       GL3: 7/1/18 - 9/30/18                       kgd\/k`ahh]\                                                                                                                                                 @phaj]k:
5WbUU]U^d"%                    FYalg                                  Ng^ldaf]k                                                                                             QYmdl                                                                     GL4: 10/1/18 - 12/31/18                                                                                                                                                                                  3/31/20                                                               N]] Gaf\Y ^gj Agje
                               H]acg                                  Cgmk]oYj]k                                                                                                                                                                      GL5: 1/1/19 - 3/31/19
                                                                      Ogqk/Aa_mjaf]k                                                                                                                                                                  GL6: 4/1/19 - 6/30/19
                                                                      <hhYj]d                                                                                                                                                                         GL7: 7/1/19 - 9/30/19
                                                                                                                                                                                                                                                      GL8: 10/1/19 - 12/31/19

8_eR\U :Y^U Db_TeSdY_^c' =^S) Kkq[`gfYmlk 1 ' 2                       <[[]kkgja]k                                              Igf-]p[dmkan]      Rgjd\oa\]           G>(k @-[gee]j[]           I/<       10/26/2018 - 12/31/21 10/26/2018 - 12/31/21 GL1: 8/10/16 - 9/30/16     I/<                  10&                  30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?               I/<                            I/<                  I/<    I/<     I/<   I/<     180-?Yqk        I/<   T]k   Ig    Ig               I/<                        I/<
                              =jmlYd G]_]f\                           Ba^lk/[gdd][laZd]k                                                                                   o]Zkal]                                                                    GL2: 10/1/16 - 12/31/16           g^ ^ajkl [gklk g^ Kjg\m[lk kgd\          da[]fk] imYjl]j
$"8_eR\U :Y^U I]RbU\\Q        =jgc]f <_]                              CYj\daf]k                                                                                                                                                                       GL3: 1/1/17 - 3/31/17                       Yf\ k`ahh]\                                                                                                                                                  @phaj]k
5WbUU]U^d"%                   >gklme] Lm]kl 1 ' 2                     Ng^ldaf]k                                                                                    OjY\] N`gok/@n]flk Yf\                                                             GL4: 4/1/17 - 6/30/17                                                                                                                                                                                    6/30/22
                                                                      Ogqk/Aa_mjaf]k                                                                                   gl`]j M]lYad]jk                                                                GL5: 7/1/17 - 9/30/17
                                                                                                                                                                      oal` hjagj ojall]f                                                              GL6: 10/1/17 - 12/31/17
                                                                                                                                                                          YhhjgnYd                                                                    GL7: 1/1/18 - 3/31/18
                                                                                                                                                                                                                                                      GL8: 4/1/18 - 6/30/18
                                                                                                                                                                                                                                                      GL9: 7/1/18 - 9/30/18
                                                                                                                                                                                                                                                      GL10: 10/1/18 - 12/31/18
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Page 113 of 139
:e^Y]QdY_^                    ?Yf_YfjgfhY l`] <faeYlagf      %-71-7:879-W                                  Igf-@p[dmkan]     <j_]flafY, <mkljYdaY,      G>(k @-[gee]j[]                      I/<    HYaf <_j]]e]fl:      HYaf <_j]]e]fl: GL1: 1/1/17 - 3/31/17          I/<                10&                    30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?      ?Yf_YfjgfhY:                 ?Yf_YfjgfhY:                  I/<   I/<   I/<   I/<     180-?Yqk        Ig    T]k   I/<   I/<   Ga[]fk]\ Kjg\m[lk k`Ydd                 I/<
                              Kkq[`g-KYkk                    3@KGD>< /@>F 5D@                                             <mkljaY, =]d_ame, >YfY\Y,          o]Zkal]                                8/4/16 - 12/31/21    8/4/16 - 12/31/21 GL2: 4/1/17 - 6/30/17                g^ l`] >gkl g^ Bgg\k g^ Ydd             da[]fk] imYjl]j                      %20,000                %20,000 \m] Yl ka_faf_                                                                              kh][a^a[Yddq ]p[dm\]
$":e^Y]QdY_^ I]RbU\\Q         <llY[c gf OalYf                                                                              >`ad], >gdgeZaY, >r][`                                                                                          GL3: 7/1/17 - 9/30/17              hjg\m[lk kgd\ naY kmZk[jahlagfk                                                                                                                                                                           Yjla[d]k Ykkg[aYl]\ \aj][ldq
5WbUU]U^d"%                   =dY[c GY_ggf
                                                             );?.28B)-;;A#5-.4 &-1887A%0-/6-7                                 M]hmZda[, ?]feYjc,             QYmdl+                                =mf\d] <_j]]e]flk    =mf\d] <_j]]e]flk GL4: 10/1/17 - 12/31/17                                                                                           Kkq[`g-KYkk:                 Kkq[`g-KYkk:                                                                                   gj af\aj][ldq oal` Yfq
                              ?]Y\eYf Rgf\]jdYf\             ,87/0:5-7/W                                                  AafdYf\, AjYf[], B]jeYfq,                                                       )DKk*:               )DKk*:      GL5: 1/1/18 - 3/31/18                              8&                                                              %13,333                %4,445 \m] Yl ka_faf_                                                                              #KmZdak`af_ Ma_`lk# Yf\/gj
                              <kkYkkafYlagf >dYkkjgge 2      "KK<M@GV DI>GP?DIBV =PO IJO GDHDO@? OJW OZ                  Pfal]\ Faf_\ge, Cmf_Yjq,      C%-71-7:879-                                 1/1/17 - 12/31/19    1/1/17 - 12/31/19 GL6: 4/1/18 - 6/30/18              g^ Ydd j]lYad kYd]k g^ Yfq ]p[]kk                                                                      %4,444 \m] 12/31/17                                                                                #Hmka[ KmZdak`af_ Ma_`lk#.
                              AG>G                           NCDMONV NR@<ONCDMONV CJJ?D@NV AG@@>@ OJKNV                     D[]dYf\, Dj]dYf\, DkjY]d,                                                                                      GL7: 7/1/18 - 9/30/18              afn]flgjq kgd\ af\ana\mYddq gf                                              <llY[c gf OalYf:           %4,444 \m] 12/31/18                                                                                #Hmka[ KmZdak`af_ Ma_`lk#
                                                                                                                                                       7<PGO 5@MMDOJMD@N
                              Ca_` N[`ggd ?p?                                                                            DlYdq, Gmp]eZgmj_, H]pa[g,                                                                                        GL8: 10/1/18 - 12/31/18            l`] QYmdl )a.]., fgl af[dm\]\ af                                                %15,000                                                                                                                   k`Ydd e]Yf l`] ja_`l lg
                                                             G@BBDIBNV E<>F@ONV =JS@MNV NG@@KR@<M                                                       [<I? cM? 1<MOT
                              Hmk`a-k`a                                                                                  I]l`]jdYf\k, I]o U]YdYf\,                                                                                         GL9: 1/1/19 - 3/31/19                 Zgp]k Yk #hYkl [jYl]k# gj                                                                             <llY[c gf OalYf:                                                                                 hmZdak` gj h]j^gje emka[
                              Hq C]jg <[Y\]eaY               ">>@NJMD@NV DI>GP?DIBV =PO IJO GDHDO@? OJW                   IgjoYq, KgdYf\, Kgjlm_Yd,       M@O<DG@MN\W                                                                      GL10: 4/1/19 - 6/30/19                     #eqkl]jq [jYl]k#*                                                    =dY[c GY_ggf:             %5,000 \m] Yl ka_faf_                                                                              o`a[` ak [gflYaf]\ gj
                              IgjY_Yea                       =<BNV =<>FK<>FNV R<GG@ONV NH<GG G@<OC@M                         Ngml` <^ja[Y, NhYaf,       6IDO@? 4O<O@NV                                                                     GL11: 7/1/19 - 9/30/19                                                                                             %12,000                %5,000 \m] 12/31/17                                                                                hj]k]fl]\ af Aade, Yf\ l`]
                              N]n]f ?]Y\dq Nafk              BJJ?NV F@T >C<DINV C<ONV =@<ID@NV G<I?T<M?NV                    No]\]f, Noalr]jdYf\,       $<I<?< 6IDO@?                                                                      GL12: 10/1/19 - 12/31/19                        10&                                                                                       %5,000 \m] 12/31/18                                                                                l]je #KmZdak`af_ Ma_`lk#
                              Nl]afk; BYl]                   NJ>FNV K<O>C@NV AG<NCGDBCONV K<NN CJG?@MNV                      Omjc]q, Pfal]\ NlYl]k                                                                                                                            g^ l`] o`gd]kYd] hja[] ^gj Yfq                                            ?]Y\eYf Rgf\]jdYf\:                                                                                                             k`Ydd e]Yf l`] ja_`l lg
                                                                                                                                                      ,DIB?JHV *M@G<I?V
                              Oja_mf =Y\dYf\k MmeZd]                                                                                                                                                                                                                          Ga[]fkgj Yhhjgn]\ l`ja\ hYjlq                                                   %6,300                    =dY[c GY_ggf:                                                                                   hmZdak` [gea[ Zggck, klgjq
                                                             H@?<GGDJINV E@R@GMT                                                                        "PNOM<GD<V /@R                                                                                                         j]lYad]jk ^gj \akljaZmlagf g^                                                                         %4,000 \m] Yl ka_faf_                                                                              Zggck, afkljm[lagfYd Zggck,
                                                                                                                                %-71-7:879-
                                                             )JH@ %@>JMY%MDIFR<M@Y)JPN@R<M@NV                                                          ;@<G<I?V 4JPOC                                                                                                                Ga[]fk]\ Kjg\m[l                                                                                %4,000 \m] 12/31/17                                                                                hgkl]j Zggck, [Yd]f\Yjk,
                                                                                                                          7<PGO 5@MMDOJMD@N [<I?
                                                             DI>GP?DIBV =PO IJO GDHDO@? OJW HPBNV BG<NN@NV                                               "AMD><V -<ODI                                                                                                                                                                                                               %4,000 \m] 12/31/18                                                                                Yf\/gj kla[c] YdZmek gj
                                                                                                                            cM? 1<MOT M@O<DG@MN\W                                                                                                                                                                                                                                                                                                                                       Yfq gl`]j hjg\m[l ZYk]\ mh
                                                             NO@DINV NCJO BG<NN@NV GPI>C=JS@NV O<=G@R<M@V                                             "H@MD><V $@IOM<G
                                                                                                                          6IDO@? 4O<O@NV $<I<?<                                                                                                                                                                                                                                     ?]Y\eYf Rgf\]jdYf\:                                                                                 gf l`] Kjgh]jlq, l`] Aade
                                                             ?MDIFR<M@V >J<NO@MNV N>MJGGNV HDMMJMNV R<GG                                                   "H@MD><
                                                                                                                             6IDO@? ,DIB?JHV                                                                                                                                                                                                                                         %2,100 \m] Yl ka_faf_                                                                              gj l`] OjY\]eYjc o`a[`
                                                             <MO                                                                                                                                                                                                                                                                                                                     %2,100 \m] 12/31/17                                                                                l]ddk Y fYjjYlan] klgjq.
                                                                                                                         *M@G<I?V "PNOM<GD<V /@R
                                                             1P=GDNCDIBY1MDIO@? (JJ?NV DI>GP?DIBV =PO                                                      C);?.28B                                                                                                                                                                                                                  %2,100 \m] 12/31/18
                                                                                                                          ;@<G<I?V 4JPOC "AMD><V
                                                             IJO GDHDO@? OJW KJNO@MNV KJNO><M?NV NOD>F@MNV                                             )-;;A"<<-.4 87
                                                                                                                          -<ODI "H@MD><V $@IOM<G
                                                             ><G@I?<MNV >JGG@>OJM ><M?NV AJG?@MNV                                                            +3<-7
                                                                                                                                  "H@MD><
                                                             KJMOAJGDJNV =<>FZOJZN>CJJG NO<ODJI<MT                                                     7<PGO 5@MMDOJMD@N
                                                             5JTNY1GPNCY$JGG@>OD=G@NY/JQ@GOTV DI>GP?DIBV                                                [<I? cM? 1<MOT
                                                                                                                         );?.28B)-;;A"<<-.4 87
                                                             =PO IJO GDHDO@? OJW ADBPM@NV =J==G@ C@<?NV                                                   M@O<DG@MN\W
                                                                                                                                     +3<-7
                                                             ?DJM<H<^NV HDID ADBPM@NV =PNONV                                                            6IDO@?   4O<O@NV
                                                                                                                          7<PGO 5@MMDOJMD@N [<I?
                                                             IJQ@GOTYDHKPGN@ DO@HN                                                                     $<I<?<V 6IDO@?
                                                                                                                            cM? 1<MOT M@O<DG@MN\W
                                                             "<<-.4 87 +3<-7W
                                                                                                                         6IDO@? 4O<O@N $<I<?< ,DIB?JHV *M@G<I?V
<Qb]_^i ;_\T                  MgZgl][`                       Cge] \][gj dYeh                                            Igf-]p[dmkan]          Rgjd\oa\]              G>(k @-[gee]j[]        I/<    10/1/16 - 9/30/19    10/1/16 - 9/30/19   GL1: 10//16 - 12/31/16     I/<                 10&                   30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?         %15,000                 %15,000 \m] 9/30/19             I/<   I/<   I/<   I/<      90-?Yqk        I/<   T]k   Ig    T]k              I/<                 >gfljY[lgjk Yf\ Dfl]jfYd
                                                             Kdmk` MgZgl][` jgZgl \gdd                                                       ]p[dm\af_ EYhYf               o]Zkal]                                                           GL2: 1/1/17 - 3/31/17            g^ ^ajkl [gklk g^ Kjg\m[lk kgd\           da[]fk] imYjl]j                                                                                                                                                                                      @ehdgq]]k
$"<Qb]_^i ;_\T I]RbU\\Q                                      Kdmk` MgZgl][` [`YjY[l]j \gdd                                                                                                                                                   GL3: 4/1/17 - 6/30/17                      Yf\ k`ahh]\
5WbUU]U^d"%                                                  KYh]j [jY^l gja_Yea MgZgl][` jgZglk                                                                                                                                             GL4: 7/1/17 - 9/30/17                                                                                                                                                                                                                                                       N]] Gaf\Y ^gj Agje
                                                             Ngmf\ljY[c >?                                                                                                                                                                   GL5: 10/1/17 - 12/31/17                       10&
                                                             5( dgf_ Zg\q haddgo haddgo[Yk] oal` MgZgl][`                                                                                                                                    GL6: 1/1/18 - 3/31/18            g^ I]l NYd]k ^gj kYd]k lg gl`]j
                                                             [`YjY[l]jk                                                                                                                                                                      GL7: 4/1/18 - 6/30/18                       j]lYad]jk
                                                             <mlg_jYh`]\ hjafl g^ MgZgl][` [`YjY[l]jk                                                                                                                                        GL8: 7/1/18 - 9/30/18
                                                             MgZgl][` [`YjY[l]j kmf_dYkk]k                                                                                                                                                   GL9: 10/1/18 - 12/31/18
                                                             Aa_mj]k - mh lg 6(, nafqd                                                                                                                                                       GL10: 1/1/19 - 3/31/19
                                                             O-k`ajlk                                                                                                                                                                        GL11: 4/1/19 - 6/30/19
                                                             N[Yjn]k                                                                                                                                                                         GL12: 7/1/19 - 9/30/19
                                                             RjaklZYf\
                                                             Bdgn]k

@UWU^TQbi DYSdebUc :e^TY^W' Ggkl af NhY[] )I]l^dap k]ja]k*   <hhYj]d:                                                   Igf-@p[dmkan]          Rgjd\oa\]              G>(k @-[gee]j[]        I/<   8/13/18 - 12/31/19   8/13/18 - 12/31/19   GL1: 8/13/18 - 9/30/18     I/<               12&                     30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?         %7,500                   %2,500 Zq 8/13/18              I/<   I/<   I/<   I/<      90 ?Yqk        I/<   T]k   T]k   I/<
@@7)                                                         O-k`ajlk, ko]Ylk`ajlk, `gg\a]k, ^d]][] lghk, d]__af_k,                                                        o]Zkal]                                                           GL2: 10/1/18 - 12/31/18               Aajkl >gklk g^ al]ek                 da[]fk] imYjl]j                                                %5,000 Zq 1/31/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Case 19-11791-BLS




                                                             bY[c]lk, Zgp]jk Yf\ kd]]ho]Yj                                                                                                                                                   GL3: 1/1/19 - 3/31/19                eYfm^Y[lmj]\ Yf\ kgd\                                                                                                                                       @phaj]k 3/31/20
$"@UWU^TQbi I]RbU\\Q                                                                                                                                                        QYmdl                                                            GL4: 4/1/19 - 6/30/19
5WbUU]U^d(@=G"%                                              <[[]kkgja]k:                                                                                                                                                                    GL5: 7/1/19 - 9/30/19             Ig jgqYdlq gf al]ek kgmj[]\
                                                             =Y_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j _gg\k,                                                                                                                                  GL6: 10/1/19 - 12/31/19           ^jge Ga[]fkgj(k Yml`gjar]\
                                                             c]q[`Yafk, `Ylk, Z]Yfa]k, dYfqYj\k, kg[ck, hYl[`]k,                                                                                                                                                                        da[]fk]]k
                                                             ^dYk`da_`lk, hYkk `gd\]jk, e]\Yddagfk Yf\ b]o]djq

                                                             Cge] ?][gj/?jafcoYj]/Cgmk]oYj]:
                                                             Hm_k, _dYkk]k, kl]af_k, k`gl _dYkk]k, dmf[`Zgp]k,
                                                             lYZd]oYj], \jafcoYj], [gYkl]jk, k[jgddk, eajjgjk Yf\
                                                             oYdd Yjl

                                                             Kjafl]\ Bgg\k:
                                                             Kgkl]jk, hgkl[Yj\k, kla[c]jk, [Yd]f\Yjk, [gdd][lgj
                                                             [Yj\k, ^gd\]jk, hgjl^gdagk Yf\ ZY[c-lg-k[`ggd
                                                             klYlagfYjq )hmZdak`af_ ja_`lk ^gj fgn]dk, k`gjl klgja]k,
                                                             [gea[ Zggck, _jYh`a[ fgn]dk, ]l[. Yj] fg af[dm\]\ af
                                                             Yfq ^gje*

                                                             Ogqk/Kdmk`/>gdd]laZd]k/Ign]dlq:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Doc 232




                                                             Aa_mj]k, ZgZZd] `]Y\k, \aYjgYeYk, eafa ^a_mj]k,
                                                             Zmklk, fgn]dlq Yf\ aehmdk] al]ek

                                                             +<\\alagfYd al]ek eYq Z] Yhhjgn]\ gf Y [Yk]-Zq-
                                                             [Yk] ZYkak+


@UWU^TQbi DYSdebUc :e^TY^W' Oa[c (j Oj]Yl                    <hhYj]d:                                                   Igf-@p[dmkan]          Rgjd\oa\]              G>(k @-[gee]j[]        I/<   8/13/18 - 12/31/19   8/13/18 - 12/31/19   GL1: 8/13/18 - 9/30/18     I/<               12&                     30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?         %5,000                   %2,500 Zq 8/13/18              I/<   I/<   I/<   I/<      90 ?Yqk        I/<   T]k   T]k   I/<
@@7)                        FjYehmk                          O-k`ajlk, ko]Ylk`ajlk, `gg\a]k, ^d]][] lghk, d]__af_k,                                                        o]Zkal]                                                           GL2: 10/1/18 - 12/31/18               Aajkl >gklk g^ al]ek                 da[]fk] imYjl]j                                                %2,500 Zq 4/30/19
                                                             bY[c]lk, Zgp]jk Yf\ kd]]ho]Yj                                                                                                                                                   GL3: 1/1/19 - 3/31/19                eYfm^Y[lmj]\ Yf\ kgd\                                                                                                                                       @phaj]k 3/31/20
$"@UWU^TQbi I]RbU\\Q                                                                                                                                                        QYmdl                                                            GL4: 4/1/19 - 6/30/19
5WbUU]U^d(H#bH*?bQ]`ec"%                                     <[[]kkgja]k:                                                                                                                                                                    GL5: 7/1/19 - 9/30/19             Ig jgqYdlq gf al]ek kgmj[]\
                                                             =Y_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j _gg\k,                                                                                                                                  GL6: 10/1/19 - 12/31/19           ^jge Ga[]fkgj(k Yml`gjar]\
                                                             c]q[`Yafk, `Ylk, Z]Yfa]k, dYfqYj\k, kg[ck, hYl[`]k,                                                                                                                                                                        da[]fk]]k
                                                             ^dYk`da_`lk, hYkk `gd\]jk, e]\Yddagfk Yf\ b]o]djq

                                                             Cge] ?][gj/?jafcoYj]/Cgmk]oYj]:
                                                             Hm_k, _dYkk]k, kl]af_k, k`gl _dYkk]k, dmf[`Zgp]k,
                                                             lYZd]oYj], \jafcoYj], [gYkl]jk, k[jgddk, eajjgjk Yf\
                                                             oYdd Yjl

                                                             Kjafl]\ Bgg\k:
                                                             Kgkl]jk, hgkl[Yj\k, kla[c]jk, [Yd]f\Yjk, [gdd][lgj
                                                             [Yj\k, ^gd\]jk, hgjl^gdagk Yf\ ZY[c-lg-k[`ggd
                                                             klYlagfYjq )hmZdak`af_ ja_`lk ^gj fgn]dk, k`gjl klgja]k,
                                                             [gea[ Zggck, _jYh`a[ fgn]dk, ]l[. Yj] fg af[dm\]\ af
                                                             Yfq ^gje*

                                                             Ogqk/Kdmk`/>gdd]laZd]k/Ign]dlq:
                                                             Aa_mj]k, ZgZZd] `]Y\k, \aYjgYeYk, eafa ^a_mj]k,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Filed 09/25/19




                                                             Zmklk, fgn]dlq Yf\ aehmdk] al]ek

                                                             +<\\alagfYd al]ek eYq Z] Yhhjgn]\ gf Y [Yk]-Zq-
                                                             [Yk] ZYkak+


D_\iW_^ DYSdebUc              =G<H@"                         <[[]kkgja]k                                                Igf-]p[dmkan]       Pfal]\ NlYl]k, Pfal]\      G>(k @-[gee]j[]       I/<   3/20/17 - 12/31/19   3/20/17 - 12/31/19   GL1: 3/20/17 - 3/31/17     I/<                  10&                  30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?        %9,500.00                %2,385 \m] 4/24/17              I/<   I/<   I/<   I/<      90-?Yqk        I/<   T]k   T]k   T]k              I/<                       >gfljY[lgjk
                                                             Ba^lk/>gdd][laZd]k                                                              Faf_\ge, >YfY\Y,               o]Zkal]                                                          GL2: 4/1/17 - 6/30/17            Aajkl [gklk g^ hjg\m[lk kgd\ Yf\          da[]fk] imYjl]j
$"D_\iW_^ DYSdebUc I]RbU\\Q                                  CYj\daf]k                                                                      <mkljYdaY, B]jeYfq,                                                                              GL3: 7/17/17 - 9/30/17                        k`ahh]\                                                                            %4,750 \m] \Yl] g^ ^ajkl hjg\m[l kgd\                                                                                                      N]] Gaf\Y ^gj ^gje
5WbUU]U^d%                                                   Cgmk]oYj]k                                                                      IgjoYq, No]\]f,                 QYmdl                                                           GL4: 10/1/17 - 12/31/17
                                                             Ng^ldaf]k                                                                  I]l`]jdYf\k, I]o U]YdYf\,                                                                            GL5: 1/1/18 - 3/31/18            Ig jgqYdala]k \m] gf hjg\m[lk                                                                           %2,375 \m] 12/31/17
                                                             Ogqk/Aa_mjaf]k                                                               ?]feYjc, AjYf[], NhYaf, @n]flk, [gfn]flagfk Yf\                                                    GL6: 4/1/18 - 6/30/18              kgmj[]\ ^jge Kgdq_gf(k
                                                             <hhYj]d                                                                    Dj]dYf\, Noalr]jdYf\, DkjY]d, gl`]j j]lYad]jk mhgf                                                   GL7: 7/1/18 - 9/30/18                Yml`gjar]\ da[]fk]](k.
                                                                                                                                           <mkljaY, DlYdq, AafdYf\,    ojall]f YhhjgnYd                                                      GL8: 10/1/18 - 12/31/18
                                                                                                                                         =]d_ame, H]pa[g, KgdYf\,                                                                            GL9: 1/1/19 - 3/31/19
                                                                                                                                           Kgjlm_Yd, Ngml` <^ja[Y,                                                                           GL10: 4/1/19 - 6/30/19
                                                                                                                                         <j_]flafY, >`ad], Omjc]q,                                                                           GL11: 7/1/19 - 9/30/19
                                                                                                                                         >gdgeZaY, D[]dYf\, >r][`                                                                            GL12: 10/1/19 - 12/31/19
                                                                                                                                          M]hmZda[, Gmp]eZgmj_,
                                                                                                                                                  Cmf_Yjq

D_\iW_^ DYSdebUc              Ffa_`lk g^ Na\gfaY             <[[]kkgja]k                                                Igf-]p[dmkan]       Pfal]\ NlYl]k, Pfal]\      G>(k @-[gee]j[]       I/<   3/20/17 - 12/31/19   3/20/17 - 12/31/19   GL1: 3/20/17 - 3/31/17     I/<                  10&                  30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?        %8,000.00                 %2,666 Yl ka_faf_              I/<   I/<   I/<   I/<      90-?Yqk        I/<   T]k   T]k   T]k              I/<                       >gfljY[lgjk
                                                             Ba^lk/>gdd][laZd]k                                                              Faf_\ge, >YfY\Y,               o]Zkal]                                                          GL2: 4/1/17 - 6/30/17            Aajkl [gklk g^ hjg\m[lk kgd\ Yf\          da[]fk] imYjl]j
$"D_\iW_^ DYSdebUc I]RbU\\Q                                  CYj\daf]k                                                                      <mkljYdaY, B]jeYfq,                                                                              GL3: 7/17/17 - 9/30/17                        k`ahh]\                                                                                    %2,666 \m] 12/31/17                                                                                                                N]] Gaf\Y ^gj ^gje
5WbUU]U^d%                                                   Cgmk]oYj]k                                                                      IgjoYq, No]\]f,                 QYmdl                                                           GL4: 10/1/17 - 12/31/17
                                                             Ng^ldaf]k                                                                  I]l`]jdYf\k, I]o U]YdYf\,                                                                            GL5: 1/1/18 - 3/31/18            Ig jgqYdala]k \m] gf hjg\m[lk                                                                           %2,668 \m] 12/31/18
                                                             Ogqk/Aa_mjaf]k                                                               ?]feYjc, AjYf[], NhYaf, @n]flk, [gfn]flagfk Yf\                                                    GL6: 4/1/18 - 6/30/18              kgmj[]\ ^jge Kgdq_gf(k
                                                             <hhYj]d                                                                    Dj]dYf\, Noalr]jdYf\, DkjY]d, gl`]j j]lYad]jk mhgf                                                   GL7: 7/1/18 - 9/30/18                Yml`gjar]\ da[]fk]](k.
                                                                                                                                           <mkljaY, DlYdq, AafdYf\,    ojall]f YhhjgnYd                                                      GL8: 10/1/18 - 12/31/18
                                                                                                                                         =]d_ame, H]pa[g, KgdYf\,                                                                            GL9: 1/1/19 - 3/31/19
                                                                                                                                           Kgjlm_Yd, Ngml` <^ja[Y,                                                                           GL10: 4/1/19 - 6/30/19
                                                                                                                                         <j_]flafY, >`ad], Omjc]q,                                                                           GL11: 7/1/19 - 9/30/19
                                                                                                                                         >gdgeZaY, D[]dYf\, >r][`                                                                            GL12: 10/1/19 - 12/31/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Page 114 of 139




                                                                                                                                          M]hmZda[, Gmp]eZgmj_,
                                                                                                                                                  Cmf_Yjq
GdeTY_SQ^Q\ G)5)G)             @k[Yh] ^jge I]o Tgjc )da[]fkgj lg Yhhjgn]     <hhYj]d, af[dm\af_, Zml fgl daeal]\ lg:                     Igf-@p[dmkan]            Rgjd\oa\]                G>(k @-[gee]j[]   I/<    4/19/17 - 12/31/19   4/19/17 - 12/31/19                              I/<                 10&                   30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?             I/<                               I/<                 I/<   I/<   I/<   I/<         IJ           Ig    T]k   Ig    Ig    @k[Yh] ^jge I]o Tgjc -        >gfljY[lgjk Yf\ Dfl]jfYd
                               ]Y[` Kjg\m[l, gf Y [Yk]-Zq-[Yk] ZYkak         O-k`ajlk, ko]Ylk`ajlk, `gg\a]k, ^d]][] lghk, d]__af_k,                                                             o]Zkal]                                                                                          Aajkl >gklk ^gj Ydd Kjg\m[lk            da[]fk] imYjl]j                                                                                                                                                    Ga[]fkgj lg Yhhjgn] ]Y[`            @ehdgq]]k
$"GdeTY_SQ^Q\ I]RbU\\Q         @nad ?]Y\ 2                                   bY[c]lk, Zgp]jk Yf\ kd]]ho]Yj                                                  +@p[dm\af_ >`afY ^gj                                                                                                                eYfm^Y[lmj]\ l`Yl Yj] kgd\ Yf\                                                                                                                                    <dd j]eYafaf_                             Kjg\m[l gf Y [Yk]-Zq-[Yk]
5WbUU]U^d"%                    O`] O]jeafYlgj                                                                                                              Kjg\m[lk j]dYl]\ lg O`]              QYmdl                                                                                                      k`ahh]\                                                                                                                                               afn]flgjq emkl                                       ZYkak                 N]] Gaf\Y ^gj ^gje
                               O]jeafYlgj 2: Em\_e]fl ?Yq                    <[[]kkgja]k, af[dm\af_, Zml fgl daeal]\ lg:                                 O]jeafYlgj Yf\ O]jeafYlgj                                                                                                                                                                                                                                                                               Z] \]kljgq]\ gj
                               O`ak ak NhafYd OYh                            =Y_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j _gg\k, c]q                               2: Em\_e]fl ?Yq                                                                                                                      Ig MgqYdla]k ^gj Kjg\m[l                                                                                                                                       hmj[`Yk]\ Zq                                =Y\ =gqk )Ga[]fkgj lg
                               CYee]j Cgjjgj Aadek                           [`Yafk, `Ylk, Z]Yfa]k, dYfqYj\k, kg[ck, hYl[`]k,                                                                                                                                                                      kgmj[]\ ^jge Ga[]fkgj(k                                                                                                                                       Ga[]fkgj Yl G>(k                            [gf^aje ogjd\oa\] ja_`lk
                               Ca_`dYf\]j                                    ^dYk`da_`lk, hYkk `gd\]jk, e]\Yddagfk Yf\ b]o]djq                                                                                                                                                                       Yhhjgn]\ Ga[]fk]](k                                                                                                                                              [gkl lg                               o`]f G> ]phj]kk]k afl]j]kl
                               OglYd M][Ydd                                                                                                                                                                                                                                                                                                                                                                                                                        eYfm^Y[lmj]
                               =Y\ =gqk )da[]fkgj lg [gf^aje ogjd\oa\]       Cge] \][gj, \jafcoYj] Yf\ `gmk]oYj]k, af[dm\af_,                                                                                                                                                                                                                                                                                                                                                                                  Phgf ]phajYlagf g^
                               ja_`lk o`]f G> ]phj]kk]k afl]j]kl*            Zml fgl daeal]\ lg:                                                                                                                                                                                                                                                                                                                                                                                                             Y_j]]e]fl Ydd eYl]jaYdk
                               =Yka[ Dfklaf[l                                Hm_k, _dYkk]k, kl]afk, k`gl _dYkk]k, dmf[`Zgp]k,                                                                                                                                                                                                                                                                                                                                                                               Z]Yjaf_ Yf\/gj ZYk]\ mhgf
                               Aajkl =dgg\                                   lYZd]oYj], \jafcoYj], [gYkl]jk, k[jgddk, eajjgjk Yf\                                                                                                                                                                                                                                                                                                                                                                           Nlm\ag[YfYd(k eYjck emkl
                               HY\ Hgfkl]j KYjlq                             oYdd Yjl                                                                                                                                                                                                                                                                                                                                                                                                                              Z] j]lmjf]\.
                               MYeZg 3
                               MYeZg: Aajkl =dgg\ KYjl 2                     Kjafl]\ _gg\, af[dm\af_, Zml fgl daeal]\ lg:                                                                                                                                                                                                                                                                                                                                                                                      Phgf ]phajYlagf, Ydd
                               O`] <n]f_]jk )Nl]]\ ' Hjk. K]]d*              Kgkl]jk, hgkl[Yj\k, kla[c]jk, [Yd]f\Yjk, [gdd][lgj                                                                                                                                                                                                                                                                                                                                                                             j]eYafaf_ afn]flgjq k`Ydd,
                               O`] Ag_                                       [Yj\k, ^gd\]jk, hgjl^gdagk Yf\ ZY[c-lg-k[`ggd                                                                                                                                                                                                                                                                                                                                                                                      Yl G>(k ghlagf, Z]
                               O`] BjY\mYl]                                  klYlagfYjq                                                                                                                                                                                                                                                                                                                                                                                                                     \]kljgq]\ gj hmj[`Yk]\ Zq
                               O`] Cgodaf_                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Nlm\ag[YfYd Yl G>(k [gkl lg
                               Pfan]jkYd Ngd\a]j                             Ogqk, hdmk`, [gdd][laZd]k Yf\ fgn]dlq al]ek mf\]j 7                                                                                                                                                                                                                                                                                                                                                                                   eYfm^Y[lmj].
                               +km[` gl`]j lald]k Yk emlmYddq Y_j]]\ mhgf    af[`]k lYdd, af[dm\af_, Zml fgl daeal]\ lg:
                                                                             =gZZd] `]Y\k, \aYgjYeY(k, eafa ^a_mj]k Yf\ Zmklk

                                                                             +<\\alagfYd hjg\m[lk Yhhjgn]\ Zq Ga[]fkgj af
                                                                             ojalaf_ gf Y [Yk]-Zq-[Yk] ZYkak.

                                                                             +O`] ^gddgoaf_ k`Ydd fgl Z] af[dm\]\ Yk Kjg\m[lk:
                                                                             @k[Yh] Ajge I]o Tgjc: 7-8# ^a_mj]k Yf\ oYl[`]k
                                                                             @nad ?]Y\ 2: 6# [gdd][laZd] ^a_mj] Yf\ 7# ^a_mj]k
                                                                             O]jeafYlgj: 4#, 7# ^a_mj]k, b]o]djq, ]Yjjaf_k,
                                                                             \g_lY_k f][cdY[]k h]f\Yflk jaf_k ZjY[]d]lk

HQdce^_[_ Db_TeSdY_^c 7_)'     Nh]]\ MY[]j )1967*                            <hhYj]d                                                     Igf-@p[dmkan]           Rgjd\oa\]                 G>(k @-[gee]j[]   I/<    12/1/18 - 11/30/20   12/1/18 - 11/30/20   GL1: 12/1/18 - 12/31/18    I/<                  10&                  30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?           %10,000                     %5,000 \m] 12/31/18         I/<   I/<   I/<   I/<      90-?Yqk         Ig    T]k   T]k   T]k              I/<                >gfljY[lgjk Yf\ Dfl]jfYd
@dT)                           BYl[`YeYf )1972*                              <[[]kkgja]k                                                                      )]p[dm\af_ EYhYf*                 o]Zkal]                                                       GL2: 1/1/19 - 3/31/19                 Aajkl >gklk g^ hjg\m[lk              da[]fk] imYjl]j                                                                                                                                                                                        @ehdgq]]k
                               =Ylld] g^ l`] KdYf]lk )1978*                  Ba^lk/>gdd][laZd]k                                                                                                                                                               GL3: 4/1/19 - 6/30/19                       kgd\/k`ahh]\                                                                                        %5,000 \m] 3/29/19                                    @phaj]k:
$"HQdce^_[_ I]RbU\\Q                                                         CYj\daf]k                                                                                                          QYmdl                                                         GL4: 7/1/19 - 9/30/19                                                                                                                                                                                 2/28/21                                                                 N]] Gaf\Y ^gj ^gje
5WbUU]U^d"%                                                                  Cgmk]oYj]                                                                                                                                                                        GL5: 10/1/19 - 12/31/19
                                                                             Ng^ldaf]k                                                                                                                                                                        GL6: 1/1/20 - 3/31/20
                                                                             Ogqk/Aa_mj]k                                                                                                                                                                     GL7: 4/1/20 - 6/30/20
                                                                                                                                                                                                                                                              GL8: 7/1/20 - 9/30/20
                                                                                                                                                                                                                                                              GL9: 10/1/18 - 11/30/20

HUje[Q Db_TeSdY_^c 7_)' @dT) <kljg =gq-O]lkmoYf <lge                         GYehk                                                       Igf-@p[dmkan]       Pfal]\ NlYl]k, Pfal]\         G>(k @-[gee]j[]   I/<     5/1/17 - 4/30/21     5/1/17 - 4/30/21    GL1: 5/1/17 - 6/30/17      I/<                  12&                  30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?           %12,000                       %4,000 Yl ka_faf_         I/<   I/<   I/<   I/<      180-?Yqk        Ig    T]k   T]k   T]k              I/<                >gfljY[lgjk Yf\ Dfl]jfYd
                                                                             O-k`ajlk                                                                         Faf_\ge, >YfY\Y,                  o]Zkal]                                                       GL2: 7/1/17 - 9/30/17                 Aajkl >gklk g^ hjg\m[lk              da[]fk] imYjl]j                                                                                                                                                                                        @ehdgq]]k
$"HUje[Q I]RbU\\Q                                                            <[[]kkgja]k                                                                     <mkljYdaY, B]jeYfq,                                                                              GL3: 10/1/17 - 12/31/17                     kgd\/k`ahh]\                                                                                       %4,000 \m] 12/31/17                                    @phaj]k:
5WbUU]U^d"%                                                                  Ba^lk/>gdd][laZd]k                                                               IgjoYq, No]\]f,                   QYmdl                                                         GL4: 1/1/18 - 3/31/18                                                                                                                                                                                 10/31/21                                                                N]] Gaf\Y ^gj ^gje
                                                                             CYj\daf]k                                                                   I]l`]jdYf\k, I]o U]YdYf\,                                                                            GL5: 4/1/18 - 6/30/18                                                                                                                          %4,000 \m] 12/31/18
                                                                             Ng^ldaf]k                                                                     ?]feYjc, AjYf[], NhYaf,                                                                            GL6: 7/1/18 - 9/30/18
                                                                             Cgmk]oYj]k                                                                  Dj]dYf\, Noalr]jdYf\, DkjY]d,                                                                        GL7: 10/1/18 - 12/31/18
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Case 19-11791-BLS




                                                                             Ogqk/Aa_mj]k                                                                   <mkljaY, DlYdq, AafdYf\,                                                                          GL8: 1/1/19 - 3/31/19
                                                                             <hhYj]d                                                                      =]d_ame, H]pa[g, KgdYf\,                                                                            GL9: 4/1/19 - 6/30/19
                                                                                                                                                            Kgjl_mYd, Ngml` <^ja[Y,                                                                           GL10: 7/1/19 - 9/30/19
                                                                                                                                                          <j_]flafY, >`ad], Omjc]q,                                                                           GL11: 10/1/19 - 12/31/19
                                                                                                                                                          >gdgeZaY, D[]dYf\, >r][`                                                                            GL12: 1/1/20 - 3/31/20
                                                                                                                                                         M]hmZda[, Gmp]eZgmj_ Yf\                                                                             GL13: 4/1/20 - 6/30/20
                                                                                                                                                                   Cmf_Yjq                                                                                    GL14: 7/1/20 - 9/30/20
                                                                                                                                                                                                                                                              GL15: 10/1/20 - 12/31/20
                                                                                                                                                                                                                                                              GL16: 1/1/21 - 3/31/21
                                                                                                                                                                                                                                                              GL17: 4/1/21 - 4/30/21

HgU^dYUdX 7U^debi :_h :Y\]     <da]f                                         <GD@I AjYf[`ak] gfdq:                                       Igf-]p[dmkan]            Rgjd\oa\]                G>(k @-[gee]j[]   I/<   <GD@I Yf\ JOC@MN: <GD@I Yf\ JOC@MN: <GD@I Yf\ JOC@MN:                                       12&                 30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?         <GD@I gfdq:                    <GD@I ^jYf[`ak]:           I/<   I/<   I/<   I/<      90-?Yqk         I/<   T]k   Ig    Ig               I/<                      >gfljY[lgjk
7_b`_bQdY_^                    <da]fk                                        =Y_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j _gg\k, c]q                                                                 o]Zkal]             10/1/16 - 12/31/19 10/1/16 - 12/31/19 GL1: 10/1/16 - 12/31/16               g^ ^ajkl [gklk g^ al]ek kgd\ Yf\         da[]fk] imYjl]j                        %25,000                       %6,250 Yl ka_faf_
                               <da]f3                                        [`Yafk, `Ylk, Z]Yfa]k, dYfqYj\k, kg[ck, hYl[`]k,                                                                                                                             GL2: 1/1/17 - 3/31/17                              k`ahh]\                                                                                         %6,250 \m] 12/31/17                                                                                                            N]] Gaf\Y ^gj ^gje
$"-+*:_h I]RbU\\Q              <da]f: M]kmjj][lagf                           ^dYk`da_`lk, hYkk `gd\]jk, e]\Yddagfk, b]o]djq,                                                                                                                              GL3: 4/1/17 - 6/30/17                                                                                               JOC@MN gfdq:
5WbUU]U^d"%                    <da]f: >gn]fYfl                               \jafcoYj], em_k, _dYkk]k, Z]]j kl]afk, k`gl _dYkk]k,                                                                                                                         GL4: 7/1/17 - 9/30/17                                                                                                 %35,000                       <da]f: >gn]fYfl:
                               24                                            dmf[` Zgp]k, lYZd]oYj], [gYkl]jk, k[jgddk, eajjgjk,                                                                                                                          GL5: 10/1/17 - 12/31/17                                                                                                                             %6,260 Yl ka_faf_
                               <e]ja[Yf Cgjjgj Nlgjq                         oYdd Yjl, hgkl]jk, hgkl[Yj\k, kla[c]jk, [Yd]f\Yjk,                                                                                                                           GL6: 1/1/18 - 3/31/18                                                                                          =m^^q l`] QYehaj] NdYq]j:           %6,250 \m] 12/31/17
                               <j[`]j                                        ^gd\]jk, hgjl^gdagk, ZY[c-lg-k[`ggd klYlagfYjq,                                                                                                                              GL7: 4/1/18 - 6/30/18                                                                                                   %25,000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Doc 232




                               <jj]kl]\ ?]n]dghe]fl                          ^a_mj]k, \agjYeYk, Zmklk Yf\ fgn]dlq al]ek                                                                                                                                   GL8: 7/1/18 - 9/30/18                                                                                                                        JOC@MN )<j[`]j/=gZ(k =mj_]jk/S-
                               =a_ OjgmZd] af Galld] >`Yaf                                                                                                                                                                                                GL9: 10/1/18 - 12/31/18                                                                                                                         Aad]k/Aa_`l >dmZ/24* gfdq:
                               =gZ(k =mj_]jk                                 24, HDNN K@M@BMDI@(N, =JM<O,                                                                                                                                                                                                                                                                                                          <j[`]j
                               =m^^ l`] QYehaj] NdYq]j )ln k]ja]k*           DI?@K@I?@I>@ ?<T, DI?@K@I?@I>@ ?<T                                                                                                                                                                                                                                                                                               %5,000 Yl ka_faf_
                               ?a] CYj\                                      M@NPMB@I>@, OC@M@(N NJH@OCDIB <=JPO                                                                                                                                                                                                                                                                                             %5,000 \m] 12/31/17
                               @\oYj\ N[akkgj`Yf\k                           H<MT, ODO<I <.@., O<KN gfdq:
                               Aa_`l >dmZ                                    <hhYj]d - l-k`ajlk, ko]Ylk`ajlk, `gg\a]k, ^d]][] lghk,                                                                                                                                                                                                                                                                             =gZ(k =mj_]jk:
                               O`] Adq )1959*                                d]__af_k, bY[c]lk, Zgp]j k`gjlk Yf\ kd]]hoYj]                                                                                                                                                                                                                                                                                    %5,000 Yl ka_faf_
                               O`] Adq )1986*                                                                                                                                                                                                                                                                                                                                                                %5,000 \m] 12/31/17
                               Cge] <dgf]                                    <GG JOC@M:
                               IYhgd]gf ?qfYeal]                             <hhYj]d, ZY_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j                                                                                                                                                                                                                                                                                      S-Aad]k:
                               J^^a[] NhY[]                                  _gg\k, c]q [`Yafk, `Ylk, Z]Yfa]k, dYfqYj\k, kg[ck,                                                                                                                                                                                                                                                                               %2,500 Yl ka_faf_
                               Kj]\Ylgj                                      hYl[`]k, ^dYk`da_`lk, hYkk `gd\]jk, e]\Yddagfk,                                                                                                                                                                                                                                                                                 %5,000 \m] 12/31/17
                               Kj]\Ylgj 2                                    b]o]djq, \jafcoYj], em_k, _dYkk]k, Z]]j kl]afk, k`gl
                               Kj]\Ylgjk                                     _dYkk]k, `gmk]oYj]k, dmf[` Zgp]k, lYZd]oYj],                                                                                                                                                                                                                                                                                        Aa_`l >dmZ:
                               Kj]\Ylgj )2018*                               [gYkl]jk, k[jgddk, eajjgjk, oYdd Yjl, hgkl]jk, hgkl[Yj\k,                                                                                                                                                                                                                                                                        %2,500 Yl ka_faf_
                               M]n]f_] g^ l`] I]j\k                          kla[c]jk, [Yd]f\Yjk, ^gd\]jk, hgjl^gdagk, ZY[c-lg-                                                                                                                                                                                                                                                                              %5,000 \m] 12/31/17
                               O`] NYf\dgl                                   k[`ggd klYlagfYjq, ^a_mj]k, \agjYeYk, Zmklk Yf\
                               S-Aad]k )ln k]ja]k*                           fgn]dlq al]ek                                                                                                                                                                                                                                                                                                                           24:
                               Hakk K]j]_jaf](k Cge] ^gj K][mdaYj >`ad\j]f                                                                                                                                                                                                                                                                                                                                    %2,500 Yl ka_faf_
                               =gjYl: >mdlmjYd G]Yjfaf_k g^ <e]ja[Y ^gj                                                                                                                                                                                                                                                                                                                                      %5,000 \m] 12/31/17
                               HYc] =]f]^al Bdgjagmk IYlagf g^
                               FYrYc`klYf                                                                                                                                                                                                                                                                                                                                                                  =m^^q l`] QYehaj] NdYq]j:
                               Df\]h]f\]f[] ?Yq                                                                                                                                                                                                                                                                                                                                                              %12 500 \m] 11/1/17

I^YfUbcQ\ GdeTY_c @YSU^cY^W'   Hj. MgZgl                                     Hj. MgZgl:                                                  Igf-]p[dmkan]        N`Ymf g^ l`] ?]Y\:           G>(k @-[gee]j[]   I/<     8/1/17 - 9/30/19     8/1/17 - 9/30/19    Hj. MgZgl:                 I/<               <GG DKk:                15 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?          Hj. MgZgl:                        Hj. MgZgl:             I/<   I/<   I/<   I/<      <GG DKk:        Ig    T]k   T]k   T]k              I/<                >gfljY[lgjk Yf\ Dfl]jfYd
@@7                            =Y[c lg l`] Amlmj]                            <hhYj]d                                                                         <j_]flafY, <mkljYdaY,              o]Zkal]                                                       GL1: 10/4/16 - 12/31/17                                                    da[]fk] imYjl]j                          I/<                                I/<                                          180-?Yq N]dd                                                                  @ehdgq]]k
                               O`] =a_ G]Zgokca                              <[[]kkgja]k                                                                  <mkljaY, =]d_ame, >YfY\Y,                                                                           GL2: 1/1/17 - 3/31/17                            12&                                                                                                                                                     J^^
$"I^YfUbcQ\ GdeTY_c I]RbU\\Q O`] =dm]k =jgl`]jk )1980*                       Cge] ?][gj                                                                    >`ad], >gdgeZaY, >r][`               QYmdl                                                         GL3: 4/1/17 - 6/30/17             ^ajkl [gklk g^ Kjg\m[lk kgd\ Yf\                                               Hmdlahd] DKk:                     Hmdlahd] DKk:                                   @phaj]k 3/31/20                                                            N]] Gaf\Y ^gj ^gje
5WbUU]U^d"%                    O`] =j]Yc^Ykl >dmZ                            KmZdak`af_ Dl]ek                                                                M]hmZda[, ?]feYjc,                                                                               GL4: 7/1/17 - 9/30/17                          k`ahh]\                                                            %100,000                      %25,000 Yl ka_faf_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Filed 09/25/19




                               >`m[cq ^jYf[`ak]                              Ogqk Yf\ >gdd][laZd]k                                                        AafdYf\, AjYf[], B]jeYfq,                                                                           GL5: 10/1/17 - 12/31/17                                                                                                                         %25,000 \m] 3/1/18
&&8bUQ]K_b[c =Dc gY\\ ^_g @.O. O`] @pljY-O]jj]kljaYd                         Ign]dlq Dl]ek                                                                Cmf_Yjq, D[]dYf\, Dj]dYf\,                                                                          GL6: 1/1/18 - 3/31/18              Cgo lg OjYaf Tgmj ?jY_gf:                                                   Cgo lg OjYaf Tgmj                %25,000 \m] 9/1/18
VQ\\ e^TUb I^YfUbcQ\ GdeTY_c&& AYkl ' Amjagmk ^jYf[`ak]                                                                                                   DkjY]d, DlYdq, EYhYf, Fgj]Y                                                                         GL7: 4/1/18 - 6/30/18                           13&                                                                ?jY_gf:                      %25,000 \m] 3/1/19
                               AYkl Oae]k Yl Ma\_]egfl Ca_`                  Hmdlahd] DKk:                                                                  )Ngml`*, Gmp]eZgmj_,                                                                              GL8: 7/1/18 - 9/30/18             Aajkl >gklk g^ Ydd eYfm^Y[lmj]\                                                   %5,000
                               CYddgo]]f 2 )1981*                            Gakl ak imal] ]pl]fkan]. Kd]Yk] j]^]j lg [gfljY[l                            H]pa[g, I]l`]jdYf\k, I]o                                                                            GL9: 10/1/18 - 12/31/18                       hjg\m[lk                                                                                      Cgo lg OjYaf Tgmj ?jY_gf:
                               EYok )1975*                                   hgkl]\ gf NYd]kAgj[] mf\]j Y[[gmfl fYe]:                                     U]YdYf\, IgjoYq, KgdYf\,                                                                                                                                                                                                                            %5,000 Yl ka_faf_
                               EmjYkka[ KYjc ^jYf[`ak]                       #Pfan]jkYd Nlm\agk Ga[]fkaf_ )Hmdlahd] DKk*# ^gj l`]                         Kgjlm_Yd, Naf_Yhgj], Ngml`                                                                          Cgo lg OjYaf Tgmj
                               Kkq[`g                                        [gehd]l] dakl                                                                  <^ja[Y, NhYaf, No]\]f,                                                                            ?jY_gf:
                               N`Ymf g^ l`] ?]Y\                                                                                                         Noalr]jdYf\, Omjc]q, Pfal]\                                                                          GL1: 6/1/16 - 6/30/16
                               Napl]]f >Yf\d]k                               ?j]YeRgjck DKk:                                                             Faf_\ge, Pfal]\ NlYl]k Yf\                                                                           GL2: 7/1/16 - 9/30/16
                               Pfan]jkYd Nlm\agk Hgfkl]jk                    +N]] ?j]YeRgjck jgo YZgn]+                                                      Ydd alk l]jjalgja]k Yf\                                                                          GL3: 10/1/16 - 12/31/16
                                                                                                                                                                  hgkk]kkagfk.                                                                                GL4: 1/1/17 - 3/31/17
                                                                                                                                                                                                                                                              GL5: 4/1/17 - 6/30/17
                                                                                                                                                                  Hj. MgZgl:                                                                                  GL6: 7/1/17 - 9/30/17
                                                                                                                                                                  Rgjd\oa\]                                                                                   GL7: 10/1/17 - 12/31/17
                                                                                                                                                                                                                                                              GL8: 1/1/18 - 3/31/18
                                                                                                                                                                                                                                                              GL9: 4/1/18 - 6/30/18

J=N AUTYQ' @@7                 Cmfl]j S Cmfl]j                               <hhYj]d:                                                    Igf-@p[dmkan]       <j_]flafY, <mkljYdaY,         G>(k @-[gee]j[]   I/<    11/1/17 - 12/31/19   11/1/17 - 12/31/19   GL1: 11/1/17 - 12/31/17    I/<                  12&                 30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`    PN?   %                     4,000           %4,000 Yl ka_faf_         I/<   I/<   I/<   I/<      90-?Yqk         I/<   T]k   T]k   T]k              I/<                >gfljY[lgjk Yf\ Dfl]jfYd
                                                                             O-k`ajlk                                                                     <mkljaY, =]d_ame, >YfY\Y,             o]Zkal]                                                       GL2: 1/1/18 - 3/31/18            Aajkl >gklk g^ [jYl]k kgd\/k`ahh]\       da[]fk] imYjl]j                                                                                                                                                                                         @ehdgq]]k
$"J=N I]RbU\\Q 5WbUU]U^d(                                                                                                                                  >`ad], >gdgeZaY, >r][`                                                                             GL3: 4/1/18 - 6/30/18                                                                                                                                                                                 @phaj]k:
<L<"%                                                                        Cge] ?][gj/?jafcoYj]/Cgmk]oYj]k:                                                 M]hmZda[, ?]feYjc,                QYmdl                                                         GL4: 7/1/18 - 9/30/18                                                                                                                                                                                 3/31/20                                                                 N]] Gaf\Y ^gj ^gje
                                                                             Gmf[` =gp]k                                                                  AafdYf\, AjYf[], B]jeYfq,                                                                           GL5: 10/1/18 - 12/31/18
                                                                             =dYfc]lk                                                                    Pfal]\ Faf_\ge, Cmf_Yjq,                                                                             GL6: 1/1/19 - 3/31/19
                                                                                                                                                            D[]dYf\, Dj]dYf\, DkjY]d,                                                                         GL7: 4/1/19 - 6/30/19
                                                                                                                                                         DlYdq, Gmp]eZgmj_, H]pa[g,                                                                           GL8: 7/1/19 - 9/30/19
                                                                                                                                                         I]l`]jdYf\k, I]o U]YdYf\,                                                                            GL9: 10/1/19 - 12/31/19
                                                                                                                                                            IgjoYq, K]jm, KgdYf\,
                                                                                                                                                            Kgjlm_Yd, Ngml` <^ja[Y,
                                                                                                                                                                NhYaf, No]\]f,
                                                                                                                                                         Noalr]jdYf\, Omjc]q Yf\ l`]
                                                                                                                                                         PN Yf\ Ydd al(k l]jjalgja]k Yf\
                                                                                                                                                                  hgkk]kkagfk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Page 115 of 139
J=N AUTYQ' @@7               ?]Yl` Igl]                                <hhYj]d:                                                Igf-@p[dmkan]       <j_]flafY, <mkljYdaY,            G>(k @-[gee]j[]             I/<          11/1/17 - 12/31/19    11/1/17 - 12/31/19   GL1: 11/1/17 - 12/31/17        I/<                       12&                 30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?      %               4,000         %4,000 Yl ka_faf_          I/<            I/<             I/<         I/<           90-?Yqk          I/<           T]k                  T]k                    T]k                        I/<                   >gfljY[lgjk Yf\ Dfl]jfYd
                                                                       O-k`ajlk, No]Ylk`ajlk, Cgg\a]k, Ad]][] Oghk,                             <mkljaY, =]d_ame, >YfY\Y,                o]Zkal]                                                                        GL2: 1/1/18 - 3/31/18                     Aajkl >gklk g^ [jYl]k kgd\/k`ahh]\       da[]fk] imYjl]j                                                                                                                                                                                                                                                                          @ehdgq]]k
$"J=N I]RbU\\Q 5WbUU]U^d(                                              G]__af_k, EY[c]lk, =gp]jk Yf\ Nd]]ho]Yj                                   >`ad], >gdgeZaY, >r][`                                                                                                 GL3: 4/1/18 - 6/30/18                                                                                                                                                                                                                     @phaj]k:
8B"%                                                                                                                                                M]hmZda[, ?]feYjc,                   QYmdl                                                                          GL4: 7/1/18 - 9/30/18                                                                                                                                                                                                                     3/31/20                                                                                                                        N]] Gaf\Y ^gj ^gje
                                                                       <[[]kkgja]k:                                                             AafdYf\, AjYf[], B]jeYfq,                                                                                               GL5: 10/1/18 - 12/31/18
                                                                       =Y_k, =Y[chY[ck, RYdd]lk, NeYdd G]Yl`]j Bgg\k )fgl                      Pfal]\ Faf_\ge, Cmf_Yjq,                                                                                                 GL6: 1/1/19 - 3/31/19
                                                                       f][]kkYjadq eY\] g^ d]Yl`]j*, F]q >`Yafk, CYlk,                            D[]dYf\, Dj]dYf\, DkjY]d,                                                                                             GL7: 4/1/19 - 6/30/19
                                                                       =]Yfa]k, GYfqYj\k, Ng[ck, KYl[`]k, AdYk`da_`lk Yf\                      DlYdq, Gmp]eZgmj_, H]pa[g,                                                                                               GL8: 7/1/19 - 9/30/19
                                                                       E]o]djq                                                                 I]l`]jdYf\k, I]o U]YdYf\,                                                                                                GL9: 10/1/19 - 12/31/19
                                                                                                                                                  IgjoYq, K]jm, KgdYf\,
                                                                       Cge] ?][gj/?jafcoYj]/Cgmk]oYj]:                                            Kgjlm_Yd, Ngml` <^ja[Y,
                                                                       Hm_k, BdYkk]k, Nl]afk, N`gl BdYkk]k, Gmf[` =gp]k,                              NhYaf, No]\]f,
                                                                       OYZd]oYj], ?jafcoYj], >gYkl]jk, N[jgddk, Hajjgjk,                       Noalr]jdYf\, Omjc]q Yf\ l`]
                                                                       RYdd <jl Yf\ Ign]dlq Ga_`laf_                                           PN Yf\ Ydd al(k l]jjalgja]k Yf\
                                                                                                                                                        hgkk]kkagfk
                                                                       KmZdak`af_/Kjafl]\ Bgg\k:
                                                                       Kgkl]jk, Kgkl[Yj\k, Nla[c]jk, >Yd]f\Yjk, >gdd][lgj(k
                                                                       >Yj\k, Agd\]jk, Kgjl^gdagk Yf\ =Y[c-lg-N[`ggd
                                                                       NlYlagfYjq

                                                                       Ogqk/Kdmk`/>gdd][laZd]k/Ign]dlq:
                                                                       Aa_mj]k, =gZZd] C]Y\k, ?agjYeYk, Hafa Aa_mj]k,
                                                                       =mklk Yf\ Ign]dlq/Dehmdk] Dl]ek

J=N AUTYQ' @@7               EJEJ =arYjj] <\n]flmj]k )N]Ykgfk 1-3*     <hhYj]d:                                                Igf-@p[dmkan]       <j_]flafY, <mkljYdaY,            G>(k @-[gee]j[]             I/<          11/15/17 - 12/31/19   11/15/17 - 12/31/19 GL1: 11/15/17 - 12/31/17        I/<                       12&                 30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?      %               4,000         %4,000 Yl ka_faf_          I/<            I/<             I/<         I/<           90-?Yqk          I/<           T]k                  T]k                    T]k                        I/<                   >gfljY[lgjk Yf\ Dfl]jfYd
                                                                       O-k`ajlk, No]Ylk`ajlk, Cgg\a]k, Ad]][] Oghk,                             <mkljaY, =]d_ame, >YfY\Y,                o]Zkal]                                                                       GL2: 1/1/18 - 3/31/18                      Aajkl >gklk g^ [jYl]k kgd\/k`ahh]\       da[]fk] imYjl]j                                                                                                                                                                                                                                                                          @ehdgq]]k
$"J=N I]RbU\\Q 5WbUU]U^d(                                              G]__af_k, EY[c]lk, =gp]jk Yf\ Nd]]ho]Yj                                   >`ad], >gdgeZaY, >r][`                                                                                                GL3: 4/1/18 - 6/30/18                                                                                                                                                                                                                      @phaj]k:
>C>C"%                                                                                                                                              M]hmZda[, ?]feYjc,                   QYmdl                                                                         GL4: 7/1/18 - 9/30/18                                                                                                                                                                                                                      3/31/20                                                                                                                        N]] Gaf\Y ^gj ^gje
                                                                       <[[]kkgja]k:                                                             AafdYf\, AjYf[], B]jeYfq,                                                                                              GL5: 10/1/18 - 12/31/18
                                                                       =Y_k, =Y[chY[ck, RYdd]lk, NeYdd G]Yl`]j Bgg\k )fgl                      Pfal]\ Faf_\ge, Cmf_Yjq,                                                                                                GL6: 1/1/19 - 3/31/19
                                                                       f][]kkYjadq eY\] g^ d]Yl`]j*, F]q >`Yafk, CYlk,                            D[]dYf\, Dj]dYf\, DkjY]d,                                                                                            GL7: 4/1/19 - 6/30/19
                                                                       =]Yfa]k, GYfqYj\k, Ng[ck, N[Yjn]k, KYl[`]k Yf\                          DlYdq, Gmp]eZgmj_, H]pa[g,                                                                                              GL8: 7/1/19 - 9/30/19
                                                                       E]o]djq                                                                 I]l`]jdYf\k, I]o U]YdYf\,                                                                                               GL9: 10/1/19 - 12/31/19
                                                                                                                                                  IgjoYq, K]jm, KgdYf\,
                                                                       Cge] ?][gj/?jafcoYj]/Cgmk]oYj]:                                            Kgjlm_Yd, Ngml` <^ja[Y,
                                                                       Hm_k, BdYkk]k, Nl]afk, N`gl BdYkk]k, Gmf[` =gp]k,                              NhYaf, No]\]f,
                                                                       Agg\ >gflYaf]jk, OYZd]oYj], ?jafcoYj], >gYkl]jk,                        Noalr]jdYf\, Omjc]q Yf\ l`]
                                                                       N[jgddk, Hajjgjk, RYdd <jl Yf\ Ign]dlq Ga_`laf_                         PN Yf\ Ydd al(k l]jjalgja]k Yf\
                                                                                                                                                        hgkk]kkagfk
                                                                       KmZdak`af_/Kjafl]\ Bgg\k:
                                                                       Kgkl]jk, Kgkl[Yj\k, Nla[c]jk, >Yd]f\Yjk, >gdd][lgj(k
                                                                       >Yj\k, Agd\]jk, Kgjl^gdagk Yf\ =Y[c-lg-N[`ggd
                                                                       NlYlagfYjq

                                                                       Kdmk`/>gdd][laZd]k/Ign]dlq:
                                                                       K]f[ad N`Yjh]f]jk Yf\ Cgd\]jk, AdYk`da_`lk Yf\
                                                                       Ign]dlq/Dehmdk] Dl]ek


J=N AUTYQ' @@7               Jf]-Kmf[` HYf                             <hhYj]d:                                                Igf-@p[dmkan]       <j_]flafY, <mkljYdaY,            G>(k @-[gee]j[]             I/<          10/1/18 - 12/31/20    10/1/18 - 12/31/20   GL1: 10/1/18 - 12/31/18        I/<                       12&                 30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?      %               4,000         %4,000 Yl ka_faf_          I/<            I/<             I/<         I/<           90-?Yqk          I/<           T]k                  T]k                    T]k                        I/<                   >gfljY[lgjk Yf\ Dfl]jfYd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Case 19-11791-BLS




                                                                       O-k`ajlk, No]Ylk`ajlk, Cgg\a]k, Ad]][] Oghk,                             <mkljaY, =]d_ame, >YfY\Y,                o]Zkal]                                                                        GL2: 1/1/19 - 3/31/19                     Aajkl >gklk g^ [jYl]k kgd\/k`ahh]\       da[]fk] imYjl]j                                                                                                                                                                                                                                                                          @ehdgq]]k
$"J=N I]RbU\\Q 5WbUU]U^d(                                              G]__af_k, EY[c]lk, =gp]jk Yf\ Nd]]ho]Yj                                   >`ad], >gdgeZaY, >r][`                                                                                                 GL3: 4/1/19 - 6/30/19                                                                                                                                                                                                                     @phaj]k:
CDA"%                                                                                                                                               M]hmZda[, ?]feYjc,                   QYmdl                                                                          GL4: 7/1/19 - 9/30/19                                                                                                                                                                                                                     3/31/21                                                                                                                        N]] Gaf\Y ^gj ^gje
                                                                       <[[]kkgja]k:                                                             AafdYf\, AjYf[], B]jeYfq,                                                                                               GL5: 10/1/19 - 12/31/19
                                                                       =Y_k, CYlk, =]Yfa]k, >gaf Kmjk]/RYdd]lk Yf\                             Pfal]\ Faf_\ge, Cmf_Yjq,                                                                                                 GL6: 1/1/20 - 3/31/20
                                                                       N[Yjn]k                                                                    D[]dYf\, Dj]dYf\, DkjY]d,                                                                                             GL7: 4/1/20 - 6/30/20
                                                                                                                                               DlYdq, Gmp]eZgmj_, H]pa[g,                                                                                               GL8: 7/1/20 - 9/30/20
                                                                       Cge] ?][gj/?jafcoYj]/Cgmk]oYj]:                                         I]l`]jdYf\k, I]o U]YdYf\,                                                                                                GL9: 10/1/20 - 12/31/20
                                                                       BdYkk]k, RYl]j =glld]k, Gmf[` =gp]k, OYZd]oYj],                            IgjoYq, K]jm, KgdYf\,
                                                                       ?jafcoYj], >gYkl]jk Yf\ Ign]dlq Ga_`laf_                                   Kgjlm_Yd, Ngml` <^ja[Y,
                                                                                                                                                      NhYaf, No]\]f,
                                                                       KmZdak`af_/Kjafl]\ Bgg\k:                                               Noalr]jdYf\, Omjc]q Yf\ l`]
                                                                       NlYlagfYjq Yf\ =ggc HYjck                                               PN Yf\ Ydd al(k l]jjalgja]k Yf\
                                                                                                                                                        hgkk]kkagfk
                                                                       Ogqk/Kdmk`/>gdd][laZd]k/Ign]dlq:
                                                                       Aa_mj]k

J=N AUTYQ' @@7               =JMPOJ - IYjmlg l`] I]pl B]f]jYlagf       30,000 l-k`ajlk                                         Igf-@p[dmkan]       <j_]flafY, <mkljYdaY,            G>(k @-[gee]j[]             I/<           9/1/18 - 6/30/21      9/1/18 - 6/30/21    GL1: 9/1/18 - 9/30/18          I/<                       12&                 30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?      %               4,000         %4,000 Yl ka_faf_          I/<            I/<             I/<         I/<           90-?Yqk          I/<           T]k                  T]k                    T]k                        I/<                   >gfljY[lgjk Yf\ Dfl]jfYd
                                                                       30,000 haddgok                                                           <mkljaY, =]d_ame, >YfY\Y,                o]Zkal]                                                                        GL2: 10/1/18 - 12/31/18                   Aajkl >gklk g^ [jYl]k kgd\/k`ahh]\       da[]fk] imYjl]j                                                                                                                                                                                                                                                                          @ehdgq]]k
$"J=N I]RbU\\Q 5WbUU]U^d(                                                                                                                        >`ad], >gdgeZaY, >r][`                                                                                                 GL3: 1/1/19 - 3/31/19                                                                                                                                                                                                                 @phaj]k 9/30/21
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 232




6CFIHC"%                                                                                                                                            M]hmZda[, ?]feYjc,                   QYmdl                                                                          GL4: 4/1/19 - 6/30/19                                                                                                                                                                                                                                                                                                                                                    N]] Gaf\Y ^gj ^gje
                                                                                                                                                AafdYf\, AjYf[], B]jeYfq,                                                                                               GL5: 7/1/19 - 9/30/19
                                                                                                                                               Pfal]\ Faf_\ge, Cmf_Yjq,                                                                                                 GL6: 10/1/19 - 12/31/19
                                                                                                                                                  D[]dYf\, Dj]dYf\, DkjY]d,                                                                                             GL7: 1/1/20 - 3/31/20
                                                                                                                                               DlYdq, Gmp]eZgmj_, H]pa[g,                                                                                               GL8: 4/1/20 - 6/30/20
                                                                                                                                               I]l`]jdYf\k, I]o U]YdYf\,                                                                                                GL9: 7/1/20 - 9/30/20
                                                                                                                                                  IgjoYq, K]jm, KgdYf\,                                                                                                 GL10: 10/1/20 - 12/31/20
                                                                                                                                                  Kgjlm_Yd, Ngml` <^ja[Y,                                                                                               GL11: 1/1/21 - 3/31/21
                                                                                                                                                      NhYaf, No]\]f,                                                                                                    GL12: 4/1/21 - 6/30/21
                                                                                                                                               Noalr]jdYf\, Omjc]q Yf\ l`]
                                                                                                                                               PN Yf\ Ydd al(k l]jjalgja]k Yf\
                                                                                                                                                        hgkk]kkagfk

KQb^Ub 6b_c 7_^ce]Ub      GJOM AjYf[`ak]                               O`ak dakl ak eYkkan]. Kd]Yk] [`][c oal` Oqd]j AYjj]dd   Igf-]p[dmkan]   Pfal]\ NlYl]k: >gfkaklaf_ g^         G>(k @-[gee]j[]             I/<           1/1/19 - 12/31/19     1/1/19 - 12/31/19   GL1: 1/1/19 - 3/31/19          I/<        Ga[]fk]\ Kjg\m[l/R=-=jYf\]\ 30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`            PN?           %200,000                %50,000 Zq 5/22/19          I/<            I/<             I/<         I/<           90-?Yqk          I/<           T]k                  Ig                      Ig                Kjg\m[l M]klja[lagfk:               >gfljY[lgjk
Db_TeSdc' =^S)            CgZZal AjYf[`ak]                             ^gj hjg\m[l YhhjgnYdk                                                     PN<, Km]jlg Ma[g Yf\                    o]Zkal]                                                                        GL2: 4/1/19 - 6/30/19                          NmZk[jahlagf >jYl]:          da[]fk] imYjl]j
                          CYjjq Kgll]j AjYf[`ak]                                                                                                 Pfal]\ NlYl]k HadalYjq                                                                                                 GL3: 7/1/19 - 9/30/19                                   6&                                                                                           %50,000 Zq 6/15/19                                                               @phaj]k 3/31/20                                                                                   + Kjg\m[lk l`] emkl Z]           N]] Gaf\Y ^gj ^gje
$"K6 I]RbU\\Q 5WbUU]U^d"% AYflYkla[ =]Yklk AjYf[`ak]                                                                                                     =Yk]k;                          QYmdl                                                                          GL4: 10/1/19 - 12/31/19                    g^ ?aj][l-lg->gfkme]j NYd]k                                                                                                                                                                                                                                                               HYjc]l]\ Yf\ kgd\ lg l`gk]
                          N`YrYe                                                                                                                                                                                                                                                                                                                                                                                             %50,000 Zq 9/15/19                                                                                                                                                                  o`g Yj] 17 gj gd\]j:
                          N`Y^l )2019*                                                                                                                    >YfY\Y;                                                                                                                                                      HYfm^Y[lmj]\ Kjg\m[lk:                                                                                                                                                                                                                                                                    N`Y^l; < >dg[cogjc
                          O`] Emkla[] G]Y_m] )2017*                                                                                                                                                                                                                                                                              20&                                                                                         %50,000 Zq 12/15/19                                                                                                                                                                JjYf_]; O`] N`afaf_;
                          Rgf\]j RgeYf                                                                                                          GYlaf <e]ja[Y: >gfkaklaf_                                                                                                                                              g^ Aajkl >gkl g^ Kjg\m[l                                                                                                                                                                                                                                                                HgjlYd FgeZYl 9, 10, 11
                          2001: < NhY[] J\qkk]q                                                                                                    g^ <j_]flafY, >`ad],                                                                                                                                             )afnga[] hja[]\ Zadd]\ lg G>*                                                                                                                                                                                                                                                                  Yf\ HF FdYkka[;
                          < >dg[cogjc JjYf_]                                                                                                     >gdgeZaY Yf\ H]pa[g;                                                                                                                                                                                                                                                                                                                                                                                                                                            <ffYZ]dd] ^jYf[`ak];
                          O`] N`afaf_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        >gfbmjaf_ ^jYf[`ak]; >mjk]
                          Raddq RgfcY Yf\ l`] >`g[gdYl] AY[lgjq                                                                                @mjgh], Ha\\d] @Ykl, <^ja[Y                                                                                                                                                                                                                                                                                                                                                                                                                                   g^ GY GdgjgfY; @pgj[akl; DO
                          O]]f OalYfk Bg" Og O`] Hgna]k                                                                                         )t@H@<u*: >gfkaklaf_ g^                                                                                                                                                                                                                                                                                                                                                                                                                                       ^jYf[`ak]; Ggkl =gqk; O`]
                          O]]f OalYfk Bg" )OQ N]ja]k*                                                                                           <mkljaY, =]d_ame, >r][`                                                                                                                                                                                                                                                                                                                                                                                                                                                  Imf
                          Nmh]j_ajd )OQ N]ja]k*                                                                                                          M]hmZda[,
                          Man]j\Yd] )OQ N]ja]k*                                                                                                ?]feYjc, AafdYf\, AjYf[],                                                                                                                                                                                                                                                                                                                                                                                                                                      + =a[q[d] oYl]j Zglld]k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Filed 09/25/19




                          O`] =a_ =Yf_ O`]gjq                                                                                                  B]jeYfq, Cmf_Yjq, D[]dYf\,                                                                                                                                                                                                                                                                                                                                                                                                                                    eYq fgl mk] #Fjqhlgfal] gj
                          R]klogjd\ )OQ N]ja]k*                                                                                                    Dj]dYf\, DkjY]d, DlYdq,                                                                                                                                                                                                                                                                                                                                                                                                                                      Yfq gl`]j #Fjqhlg#-
                          Df^afal] >jakak )Qa\]g BYe]*                                                                                                 Gmp]eZgmj_,                                                                                                                                                                                                                                                                                                                                                                                                                                               ^gjeYlan] ogj\k
                          Dfbmkla[]: Bg\k <egf_ Pk )Qa\]g BYe]*                                                                                   I]l`]jdYf\k, IgjoYq,
                          Dfbmkla[] 2 )Qa\]g BYe]*                                                                                               KgdYf\, Kgjlm_Yd, Ngml`                                                                                                                                                                                                                                                                                                                                                                                                                                       + Kjg\m[l kgd\ af Ngml`
                          Gggf]q Omf]k >gj]                                                                                                       <^ja[Y, NhYaf, No]\]f,                                                                                                                                                                                                                                                                                                                                                                                                                                      Fgj]Y eYq fgl mladar] #<
                          N[ggZq-?gg >gj]                                                                                                        Noalr]jdYf\, Omjc]q Yf\                                                                                                                                                                                                                                                                                                                                                                                                                                      >dg[cogjc JjYf_]#; Ydkg
                          Oge ' E]jjq >gj]                                                                                                           Pfal]\ Faf_\ge;                                                                                                                                                                                                                                                                                                                                                                                                                                            ^gglo]Yj, YhhYj]d Yf\
                          Emkla[] G]Y_m] >gj]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    `]Y\o]Yj ^]Ylmjaf_
                          Nmh]jeYf >gj]                                                                                                        <kaY KY[a^a[: >gfkaklaf_ g^                                                                                                                                                                                                                                                                                                                                                                                                                                    Bj]edafk ^jYf[`ak] eYq
                          ?> Rge]f >gj]                                                                                                         <mkljYdaY, EYhYf, Fgj]Y                                                                                                                                                                                                                                                                                                                                                                                                                                      fgl Z] kgd\ af Ngml` Fgj]Y
                          Rgf\]j RgeYf >gj]                                                                                                    )Ngml`*, I]o U]YdYf\ Yf\
                          O`] Adaflklgf]k >gj]                                                                                                         Naf_Yhgj]                                                                                                                                                                                                                                                                                                                                                                                                                                             + O`] CgZZal ^jYf[`ak] ak
                          RY[cq MY[]k )OQ N]ja]k*                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             daeal]\ lg l`] ^gddgoaf_
                          <faeYfaY[k )OQ N]ja]k*                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     hjg\m[lk:
                          HgjlYd FgeZYl 9 )Qa\]g BYe]*                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       <\mdl l-k`ajlk; c]q [`Yafk;
GD97=5@HM*D5FHB9F*IA6F9@@5 $S_]R_% 5;F99A9BHG2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               AQ^eVQSdebUb DbU(                                                                                            5ccYW^]U^d _V 8UcYW^c
                                                                                                                                                                                                                                                                                                                                                                                                                        ;eQbQ^dUUT F_iQ\dYUc DQi]U^d   AQb[UdY^W                     AY^Y]e] BUd                                                              5``b_fQ\ FUaeYbUT Ri   @YSU^c_b*AQ^eVQSdebUb       :5A5 5``b_fQ\                                                   FUaeYbUT4
@YSU^c_b*DQbd^Ub             HbQTU]Qb[c                                Db_TeSd 7QdUW_bi                                            Hi`U                  HUbbYd_bi               8YcdbYRedY_^ 7XQ^^U\c     7bQdU :bUaeU^Si      =^YdYQ\ HUb]         @YSU^cU MUQbc         @YSU^cU EeQbdUbc         @YSU^cU :UU       F_iQ\di FQdU*DQi]U^dc              DQi]U^d GSXUTe\U            7ebbU^Si   ;eQbQ^dUUT F_iQ\dYUc               HUb]c                :e^T       AQb[UdY^W G`U^T      GQ\Uc      FU^UgQ\    GU\\(CVV DUbY_T     FU^UgQ\   B_^(7_]`UdYdY_^        @YSU^c_b4            :_b] FUaeYbUT4             FUaeYbUT                 AYcSU\\Q^U_ec*FUcdbYSdY_^c       ]-D>@INJM 'JMH 3@LPDM@?   ;YfUQgQi FUcdbYSdY_^c


6UdXUcTQ G_Vdg_b[c' @@7     AYddgml ^jYf[`ak]O`]
                                             "   @d\]j N[jgddkMY_]?gge
                                                              "   "    O-k`ajlk                                                Igf-]p[dmkan]            Rgjd\oa\]                ]-[gee]j[] o]Zkal]QYmdl
                                                                                                                                                                                                   "            I/<           7/13/18 - 6/30/20     7/13/18 - 6/30/20   GL1: 7/13/18 - 9/30/18GL2
                                                                                                                                                                                                                                                                                              "        I/<           =]l`]k\Y =jYf\]\ >jYl]k:       30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`      PN?      %            200,000         %100,000 Yl ka_faf_         I/<            I/<              I/<         I/<     Yqk@phaj]k:10/31/2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "       "           I/<           Ig                  T]k                     Ig                         Ig                G> k`Ydd fgl [jgkk hjgegl]                 I/<
                                                                       Cgg\]\ No]Ylk`ajlk                                                                                                                                                                                                                                      10&                        da[]fk] imYjl]j                                                                                                                                                                                                                                                                  gl`]j hjg\m[lk gj ZjYf\k mkaf_
$"6UdXUcTQ DQbd^Ub*I]RbU\\Q                                            Aa_mj]k                                                                                                                                                                                                                                        g^ I]l NYd]k g^ [jYl]k                                                                                 %50,000 \m] 12/1/18                                                                                                                                                                                           l`] =]l`]k\Y eYjck gj Yfq
5WbUU]U^d"%                                                            Kafk                                                                                                                                                                                                                                                kgd\/k`ahh]\                                                                                                                                                                                                                                                                                                    gl`]j =]l`]k\Y eYjck mfd]kk
                                                                                                                                                                                                                                                                                                                                                                                                                             %50,000 \m] 12/1/19                                                                                                                                                                                           hj]-Yhhjgn]\ af ojalaf_ Zq
                                                                       +Jl`]j hjg\m[lk mhgf hjgj ojall]f YhhjgnYd ^jge                                                                                                                                                                                             <dd Jl`]j Df\ana\mYd Kjg\m[lk                                                                                                                                                                                                                                                                                           =]l`]k\Y.
                                                                       =]l`]k\Y+                                                                                                                                                                                                                                    ^]Ylmj]\ af Ydd gl`]j [jYl]k
                                                                                                                                                                                                                                                                                                                    Yf\/gj kgd\ af\ana\mYddq gf                                                                                                                                                                                                                                                                                            G> [Yffgl \akljaZml] Yfq
                                                                                                                                                                                                                                                                                                                               QYmdl:                                                                                                                                                                                                                                                                                                      =]l`]k\Y kmZk[jahlagf [jYl]k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Yk hjgeglagfYd-la]-afk,
                                                                                                                                                                                                                                                                                                                    O-k`ajlk: PN %0.30 h]j mfal                                                                                                                                                                                                                                                                                            _an]YoYqk, gj #\meh# gj k]dd
                                                                                                                                                                                                                                                                                                                   Cgg\]\ No]Ylk`ajlk: PN %0.90                                                                                                                                                                                                                                                                                            gj g^^]j lg k]dd =]l`]k\Y
                                                                                                                                                                                                                                                                                                                              h]j mfal                                                                                                                                                                                                                                                                                                     kmZk[jahlagf [jYl]k Yl Y hja[]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Page 116 of 139




                                                                                                                                                                                                                                                                                                                    Aa_mj]k: PN %0.35 h]j mfal                                                                                                                                                                                                                                                                                             Z]dgo [gkl oal`gml =]l`]k\Y
                                                                                                                                                                                                                                                                                                                     Kafk: PN %0.05 h]j mfal                                                                                                                                                                                                                                                                                               hjagj ojall]f [gfk]fl.
<QcRb_' =^S)                 >dm]                                          <KK<M@G:                                                 Igf-@p[dmkan]            Rgjd\oa\]                  G>(k @-[gee]j[]           I/<       11/15/16 - 12/31/19   11/15/16 - 12/31/19 GL1: 11/15/16 - 12/31/16         I/<                        6&                30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`        PN?        %150,000                  %25,000 Yl ka_faf_           I/<   I/<   I/<   I/<     180-?Yqk        I/<   T]k   Ig    T]k   I/<      >gfljY[lgjk Yf\ Dfl]jfYd
                             ?mf_]gfk ' ?jY_gfk                            O-N`ajlk, ko]Ylk`ajlk, `gg\a]k, ^d]][] lghk, d]__af_k,                                                            o]Zkal]                                                                  GL2: 1/1/17 - 3/31/17                         I]l NYd]k+ ^gj \]\a[Yl]\ [jYl]k       da[]fk] imYjl]j                                                                                                                                                                   @ehdgq]]k
$"<QcRb_ DQbd^Ub*I]RbU\\Q    B.D. Eg]: < M]Yd <e]ja[Yf C]jg nk. >gZjY      bY[c]lk, Zgp]jk Yf\ kd]]ho]Yj                                                                                                                                                              GL3: 4/1/17 - 6/30/17                         )[jYl]k oal` gfdq CYkZjg al]ek*                                                                           %50,000 gf 6/1/17                                    @phaj]k 6/30/20
5WbUU]U^d"%                  HY_a[: O`] BYl`]jaf_                                                                                                                                             QYmdl                                                                   GL4: 7/1/17 - 9/30/17                                                                                                                                                                                                                                             N]] Gaf\Y ^gj Agje
                             Hgfghgdq                                      <>>@NNJMD@N:                                                                                                                                                                               GL5: 10/1/17 - 12/31/17                                   7.5&                                                                                          %25,000 gf 12/1/17
                             Hj. KglYlg C]Y\ - >dYkka[                     =Y_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j _gg\k, c]q                                                                                                                                         GL6: 1/1/18 - 3/31/18                          AJ= NYd]k ^gj \]\a[Yl]\ [jYl]k
                             LmabY                                         [`Yafk, `Ylk, Z]Yfa]k, dYfqYj\k, kg[ck, hYl[`]k,                                                                                                                                           GL7: 4/1/18 - 6/30/18                                                                                                                                   %25,000 gf 6/1/18
                             KdYq-?g`                                      ^dYk`da_`lk, hYkk `gd\]jk, e]\Yddagfk Yf\ b]o]djq                                                                                                                                          GL8: 7/1/18 - 9/30/18                                       12&
                             OjYfk^gje]jk - B]f]jYlagf 1                                                                                                                                                                                                              GL9: 10/1/18 - 12/31/18                        I]l NYd]k++ ^gj Ydd gl`]j [jYl]k                                                                         %25,000 gf 12/1/18
                             +<\\alagfYd DKk Yhhjgn]\ Zq Y [Yk]-Zq-[Yk]    CJH@ ?@>JM/?MDIFR<M@/CJPN@R<M@:                                                                                                                                                            GL10: 1/1/19 - 3/31/19
                             ZYkak                                         Hm_k, _dYkk]k, kl]afk, k`gl _dYkk]k, dmf[`Zgp]k,                                                                                                                                           GL11: 4/1/19 - 6/30/19                                   13.5&
                                                                           lYZd]oYj], \jafcoYj], [gYkl]jk, k[jgddk, eajjgjk Yf\                                                                                                                                       GL12: 7/1/19 - 9/30/19                         AJ= NYd]k ^gj Ydd gl`]j [jYl]k
                                                                           oYdd Yjl                                                                                                                                                                                   GL13: 10/1/19 - 12/31/19
                                                                                                                                                                                                                                                                                                                     )%0/3.-<0/ $:-<0;\ ]/@O
                                                                           KP=GDNCDIB/KMDIO@? BJJ?N:                                                                                                                                                                                                                4<G@N NC<GG H@<I OC@ M@O<DG
                                                                           Kgkl]jk, hgkl[Yj\k, kla[c]jk, [Yd]f\Yjk, ^gd\]jk,
                                                                           hgjl^gdagk, Yf\ ZY[c-lg-k[`ggd klYlagfYjq
                                                                                                                                                                                                                                                                                                                     N<G@N KMD>@ >C<MB@? =T -$
                                                                                                                                                                                                                                                                                                                      OJ >PNOJH@MNV G@NN JIGT
                                                                                                                                                                                                                                                                                                                     N<G@N O<S@NV NCDKKDIB <I?
                                                                                                                                                                                                                                                                                                                       M@OPMIN AJM ?<H<B@?
                                                                                                                                                                                                                                                                                                                        BJJ?NV =PO IJ JOC@M
                                                                                                                                                                                                                                                                                                                       ?@?P>ODJINV DI>GP?DIB
                                                                                                                                                                                                                                                                                                                      PI>JGG@>OD=G@ <>>JPIONX

                                                                                                                                                                                                                                                                                                                    ["55 (<20: $:-<0;\ ]]/@O
                                                                                                                                                                                                                                                                                                                    4<G@N NC<GG H@<I OC@ 'DMNO
                                                                                                                                                                                                                                                                                                                     $JNO 1PM>C<N@ 1MD>@V OC@
                                                                                                                                                                                                                                                                                                                          KMD>@? K<D? OJ
                                                                                                                                                                                                                                                                                                                    H<IPA<>OPM@MV [@S>GP?DIB
                                                                                                                                                                                                                                                                                                                    CD D         GD =G O
AQbfU\ 9^dUbdQY^]U^d' =^S)   H<MQ@G >G<NND> NOTG@ BPD?@N:                  Kjg\m[lk eYfm^Y[lmj]\ Yf\ kmhhda]\ Zq Yml`gjar]\         Igf-]p[dmkan]   Pfal]\ NlYl]k, al(k l]jjalgja]k     G>(k @-[gee]j[]        =a-Hgfl`dq    1/1/18 - 12/31/20     1/1/18 - 12/31/20   GL1: 1/1/18 - 3/31/18          %2,000         O-k`ajlk - HYjn]d >dYkka[ Nlqd]     30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`   PN?   <dd DKk @p[]hl S-H]f   <dd DKk @p[]hl S-H]f Yf\ ?]Y\hggd:   I/<   I/<   I/<   I/<      90 \Yqk        I/<   Ig    T]k   T]k   T]k   Pfd]kk gl`]joak] Yhhjgn]\ af      >gfljY[lgjk Yf\ Dfl]jfYd    NmZb][l lg HYjn]dvk hjagj
                             Nha\]j-HYf >dYkka[ Nlqd] Bma\]                HYjn]d da[]fk]]k; Yf\                                                       Yf\ hgkk]kkagfk, Yf\                  o]Zkal]                                                                   GL2: 4/1/18 - 6/30/18       ?m] Yl ka_faf_                Bma\]:                        da[]fk] imYjl]j                     Yf\ ?]Y\hggd:               %28,000 Zq 3/15/19                                                                                  Y\nYf[] af ojalaf_ Zq HYjn]d,           @ehdgq]]k              ojall]f YhhjgnYd af ]Y[`
$"AQbfU\ DQbd^Ub*I]RbU\\Q    <n]f_]jk >dYkka[ Nlqd] Bma\]                                                                                                     >YfY\Y                                                             Ng^ldaf]k:            Ng^ldaf]k:      GL3: 7/1/18 - 9/30/18                              %0.35 h]j mfal kgd\;                                                        %70,000                   %24,500 Zq 8/1/19                                     @phaj]k:                                       ]Y[` af\ana\mYd Ga[]fk]\                                     afklYf[], Ga[]fk]] k`Ydd
5WbUU]U^d"%                  HYjn]d >gea[ M]ljg >dYkka[ Nlqd] Bma\]        Kjg\m[lk \]ka_f]\ Yf\ eYfm^Y[lmj]\ Zq G>.                                                                    QYmdl mhgf ojall]f                   1/1/18 - 12/31/19     1/1/18 - 12/31/19   GL4: 10/1/18 - 12/31/18                                                                                                                                  %17,500 Zq 2/1/20                                     3/31/20                                         Kjg\m[l eYq fgl Z] kgd\           Agje ak hjgna\]\             [gf\m[l Y\n]jlakaf_,
                             HYjn]d FYoYaa <jl >gdd][lagf Nlqd] Bma\]                                                                               <mklYdaY Yf\ I]o U]YdYf\          YhhjgnYd ^gj ]Y[` al]e                                                           GL5: 1/1/19 - 3/31/19                         O-k`ajlk - HYjn]d Hgna] Nlqd]                                             S-H]f Yf\ ?]Y\hggd:                                                                                                                    k]hYjYl]dq Yf\ emkl Z]                                    eYjc]laf_ Yf\ hjgeglagfYd
                             HYjn]d BYe]k >dYkka[ Nlqd] Bma\]              <>>@NNJMD@N:                                                                                                                                                                                GL6: 4/1/19 - 6/30/19                                     Bma\]:                                                             %30,000                 S-H]f Yf\ ?]Y\hggd:                                     Ng^ldaf]k 90                                    af[dm\]\ oal`af Yf\ kgd\ Yk                                  Y[lanala]k j]YkgfYZd] Yf\
                             BmYj\aYfk g^ l`] BYdYpq >dYkka[ Nlqd] Bma\]   CYlk Yf\ >Yhk                                                              <mkljaY, =]d_ame, >r][`      <ml`gjar]\ AYf                                                                      GL7: 7/1/19 - 9/30/19                              %0.40 h]j mfal kgd\                                                                                %12,000 Zq 3/15/19                                         \Yqk                                         hYjl g^ l`] HYjn]d >jYl].                                  YhhjghjaYl] lg kmhhgjl l`]
                             HYjn]d O`] ?]^]f\]jk >dYkka[ Nlqd] Bma\]      N[Yjn]k                                                                      M]hmZda[, ?]feYjc,      >gfn]flagfk dac] >gea[-                                                                GL8: 10/1/19 - 12/31/19                                                                                                                                %10,500 Zq 8/1/19                                    @phaj]k 3/31/20                                                                                              kYd] g^ Ga[]fk]\ Kjg\m[lk,
                             HYjn]d 80l` <ffan]jkYjq >dYkka[ Nlqd]         Cgka]jq                                                                  AafdYf\, B]jeYfq, Cmf_Yjq,    >gf mhgf ojall]f                                                                                                                         AYk`agf Cgg\a]k:                                                                                   %7,500 Zq 2/1/20                                                                                                                                                  o`a[` eYq af[dm\] gf] gj
                             Bma\]                                         RYdd]lk Yf\ NeYdd G]Yl`]j Bgg\k                                            D[]dYf\, Dj]dYf\, DkjY]d,       YhhjgnYd                                                                                                                        Bj]Yl]j g^ 15& g^ >gfkme]j                                                                                                                                                                                   O`] Zgp Yf\ hY[cY_af_ ^gj l`]                                   egj] g^ l`] ^gddgoaf_:
                             HYjn]d Pfan]jk] >dYkka[ Nlqd] Bma\]           Nmf_dYkk]k                                                                    DlYdq, Gmp]eZgmj_,                                                                                                                                           NYd]k gj %0.90 h]j mfal kgd\                                                                                                                                                                                   HYjn]d >jYl] emkl Z] [g-                                        )a* hgafl g^ hmj[`Yk]
                                          56,?)5564:,+ 1078 4-
                             ) 10208,+ 84 )                                Kafk                                                                        I]l`]jdYf\k, IgjoYq,                                                                                                                                                                                                                                                                                                                                                        ZjYf\]\ oal` Ga[]fk]]vk Gggl                                     \akhdYqk ^gj Ga[]fk]\
                             */)6)*8,67> &1,)7, 7,, "4386)*87              =mkaf]kk >Yj\ Cgd\]jk                                                      KgdYf\, Kgjlm_Yd, Ngml`                                                                                                                                                AYk`agf Oghk:                                                                                                                                                                                          >jYl] ZjYf\ Yk Yhhjgn]\ Zq                                    Kjg\m[lk )fgl af[dm\af_
                                                                           F]q >`Yafk )]p[dm\af_ 3? [`YjY[l]j ^a_mjaf]k*                              <^ja[Y, NhYaf, No]\]f,                                                                                                                                          Bj]Yl]j g^ 15& g^ >gfkme]j                                                                                                                                                                                             HYjn]d.                                                  hY[cY_af_ gj gl`]j
                             %)3).,6 '<1,6 $)66,11 46 6,-,6 84 8/,         PeZj]ddYk                                                                  Noalr]jdYf\ Yf\ Omjc]q                                                                                                                                          NYd]k gj %0.50 h]j mfal kgd\                                                                                                                                                                                                                                               af\ana\mYd hjg\m[l [gklk*,
                             *4386)*8 -46 246, +,8)017 \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ga[]fk]] k`Ydd `Yn] Y                                     )aa* hjafl Y\n]jlakaf_ ^gj
                                                                           <KK<M@G: )+($,&%'#+ "-)%*#  /0.1/./2 \                                      EYhYf, Ngml` Fgj]Y,                                                                                                                                                Jml]jo]Yj EY[c]lk:                                                                                                                                                                                       eafaeme g^ gf] )1* O-k`ajl af                                Ga[]fk]\ Kjg\m[lk )km[` Yk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Case 19-11791-BLS




                             ."37&- .07*& 45:-& (6*%&4W                    .@I^NV RJH@I^N <I? +PIDJM^N <KK<M@GV                                     <j_]flafY, >`ad], >gdmeZaY,                                                                                                                                       Bj]Yl]j g^ 15& g^ >gfkme]j                                                                                                                                                                                    Ga[]fk]]vk [gj] kmZk[jahlagf                                  eY_Yraf] Y\k, [YlYdg_k,
                                                                                                                                                    H]pa[g, Naf_Yhgj], Pfal]\                                                                                                                                         NYd]k gj %1.19 h]j mfal kgd\                                                                                                                                                                                  [jYl] ^gj ]Y[` [Yd]f\Yj q]Yj.                                   [aj[mdYjk Yf\ afk]jlk*,
                             "Q@IB@MNW *IADIDOT 8<M 4OTG@ (PD?@            GDHDO@? OJ OC@ AJGGJRDIBW                                                         Faf_\ge                                                                                                                                                                                                                                                                                                                                                                O`ak ak lg e]Yf, Yl d]Ykl gf]                               )aaa* e]\aY Y\n]jlakaf_ ^gj
                             #G<>F 1<IOC@M .JQD@ 4OTG@ (PD?@               5ZNCDMON [GJIB NG@@Q@ <I? NCJMO NG@@Q@\                                                                                                                                                                                                  ++<dd l`] YZgn] ak Yhhda[YZd] lg                                                                                                                                                                                )1* S-e]f/?]Y\hggd l-k`ajl,                                       Ga[]fk]\ Kjg\m[lk,
                             "IOZ.<I _ 5C@ 8<NK .JQD@ 4OTG@                )JJ?D@N [APGG UDK <I? KPGGJQ@MN\                                                                                                                                                                                                         G>(k [gj] kmZk[jahlagf [jYl] gfdq                                                                                                                                                                              Yf\ Yl d]Ykl gf] )1* ^gj #Jl`]j                                 )an* e]YkmjYZd] hmZda[
                             (PD?@                                         '<NCDJI 5JKN                                                                                                                                                                                                                               Yf\ fgl l`] HYjn]d >jYl]++                                                                                                                                                                                                 DK#.                                                 j]dYlagfk hjg_jYek
                             $<KO<DI .<MQ@G .JQD@ 4OTG@ (PD?@                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      \]\a[Yl]\ lg Ga[]fk]\
                                                                           '<NCDJI #JOOJHN
                                                                                                                                                                                                                                                                                                                        HYjn]d >jYl] ' Yfq gl`]j                                                                                                                                                                                                                                                            Kjg\m[lk,
                             "Q@IB@MNW &I?B<H@ .JQD@ 4OTG@                 0PO@MR@<M E<>F@ON                                                                                                                                                                                                                             Ga[]fk]\ Kjg\m[lk kgd\                                                                                                                                                                                                                                                   )n* kYehdaf_ )]p[dm\af_
                             (PD?@                                         4J>FN                                                                                                                                                                                                                                      af\ana\mYddq ^jge l`] HYjn]d                                                                                                                                                                                                                                                  >gfljY[l NYehd]k ^gj
                                                                           4GDKK@MN                                                                                                                                                                                                                                               >jYl]:                                                                                                                                                                                                                                                        YhhjgnYd hjg[]kk Yf\ j]lYad
                             ."37&- 57 45:-& (6*%&4W                       'JJOR@<M                                                                                                                                                                                                                                     15& g^ >gfkme]j NYd]k                                                                                                                                                                                                                                                            hj]k]flYlagfk*,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                )na* ko]]hklYc]k, [gfl]klk
                             .<MQ@G -DQ@ ">ODJI 57 4OTG@ (PD?@             'GDK 'GJKN                                                                                                                                                                                                                               <f Y\\alagfYd 4& lg Z] Y\\]\ lg                                                                                                                                                                                                                                                gj gl`]j kaeadYj _Ye]k,
                                                                           6I?@MR@<M                                                                                                                                                                                                                                 jYl]k ^gj <GG GYf\]\/Df NYd]k                                                                                                                                                                                                                                                     )naa* ljY\] k`gok

AYSb_c_Vd 7_b`_bQdY_^        CYdg CYdg
                                  "    dg_g343
                                           "   Df\mklja]kHa[jgkg^l
                                                         "                 CYdg hjg\m[lk l`Yl Yj] eYfm^Y[lmj]\ Yf\ kmhhda]\         Igf-]p[dmkan] Pfal]\ NlYl]k, >YfY\Y,   f hjagj ojall]f
                                                                                                                                                                                   "       YhhjgnYd*M
                                                                                                                                                                                                    "          =a-Hgfl`dq    4/1/16 - 7/31/19      4/1/16 - 7/31/19    GL1: 4/1/16 - 6/30/16GL2:
                                                                                                                                                                                                                                                                                            "           I/<                        7&                 30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`      PN?           I/<                           I/<                   I/<   I/<   I/<   I/<      180 \Yqk       I/<   Ig    T]k   T]k   Ig     O`] mk] g^ l`] Ga[]fk]\                >gfljY[lgjk
                                                                           Ha[jgkg^l(k Yml`gjar]\ CYdg da[]fk]]k                                  <mkljYdaY, I]o U]YdYf\,                                                                                                                                            g^ 100& g^ I]l NYd]k ^gj CYdg          da[]fk] imYjl]j                                                                                                                                                        <jla[d]k Yk hj]eamek,
$"AYSb_c_Vd <Q\_ DQbd^Ub                                                                                                                          Pfal]\ Faf_\ge, @mjgh]Yf                                                                                                                                             >g-ZjYf\]\ [jYl]k Yf\ >g-                                                                                                                                                                                   hjgeglagfYd la]-afk gj Yfq          N]] Gaf\Y ^gj ^gje
5WbUU]U^d"%                                                                >g-ZjYf\]\ hjg\m[lk eYfm^Y[lmj]\ Zq Ga[]fk]]                           Pfagf, IgjoYq, GYlaf                                                                                                                                              ZjYf\]\ hjg\m[lk kgd\ )af[dm\af_                                                                                                                                                                               gl`]j k][gf\Yjq mk] g^ l`]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 232




                                                                                                                                                  <e]ja[Y )af[dm\af_                                                                                                                                                 ]p[]kk afn]flgjq ^jge CYdg [g-                                                                                                                                                                                Ga[]fk]\ <jla[d]k Yj] fgl
                                                                           sssssssssssssssssssssssssss                                            H]pa[g*                                                                                                                                                           ZjYf\]\ [jYl]k* kgd\ af\ana\mYddq                                                                                                                                                                              da[]fk]\ Yk hYjl g^ l`ak
                                                                                                                                                                                                                                                                                                                      Yk hYjl g^ #eqkl]jq [jYl]k# gj                                                                                                                                                                               <_j]]e]fl; km[` ja_`lk Yj]
                                                                           1000 K]ffq <j[Y\] >gdd][laZd] CYdg Kaf ^gj k]dd Yl                                                                                                                                                                                        #hYkl [jYl]k# gj af\ana\mYddq af                                                                                                                                                                              j]k]jn]\ Zq Ha[jgkg^l.
                                                                           K<S 2017 ]n]flk                                                                                                                                                                                                                             l`] ?akljaZmlagf >`Yff]dk

                                                                                                                                                                                                                                                                                                                                  12&
                                                                                                                                                                                                                                                                                                                     g^ Aajkl >gklk ^gj [g-ZjYf\]\
                                                                                                                                                                                                                                                                                                                    hjg\m[lk af[dm\]\ af fgf-CYdg
                                                                                                                                                                                                                                                                                                                                 [jYl]k.
                                                                                                                                                                                                                                                                                                                    )G> emkl j][]an] hjagj ojall]f
                                                                                                                                                                                                                                                                                                                    YhhjgnYd ^jge Ha[jgkg^l gf l`]
                                                                                                                                                                                                                                                                                                                    Aajkl >gklk ^gj ]Y[` [g-ZjYf\]\
                                                                                                                                                                                                                                                                                                                    hjg\m[l af[dm\]\ af Y fgf-CYdg
                                                                                                                                                                                                                                                                                                                                 [jYl]*

                                                                                                                                                                                                                                                                                                                    XXXXXXXXXXXXXXXXXXXXXXXXXX
                                                                                                                                                                                                                                                                                                                          XXXXXXXXXXXXXXXX
                                                                                                                                                                                                                                                                                                                     K]ffq <j[Y\] >gdd][laZd] CYdg
                                                                                                                                                                                                                                                                                                                                 Kaf
                                                                                                                                                                                                                                                                                                                           7& g^ I]l NYd]k+

                                                                                                                                                                                                                                                                                                                     +#I]l NYd]k# lg e]Yf l`] [gklk
                                                                                                                                                                                                                                                                                                                     G> af[mjk o`]f eYfm^Y[lmjaf_
                                                                                                                                                                                                                                                                                                                    Yf al]e, fgl af[dm\af_ [gklk ^gj
                                                                                                                                                                                                                                                                                                                    hjg\m[l l]klaf_, k`ahhaf_, gj Yfq
                                                                                                                                                                                                                                                                                                                    lYp]k/\mla]k/[mklgek [`Yj_]\ lg
                                                                                                                                                                                                                                                                                                                     G> ^gj al]ek l`Yl Yj] kgd\ Yf\

AYSb_c_Vd $FQbU%             N]Y g^ O`a]n]k                                <hhYj]d, af[dm\af_, Zml fgl daeal]\ lg:                  Igf-@p[dmkan]            Rgjd\oa\]                  G>(k ]-[gee]j[]        =a-Hgfl`dq    3/1/17 - 12/31/20     3/1/17 - 12/31/20   GL1: 3/1/17 - 3/31/17           I/<                 >g-=jYf\]\ >jYl]k:        30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`       PN?          I/<                            I/<                   I/<   I/<   I/<   I/<     180-?Yqk        I/<   Ig    T]k   Ig    Ig    O`] mk] g^ l`] Ga[]fk]\                 >gfljY[lgjk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Filed 09/25/19




                             =Ylld]lgY\k                                   O-k`ajlk, ko]Ylk`ajlk, `gg\a]k, ^d]][] lghk, d]__af_k,                                                           o]Zkal]                                                                    GL2: 4/1/17 - 6/30/17                                        6&                     da[]fk] imYjl]j                                                                                                                                                         <jla[d]k Yk hj]eamek,
$"AYSb_c_Vd $FQbU%           =Yfbg-FYrgga]                                 bY[c]lk, Zgp]jk Yf\ kd]]ho]Yj                                                                                                                                                               GL3: 7/1/17 - 9/30/17                          g^ I]l NYd]k )_jgkk kYd]k d]kk                                                                                                                                                                               hjgeglagfYd la]-afk gj Yfq          N]] Gaf\Y ^gj ^gje
DQbd^Ub*I]RbU\\Q             K]j^][l ?Yjc                                                                                                                                                     QYmdl                                                                    GL4: 10/1/17 - 12/31/17                            gfdq l`] kme g^ Y[lmYd                                                                                                                                                                                   gl`]j k][gf\Yjq mk] g^ l`]
5WbUU]U^d"%                  >gfc]j                                        <[[]kkgja]k, af[dm\af_, Zml fgl daeal]\ lg:                                                                                                                                                 GL5: 1/1/18 - 3/31/18                         \g[me]fl]\ [Yk` \ak[gmflk Yf\                                                                                                                                                                                 Ga[]fk]\ <jla[d]k Yj] fgl
                             QanY KafYlY                                   =Y_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j _gg\k, c]q                                                                                                                                          GL6: 4/1/18 - 6/30/18                           ^j]a_`l \ak[gmflk Yf\ Y[lmYd                                                                                                                                                                                da[]fk]\ Yk hYjl g^ l`ak
                                                                           [`Yafk, `Ylk, Z]Yfa]k, dYfqYj\k, kg[ck, hYl[`]k,                                                                                                                                            GL7: 7/1/18 - 9/30/18                        j]lmjfk ^gj \YeY_]\ gj \]^][lan]                                                                                                                                                                               <_j]]e]fl; km[` ja_`lk Yj]
                                                                           ^dYk`da_`lk, hYkk `gd\]jk, e]\Yddagfk Yf\ b]o]djq                                                                                                                                           GL8: 10/1/18 - 12/31/18                       hjg\m[lk, l`] Y__j]_Yl] g^ km[`                                                                                                                                                                               j]k]jn]\ Zq Ha[jgkg^l.
                                                                                                                                                                                                                                                                                                                     \ak[gmflk/j]lmjfk fgl lg ]p[]]\
                                                                           Cge] ?][gj/?jafcoYj]/Cgmk]oYj]k, af[dm\af_, Zml                                                                                                                                                                                            5& g^ _jgkk kYd]k \mjaf_ Yfq
                                                                           fgl daeal]\ lg:                                                                                                                                                                                                                                    [Yd]f\Yj q]Yj.*
                                                                           Hm_k, _dYkk]k, kl]afk, k`gl _dYkkk, dmf[` Zgp]k,
                                                                           lYZd]oYj], \jafcoYj], [gYkl]jk, k[jgddk, eajjgjk Yf\                                                                                                                                                                                                Jl`]j >jYl]k:
                                                                           oYdd Yjl                                                                                                                                                                                                                                                 12&
                                                                                                                                                                                                                                                                                                                         g^ Aajkl >gklk g^ ]Y[` >g-
                                                                           KmZdak`af_/Kjafl]\ Bgg\k, af[dm\af_, Zml fgl daeal]\                                                                                                                                                                                        =jYf\]\ Kjg\m[l af[dm\]\ af
                                                                           lg:                                                                                                                                                                                                                                        gl`]j [jYl]k. G> oadd fgl hYq Y
                                                                           Kgkl]jk, hgkl[Yj\k, kla[c]jk, [Yd]f\Yjk, [gdd][lgj                                                                                                                                                                                       jgqYdlq ^gj Yfq Kjg\m[l kgd\ l`Yl
                                                                           [Yj\k, ^gd\]jk, hgjl^gdagk, ZY[c lg k[`ggd klYlagfYjq,                                                                                                                                                                                   oYk hmj[`Yk]\ ^jge Ha[jgkg^l(k
                                                                           [gea[ Zggck Yf\ _jYh`a[ fgn]dk                                                                                                                                                                                                           gl`]j Yml`gjar]\ MYj] da[]fk]]k.
                                                                                                                                                                                                                                                                                                                     )Aajkl >gkl lg e]Yf ^ajkl [gkl g^
                                                                           Ogqk/Kdmk`/>gdd][laZd]k/Ign]dlq Dl]ek, af[dm\af_,                                                                                                                                                                                            eYfm^Y[lmj] g^ >g-=jYf\]\
                                                                           Zml fgl daeal]\ lg:                                                                                                                                                                                                                        Kjg\m[lk l`Yl Yj] kgd\/k`ahh]\
                                                                           ?agjYeYk, Zmklk Yf\ fgn]dlq/aehmdk] al]ek                                                                                                                                                                                                   d]kk k`ahhaf_, [mklgek/\mla]k
                                                                                                                                                                                                                                                                                                                            Yf\ hjg\m[l l]klaf_.*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Page 117 of 139
G_^i DYSdebUc 7_^ce]Ub        B`gklZmkl]jk )1984*B`gklZmkl]jk
                                                 "            )2016*B`gk
                                                                    "    <hhYj]d:                                                   Igf-]p[dmkan]          Rgjd\oa\]             Gggl >jYl] =gp: bgZZ]jk, 1 B=-ZjYf\]\ [jYl]       03/21/16 - 12/31/20   03/21/16 - 12/31/20 GL1: 3/21/16 - 3/31/16GL2
                                                                                                                                                                                                                                                                                                   "        I/<                      10&                   30 \Yqk Y^l]j l`] [dgk] g^      PN?      %                38,000 1/1/17%7,500
                                                                                                                                                                                                                                                                                                                                                                                                                                  "      \m] 6/30/18%10,000
                                                                                                                                                                                                                                                                                                                                                                                                                                                    "       \m] 6     I/<            I/<              I/<         I/<     ?Yqk@phaj]k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "       6/30/2     I/<          I/<                  T]k                     Ig                  T]k        Ga[]fkgj kh][a^a[Yddq j]k]jn]k           >gfljY[lgjk
Db_TeSdc' =^S $GD7D%                                                     O-k`ajlk; ko]Ylk`ajlk; `gg\a]k; ^d]][] lghk; d]__af_k;                                                      o`gd]kYd]jk Yf\                                                                                                                        g^ >gkl g^ Bgg\k kgd\           ]Y[` [Yd]f\Yj imYjl]j                                                                                                                                                                                                                                                         mflg alk]d^ Yf\/gj alk \]ka_f]]k
                                                                         bY[c]lk; Zgp]jk; kd]]ho]Yj; Y\\agfYd YhhYj]d lg Z]                                                      \akljaZmlgjk ^gj kYd] Yf\ Ma_`l lg eYfm^Y[lmj]                                                                                                                                                                                                                                                                                                                                                                                                           Yl Ydd lae]k l`jgm_`gml l`]
$"GD7D DQbd^Ub*I]RbU\\Q                                                  Yhhjgn]\ gf Y [Yk]-Zq-[Yk] ZYkak                                                                          \akljaZmlagf lg j]lYad  hjg\m[lk ^gj gl`]j G>                                                                                                                                                                                                                                                                                                                                                                                                          O]je Yf\ O]jjalgjq l`]
5WbUU]U^d ( ;6"%                                                                                                                                                                  klgj]k Yf\ e]j[`Yflk,            [jYl]k                                                                                                                                                                                                                                                                                                                                                                                                                 ]p[dmkan] ja_`l lg
                                                                           <[[]kkgja]k:                                                                                               Yf\ naY G>(k ]-                                                                                                                                                                                                                                                                                                                                                                                                                                     eYfm^Y[lmj], \]n]dgh,
                                                                           =Y_k; ZY[chY[ck; oYdd]lk; keYdd d]Yl`]j _gg\k; c]q                                                      [gee]j[] o]Zkal].                                                                                                                                                                                                                                                                                                                                                                                                                                      \akljaZml], g^^]j ^gj kYd],
                                                                           [`Yafk; `Ylk; Z]Yfa]k; dYfqYj\; kg[ck; hYl[`]k;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Y\n]jlak], hjgegl], \akhdYq,
                                                                           ^dYk`da_`lk; hYkk `gd\]jk; e]\Yddagfk; b]o]djq;                                                           B`gklZmkl]jk =gp:                                                                                                                                                                                                                                                                                                                                                                                                                                    k]dd Yf\ /gj gl`]joak] ]phdgal
                                                                           Y\\agfYd YhhYj]d lg Z] Yhhjgn]\ gf Y [Yk]-Zq-[Yk]                                                     bgZZ]jk, o`gd]kYd]jk Yf\                                                                                                                                                                                                                                                                                                                                                                                                                                 oal`gml daealYlagf Yf\
                                                                           ZYkak                                                                                                  \akljaZmlgjk ^gj kYd] Yf\                                                                                                                                                                                                                                                                                                                                                                                                                               l`jgm_`gml l`] ogjd\
                                                                                                                                                                                    \akljaZmlagf lg j]lYad                                                                                                                                                                                                                                                                                                                                                                                                                                e]j[`Yf\ak], _gg\k Yf\
                                                                           Cge] ?][gj/Cgmk]oYj]k:                                                                                  klgj]k Yf\ e]j[`Yflk                                                                                                                                                                                                                                                                                                                                                                                                                                   hjg\m[lk kaeadYj Yf\/gj
                                                                           Hm_k; _dYkk]k; kl]afk; k`gl _dYkk]k; dmf[`Zgp]k;                                                            Yf\ naY G>(k ]-                                                                                                                                                                                                                                                                                                                                                                                                                                    a\]fla[Yd lg l`] <jla[d]k ^gj
                                                                           lYZd]oYj]; \jafcoYj]; [gYkl]jk; \][gjYlan] k[jgddk;                                                    [gee]j[] o]Zkal] gf Y                                                                                                                                                                                                                                                                                                                                                                                                                                   mk] af [gff][lagf oal`:
                                                                           eajjgjk; oYdd Yjl; Y\\agfYd YhhYj]d lg Z] Yhhjgn]\ gf                                                    gf]-lae] ZYkak gfdq,                                                                                                                                                                                                                                                                                                                                                                                                                                  )Y* l`] hjgeglagf Yf\
                                                                           Y [Yk]-Zq-[Yk] ZYkak                                                                                    [gfn]flagfk Yf\ ljY\]                                                                                                                                                                                                                                                                                                                                                                                                                                  eYjc]laf_ g^ l`] Kjgh]jlq,
                                                                                                                                                                                           k`gok                                                                                                                                                                                                                                                                                                                                                                                                                                          )Z* hj]eame kYd]k,
                                                                           Kjafl]\ Bgg\k:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )[* hjgeglagfYd la]- afk,
                                                                           Kgkl]jk; hgkl[Yj\k; kla[c]jk; [Yd]f\Yjk; [gdd][lgj                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             )\* _an]-YoYqk,
                                                                           [Yj\k; ^gd\]jk; hgjl^gdagk; ZY[c-lg-k[`ggd klYlagfYjq;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         )]* `ge] k`ghhaf_ l]d]nakagf
                                                                           Y\\agfYd YhhYj]d lg Z] Yhhjgn]\ gf Y [Yk]-Zq-[Yk]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              kYd]k )]._., LQ>*,
                                                                           ZYkak                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )^* [YZd] hjg_jYek,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )_* n]f\af_ eY[`af]k
                                                                           Kdmk`/>gdd][laZd]k/Ign]dlq:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )`* ]d][ljgfa[ kYd]k )]._.,
                                                                           Aa_mj]k; ZgZZd] `]Y\k; \agjYeYk; eafa ^a_mj]k; Zmklk;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Dfl]jf]l kYd]k \aj][ldq lg l`]
                                                                           fgn]dlq/aehmdk] al]ek; hdmk`; Y\\agfYd YhhYj]d lg Z]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           hmZda[*,
                                                                           Yhhjgn]\ gf Y [Yk]-Zq-[Yk] ZYkak                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )a* \aj][l j]khgfk] kYd]k )]._.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          \aj][l eYad Yf\ l]d]h`gf]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          kYd]k \aj][ldq lg l`] hmZda[*,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )b* af-klm\ag kYd]k o`]j] l`]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Kjgh]jlq ak Z]af_ ^ade]\ gj

CB9(H=A9 D5FHB9F
7F5H9G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            AQ^eVQSdebUb DbU(                                                                                5ccYW^]U^d _V 8UcYW^c
                                                                                                                                                                                                                                                                                                                                                                                                                               ;eQbQ^dUUT F_iQ\dYUc DQi]U^d         AQb[UdY^W                     AY^Y]e] BUd                                                              5``b_fQ\ FUaeYbUT Ri   @YSU^c_b*AQ^eVQSdebUb   :5A5 5``b_fQ\                                           FUaeYbUT4
@YSU^c_b*DQbd^Ub              HbQTU]Qb[c                                   Db_TeSd 7QdUW_bi                                             Hi`U                HUbbYd_bi            8YcdbYRedY_^ 7XQ^^U\c        7bQdU :bUaeU^Si         =^YdYQ\ HUb]         @YSU^cU MUQbc         @YSU^cU EeQbdUbc        @YSU^cU :UU      F_iQ\di FQdU*DQi]U^dc              DQi]U^d GSXUTe\U            7ebbU^Si   ;eQbQ^dUUT F_iQ\dYUc                  HUb]c                      :e^T       AQb[UdY^W G`U^T      GQ\Uc      FU^UgQ\    GU\\(CVV DUbY_T     FU^UgQ\   B_^(7_]`UdYdY_^        @YSU^c_b4            :_b] FUaeYbUT4         FUaeYbUT              AYcSU\\Q^U_ec                ]-D>@INJM 'JMH 3@LPDM@?   ;YfUQgQi FUcdbYSdY_^c


/? AUTYQ' =^S)                Tm-Ba-J`"                                    Cgmk]oYj] )af[dm\af_ ZdYfc]lk, l`jgok, haddgok,          Igf-]p[dmkan]           Rgjd\oa\]               G>(k @-[gee]j[]               Hgfl`dq          11/18/18 - 6/30/21    11/18/18 - 6/30/21                                 I/<                      10&                 30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?           %4,000.00                   %2,000.00 Yl ka_faf_             I/<            I/<             I/<         I/<           90-?Yqk          I/<           I/<                  T]k                     Ig                  Ig                      I/<                   >gfljY[lgjk Yf\ Dfl]jfYd
                                                                           ^dggj eYlk, Z]n]jY_]-oYj] Yf\ eY_f]lk*                                        )]p[dm\af_ <kaY*                o]Zkal]                                                                                                                         Aajkl >gklk g^ Kjg\m[lk kgd\          da[]fk] imYjl]j                                                                                                                                                                                                                                                                                                     @ehdgq]]k
$"/? ,(HY]U 5WbUU]U^d"%                                                                                                                                                                                                                                                                                                                                                                                                             %2,000.00 Zq 12/31/19                                                                      @phaj]k
                                                                                                                                                                                           QYmdl                                                                                                                                     6&                                                                                                                                                                                        9/30/21                                                                                                                                         N]] Gaf\Y ^gj Agje
                                                                                                                                                                                                                                                                                                                          ?aj][l lg >gfkme]j NYd]k
                                                                                                                                                                                                                                                                                                                         )QYmdl Yf\/gj OjY\] N`gok*

5c]_TUU B_bdX 5]UbYSQ' =^S) <jc`Ye Cgjjgj mfan]jk]                         <hhYj]d                                                  Igf-]p[dmkan]          Rgjd\oa\]                G>(k @-[gee]j[]                                 1/7/19 - 12/31/20     1/7/19 - 12/31/20   GL1: 1/7/19 - 3/31/19         I/<                    10&                   30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?              I/<                              I/<                      I/<            I/<              I/<         I/<          90-?Yqk           I/<          I/<                  T]k                    I/<                  I/<                      I/<                  >gfljY[lgjk Yf\ Dfl]jfYd
$"5c]_TUU ,(HY]U            <jc`Ye Cgjjgj: O`] =gYj\ BYe] hjg\m[l          <[[]kkgja]k                                                                                                   o]Zkal]                                                                              GL2: 4/1/19 - 6/30/19                        >JBN g^ ]Y[` mfal kgd\              da[]fk] imYjl]j                                                                                                                                                                                                                                                                                                     @ehdgq]]k
5WbUU]U^d"%                 daf]                                           Cge] ?][gj                                                                                                                                                                                         GL3: 7/1/19 - 9/30/19                                                                                                                                                                                                                            @phaj]k
                                                                           ?jafcoYj]                                                                                                       QYmdl                                                                              GL4: 10/1/19 - 12/31/19                                                                                                                                                                                                                          3/31/21                                                                                                                                         N]] Oqd]j ^gj Agje
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Case 19-11791-BLS




                                                                           Cgmk]oYj]                                                                                                                                                                                          GL5: 1/1/20 - 3/31/20
                                                                           Kjafl]\ Bgg\k                                                                                                                                                                                      GL6: 4/1/20 - 6/30/20
                                                                           Kdmk`                                                                                                                                                                                              GL7: 7/1/20 - 9/30/20
                                                                           >gdd][laZd]k                                                                                                                                                                                       GL8: 10/1/20 - 12/31/20
                                                                           Ign]dlq Dl]ek

9\\QdY_^' =^S)               Emfa OYak]f: Ug\aY[ RYj N]Ykgf 1              Hm_ / [mh oal` da\                                       Igf-]p[dmkan]          Rgjd\oa\]                G>(k @-[gee]j[]                                 2/2/18 - 12/31/19     2/2/18 - 12/31/19   GL1: 2/2/18 - 3/31/18         I/<                     10&                30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`       PN?            %7,030                      %7,030 \m] 6/1/18               I/<            I/<              I/<         I/<          90-?Yqk           I/<          I/<                  T]k                    I/<                  I/<                      I/<                  >gfljY[lgjk Yf\ Dfl]jfYd
$"9\\QdY_^ ,(HY]U 5WbUU]U^d(                                                                                                                                                             o]Zkal]                                                                              GL2: 4/1/18 - 6/30/18                    g^ R`gd]kYd] Kja[] g^ ]Y[` mfal       da[]fk] imYjl]j                                                                                                                                                                                                                                                                                                       @ehdgq]]k
>e^Y HQYcU^"%                                                                                                                                         @p[dm\af_ <GG <kaYf                                                                                                     GL3: 7/1/18 - 9/30/18                            eYfm^Y[lmj]\                                                                                                                                                                                    @phaj]k
                                                                                                                                                           [gmflja]k                                                                                                          GL4: 10/1/18 - 12/31/18                                                                                                                                                                                                                          3/31/20                                                                                                                                         N]] Oqd]j ^gj Agje
                                                                                                                                                                                                                                                                              GL5: 1/1/19 - 3/31/19                         R`gd]kYd] Kja[] lg Z]:
                                                                                                                                                                                                                                                                              GL6: 4/1/19 - 6/30/19                              %1.90/mfal
                                                                                                                                                                                                                                                                              GL7: 7/1/19 - 9/30/19
                                                                                                                                                                                                                                                                              GL8: 10/1/19 - 12/31/19

9\\QdY_^' =^S)               FgfgkmZY: Bg\(k =d]kkaf_ gf l`ak Rgf\]j^md Kaddgo                                                      Igf-]p[dmkan]          Rgjd\oa\]                G>(k @-[gee]j[]                                 2/2/18 - 12/31/19     2/2/18 - 12/31/19   GL1: 2/2/18 - 3/31/18         I/<                     10&                30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`       PN?            %7,400                      %7,400 \m] 6/1/18               I/<            I/<              I/<         I/<          90-?Yqk           I/<          I/<                  T]k                    I/<                  I/<                      I/<                  >gfljY[lgjk Yf\ Dfl]jfYd
$"9\\QdY_^ ,(HY]U 5WbUU]U^d( Rgjd\ N]Ykgf 1                                                                                                                                              o]Zkal]                                                                              GL2: 4/1/18 - 6/30/18                    g^ R`gd]kYd] Kja[] g^ ]Y[` mfal       da[]fk] imYjl]j                                                                                                                                                                                                                                                                                                       @ehdgq]]k
?_^_ceRQ"%                                                                                                                                            @p[dm\af_ <GG <kaYf                                                                                                     GL3: 7/1/18 - 9/30/18                            eYfm^Y[lmj]\                                                                                                                                                                                    @phaj]k
                                                                                                                                                           [gmflja]k                                                                                                          GL4: 10/1/18 - 12/31/18                                                                                                                                                                                                                          3/31/20                                                                                                                                         N]] Oqd]j ^gj Agje
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Doc 232




                                                                                                                                                                                                                                                                              GL5: 1/1/19 - 3/31/19                         R`gd]kYd] Kja[] lg Z]:
                                                                                                                                                                                                                                                                              GL6: 4/1/19 - 6/30/19                              %1.90/mfal
                                                                                                                                                                                                                                                                              GL7: 7/1/19 - 9/30/19
                                                                                                                                                                                                                                                                              GL8: 10/1/19 - 12/31/19

9^TU]_\ GXY^U =D 6J           =dY[c Hajjgj                                 <hhYj]d:                                                 Igf-]p[dmkan]          Rgjd\oa\]                G>(k @-[gee]j[]                                 9/1/18 - 12/31/20     9/1/18 - 12/31/20   GL1: 9/1/18 - 9/30/18         I/<                     12&                  30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?            %8,000                      %4,000 Yl ka_faf_               I/<            I/<             I/<         I/<          120-?Yqk          I/<           I/<                  T]k                     Ig                  Ig                      I/<                   >gfljY[lgjk Yf\ Dfl]jfYd
$"9^TU]_\ GXY^U ,(HY]U                                                     l-k`ajlk, ko]Ylk`ajlk, `gg\a]k, ^d]][] lghk, d]__af_k,                                                        o]Zkal]                                                                              GL2: 10/1/18 - 12/31/18                     Aajkl >gklk g^ Kjg\m[lagf            da[]fk] imYjl]j                                                                                                                                                                                                                                                                                                     @ehdgq]]k
5WbUU]U^d"%                                                                bY[c]lk, Zgp]jk, kd]]ho]Yj                                                                                                                                                                         GL3: 1/1/19 - 3/31/19                                                                                                                                  %4,000 \m] 12/31/18                                                                    @phaj]k 4/30/21
                                                                                                                                                                                           QYmdl                                                                              GL4: 4/1/1/9 - 6/30/19                                                                                                                                                                                                                                                                                                                                                                           N]] Gaf\Y ^gj Agje
                                                                           <[[]kkgja]k:                                                                                                                                                                                       GL5: 7/1/19 - 9/30/19
                                                                           ZY_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j _gg\k, c]q                                                      @n]flk, ljY\] k`gok,                                                                       GL6: 10/1/19 - 12/31/19
                                                                           [`Yafk, `Ylk, Z]Yfa]k, dYfqYj\k, kg[ck, hYl[`]k,                                                         j]lYad oal` ojall]f                                                                       GL7: 1/1/20 - 3/31/20
                                                                           ^dYk`da_`lk, hYkk `gd\]jk, e]\Yddagfk, b]o]djq                                                               h]jeakkagf                                                                            GL8: 4/1/20 - 6/30/20
                                                                                                                                                                                                                                                                              GL9: 7/1/20 - 9/30/20
                                                                           Cge] ?][gj/?jafcoYj]/Cgmk]oYj]:                                                                                                                                                                    GL10: 10/1/20 - 12/31/20
                                                                           em_k, _dYkk]k, kl]afk, k`gl _dYkk]k, dmf[`Zgp]k,
                                                                           lYZd]oYj], \jafcoYj], [gYkl]jk, k[jgddk, eajjgjk, oYdd
                                                                           Yjl

                                                                           KmZdak`af_/Kjafl]\ Bgg\k:
                                                                           hgkl]jk, hgkl[Yj\k, kla[c]jk, [Yd]f\Yjk, [gdd][lgj
                                                                           [Yj\k, ^gd\]jk, hgjl^gdagk, ZY[c lg k[`ggd klYlagfYjq

                                                                           Ogqk/Kdmk`/>gdd][laZd]k/Ign]dlq:
                                                                           ^a_mj]k, ZgZZd] `]Y\k, \agjYeYk, eafa-^a_mj]k, Zmklk,
                                                                           fgn]dlq/aehmdk] al]ek


;b_e^TK_b[c                   c`YjY                                        Ng^ldaf]k                                                Igf-]p[dmkan]          Rgjd\oa\]                G>(k @-[gee]j[]               Hgfl`dq           11/1/17 - 11/1/19     11/1/17 - 11/1/19   GL1: 11/1/17 - 12/31/17       I/<                      10&                 30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?              I/<                              I/<                      I/<            I/<             I/<         I/<          180-?Yqk          I/<           I/<                  T]k                     Ig                  Ig                      I/<                   >gfljY[lgjk Yf\ Dfl]jfYd
                                                                           CYj\daf]k                                                                     ]p[dm\af_ >`afY                 o]Zkal]                                                                              GL2: 1/1/18 - 3/31/18                      Aajkl [gklk g^ eYfm^Y[lmj]\           da[]fk] imYjl]j                                                                                                                                                                                                                                                                                                     @ehdgq]]k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Filed 09/25/19




$";b_e^TK_b[c ,(HY]U                                                       <[[]kkgja]k                                                                                                                                                                                        GL3: 4/1/18 - 6/30/18                      hjg\m[lk kgd\/k`ahh]\, d]kk                                                                                                                                                                        @phaj]k 5/1/20
5WbUU]U^d"%                                                                Cgmk]oYj]                                                                                                       QYmdl                                                                              GL4: 7/1/18 - 9/30/18                     k`ahhaf_, [mklgek/\mla]k Yf\                                                                                                                                                                                                                                                                                                                           N]] Gaf\Y ^gj Agje
                                                                           Ogqk/Aa_mjaf]k                                                                                                                                                                                     GL5: 10/1/18 - 12/31/18                           hjg\m[l l]klaf_
                                                                                                                                                                                   @n]flk, ljY\] k`gok,                                                                       GL6: 1/1/19 - 3/31/19
                                                                                                                                                                                    j]lYad oal` ojall]f                                                                       GL7: 4/1/1/9 - 6/30/19
                                                                                                                                                                                        h]jeakkagf                                                                            GL8: 7/1/19 - 9/30/19
                                                                                                                                                                                                                                                                              GL9 10/1/19 - 11/1/19

<Qb]_^i ;_\T IG5' =^S)        MgZgl][`                                     RYdd k[jgddk g^ [`Yj[l]jk                                Igf-]p[dmkan]          Rgjd\oa\]                G>(k @-[gee]j[]               Hgfl`dq           10/1/16 - 9/30/19     10/1/16 - 9/30/19   GL1: 10/1/16 - 12/31/16       I/<                      10&                 30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?            %15,000                    %15,000 Zq 9/30/19               I/<            I/<             I/<         I/<           90-?Yqk          I/<           I/<                  T]k                     Ig                  Ig                      I/<                   >gfljY[lgjk Yf\ Dfl]jfYd
                                                                           Cge] \][gj dYeh                                                               ]p[dm\af_ EYhYf                 o]Zkal]                                                                              GL2: 1/1/17 - 3/31/17                      Aajkl [gklk g^ eYfm^Y[lmj]\           da[]fk] imYjl]j                                                                                                                                                                                                                                                                                                     @ehdgq]]k
$"<Qb]_^i ;_\T ,(HY]U                                                      Kdmk` MgZgl][` \gdd                                                                                                                                                                                GL3: 4/1/17 - 6/30/17                         hjg\m[lk kgd\/k`ahh]\                                                                                                                                                                              @phaj]k
5WbUU]U^d"%                                                                KYh]j [jY^l gja_Yea                                                                                             QYmdl                                                                              GL4: 7/1/17 - 9/30/17                                                                                                                                                                                                                            12/31/19                                                                                                                                        N]] Gaf\Y ^gj Agje
                                                                           Ngmf\ljY[c >?                                                                                                                                                                                      GL5: 10/1/17 - 12/31/17
                                                                           5( dgf_ Zg\q haddgo o/ MgZgl][` haddgo[Yk]                                                              @n]flk, ljY\] k`gok,                                                                       GL6: 1/1/18 - 3/31/18
                                                                           k`mf_dYkk]k                                                                                              j]lYad oal` ojall]f                                                                       GL7: 4/1/1/8 - 6/30/18
                                                                           6# ^a_mj]                                                                                                    h]jeakkagf                                                                            GL8: 7/1/18 - 9/30/18
                                                                           O-k`ajlk                                                                                                                                                                                           GL9 10/1/18 - 12/31/18
                                                                           N[Yjn]k                                                                                                                                                                                            GL10: 1/1/19 - 3/31/19
                                                                           RjaklZYf\k                                                                                                                                                                                         GL11: 4/1/1/9 - 6/30/19
                                                                           Bdgn]k                                                                                                                                                                                             GL12: 7/1/19 - 9/30/19



?Y^W FUS_bTc                  Kgh O]Ye @ha[                                Ng^ldaf]k                                                Igf-]p[dmkan]      Pfal]\ NlYl]k; Pfal]\        G>(k @-[gee]j[]                                 3/1/18 - 2/29/20      3/1/18 - 2/29/20    GL1: 3/1/18 - 3/31/18         I/<                       10&                30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?      %                 9,500            %3,166 Yl ka_faf_              I/<            I/<              I/<         I/<        Ig N]dd-J^^         I/<          I/<                  T]k                    I/<                  I/<                      I/<                  >gfljY[lgjk Yf\ Dfl]jfYd
                                                                           CYj\daf]k                                                                    Faf_\ge; >YfY\Y;                 o]Zkal]                                                                              GL2: 4/1/18 - 6/30/18                    Aajkl >gklk g^ al]ek kgd\/k`ahh]\       da[]fk] imYjl]j                                                                                                                                                                                                                                                                                                     @ehdgq]]k
$"?Y^W FUS_bTc ,(HY]U                                                      <[[]kkgja]k                                                                 <mkljYdaY; B]jeYfq;                                                                                                    GL3: 7/1/18 - 9/30/18                                                                                                                                  %3,166 \m] 6/30/18                                                                     Kmdd al]ek gf[]
5WbUU]U^d"%                                                                Cgmk]oYj]                                                                     IgjoYq; No]\]f;                   QYmdl                                                                              GL4: 10/1/18 - 12/31/18                                                                                                                                                                                                                       da[]fk] ]phaj]k                                                                                                                                    N]] Oqd]j ^gj Agje
                                                                           Ogqk/Aa_mjaf]k                                                           I]l`]jdYf\k; I]o U]YdYf\;                                                                                                 GL5: 1/1/19 - 3/31/19                                                                                                                                  %3,166 \m] 12/31/18                                                                       gf 2/29/20
                                                                                                                                                     ?]feYjc; AjYf[]; NhYaf;                                                                                                  GL6: 4/1/19 - 6/30/19
                                                                                                                                                      Dj]dYf\; <mkljaY; DlYdq;                                                                                                GL7: 7/1/19 - 9/30/19
                                                                                                                                                    AafdYf\; =]d_ame; H]pa[g;                                                                                                 GL8: 10/1/19 - 12/31/19
                                                                                                                                                     KgdYf\; Kgjlm_Yd; Ngml`                                                                                                  GL9: 1/1/20 - 2/29/20
                                                                                                                                                     <^ja[Y; <j_]flafY; >`ad];
                                                                                                                                                    Omjc]q; >gdgeZaY; D[]dYf\;
                                                                                                                                                         >r][` M]hmZda[;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Page 118 of 139




                                                                                                                                                      G]p]eZgmj_; Cmf_Yjq
?_TQ^cXQ @Y]YdUT               <EDI                                   O-k`ajlk                                                   Igf-]p[dmkan]      Pfal]\ NlYl]k; Pfal]\        G>(k @-[gee]j[]                          4/1/18 - 3/31/20     4/1/18 - 3/31/20    GL1: 4/1/18 - 6/30/18       %7,920.00                   I/<                 30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?                  I/<                           I/<                 I/<            I/<              I/<         I/<     Yqk@phaj]k:6/30/20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "       "           I/<          I/<                  T]k                    I/<                  I/<            I/<         >gfljY[lgjk Yf\ Dfl]jfYd
                                                                                                                                                     Faf_\ge; >YfY\Y;                 o]Zkal]                                                                      GL2: 7/1/18 - 9/30/18      \m] 11/16/18                                           da[]fk] imYjl]j                                                                                                                                                                                                                                                                              @ehdgq]]k
$"?_TQ^cXQ ,(HY]U                                                                                                                                   <mkljYdaY; B]jeYfq;                                                                                            GL3: 10/1/18 - 12/31/18
5WbUU]U^d"%                                                                                                                                           IgjoYq; No]\]f;                  QYmdl                                                                       GL4: 1/1/19 - 3/31/19                                                                                                                                                                                                                                                                                                                                                      N]] Oqd]j ^gj Agje
                                                                                                                                                 I]l`]jdYf\k; I]o U]YdYf\;                                                                                         GL5: 4/1/19 - 6/30/19
                                                                                                                                                  ?]feYjc; AjYf[]; NhYaf;                                                                                          GL6: 7/1/19 - 9/30/19
                                                                                                                                                   Dj]dYf\; <mkljaY; DlYdq;                                                                                        GL7: 10/1/19 - 12/31/19
                                                                                                                                                 AafdYf\; =]d_ame; H]pa[g;                                                                                         GL8: 1/1/20 - 3/31/20
                                                                                                                                                  KgdYf\; Kgjlm_Yd; Ngml`
                                                                                                                                                  <^ja[Y; <j_]flafY; >`ad];
                                                                                                                                                 Omjc]q; >gdgeZaY; D[]dYf\;
                                                                                                                                                      >r][` M]hmZda[;
                                                                                                                                                   G]p]eZgmj_; Cmf_Yjq



?_^Q]Y 8YWYdQ\                 H]lYd B]Yj Ngda\                       CYl )H]lYd B]Yj Ngda\*                                     Igf-]p[dmkan]           Rgjd\oa\]               G>(k @-[gee]j[]                         10/2/17 - 12/31/19   10/2/17 - 12/31/19   GL1: 10/28/17 - 12/31/17       I/<                       12&                30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?          %10,000 )H]lYd B]Yj            H]lYd B]Yj Ngda\:          I/<            I/<              I/<         I/<            I/<             I/<          I/<                  T]k                    I/<                  I/<            I/<         >gfljY[lgjk Yf\ Dfl]jfYd
9^dUbdQY^]U^d' =^S)            H]lYd B]Yj                                                                                                                                             o]Zkal]                                                                      GL2: 1/1/18 - 3/31/18                     Aajkl >gklk g^ al]ek kgd\/k`ahh]\       da[]fk] imYjl]j                                Ngda\*                   %5,000 gf ka_faf_                                                                                                                                                                                                    @ehdgq]]k
                               Nad]fl Cadd                            ?jafcoYj] )H]lYd B]Yj*                                                                                                                                                                       GL3: 4/1/18 - 6/30/18                                                                                                                                    %5,000 \m] 4/30/18
$"?_^Q]Y ,(HY]U                                                                                                                                                                        QYmdl                                                                       GL4: 7/1/18 - 9/30/18                                                                                                      %5,000 )>Ykld]nYfaY*                                                                                                                                                                                                                            N]] Gaf\Y ^gj Agje
5WbUU]U^d"%                                                           O-k`ajl )>Ykld]nYfaY*                                                                                                                                                                        GL5: 10/1/18 - 12/31/18                                                                                                                                      >Ykld]nYfaY:
                                                                                                                                                                                @n]flk, ljY\] k`gok,                                                               GL6: 1/1/19 - 3/31/19                                                                                                      %2,500 )H]lYd B]Yj*            %5,000 \m] 4/2/18
                                                                      >gYkl]jk )Nad]fl Cadd*                                                                                     j]lYad oal` ojall]f                                                               GL7: 4/1/19 - 6/30/19
                                                                                                                                                                                     h]jeakkagf                                                                    GL8: 7/1/19 - 9/30/19                                                                                                      %1,500 )Nad]fl Cadd*             H]lYd B]Yj:
                                                                                                                                                                                                                                                                   GL9: 10/1/19 - 12/31/19                                                                                                                                  %2,500 \m] 4/26/18

                                                                                                                                                                                                                                                                                                                                                                                                                                Nad]fl Cadd:
                                                                                                                                                                                                                                                                                                                                                                                                                            %1,500 \m] 4/26/18

F__cdUb HUUdX Db_TeSdY_^c'     MR=T                                   <hhYj]d:                                                   Igf-]p[dmkan]           Rgjd\oa\]               G>(k @-[gee]j[]                         12/1/18 - 12/31/20   12/1/18 - 12/31/20   GL1: 12/28/18 - 12/31/18       I/<                       12&                30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?      %                    5,000         %5,000 Yl ka_faf_          I/<            I/<              I/<         I/<     Yqk@phaj]k:6/30/2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "       "           I/<          I/<                  T]k                    I/<                  I/<            I/<         >gfljY[lgjk Yf\ Dfl]jfYd
@77)                                                                  O-k`ajlk; ko]Ylk`ajlk; `gg\a]k; ^d]][] lghk; d]__af_k;                                                          o]Zkal]                                                                      GL2: 1/1/19 - 3/31/19                     Aajkl >gklk g^ al]ek kgd\/k`ahh]\       da[]fk] imYjl]j                                                                                                                                                                                                                                                                              @ehdgq]]k
                                                                      bY[c]lk; Zgp]jk; kd]]ho]Yj                                                                                                                                                                   GL3: 4/1/19 - 6/30/19
$"F__cdUb HUUdX ,(HY]U                                                                                                                                                                 QYmdl                                                                       GL4: 7/1/19 - 9/30/19                                                                                                                                                                                                                                                                                                                                                      N]] Gaf\Y ^gj Agje
5WbUU]U^d"%                                                           Cge] ?][gj/?jafcoYj]/Cgmk]oYj]:                                                                                                                                                              GL5: 10/1/19 - 12/31/19
                                                                      Hm_k; kl]afk; _dYkk]k; k`gl _dYkk]k; dmf[`Zgp]k;                                                          @n]flk, ljY\] k`gok,                                                               GL6: 1/1/20 - 3/31/20
                                                                      lYZd]oYj]; \jafcoYj]; [gYkl]jk; k[jgddk; eajjgjk; oYdd                                                     j]lYad oal` ojall]f                                                               GL7: 4/1/20 - 6/30/20
                                                                      Yjl                                                                                                            h]jeakkagf                                                                    GL8: 7/1/20 - 9/30/20
                                                                                                                                                                                                                                                                   GL9: 10/1/20 - 12/31/20
                                                                      <[[]kkgja]k:
                                                                      =Y_k; ZY[chY[ck; oYdd]lk; keYdd d]Yl`]j _gg\k; c]q
                                                                      [`Yafk; `Ylk; Z]Yfa]k; dYfqYj\k; kg[ck; hYl[`]k;
                                                                      ^dYk`da_`lk; hYkk `gd\]jk; e]\Yddagfk; b]o]djq

                                                                      Kjafl]\ Bgg\k:
                                                                      Kgkl]jk; hgkl[Yj\k; kla[c]jk; [Yd]f\Yjk; [gdd][lgj
                                                                      [Yj\k; ^gd\]jk; hgjl^gdagk; ZY[c-lg-k[`ggd klYlagfYjq

                                                                      Kdmk`/>gdd][laZd]k/Ign]dlq:
                                                                      Aa_mj]k; ZgZZd] `]Y\k; \agjYeYk; eafa-^a_mj]k;
                                                                      Zmklk; fgn]lq/aehmdk] al]ek; hafk, af[dm\af_ ]fYe]d
                                                                      Yf\ ]hgpq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 19-11791-BLS




                                                                      ++<\\alagfYd al]ek Yhhjgn]\ gf Y [Yk]-Zq-[Yk] ZYkak




HC9= 5^Y]QdY_^' =^S)           ?jY_gf =Ydd U )1989 ^ade gfdq*         =]Yfa]                                                     Igf-]p[dmkan]       <j_]flafY; <mkljYdaY;       G>(k @-[gee]j[]        J[lgZ]j 2018     10/1/18 - 12/31/20   10/1/18 - 12/31/20   GL1: 10/1/18 - 12/31/18        I/<                     12&                  30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?              %10,000.00                %5,000.00 Yl ka_faf_        I/<            I/<             I/<         I/<           90-?Yqk          I/<                                T]k                                                                               T]k
                                                                      O-k`ajl                                                                     <mkljaY; =]d_ame; >YfY\Y;           o]Zkal]          ?][]eZ]j 2019                                               GL2: 1/1/19 - 3/31/19                         I]l NYd]k g^ al]ek kgd\             da[]fk] imYjl]j
$"HC9= ,(dY]U 5WbUU]U^d(                                                                                                                           >`ad]; >gdgeZaY; >r][`                                                                                          GL3: 4/1/19 - 6/30/19                                                                                                                                   %5,000.00 \m] 1/31/19                                                                 @phaj]k
8bQW_^ 6Q\\"%                                                                                                                                        M]hmZda[; ?]feYjc;                QYmdl                                                                       GL4: 7/1/19 - 9/30/19                                    8&                                                                                                                                                                                   3/31/21
                                                                                                                                                  AafdYf\; AjYf[]; B]jeYfq;                                                                                        GL5: 10/1/19 - 12/31/19                    ^gj hjg\m[lk kgd\ Yl o`gd]kYd]
                                                                                                                                                  Cmf_Yjq; D[]dYf\; Dj]dYf\;                                                                                       GL6: 1/1/20 - 3/31/20
                                                                                                                                                  DkjY]d; DlYdq; Gmp]eZgmj_;                                                                                       GL7: 4/1/20 - 6/30/20
                                                                                                                                                  H]pa[g; I]l`]jdYf\k; I]o                                                                                         GL8: 7/1/20 - 9/30/20
                                                                                                                                                  U]YdYf\; IgjoYq; KgdYf\;                                                                                         GL9: 10/1/20 - 12/31/20
                                                                                                                                                    Kgjlm_Yd; Ngml` <^ja[Y;
                                                                                                                                                        NhYaf; No]\]f;
                                                                                                                                                 Noalr]jdYf\; Omjc]q; Pfal]\
                                                                                                                                                   Faf_\ge; Pfal]\ NlYl]k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Doc 232




HC9= 5^Y]QdY_^' =^S)           Jf] Ka][]                              FfYhkY[c                                                   Igf-]p[dmkan]       <j_]flafY; <mkljYdaY;       G>(k @-[gee]j[]                         8/8/17 - 10/31/19    8/8/17 - 10/31/19    GL1: 8/8/17 - 9/30/17          I/<                      12&               30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`       PN?              %11,070.00                 %5,535 Yl ka_faf_          I/<            I/<             I/<         I/<           90-?Yqk          I/<                                T]k                                                                               T]k
                                                                      Pl]fkad k]l                                                                 <mkljaY; =]d_ame; >YfY\Y;           o]Zkal]                                                                      GL2: 10/1/17 - 12/31/17                   I]l NYd]k g^ al]ek kgd\/k`ahh]\       da[]fk] imYjl]j
$"HC9= ,(dY]U 5WbUU]U^d(Gd)                                                                                                                        >`ad]; >gdgeZaY; >r][`                                                                                          GL3: 1/1/18 - 3/31/18                                                                                                                                    %2,767.50 Zq 3/1/18                                                                  @phaj]k
GUYiQ"%                                                                                                                                              M]hmZda[; ?]feYjc;                QYmdl                                                                       GL4: 4/1/18 - 6/30/18                                                                                                                                                                                                                         1/31/20
                                                                                                                                                  AafdYf\; AjYf[]; B]jeYfq;                                                                                        GL5: 7/1/18 - 9/30/18                                                                                                                                   %2,767.50 Zq 9/30/18
                                                                                                                                                  Cmf_Yjq; D[]dYf\; Dj]dYf\;                                                                                       GL6: 10/1/18 - 12/31/18
                                                                                                                                                  DkjY]d; DlYdq; Gmp]eZgmj_;                                                                                       GL7: 1/1/19 - 3/31/19
                                                                                                                                                  H]pa[g; I]l`]jdYf\k; I]o                                                                                         GL8: 4/1/19 - 6/30/19
                                                                                                                                                  U]YdYf\; IgjoYq; KgdYf\;                                                                                         GL9: 7/1/19 - 9/30/19
                                                                                                                                                    Kgjlm_Yd; Ngml` <^ja[Y;                                                                                        GL10: 10/1/19 - 10/31/19
                                                                                                                                                        NhYaf; No]\]f;
                                                                                                                                                 Noalr]jdYf\; Omjc]q; Pfal]\
                                                                                                                                                   Faf_\ge; Pfal]\ NlYl]k



HceRebQiQ Db_TeSdY_^c 7_)'     PdljYeYf )1966-1981*                   <hhYj]d: l-k`ajlk, ko]Ylk`ajlk, `gg\a]k, ^d]][] lghk,      Igf-]p[dmkan]          Rgjd\oa\]                G>(k @-[gee]j[]                         1/18/19 - 12/31/20   1/18/19 - 12/31/20   GL1: 1/18/19 - 3/31/19         I/<                       10&                30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?                %5,000                   %5,000 Yl ka_faf_          I/<            I/<              I/<         I/<         180-?Yqk           I/<          I/<                  T]k                    I/<                  I/<            I/<         >gfljY[lgjk Yf\ Dfl]jfYd
@dT)                           + #,-03,+ )7 03*19+03. 8/, -4114;03.   d]__af_k, bY[c]lk, Zgp]jk, kd]]ho]Yj                                           )]p[dm\af_ >`afY*                o]Zkal]                                                                      GL2: 4/1/19 - 6/30/19                     Aajkl >gklk g^ al]ek kgd\/k`ahh]\       da[]fk] imYjl]j                                                                                                                                                                                                                                                                              @ehdgq]]k
$"HceRebQiQ ,(HY]U             (186)2)3 7,60,7=                                                                                                                                                                                                                    GL3: 7/1/19 - 9/30/19                                                                                                                                                                                                                         @phaj]k
5WbUU]U^d"%                                                           <[[]kkgja]k: ZY_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j                                                             QYmdl                                                                       GL4: 10/1/19 - 12/31/19                                                                                                                                                                                                                       6/30/21                                                                                                                      N]] Oqd]j ^gj Agje
                               6GOM< 2                                _gg\k, c]q[`Yafk, `Ylk, Z]Yfa]k, dYfqYj\k, kg[ck,                                                                                                                                            GL5: 1/1/20 - 3/31/20
                               6GOM<H<I                               hYl[`]k, ^dYk`da_`lk, hYkk `gd\]jk, e]\Yddagfk,                                                                                                                                              GL6: 4/1/20 - 6/30/20
                               6GOM<N@Q@I                             b]o]djq                                                                                                                                                                                      GL7: 7/1/20 - 9/30/20
                               3@OPMI JA 6GOM<H<I                                                                                                                                                                                                                  GL8: 10/1/20 - 12/31/20
                                                                      Cge] ?][gj/?jafcoYj]/Cgmk]oYj]: em_k, _dYkk]k,
                               6GOM<H<I ">@
                                                                      kl]afk, k`gl _dYkk]k, dmf[`Zgp]k, lYZd]oYj],
                               6GOM<H<I 5<MJ                          \jafcoYj], [gYkl]jk, k[jgddk, eajjgjk, oYdd Yjl
                               6GOM<H<I -@J
                               6GOM<H<I da                            Kjafl]\ Bgg\k: hgkl]jk, hgkl[Yj\k, kla[c]jk,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Filed 09/25/19




                                                                      [Yd]f\Yjk, [gdd][lgj(k [Yj\k, ^gd\]jk, hgjl^gdagk, ZY[c-
                                                                      lg-k[`ggd klYlagfYjq, [gea[ Zggck Yhhjgn]\ Zq
                                                                      Pfan]jkYd, _jYh`a[ fgn]dk Yhhjgn]\ Zq Pfan]jkYd

                                                                      Ogqk/Kdmk`/>gdd][laZd]k/Ign]dlq: ^a_mj]k, ZgZZd]
                                                                      `]Y\k, \agjYeYk, eafa ^a_mj]k, Zmklk, fgn]dlq al]ek

                                                                      ++<\\alagfYd al]ek eYq Z] Yhhjgn]\ Zq Pfan]jkYd
                                                                      gf Y [Yk]-Zq-[Yk] ZYkak




I^YfUbcQ\ GdeTY_c @YSU^cY^W'   KYjck Yf\ M][j]Ylagf                   <hhYj]d: l-k`ajlk, ko]Ylk`ajlk, `gg\a]k, ^d]][] lghk,      Igf-]p[dmkan]           Rgjd\oa\]               G>(k @-[gee]j[]                          7/1/18 - 6/30/20     7/1/18 - 6/30/20    GL1: 7/1/18 - 9/30/18          I/<                       12&                30 \Yqk Y^l]j l`] ]f\ g^ ]Y[`     PN?               %4,000.00                 %4,000 Yl ka_faf_          I/<            I/<             I/<         I/<          184-?Yqk          I/<                                T]k                                                                               T]k
@@7                                                                   d]__af_k, bY[c]lk, Zgp]jk, kd]]ho]Yj                                                                            o]Zkal]                                                                      GL2: 10/1/18 - 12/31/18                   Aajkl >gklk g^ al]ek kgd\/k`ahh]\       da[]fk] imYjl]j
$"I^Y ,(dY]U 5WbUU]U^d(                                                                                                                                                                                                                                            GL3: 1/1/19 - 3/31/19                                                                                                                                                                                                                         @phaj]k
DQb[c*FUS"%                                                           <[[]kkgja]k: ZY_k, ZY[chY[ck, oYdd]lk, keYdd d]Yl`]j                                                             QYmdl                                                                       GL4: 4/1/19 -6/30/19                                                                                                                                                                                                                          1/3/21
                                                                      _gg\k, c]q[`Yafk, `Ylk, Z]Yfa]k, dYfqYj\k, kg[ck,                                                                                                                                            GL5: 7/1/19 - 9/30/19
                                                                      hYl[`]k, ^dYk`da_`lk, hYkk `gd\]jk, e]\Yddagfk,                                                                                                                                              GL6: 10/1/19 - 12/31/19
                                                                      b]o]djq                                                                                                                                                                                      GL7: 1/1/20 - 3/31/20
                                                                                                                                                                                                                                                                   GL8: 4/1/20 - 6/30/20
                                                                      Cge] ?][gj/?jafcoYj]/Cgmk]oYj]: em_k, _dYkk]k,
                                                                      kl]afk, k`gl _dYkk]k, dmf[`Zgp]k, lYZd]oYj],
                                                                      \jafcoYj], [gYkl]jk, k[jgddk, eajjgjk, oYdd Yjl

                                                                      Kjafl]\ Bgg\k: hgkl]jk, hgkl[Yj\k, kla[c]jk,
                                                                      [Yd]f\Yjk, [gdd][lgj(k [Yj\k, ^gd\]jk, hgjl^gdagk, ZY[c-
                                                                      lg-k[`ggd klYlagfYjq, [gea[ Zggck Yhhjgn]\ Zq
                                                                      Pfan]jkYd, _jYh`a[ fgn]dk Yhhjgn]\ Zq Pfan]jkYd

                                                                      Ogqk/Kdmk`/>gdd][laZd]k/Ign]dlq: ^a_mj]k, ZgZZd]
                                                                      `]Y\k, \agjYeYk, eafa ^a_mj]k, Zmklk, fgn]dlq al]ek

                                                                      ++<\\alagfYd al]ek eYq Z] Yhhjgn]\ Zq Pfan]jkYd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Page 119 of 139




                                                                      gf Y [Yk]-Zq-[Yk] ZYkak



A@6 D5FHB9F 7F5H9G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              AQ^eVQSdebUb DbU(                                                             5ccYW^]U^d _V 8UcYW^c
                                                                                                                                                                                                                                                                                                                                                                                                                       ;eQbQ^dUUT F_iQ\dYUc DQi]U^d   AQb[UdY^W                     AY^Y]e] BUd                                                              5``b_fQ\ FUaeYbUT Ri   @YSU^c_b*AQ^eVQSdebUb   :5A5 5``b_fQ\                        FUaeYbUT4
@YSU^c_b*DQbd^Ub               HbQTU]Qb[c                             Db_TeSd 7QdUW_bi                                               Hi`U                HUbbYd_bi             8YcdbYRedY_^ 7XQ^^U\c   7bQdU :bUaeU^Si     =^YdYQ\ HUb]        @YSU^cU MUQbc          @YSU^cU EeQbdUbc        @YSU^cU :UU       F_iQ\di FQdU*DQi]U^dc              DQi]U^d GSXUTe\U            7ebbU^Si   ;eQbQ^dUUT F_iQ\dYUc                    HUb]c                :e^T       AQb[UdY^W G`U^T      GQ\Uc      FU^UgQ\    GU\\(CVV DUbY_T     FU^UgQ\   B_^(7_]`UdYdY_^        @YSU^c_b4            :_b] FUaeYbUT4         FUaeYbUT      AYcSU\\Q^U_ec     ]-D>@INJM 'JMH 3@LPDM@?   ;YfUQgQi FUcdbYSdY_^c
AQZ_b @UQWeU 6QcURQ\\     @pl]fkan] dakl g^ HG= Kjgh]jla]k            >dmZ l`]e]\ [gdd][laZd]k Zgp]k                          @p[dmkan]     Rgjd\oa\]      G>(k ]-[gee]j[]         Hgfl`dq: HYq-N]h.      O]je Jf]:           O]je Jf]:        GL1: 8/1/16 - 9/30/16      I/<   Ogh-g^-Zgp: 3& g^ I]l          15 \Yqk Y^l]j ]Y[` egfl` ]f\   PN?        %1,100,002          %300,000 \m] 3/15/17                  %300,000 \m] lg    I/<   I/<   180-?Yqk   Ig   T]k   T]k   Ig   I/<
Db_`UbdYUc' =^S) $A@6D%                                                                                                                                        o]Zkal]                                 8/1/16 - 12/31/17   8/1/16 - 12/31/17   GL2: 10/1/16 - 12/31/16          R`gd]kYd] NYd]k                                                                                                                    HG=<H
                          Kd]Yk] k]] [gfljY[l ^gj daklaf_.            >gdd][laZd] Zgp]k                                          '                                                  Nh][aYdlq: ?][.                                            GL3: 1/1/17 - 3/31/17                                                                                Df[j]Yk]k a^ l]Yek Yj]   %250,001 \m] 10/15/17                 1/15/18                        @phaj]k:
A@6 5TfQ^SUT AUTYQ' @D                                                                                                                                     >dmZ-gof]\ k`ghk,                              O]je Oog:           O]je Oog:        GL4: 4/1/17 - 6/30/17            HYfm^Y[lmj]\ al]ek )a.]. fgl                                           Y\\]\ af q]Yj 2                                                                            6/30/21
$A@65A%                   >gflY[l Oqd]j AYjj]dd ^gj egj] af^geYlagf   <[lagf ^a_mjaf]k, \][gjYlan] jm_k, haddgo [Yk]k Yf\   Igf-@p[dmkan]               klY\mae [gf[]kkagfYaj]k,                       1/1/18 - 12/31/20   1/1/18 - 12/31/20   GL5: 7/1/17 - 9/30/17            hmj[`Yk]\ ^jge l`aj\-hYjlq                                                                   %300,000 \m] 1/15/18                  %300,000 \m] lg
                                                                      [gn]jk, harrY [mll]jk, kYdl/h]hh]j k`Yc]jk                                               HG=.[ge                                                                         GL6: 10/1/17 - 12/31/17          da[]fk]]k*: 12& g^ I]l                                                                                                             HG=<H
$"A@65A 5WbUU]U^d"%                                                                                                                                                                                                                            GL7: 1/1/18 - 3/31/18            R`gd]kYd] NYd]k                                                                              %250,001 \m] 10/15/18                 10/15/18
                                                                      +Jl`]j hjg\m[lk Yk hj]-Yhhjgn]\ af ojallaf_ Zq HG=                                                                                                                       GL8: 4/1/18 - 6/30/18
                                                                      gf Y [Yk]-Zq-[Yk] ZYkak                                                                                                                                                  GL9: 7/1/18 - 9/30/18                                                                                                         Df[j]Yk]k a^ l]Yek Yj] Y\\]\ af q]Yj 2 %300,000 \m] lg
                                                                                                                                                                                                                                               GL10: 10/1/18 - 12/31/18                                                                                                                                             HG=<H
                                                                      +G> Y[cfgod]\_]k Yf\ Y_j]]k l`Yl af fg ]n]fl k`Ydd                                                                                                                       GL11: 1/1/19 - 3/31/19                                                                                                        >jgkk]\ oal` eYjc]laf_ [geeale]fl 3/15/17
                                                                      HG= Yhhjgn] hjg\m[lk af Yfq g^ l`] ^gddgoaf_                                                                                                                             GL12: 4/1/19 - 6/30/19                                                                                                        lg HG=<H )jgqYdla]k af ]p[]kk g^ l`]
                                                                      [Yl]_gja]k g^ _gg\k: YhhYj]d, Y[[]kkgja]k, []jYea[                                                                                                                       GL13: 7/1/19 - 9/30/19                                                                                                        lglYd _mYjYfl]]\ [geh]fkYlagf lg       %300,000 \m] lg
                                                                      em_k, _dYkkoYj], fYe] hdYl]k, oYdd Yf\ _dYkk \][Ydk                                                                                                                      GL14: 10/1/19 - 12/31/19                                                                                                      HG=K k`dd fgl Z] \m] Yf\ hYqYZd]       HG=<H
                                                                      Yf\ ^dY_k                                                                                                                                                                GL15: 1/1/20 - 3/31/20                                                                                                        mfd]kk Yf\ mflad Ga[]fk]] ]Yjfk        10/15/17
                                                                                                                                                                                                                                               GL16: 4/1/20 - 6/30/20                                                                                                        jgqYdla]k fa ]p[]kk g^ l`] [geZaf]\
                                                                                                                                                                                                                                               GL17: 7/1/20 - 9/30/20                                                                                                        lglYd _mYjYfl]]\ [geh]fkYlagf lg Zgl`
                                                                                                                                                                                                                                               GL18: 10/1/20 - 12/31/20                                                                                                      HG=K Yf\ HG=<H*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Case 19-11791-BLS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Doc 232
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Filed 09/25/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Page 120 of 139
Domain Name               Paid Through Date   Status              Renewal Status   TLD
adventureloot.com         2020-10-21          registered locked   Auto Renewal     .com
allstarcrate.com          2019-09-20          registered locked   Auto Renewal     .com
allstarcrate.net          2019-09-20          registered locked   Auto Renewal     .net
allstarcrate.org          2019-09-20          registered locked   Auto Renewal     .org
allstarcrates.com         2019-09-20          registered locked   Auto Renewal     .com
allstarcrates.net         2019-09-20          registered locked   Auto Renewal     .net
allstarcrates.org         2019-09-20          registered locked   Auto Renewal     .org
animecrate.com            2021-08-21          registered locked   Auto Renewal     .com
armorcrate.com            2021-05-01          registered locked   Auto Renewal     .com
armourchest.com           2021-05-01          registered locked   Auto Renewal     .com
armouredgeek.com          2021-05-01          registered locked   Auto Renewal     .com
artistcrate.com           2021-05-01          registered locked   Auto Renewal     .com
                                                                                            Case 19-11791-BLS




blacklinecrate.com        2021-05-01          registered locked   Auto Renewal     .com
blackloot.com             2021-05-01          registered locked   Auto Renewal     .com
bladecrate.com            2021-06-19          registered locked   Auto Renewal     .com
bluescrate.com            2019-09-21          registered locked   Auto Renewal     .com
boozecrate.com            2021-05-01          registered locked   Auto Renewal     .com
                                                                                            Doc 232




bostoncreampiecrate.com   2021-03-22          registered locked   Auto Renewal     .com
cajasdesuscripción.com    2021-07-30          registered locked   Auto Renewal     .com
caselladiiscrizione.it    2020-11-23          registered locked   Auto Renewal     .it
casellediiscrizione.it    2020-11-23          registered locked   Auto Renewal     .it
collectorcorps.co.uk      2021-08-07          registered locked   Auto Renewal     .co.uk
courtside-crate.com       2019-09-19          registered locked   Auto Renewal     .com
courtside-crate.net       2019-09-19          registered locked   Auto Renewal     .net
                                                                                            Filed 09/25/19




courtsidecrate.com        2019-09-19          registered locked   Auto Renewal     .com
courtsidecrate.net        2019-09-19          registered locked   Auto Renewal     .net
craftscrate.com           2021-05-01          registered locked   Auto Renewal     .com
cratedeal.com             2021-05-01          registered locked   Auto Renewal     .com
cratefresh.com            2021-05-01          registered locked   Auto Renewal     .com
cratemart.com             2021-05-01          registered locked   Auto Renewal     .com
crateswap.com             2021-05-01          registered locked   Auto Renewal     .com
cratetheloot.com          2020-10-26          registered locked   Auto Renewal     .com
cratetraders.com          2021-05-01          registered locked   Auto Renewal     .com
                                                                                            Page 121 of 139




cratexchange.com          2021-05-01          registered locked   Auto Renewal     .com
dealscrate.com            2021-05-01          registered locked   Auto Renewal     .com
diamondcrate.net          2019-09-20          registered locked   Auto Renewal     .net
diamondcrate.org          2019-09-20          registered locked   Auto Renewal     .org
dragonscrate.com        2021-05-01   registered locked   Auto Renewal   .com
fireflycargocrate.com   2027-11-03   registered locked   Auto Renewal   .com
fitnesscrate.com        2021-05-01   registered locked   Auto Renewal   .com
footballcrate.com       2021-05-01   registered locked   Auto Renewal   .com
galaxycrate.com         2021-05-01   registered locked   Auto Renewal   .com
geekfuel.ch             2021-07-31   registered locked   Auto Renewal   .ch
geekfuel.co.uk          2021-07-29   registered locked   Auto Renewal   .co.uk
geekfuel.in             2021-07-30   registered locked   Auto Renewal   .in
geekfuel.kiwi           2021-07-30   registered locked   Auto Renewal   .kiwi
geekfuel.mx             2021-07-30   registered locked   Auto Renewal   .mx
geekfuel.nl             2021-07-30   registered locked   Auto Renewal   .nl
geekfuel.ph             2020-07-30   registered locked   Auto Renewal   .ph
geekfuel.pl             2021-07-30   registered locked   Auto Renewal   .pl
                                                                                 Case 19-11791-BLS




geekfuel.se             2021-07-30   registered locked   Auto Renewal   .se
geekpetwear.com         2021-05-01   registered locked   Auto Renewal   .com
geekyarmour.com         2021-05-01   registered locked   Auto Renewal   .com
geekypetbox.com         2021-05-01   registered locked   Auto Renewal   .com
geekypetcrate.com       2021-05-01   registered locked   Auto Renewal   .com
                                                                                 Doc 232




geekypets.com           2021-05-01   registered locked   Auto Renewal   .com
geekypetwear.com        2021-05-01   registered locked   Auto Renewal   .com
getlootcrate.com        2021-07-23   registered locked   Auto Renewal   .com
givecrate.com           2021-05-01   registered locked   Auto Renewal   .com
givingcrate.com         2021-05-01   registered locked   Auto Renewal   .com
grapeclubcrate.com      2021-05-01   registered locked   Auto Renewal   .com
grapescrate.com         2021-05-01   registered locked   Auto Renewal   .com
                                                                                 Filed 09/25/19




gridironcrate.com       2019-09-20   registered locked   Auto Renewal   .com
gridironcrate.net       2019-09-20   registered locked   Auto Renewal   .net
gridironcrate.org       2019-09-20   registered locked   Auto Renewal   .org
hootchcrate.com         2021-05-01   registered locked   Auto Renewal   .com
horrorcrate.com         2021-05-01   registered locked   Auto Renewal   .com
l00tcr4t3.com           2020-10-21   registered locked   Auto Renewal   .com
l00tcrate.com           2020-10-21   registered locked   Auto Renewal   .com
legendarycrate.com      2021-05-01   registered locked   Auto Renewal   .com
legendscrate.com        2021-05-01   registered locked   Auto Renewal   .com
                                                                                 Page 122 of 139




lewtcrate.com           2020-10-21   registered locked   Auto Renewal   .com
lewtkrate.com           2020-10-21   registered locked   Auto Renewal   .com
liquorcrate.com         2021-05-01   registered locked   Auto Renewal   .com
loot-admin.com          2021-02-06   registered locked   Auto Renewal   .com
loot-labs.com        2020-10-26   registered locked           Auto Renewal   .com
loot-pop.com         2020-10-21   registered locked           Auto Renewal   .com
loot-sports.com      2020-10-21   registered locked           Auto Renewal   .com
loot-vault.com       2019-09-26   registered locked           Auto Renewal   .com
loot-vault.net       2019-09-26   registered locked           Auto Renewal   .net
loot-vault.org       2019-09-26   registered locked           Auto Renewal   .org
loot.cr              2021-03-23   registered locked           Auto Renewal   .cr
lootadmin.com        2021-02-06   registered locked           Auto Renewal   .com
lootarmada.com       2020-10-21   registered locked           Auto Renewal   .com
lootbarter.com       2021-05-01   registered locked           Auto Renewal   .com
lootblack.com        2021-05-01   registered locked           Auto Renewal   .com
lootclassical.com    2020-10-21   registered locked           Auto Renewal   .com
lootcorp.net         2020-10-21   registered locked           Auto Renewal   .net
                                                                                       Case 19-11791-BLS




lootcorp.org         2020-10-21   registered locked           Auto Renewal   .org
lootcrap.com         2020-10-23   registered locked           Auto Renewal   .com
lootcrate-labs.com   2020-10-26   registered locked           Auto Renewal   .com
lootcrate.at         2020-07-28   registered locked           Auto Renewal   .at
lootcrate.be         2020-11-03   registered unlocked         Auto Renewal   .be
                                                                                       Doc 232




lootcrate.biz        2020-10-20   registered locked           Auto Renewal   .biz
lootcrate.ca         2021-02-04   registered locked           Auto Renewal   .ca
lootcrate.cc         2020-10-21   registered locked           Auto Renewal   .cc
lootcrate.ch         2021-07-31   registered locked           Auto Renewal   .ch
lootcrate.co.il      2020-10-25   registered locked           Auto Renewal   .co.il
lootcrate.co.nz      2020-10-22   registered locked           Auto Renewal   .co.nz
lootcrate.com        2024-07-20   registered premium locked   Auto Renewal   .com
                                                                                       Filed 09/25/19




lootcrate.com.es     2020-11-16   registered locked           Auto Renewal   .com.es
lootcrate.dev        2021-02-28   registered locked           Auto Renewal   .dev
lootcrate.dk         2020-10-31   registered locked           Auto Renewal   .dk
lootcrate.fr         2020-10-25   registered locked           Auto Renewal   .fr
lootcrate.fun        2021-03-27   registered locked           Auto Renewal   .fun
lootcrate.gr         2020-10-23   registered locked           Auto Renewal   .gr
lootcrate.hk         2020-11-21   registered locked           Auto Renewal   .hk
lootcrate.hu         2020-11-03   registered locked           Auto Renewal   .hu
lootcrate.it         2020-10-25   registered locked           Auto Renewal   .it
                                                                                       Page 123 of 139




lootcrate.kiwi       2021-07-30   registered locked           Auto Renewal   .kiwi
lootcrate.kr         2020-10-27   registered locked           Auto Renewal   .kr
lootcrate.lu         2020-10-21   registered locked           Auto Renewal   .lu
lootcrate.me         2020-10-21   registered locked           Auto Renewal   .me
lootcrate.mobi             2020-10-21   registered locked   Auto Renewal   .mobi
lootcrate.mx               2021-07-28   registered locked   Auto Renewal   .mx
lootcrate.ninja            2019-09-21   registered locked   Auto Renewal   .ninja
lootcrate.no               2020-10-26   registered locked   Auto Renewal   .no
lootcrate.org              2020-07-09   registered locked   Auto Renewal   .org
lootcrate.ph               2021-07-28   registered locked   Auto Renewal   .ph
lootcrate.pl               2021-07-28   registered locked   Auto Renewal   .pl
lootcrate.ro               2019-10-24   registered locked   Auto Renewal   .ro
lootcrate.se               2021-07-29   registered locked   Auto Renewal   .se
lootcrate.tk               2020-10-23   registered locked   Auto Renewal   .tk
lootcrate.tv               2020-10-21   registered locked   Auto Renewal   .tv
lootcrate.tw               2020-10-21   registered locked   Auto Renewal   .tw
lootcrate.us               2020-10-25   registered locked   Auto Renewal   .us
                                                                                    Case 19-11791-BLS




lootcrate.xxx              2020-10-21   registered locked   Auto Renewal   .xxx
lootcratedx.com            2027-11-03   registered locked   Auto Renewal   .com
lootcrateinteractive.com   2021-03-09   registered locked   Auto Renewal   .com
lootcratelabs.com          2020-10-26   registered locked   Auto Renewal   .com
lootcrateproductions.com   2020-10-31   registered locked   Auto Renewal   .com
                                                                                    Doc 232




lootcratestudios.com       2020-10-31   registered locked   Auto Renewal   .com
lootcreep.com              2020-10-21   registered locked   Auto Renewal   .com
lootcrepe.com              2020-10-21   registered locked   Auto Renewal   .com
looted.by                  2021-05-12   registered locked   Auto Renewal   .by
lootedm.com                2020-10-21   registered locked   Auto Renewal   .com
lootercrate.com            2020-10-26   registered locked   Auto Renewal   .com
looterlabs.com             2020-10-26   registered locked   Auto Renewal   .com
                                                                                    Filed 09/25/19




looterlove.com             2020-10-21   registered locked   Auto Renewal   .com
looterplay.com             2020-10-21   registered locked   Auto Renewal   .com
looterprofile.com          2020-10-21   registered locked   Auto Renewal   .com
lootfilms.com              2021-05-01   registered locked   Auto Renewal   .com
lootfleet.com              2020-10-21   registered locked   Auto Renewal   .com
lootflex.com               2020-10-21   registered locked   Auto Renewal   .com
lootflix.com               2021-05-01   registered locked   Auto Renewal   .com
lootgreat.com              2020-10-21   registered locked   Auto Renewal   .com
lootguardian.com           2020-10-21   registered locked   Auto Renewal   .com
                                                                                    Page 124 of 139




loothold.com               2020-10-21   registered locked   Auto Renewal   .com
lootjazz.com               2020-10-21   registered locked   Auto Renewal   .com
lootlooks.com              2019-12-04   registered locked   Auto Renewal   .com
lootlooks.info             2020-12-04   registered locked   Auto Renewal   .info
lootlooks.net           2020-12-04   registered locked   Auto Renewal   .net
lootlooks.org           2020-12-04   registered locked   Auto Renewal   .org
lootmarkets.com         2021-05-01   registered locked   Auto Renewal   .com
lootmetal.com           2020-10-21   registered locked   Auto Renewal   .com
lootpie.com             2021-03-22   registered locked   Auto Renewal   .com
lootpies.com            2021-03-22   registered locked   Auto Renewal   .com
lootplatform.com        2020-10-21   registered locked   Auto Renewal   .com
lootplayer.com          2020-10-21   registered locked   Auto Renewal   .com
lootqa.com              2023-06-24   registered locked   Auto Renewal   .com
lootrocks.com           2020-10-21   registered locked   Auto Renewal   .com
lootsanctum.com         2020-10-21   registered locked   Auto Renewal   .com
lootscape.com           2020-10-21   registered locked   Auto Renewal   .com
lootsport.com           2020-09-27   registered locked   Auto Renewal   .com
                                                                                Case 19-11791-BLS




lootsummoner.com        2020-10-21   registered locked   Auto Renewal   .com
lootsys.com             2020-10-21   registered locked   Auto Renewal   .com
lootsystem.com          2020-10-21   registered locked   Auto Renewal   .com
loottechno.com          2020-10-21   registered locked   Auto Renewal   .com
lootthecrate.com        2020-10-26   registered locked   Auto Renewal   .com
                                                                                Doc 232




lootthreads.com         2021-04-24   registered locked   Auto Renewal   .com
lootthreads.info        2021-04-24   registered locked   Auto Renewal   .info
lootthreads.net         2021-04-24   registered locked   Auto Renewal   .net
lootthreads.org         2021-04-24   registered locked   Auto Renewal   .org
lootthreads.us          2021-04-23   registered locked   Auto Renewal   .us
loottime.com            2020-10-21   registered locked   Auto Renewal   .com
loottunes.com           2020-10-21   registered locked   Auto Renewal   .com
                                                                                Filed 09/25/19




loottv.com              2021-05-01   registered locked   Auto Renewal   .com
lootunes.com            2020-10-21   registered locked   Auto Renewal   .com
lootvault.com           2021-11-12   registered locked   Auto Renewal   .com
lootvault.org           2019-09-26   registered locked   Auto Renewal   .org
lootvideo.com           2021-05-01   registered locked   Auto Renewal   .com
mecrate.com             2021-05-01   registered locked   Auto Renewal   .com
membercrate.com         2021-05-01   registered locked   Auto Renewal   .com
memberscrate.com        2021-05-01   registered locked   Auto Renewal   .com
moviescrate.com         2021-05-01   registered locked   Auto Renewal   .com
                                                                                Page 125 of 139




nba-slam-crate.com      2019-09-21   registered locked   Auto Renewal   .com
nbacourtsidecrate.com   2019-09-21   registered locked   Auto Renewal   .com
nbaslamcrate.com        2019-09-21   registered locked   Auto Renewal   .com
nerdblock.ch            2021-07-31   registered locked   Auto Renewal   .ch
nerdblock.in         2021-07-30   registered locked   Auto Renewal   .in
nerdblock.kiwi       2021-07-30   registered locked   Auto Renewal   .kiwi
nerdblock.mx         2021-07-30   registered locked   Auto Renewal   .mx
nerdblock.nl         2021-07-30   registered locked   Auto Renewal   .nl
nerdblock.ph         2021-07-30   registered locked   Auto Renewal   .ph
nerdblock.pl         2021-07-30   registered locked   Auto Renewal   .pl
piecrate.com         2021-03-22   registered locked   Auto Renewal   .com
piratecrate.com      2021-05-01   registered locked   Auto Renewal   .com
playercrate.net      2019-09-20   registered locked   Auto Renewal   .net
playercrate.org      2019-09-20   registered locked   Auto Renewal   .org
playercrates.com     2019-09-20   registered locked   Auto Renewal   .com
playercrates.net     2019-09-20   registered locked   Auto Renewal   .net
playercrates.org     2019-09-20   registered locked   Auto Renewal   .org
                                                                             Case 19-11791-BLS




razorcrate.com       2021-06-19   registered locked   Auto Renewal   .com
rnbcrate.com         2019-09-21   registered locked   Auto Renewal   .com
rnrcrate.com         2019-09-21   registered locked   Auto Renewal   .com
rocknrollcrate.com   2019-09-21   registered locked   Auto Renewal   .com
scificrate.com       2021-05-01   registered locked   Auto Renewal   .com
                                                                             Doc 232




shirtandsocks.com    2021-05-01   registered locked   Auto Renewal   .com
shockpack.com        2021-05-01   registered locked   Auto Renewal   .com
sidekickcrate.com    2021-05-01   registered locked   Auto Renewal   .com
slam-crate.com       2019-09-19   registered locked   Auto Renewal   .com
slam-crate.net       2019-09-19   registered locked   Auto Renewal   .net
slam-crate.org       2019-09-19   registered locked   Auto Renewal   .org
slamcrate.com        2019-09-19   registered locked   Auto Renewal   .com
                                                                             Filed 09/25/19




slamcrate.net        2019-09-19   registered locked   Auto Renewal   .net
soccercrate.com      2021-05-01   registered locked   Auto Renewal   .com
sockscrate.com       2021-05-01   registered locked   Auto Renewal   .com
spiritcrate.com      2021-05-01   registered locked   Auto Renewal   .com
spiritscrate.com     2021-05-01   registered locked   Auto Renewal   .com
sport-crate.com      2020-11-02   registered locked   Auto Renewal   .com
sport-crate.net      2020-11-02   registered locked   Auto Renewal   .net
sportcrate.net       2020-11-02   registered locked   Auto Renewal   .net
sports-crate.net     2020-11-02   registered locked   Auto Renewal   .net
                                                                             Page 126 of 139




sportscrate.co       2021-03-14   registered locked   Auto Renewal   .co
sportscrate.com      2021-08-02   registered locked   Auto Renewal   .com
sportscrate.net      2020-11-02   registered locked   Auto Renewal   .net
sportscratedev.com   2020-12-28   registered locked   Auto Renewal   .com
sportscratevault.com    2019-10-12   registered locked   Auto Renewal   .com
streamloot.com          2021-05-01   registered locked   Auto Renewal   .com
subscriptionbox.com     2027-02-20   registered locked   Auto Renewal   .com
subscriptionbox.de      2020-12-07   registered locked   Auto Renewal   .de
subscriptionboxes.com   2027-02-06   registered locked   Auto Renewal   .com
superstarcrate.com      2019-09-20   registered locked   Auto Renewal   .com
superstarcrate.net      2019-09-20   registered locked   Auto Renewal   .net
superstarcrate.org      2019-09-20   registered locked   Auto Renewal   .org
superstarcrates.com     2019-09-20   registered locked   Auto Renewal   .com
superstarcrates.net     2019-09-20   registered locked   Auto Renewal   .net
superstarcrates.org     2019-09-20   registered locked   Auto Renewal   .org
syfycrate.com           2021-05-01   registered locked   Auto Renewal   .com
tailoredarmor.com       2021-05-01   registered locked   Auto Renewal   .com
                                                                               Case 19-11791-BLS




tailoredarmour.com      2021-05-01   registered locked   Auto Renewal   .com
theblackcrates.com      2021-05-01   registered locked   Auto Renewal   .com
thedailycrate.com       2019-11-22   registered locked   Auto Renewal   .com
thediscerninggeek.com   2021-03-15   registered locked   Auto Renewal   .com
tvcrate.com             2021-05-01   registered locked   Auto Renewal   .com
                                                                               Doc 232




unicorncrate.com        2021-05-07   registered locked   Auto Renewal   .com
whitelinecrate.com      2021-05-01   registered locked   Auto Renewal   .com
whiteloot.com           2021-05-01   registered locked   Auto Renewal   .com
worldoflootcraft.com    2020-10-21   registered locked   Auto Renewal   .com
wweslamcrate.com        2023-06-03   registered locked   Auto Renewal   .com
                                                                               Filed 09/25/19
                                                                               Page 127 of 139
               Case 19-11791-BLS        Doc 232       Filed 09/25/19      Page 128 of 139



                                                                                                 N[`]\md] 5

                                    >JHH@M>D<G OJMO >G<DHN

 1. <fq Yf\ Ydd [dYaek Yf\ [Ymk]k g^ Y[lagf g^ Yfq BjYflgj Y_Yafkl l`] \aj][lgjk gj g^^a[]jk g^ Yfq
     BjYflgj gj Yfq gl`]j K]jkgf, Yjakaf_ ^jge gj j]dYlaf_ lg l`] [gdd][lagf, Y[[jmYd, \ak[dgkmj], j]hgjlaf_
     gj fgfhYqe]fl g^ kYd]k lYp daYZadala]k Zq gj gf Z]`Yd^ g^ Yfq BjYflgj, o`]l`]j Yjakaf_ af [gfljY[l, lgjl
     gj gl`]joak], Yf\ af[dm\af_ Zml fgl daeal]\ lg [dYaek Yjakaf_ ^jge gj j]dYlaf_ lg )a* l`]
     mf\]jklYl]e]fl )Yf\ mf\]jhYqe]fl* g^ l`] BjYflgjkv kYd]k lYp daYZadala]k, )aa* Yfq BjYflgjvk [gdd][lagf
     Yf\/gj ^Yadmj] lg j]eal kYd]k lYp]k Yf\ )aaa* Yfq j]hj]k]flYlagfk, oYjjYfla]k, ^afYf[aYd klYl]e]flk Yf\
     gl`]j af^gjeYlagf hjgna\]\ lg l`] N][mj]\ KYjla]k gj l`]aj hj]\][]kkgjk af afl]j]kl, Yf\ l`]aj
     j]kh][lan] Y\nakgjk, Yf\ j]^d][laf_ km[` [gdd][l]\ kYd]k lYp]k Yf\ mf\]jklYl]\ gj mfhYa\ kYd]k lYp
     daYZadala]k

 2. <fq Yf\ Ydd [dYaek Yf\ [Ymk]k g^ Y[lagf g^ Yfq BjYflgj Y_Yafkl l`] \aj][lgjk gj g^^a[]jk g^ Yfq
     BjYflgj, Yjakaf_ ^jge gj j]dYlaf_ lg l`] hj]k]flYlagf g^ l`] ^afYf[aYd [gf\alagf g^ l`] BjYflgjk lg l`]
     N][mj]\ KYjla]k gj l`]aj hj]\][]kkgjk af afl]j]kl, Yf\ l`]aj j]kh][lan] Y\nakgjk Yf\/gj l`] hj]hYjYlagf
     g^ l`] ^afYf[aYd klYl]e]flk Yf\ ^afYf[aYd af^gjeYlagf g^ l`] BjYflgjk \]dan]j]\ lg l`] N][mj]\ KYjla]k
     gj l`]aj hj]\][]kkgjk af afl]j]kl, Yf\ l`]aj j]kh][lan] Y\nakgjk, af[dm\af_, oal`gml daealYlagf, af
     [gff][lagf oal` l`] kYd]k lYp eYll]jk Y\\j]kk]\ af [dYmk] )1* YZgn], af ]Y[` [Yk], o`]l`]j Yjakaf_ af
     [gfljY[l, lgjl gj gl`]joak].

 3. <fq Yf\ Ydd [dYaek Yf\ [Ymk]k g^ Y[lagf g^ Yfq BjYflgj Y_Yafkl Yfq afkmj]j af j]kh][l g^ l`] [dYaek
     kh][a^a]\ af [dYmk]k )1* Yf\ )2* YZgn] mf\]j Yfq \aj][lgj Yf\ g^^a[]j afkmjYf[] hgda[q gj gl`]j hgda[q
     [gn]jaf_ km[` [dYaek Yf\ af[dm\af_ Yfq Yf\ Ydd ja_`lk lg Yegmflk hYqYZd] af j]kh][l g^ km[` hgda[a]k.




209537196 n1
                 Case 19-11791-BLS               Doc 232     Filed 09/25/19   Page 129 of 139



                                                                                                      <ff]p D
                                                                                                           lg
                                                                  Nmh]jhjagjalq Kd]\_] Yf\ N][mjalq <_j]]e]fl


        <NNPHKODJI <BM@@H@IO )l`ak tAssumption Agreementu*, \Yl]\ Yk g^
XXXXXXXXXXXXXXXX, 20XX, eY\] Zq XXXXXXXXXXXXXXXXXX, Y XXXXXXXXXXX )l`] tAdditional Grantoru*,
af ^Yngj g^ Hgf]q >`]kl GG>, Yk [gddYl]jYd Y_]fl )af km[` [YhY[alq, lg_]l`]j oal` alk km[[]kkgjk Yf\
Ykka_fk af km[` [YhY[alq, l`] tCollateral Agentu* Y[laf_ hmjkmYfl lg l`ak <kkmehlagf <_j]]e]fl ^gj l`]
Z]f]^al g^ l`] N][mj]\ KYjla]k. <dd [YhalYdar]\ l]jek fgl \]^af]\ `]j]af k`Ydd `Yn] l`] e]Yfaf_ Yk[jaZ]\ lg
l`]e af l`] N][mjalq <_j]]e]fl.


                                                   RDOI@NN@OC:

         RC@M@<N, Gggl >jYl], Df[., Y ?]dYoYj] [gjhgjYlagf )tBorroweru*, Gggl >jYl] KYj]fl, Df[., Y
?]dYoYj] [gjhgjYlagf )tParentu*, Yfq NmZka\aYja]k g^ KYj]fl l`Yl Yj] BmYjYflgjk gj Z][ge] BmYjYflgjk
hmjkmYfl lg N][lagf 8.10 g^ l`] >j]\al <_j]]e]fl )af[dm\af_ KYj]fl, l`] tGuarantorsu, Yf\, lg_]l`]j oal`
=gjjgo]j, l`] tCredit Partiesu*, l`] G]f\]jk ^jge lae] lg lae] hYjlq l`]j]lg )l`] tLendersu*, Hgf]q
>`]kl GG>, Yk Y\eafakljYlan] Y_]fl ^gj l`] G]f\]jk )af km[` [YhY[alq, lg_]l`]j oal` alk km[[]kkgjk Yf\
Ykka_fk af km[` [YhY[alq, l`] tAdministrative Agentu* Yf\ l`] >gddYl]jYd <_]fl ^gj l`] G]f\]jk, `Yn]
]fl]j]\ aflg Y >j]\al <_j]]e]fl, \Yl]\ Yk g^ <m_mkl 14, 2019 )Yk Ye]f\]\, j]klYl]\, Ye]f\]\ Yf\
j]klYl]\, kmhhd]e]fl]\ gj gl`]joak] eg\a^a]\ ^jge lae] lg lae], l`] tCredit Agreementu*;

               RC@M@<N, af [gff][lagf oal` l`] >j]\al <_j]]e]fl, l`] >j]\al KYjla]k )gl`]j l`Yf l`]
<\\alagfYd BjYflgj* `Yn] ]fl]j]\ aflg l`] N][mjalq <_j]]e]fl \Yl]\ Yk g^ <m_mkl 14, 2019 )Yk Ye]f\]\,
j]klYl]\, Ye]f\]\ Yf\ j]klYl]\, kmhhd]e]fl]\ gj gl`]joak] eg\a^a]\ ^jge lae] lg lae], l`] tSecurity
Agreementu* af ^Yngj g^ l`] >gddYl]jYd <_]fl, ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k;

                RC@M@<N, l`] >j]\al <_j]]e]fl j]imaj]k l`] <\\alagfYd BjYflgj lg Z][ge] Y hYjlq lg
l`] N][mjalq <_j]]e]fl; Yf\

               RC@M@<N, l`] <\\alagfYd BjYflgj `Yk Y_j]]\ lg ]p][ml] Yf\ \]dan]j l`ak <kkmehlagf
<_j]]e]fl af gj\]j lg Z][ge] Y hYjlq lg l`] N][mjalq <_j]]e]fl;

                     IJR, OC@M@AJM@, DO DN <BM@@?:

N][mjalq <_j]]e]fl. =q ]p][mlaf_ Yf\ \]dan]jaf_ l`ak <kkmehlagf <_j]]e]fl, l`] <\\alagfYd BjYflgj, Yk
hjgna\]\ af N][lagf 8.13 g^ l`] N][mjalq <_j]]e]fl, `]j]Zq Z][ge]k Y hYjlq lg l`] N][mjalq <_j]]e]fl Yk
Y BjYflgj l`]j]mf\]j oal` l`] kYe] ^gj[] Yf\ ]^^][l Yk a^ gja_afYddq fYe]\ l`]j]af Yk Y BjYflgj Yf\,
oal`gml daealaf_ l`] _]f]jYdalq g^ l`] ^gj]_gaf_, `]j]Zq _jYflk, hd]\_]k, [gddYl]jYddq Ykka_fk Yf\ ljYfk^]jk
lg l`] >gddYl]jYd <_]fl, Yf\ `]j]Zq _jYflk lg l`] >gddYl]jYd <_]fl, ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k, Y
k][mjalq afl]j]kl af Ydd g^ alk h]jkgfYd hjgh]jlq Yf\ gl`]j Ykk]lk, o`]j]n]j dg[Yl]\, o`]l`]j fgo gof]\ gj
Yl Yfq lae] `]j]Y^l]j Y[imaj]\ Zq km[` BjYflgj l`]j]af gj af o`a[` km[` BjYflgj l`]j]af fgo `Yk gj Yl Yfq
lae] af l`] ^mlmj] eYq Y[imaj] Yfq ja_`l, lald] gj afl]j]kl, af[dm\af_ l`] >gddYl]jYd, Yk [gddYl]jYd k][mjalq ^gj
l`] hjgehl Yf\ [gehd]l] hYqe]fl Yf\ h]j^gjeYf[] o`]f \m] )o`]l`]j Yl l`] klYl]\ eYlmjalq, Zq
Y[[]d]jYlagf gj gl`]joak]* g^ alk N][mj]\ JZda_Ylagfk, Yf\ )Z* ]phj]kkdq Ykkme]k Ydd gZda_Ylagfk Yf\
daYZadala]k g^ Y BjYflgj l`]j]mf\]j. O`] af^gjeYlagf k]l ^gjl` af <ff]p 1-< `]j]lg ak `]j]Zq Y\\]\ lg l`]
af^gjeYlagf k]l ^gjl` af N[`]\md]VkW VXXXW1 lg l`] N][mjalq <_j]]e]fl. O`] <\\alagfYd BjYflgj `]j]Zq

1   M]^]j lg ]Y[` N[`]\md] o`a[` f]]\k lg Z] kmhhd]e]fl]\.


209537196 n1
               Case 19-11791-BLS       Doc 232        Filed 09/25/19    Page 130 of 139



j]hj]k]flk Yf\ oYjjYflk l`Yl, oal` j]kh][l lg l`] <\\alagfYd BjYflgj, ]Y[` g^ l`] j]hj]k]flYlagfk Yf\
oYjjYfla]k [gflYaf]\ af N][lagf 4 g^ l`] N][mjalq <_j]]e]fl ak ljm] Yf\ [gjj][l gf Yf\ Yk l`] \Yl] `]j]g^
)Y^l]j _anaf_ ]^^][l lg l`ak <kkmehlagf <_j]]e]fl* Yk a^ eY\] gf Yf\ Yk g^ km[` \Yl].

Bgn]jfaf_ GYo. O`ak Ykkmehlagf Y_j]]e]fl k`Ydd Z] _gn]jf]\ Zq, Yf\ [gfkljm]\ Yf\ afl]jhj]l]\ af
Y[[gj\Yf[] oal`, l`] dYo g^ l`] klYl] g^ I]o Tgjc oal`gml j]^]j]f[] lg [gf^da[lk g^ dYo hjgnakagfk. Df
Y\\alagf, l`] hjgnakagfk g^ N][lagfk 8.6, 8.7, 8.8 Yf\ 8.12 g^ l`] N][mjalq <_j]]e]fl Yj] af[gjhgjYl]\
`]j]af Zq j]^]j]f[], mutatis mutandis.

Ig IgnYlagf gj M]d]Yk]. Igl`af_ af l`ak <kkmehlagf <_j]]e]fl k`Ydd Z] [gfkljm]\ lg j]d]Yk] Yfq gl`]j
BjYflgj Yl Yfq lae] hYjlq lg l`] N][mjalq <_j]]e]fl ^jge alk gZda_Ylagfk Yf\ daYZadala]k l`]j]mf\]j gj
gl`]joak] Y^^][l Yfq g^ km[` gl`]j BjYflgjvk gZda_Ylagfk gj daYZadala]k mf\]j Yfq >j]\al ?g[me]fl.

       DI RDOI@NN RC@M@JA, l`] mf\]jka_f]\ `Yk [Ymk]\ l`ak <kkmehlagf <_j]]e]fl lg Z] \mdq
]p][ml]\ Yf\ \]dan]j]\ Yk g^ l`] \Yl] ^ajkl YZgn] ojall]f.

                                                V<??DODJI<G BM<IOJMW,



                                                =q:
                                                      IYe]:
                                                      Oald]:



<>FIJRG@?B@?:

Hgf]q >`]kl GG>,
Yk >gddYl]jYd <_]fl


=q:
      IYe]:
      Oald]:




209537196 n1
               Case 19-11791-BLS   Doc 232   Filed 09/25/19   Page 131 of 139



                                                                                <ff]p 1-<

                          VDIN@MO DIAJMH<ODJI OJ =@ <??@? OJ
                    OC@ <KKGD><=G@ N@>PMDOT <BM@@H@IO N>C@?PG@NW




209537196 n1
               Case 19-11791-BLS         Doc 232      Filed 09/25/19       Page 132 of 139



                                                                                                 <ff]p DD
                                                                                                       lg
                                                              Nmh]jhjagjalq Kd]\_] Yf\ N][mjalq <_j]]e]fl


    :CFA C: GID9FDF=CF=HM =BH9@@97HI5@ DFCD9FHM G97IF=HM 5;F99A9BH

         OCDN NPK@MKMDJMDOT V>JKTMDBCOW VK<O@IOW VOM<?@H<MFW N@>PMDOT
<BM@@H@IO, \Yl]\ Yk g^ XXXXXXXXXX XX, 20XX, ak eY\] Zq ]Y[` g^ l`] ]flala]k dakl]\ gf l`] ka_fYlmj]
hY_]k `]j]g^ )]Y[` Y tGrantoru Yf\, [gdd][lan]dq, l`] tGrantorsu*, af ^Yngj g^ Hgf]q >`]kl GG>, Yk
[gddYl]jYd Y_]fl )af km[` [YhY[alq, lg_]l`]j oal` alk km[[]kkgjk Yf\ Ykka_fk af km[` [YhY[alq, l`]
tCollateral Agentu* ^gj l`] G]f\]jk Yf\ l`] gl`]j N][mj]\ KYjla]k.

                                           R D O I @ N N @ O C:

        RC@M@<N, Gggl >jYl], Df[., Y ?]dYoYj] [gjhgjYlagf )tBorroweru*, Gggl >jYl] KYj]fl, Df[., Y
?]dYoYj] [gjhgjYlagf )tParentu*, Yfq NmZka\aYja]k g^ KYj]fl l`Yl Yj] BmYjYflgjk gj Z][ge] BmYjYflgjk
hmjkmYfl lg N][lagf 8.10 g^ l`] >j]\al <_j]]e]fl )af[dm\af_ KYj]fl, l`] tGuarantorsu, Yf\, lg_]l`]j oal`
=gjjgo]j, l`] tCredit Partiesu*, l`] G]f\]jk ^jge lae] lg lae] hYjlq l`]j]lg )l`] tLendersu*, Hgf]q
>`]kl GG>, Yk Y\eafakljYlan] Y_]fl ^gj l`] G]f\]jk )af km[` [YhY[alq, lg_]l`]j oal` alk km[[]kkgjk Yf\
Ykka_fk af km[` [YhY[alq, l`] tAdministrative Agentu* Yf\ l`] >gddYl]jYd <_]fl ^gj l`] G]f\]jk, `Yn]
]fl]j]\ aflg Y ?]Zlgj-af-Kgkk]kkagf >j]\al <_j]]e]fl, \Yl]\ Yk g^ <m_mkl 14, 2019 )Yk Ye]f\]\, j]klYl]\,
Ye]f\]\ Yf\ j]klYl]\, kmhhd]e]fl]\ gj gl`]joak] eg\a^a]\ ^jge lae] lg lae], l`] tCredit Agreementu*;

        RC@M@<N, Ydd g^ l`] BjYflgjk Yj] hYjlq lg Y Nmh]jhjagjalq Kd]\_] Yf\ N][mjalq <_j]]e]fl g^
]n]f \Yl] `]j]oal` af ^Yngj g^ l`] >gddYl]jYd <_]fl )Yk l`] kYe] eYq Z] Ye]f\]\, j]klYl]\, kmhhd]e]fl]\
gj gl`]joak] eg\a^a]\ ^jge lae] lg lae], l`] tSecurity Agreementu*, hmjkmYfl lg o`a[` l`] BjYflgjk Yj]
j]imaj]\ lg ]p][ml] Yf\ \]dan]j l`ak Nmh]jhjagjalq V>ghqja_`lW VKYl]flW VOjY\]eYjcW N][mjalq <_j]]e]fl;

        IJR, OC@M@AJM@, af [gfka\]jYlagf g^ l`] hj]eak]k Yf\ lg af\m[] l`] G]f\]jk Yf\ l`]
>gddYl]jYd <_]fl lg ]fl]j aflg l`] >j]\al <_j]]e]fl Yf\ lg af\m[] l`] G]f\]jk lg eYc] l`]aj j]kh][lan]
]pl]fkagfk g^ [j]\al lg l`] =gjjgo]j l`]j]mf\]j, ]Y[` BjYflgj `]j]Zq Y_j]]k oal` l`] >gddYl]jYd <_]fl Yk
^gddgok:

        N][lagf 1.       ?]^af]\ O]jek. >YhalYdar]\ l]jek mk]\ `]j]af oal`gml \]^afalagf Yj] mk]\ Yk
\]^af]\ af l`] N][mjalq <_j]]e]fl.

         N][lagf 2.       BjYfl g^ N][mjalq Dfl]j]kl af V>ghqja_`lW VOjY\]eYjcW VKYl]flW >gddYl]jYd. @Y[`
BjYflgj, Yk [gddYl]jYd k][mjalq ^gj l`] hjgehl Yf\ [gehd]l] hYqe]fl Yf\ h]j^gjeYf[] o`]f \m] )o`]l`]j
Yl klYl]\ eYlmjalq, Zq Y[[]d]jYlagf gj gl`]joak]* g^ l`] N][mj]\ JZda_Ylagfk g^ km[` BjYflgj, `]j]Zq
egjl_Y_]k Yf\ hd]\_]k lg l`] >gddYl]jYd <_]fl ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k, Yf\ _jYflk lg l`]
>gddYl]jYd <_]fl ^gj l`] Z]f]^al g^ l`] N][mj]\ KYjla]k Y Ga]f gf Yf\ k][mjalq afl]j]kl af, Ydd g^ alk ja_`l,
lald] Yf\ afl]j]kl af, lg Yf\ mf\]j l`] ^gddgoaf_ >gddYl]jYd g^ km[` BjYflgj )l`] “[Copyright] [Patent]
[Trademark] Collateralu*:

                )Y*     VYdd g^ alk >ghqja_`lk Yf\ Ydd >ghqja_`l Ga[]fk]k hjgna\af_ ^gj l`] _jYfl Zq gj lg
km[` BjYflgj g^ Yfq ja_`l mf\]j Yfq >ghqja_`l, af[dm\af_ l`gk] j]^]jj]\ lg gf N[`]\md] 1 `]j]lg;

                 )Z*     Ydd j]f]oYdk, j]n]jkagfk Yf\ ]pl]fkagfk g^ l`] ^gj]_gaf_; Yf\




209537196 n1
               Case 19-11791-BLS         Doc 232      Filed 09/25/19       Page 133 of 139



                )[*     Ydd af[ge], jgqYdla]k, hjg[]]\k Yf\ daYZadala]k Yl Yfq lae] \m] gj hYqYZd] gj
Ykk]jl]\ mf\]j Yf\ oal` j]kh][l lg Yfq g^ l`] ^gj]_gaf_, af[dm\af_ Ydd ja_`lk lg km] Yf\ j][gn]j Yl dYo gj af
]imalq ^gj Yfq hYkl, hj]k]fl Yf\ ^mlmj] af^jaf_]e]fl, eakYhhjghjaYlagf, \admlagf, nagdYlagf gj gl`]j
aehYaje]fl l`]j]g^.W

gj

                )Y*     VYdd g^ alk KYl]flk Yf\ Ydd KYl]fl Ga[]fk]k hjgna\af_ ^gj l`] _jYfl Zq gj lg km[`
BjYflgj g^ Yfq ja_`l mf\]j Yfq KYl]fl, af[dm\af_ l`gk] j]^]jj]\ lg gf N[`]\md] 1 `]j]lgW;

                )Z*      Ydd j]akkm]k, j]]pYeafYlagfk, [gflafmYlagfk, [gflafmYlagfk-af-hYjl, \anakagfYdk, Yf\
]pl]fkagfk g^ l`] ^gj]_gaf_; Yf\

                )[*     Ydd af[ge], jgqYdla]k, hjg[]]\k Yf\ daYZadala]k Yl Yfq lae] \m] gj hYqYZd] gj
Ykk]jl]\ mf\]j Yf\ oal` j]kh][l lg Yfq g^ l`] ^gj]_gaf_, af[dm\af_ Ydd ja_`lk lg km] Yf\ j][gn]j Yl dYo gj af
]imalq ^gj Yfq hYkl, hj]k]fl Yf\ ^mlmj] af^jaf_]e]fl, eakYhhjghjaYlagf, nagdYlagf gj gl`]j aehYaje]fl
l`]j]g^.W

gj

                )Y*     VYdd g^ alk OjY\]eYjck Yf\ Ydd OjY\]eYjc Ga[]fk]k hjgna\af_ ^gj l`] _jYfl Zq gj lg
km[` BjYflgj g^ Yfq ja_`l mf\]j Yfq OjY\]eYjc, af[dm\af_ l`gk] j]^]jj]\ lg gf N[`]\md] 1 `]j]lgW;

                 )Z*     Ydd j]f]oYdk Yf\ ]pl]fkagfk g^ l`] ^gj]_gaf_;

              )[*        Ydd _gg\oadd g^ l`] Zmkaf]kk [gff][l]\ oal` l`] mk] g^, Yf\ kqeZgdar]\ Zq, ]Y[`
km[` OjY\]eYjc; Yf\

                )\*     Ydd af[ge], jgqYdla]k, hjg[]]\k Yf\ GaYZadala]k Yl Yfq lae] \m] gj hYqYZd] gj
Ykk]jl]\ mf\]j Yf\ oal` j]kh][l lg Yfq g^ l`] ^gj]_gaf_, af[dm\af_ Ydd ja_`lk lg km] Yf\ j][gn]j Yl dYo gj af
]imalq ^gj Yfq hYkl, hj]k]fl Yf\ ^mlmj] af^jaf_]e]fl, eakYhhjghjaYlagf, \admlagf, nagdYlagf gj gl`]j
aehYaje]fl l`]j]g^. Igloal`klYf\af_ l`] ^gj]_gaf_, l`]j] k`Ydd Z] fg k][mjalq afl]j]kl gj Ga]f gf Yfq
OjY\]eYjc Yhhda[Ylagf l`Yl ak ^ad]\ gf Yf tafl]fl-lg-mk]u ZYkak )mflad km[` lae] Yk Y klYl]e]fl g^ mk] ak
^ad]\ oal` j]kh][l lg km[` Yhhda[Ylagf Yf\ \mdq Y[[]hl]\ Zq l`] Pfal]\ NlYl]k KYl]fl Yf\ OjY\]eYjc
J^^a[]*.W

         N][lagf 3.      N][mjalq <_j]]e]fl. O`] k][mjalq afl]j]kl _jYfl]\ hmjkmYfl lg l`ak Nmh]jhjagjalq
V>ghqja_`lW VKYl]flW VOjY\]eYjcW N][mjalq <_j]]e]fl ak _jYfl]\ af [gfbmf[lagf oal` l`] k][mjalq afl]j]kl
_jYfl]\ lg l`] >gddYl]jYd <_]fl hmjkmYfl lg l`] N][mjalq <_j]]e]fl Yf\ ]Y[` BjYflgj `]j]Zq
Y[cfgod]\_]k Yf\ Y_j]]k l`Yl l`] ja_`lk Yf\ j]e]\a]k g^ l`] >gddYl]jYd <_]fl oal` j]kh][l lg l`] k][mjalq
afl]j]kl af l`] V>ghqja_`lW VKYl]flW VOjY\]eYjcW >gddYl]jYd eY\] Yf\ _jYfl]\ `]j]Zq Yj] egj] ^mddq k]l
^gjl` af l`] N][mjalq <_j]]e]fl, l`] l]jek Yf\ hjgnakagfk g^ o`a[` Yj] af[gjhgjYl]\ Zq j]^]j]f[] `]j]af
Yk a^ ^mddq k]l ^gjl` `]j]af. Df l`] ]n]fl l`Yl Yfq hjgnakagf g^ l`ak Nmh]jhjagjalq V>ghqja_`lW VKYl]flW
VOjY\]eYjcW N][mjalq <_j]]e]fl [gf^da[lk oal` Yfq hjgnakagf g^ l`] N][mjalq <_j]]e]fl, l`] N][mjalq
<_j]]e]fl k`Ydd _gn]jf.

        N][lagf 4.      BjYflgj M]eYafk GaYZd]. @Y[` BjYflgj `]j]Zq Y_j]]k l`Yl, Yfql`af_ `]j]af lg l`]
[gfljYjq fgloal`klYf\af_, km[` BjYflgj k`Ydd Ykkme] ^mdd Yf\ [gehd]l] j]khgfkaZadalq ^gj l`] hjgk][mlagf,
\]^]fk], ]f^gj[]e]fl gj Yfq gl`]j f][]kkYjq gj \]kajYZd] Y[lagfk af [gff][lagf oal` l`]aj V>ghqja_`lkW
VKYl]flkW VOjY\]eYjckW kmZb][l lg Y k][mjalq afl]j]kl `]j]mf\]j.



209537196 n1
               Case 19-11791-BLS      Doc 232     Filed 09/25/19      Page 134 of 139



        N][lagf 5.       >gmfl]jhYjlk. O`ak Nmh]jhjagjalq V>ghqja_`lW VKYl]flW VOjY\]eYjcW N][mjalq
<_j]]e]fl eYq Z] ]p][ml]\ af Yfq fmeZ]j g^ [gmfl]jhYjlk Yf\ Zq \a^^]j]fl hYjla]k af k]hYjYl]
[gmfl]jhYjlk, ]Y[` g^ o`a[` o`]f kg ]p][ml]\ k`Ydd Z] \]]e]\ lg Z] Yf gja_afYd Yf\ Ydd g^ o`a[` lYc]f
lg_]l`]j k`Ydd [gfklalml] gf] Yf\ l`] kYe] Y_j]]e]fl. Na_fYlmj] hY_]k eYq Z] \]lY[`]\ ^jge emdlahd]
k]hYjYl] [gmfl]jhYjlk Yf\ YllY[`]\ lg Y kaf_d] [gmfl]jhYjl.

         N][lagf 6.     Bgn]jfaf_ GYo. H<=G GID9FDF=CF=HM O7CDMF=;<HP OD5H9BHP
OHF589A5F?P G97IF=HM 5;F99A9BH 5B8 H<9 F=;<HG 5B8 C6@=;5H=CBG C: H<9
D5FH=9G <9F9HC G<5@@ 69 ;CJ9FB98 6M' 5B8 7CBGHFI98 5B8 =BH9FDF9H98 =B
577CF85B79 K=H<' H<9 @5K C: H<9 GH5H9 C: B9K MCF? K=H<CIH F9:9F9B79
HC 7CB:@=7HG C: @5K DFCJ=G=CBG $CH<9F H<5B G97H=CB 0(,/+, C: H<9 B9K
MCF? ;9B9F5@ C6@=;5H=CBG @5K%) Df Y\\alagf, l`] hjgnakagfk g^ N][lagf 8.6, 8.7, 8.8 Yf\
8.12 g^ l`] N][mjalq <_j]]e]fl Yj] af[gjhgjYl]\ `]j]af Zq j]^]j]f[], mutatis mutandis.

                                 VNDBI<OPM@ K<B@N AJGGJRW




209537196 n1
               Case 19-11791-BLS       Doc 232      Filed 09/25/19      Page 135 of 139



          DI RDOI@NN RC@M@JA, ]Y[` BjYflgj `Yk [Ymk]\ l`ak Nmh]jhjagjalq V>ghqja_`lW VKYl]flW
VOjY\]eYjcW N][mjalq <_j]]e]fl lg Z] ]p][ml]\ Yf\ \]dan]j]\ Zq alk \mdq Yml`gjar]\ g^^a[]j Yk g^ l`] \Yl]
^ajkl k]l ^gjl` YZgn].

                                                VBM<IOJMW, Yk BjYflgj

                                                =q:
                                                IYe]:
                                                Oald]:




209537196 n1
               Case 19-11791-BLS    Doc 232     Filed 09/25/19    Page 136 of 139



                                         N>C@?PG@ D

                                              OJ

 NPK@MKMDJMDOT V>JKTMDBCOW VK<O@IOW VOM<?@H<MFW N@>PMDOT <BM@@H@IO



1.       M@BDNO@M@? V>JKTMDBCONW VK<O@IONW VOM<?@H<MFNW

VDf[dm\] M]_akljYlagf ImeZ]j Yf\ ?Yl]W

2.       V>JKTMDBCOW VK<O@IOW VOM<?@H<MFW <KKGD><ODJIN

VDf[dm\] <hhda[Ylagf ImeZ]j Yf\ ?Yl]W

3.       V>JKTMDBCOW VK<O@IOW VOM<?@H<MFW GD>@IN@N

VDf[dm\] [gehd]l] d]_Yd \]k[jahlagf g^ Y_j]]e]fl )fYe] g^ Y_j]]e]fl, hYjla]k Yf\ \Yl]*W




209537196 n1
               Case 19-11791-BLS    Doc 232    Filed 09/25/19    Page 137 of 139



                                          Exhibit B

                                          Milestones


Milestone                                                       Specified Deadline
Deadline to file Sale Motion                                    1 Business Day after Petition
                                                                Date
Deadline for Bankruptcy Court to enter Interim Order            3 Business Days after Petition
                                                                Date
Deadline for Bankruptcy Court to enter Sale Procedures Order    25 days after Petition Date
Deadline for Bankruptcy Court to enter Final Order              40 days after Petition Date
Deadline to conduct the Auction                                 45 days after Petition Date
Deadline for Bankruptcy Court to enter the Sale Order           47 days after Petition Date




                                              61
209670301 v2
               Case 19-11791-BLS   Doc 232   Filed 09/25/19   Page 138 of 139



                                       Exhibit C

                                         Budget




209670301 v2
Loot Crate, Inc.
                                                                                                                                                                                                                                                                                Confidential
DIP Forecast" 9/19/2019
                                              Actuals"">                                                                                 Forecast"">        Sale Closing   Revised DIP              Original 11 Week Period                                     9/22/2019
                                                                                                                                                                                               Original DIP
DIP Budget" Submitted September 19, 2019       8/18/2019        8/25/2019           9/1/2019           9/8/2019         9/15/2019         9/22/2019           9/29/2019        7 Week Total         Budget              Variance            Last Foreast             Current            Variance
Cash Receipts
Subscription & Vault Receipts            $      383,616    $     490,133     $      319,069     $    1,101,961    $      609,150    $      339,392     $       334,797     $      3,578,117    $      8,993,436    $     (5,415,319)   $       339,392     $"       339,392      $

Methodology Disbursements
Payroll & Employee Benefits              $      464,113    $      24,410     $      348,549     $       54,395    $      328,945    $       10,222     $       318,421     $      1,549,056    $      1,653,194    $       104,138     $         10,222    $"        10,222      $
Insurance                                "       70,929                               9,245                  5    "        8,674    "                                                88,853             109,131    "         20,279    "                   "
IT                                                    "             9,710             2,250             53,000    "          973    "                                                65,932             576,316            510,384     "       180,000                                   (180,000)
Sales Tax                                       143,383             2,176    "        8,254                       "      135,613    "                                               289,426             498,140    "       208,714     "                   "
Ordinary Course Professionals                         "                               5,000             24,043                "50                                15,000              44,093              95,000             "50,907                   "                     "
Total Methodology Disbursements          $      678,425    $      36,296     $      373,297     $      131,443    $      474,256    $       10,222     $       333,421     $      2,037,360    $      2,931,782    $       894,422     $       190,222     $         10,222      $       (180,000)
Non"Methodology Disbursements
Facilities & Supplies                    $            " $           2,241    $       49,463     $       19,034    $       27,589 $           1,000     $         1,000     $        100,327    $        198,900    $        98,573     $         1,000     $"         1,000      $
Marketing                                "            " "                                               25,000            12,732            40,000              40,000              117,732             478,376            360,643              40,000     "         40,000
Shipping & Fulfillment                                "             8,615            68,098             21,829           178,977           700,698             269,119            1,247,336           3,640,805          2,393,469             700,698     "        700,698
Licensor                                 "            " "                    "                                    "       35,962 "                                                    35,962            789,970    "       754,007     "                   "
Product                                  "      (26,728)                            117,321            181,467           186,887           477,933             200,457            1,137,337           2,370,531          1,233,195             477,933     "        477,933
Contractor                                        2,040             4,000             4,000             15,818    "       62,648 "                                                    88,507             48,000    "       (40,507)    "                   "
Other G&A                                         3,149               185             6,131             18,821            (2,006)             2,500               2,500              "31,280                               (31,280)               2,500               "2,500
                                                                                                                                                                                                                                                                                                     Case 19-11791-BLS




Total Non"Methodology Disbursements      $      (21,538) $        15,041     $      245,013     $      281,969    $      502,790    $    1,222,131     $       513,076     $      2,758,482    $      7,526,582    $     4,768,100     $      1,222,131    $"      1,222,131     $
Operating Cash Flow                      $     (273,270) $       440,191     $     (299,242) $         688,586    $     (367,547) $       (892,962) $          (511,700)   $     (1,215,944)   $     (1,464,928) $         248,983     $     (1,072,962) $          (892,962) $          180,000
Cumulative Operating Cash Flow                 (273,270)         166,921           (132,321)           556,265           188,718          (704,244)          (1,215,944)         (1,215,944)         (1,464,928)           248,983
Non"Operating Disbursements
Sales Tax Payment Plans                  $"            "   $"                $"                 $                 $"      45,335    $"                 $                   $         45,335    $        603,617    $"      558,282     $"                  $"                    $
                                                                                                                                                                                                                                                                                                     Doc 232




Deferred Revenue Release                               "         510,792            931,343            215,244           172,411           167,793             106,361            2,103,943           3,188,297          1,084,354             167,793              "167,793
Total Non"Operating Disbursements        $             "   $     510,792     $      931,343     $      215,244    $      217,746    $      167,793     $       106,361     $      2,149,278    $      3,791,914    $     1,642,636     $       167,793     $"       167,793      $
Restructuring Costs
Debtor Counsel                           $"            "   $"                $"                 $"                $"                $                  $       910,000     $        910,000    $        950,000    $"       40,000     $"                  $"                    $
Debtor Advisors                          "             "                     "        4,780     "                                          332,004             605,000              941,784           1,010,000             68,216               10,000             332,004              322,004
Secured Lender Advisors                  "             "   "                 "                  "                 "                                            500,000              500,000             666,667    "       166,667     "                   "
Board Member Fees                        "             "                             17,215     "       33,333    "                                             53,333              103,881             160,000    "        56,119     "                   "
UCC                                      "             "   "                 "                  "                 "                                            425,000              425,000             250,000    "      (175,000)    "                   "
US Trustee Fees                          "             "   "                 "                  "                 "                                            125,000              125,000    "        125,000    "                   "                   "
Critical Vendors                         "             "                     "       80,800     "                 "                 "                                                80,800           1,000,000             919,200    "       209,600                                   (209,600)
                                                                                                                                                                                                                                                                                                     Filed 09/25/19




Accrued Expenses                         "             "   "                 "                  "                 "                                           1,096,869    "      1,096,869                        "     (1,096,869)   "                   "
DIP Interest                             "             "   "                 "                  "                 "                 "                  "                                                89,367     "         89,367    "                   "
Wind Down Costs                                        "                "                  "                 "                  "                                35,000              "35,000                                (35,000)
                                                                                                                                                                                                                            "                         "                     "
Total Restructuring Costs                $"            "   $                 $      102,795     $"      33,333    $                 $      332,004     $      3,750,202    $      4,218,334    $      4,251,034    $        32,700     $       219,600     $        332,004      $     ( 112,404)
Total Disbursements                      $      656,887    $     562,128     $    1,652,448     $      661,989    $    1,194,792    $    1,732,151     $      4,703,059    $     11,163,454    $    18,501,312     $     7,337,857     $      1,799,746    $       1,732,151     $        67,596
Net Cash Flow                            $     (273,270) $       (70,601) $       (1,333,379) $         440,008 $        (585,293) $     (1,392,759) $       (4,368,263)   $     (7,583,556)   $     (9,507,875) $       1,924,319     $     (1,460,355) $        (1,392,759) $           67,596
Cumulative Net Cash Flow                       (273,270)        (343,871)         (1,677,250)        (1,237,242)       (1,822,535)       (3,215,294)         (7,583,556)         (7,583,556)         (9,507,875) $       1,924,319
Beginning Cash (Book)                    $       21,718    $    1,096,049    $    1,025,449     $      692,069    $    1,132,077    $      546,785     $       154,026     $"        21,718    $                   $        (21,718)   $       182,027     $        546,785      $       364,757
Net Cash Flow                                  (273,270)          (70,601)        (1,333,379)          440,008          (585,293)        (1,392,759)         (4,368,263)         (7,583,556)         (9,507,875)         (1,924,319)         (1,460,355)          (1,392,759)             67,596
DIP Draw (Repayment)                          "1,347,601                          "1,000,000                 "                           1,000,000            4,400,000           7,747,601           9,607,875          1,860,274            1,500,000            1,000,000             500,000
                                                                                                                                                                                                                                                                                                     Page 139 of 139




Ending Cash (Book)                       $    1,096,049    $    1,025,449    $      692,069     $    1,132,077    $      546,785    $      154,026     $       185,763     $       185,763     $       100,000     $        (85,763)   $       221,672     $        154,026      $        (67,647)
Debt Rollforward
Beginning DIP Balance                    $             "   $    1,347,601    $    1,347,601     $    2,347,601    $    2,347,601    $    2,347,601     $"     3,347,601    $"                  $"                  $                   $      2,347,601    $"      2,347,601     $
DIP Draw (Repayment)                     "    1,347,601                      "    1,000,000     "                                        1,000,000            4,400,000           7,747,601           9,607,875          1,860,274            1,500,000            1,000,000             500,000
DIP Interest                                           "                "                  "                 "                  "                                29,530              "29,530                               (29,530)
                                                                                                                                                                                                                           "                          "                    "
Ending DIP Balance                       $    1,347,601    $    1,347,601    $    2,347,601     $    2,347,601    $    2,347,601    $    3,347,601     $      7,777,131    $      7,777,131    $      9,607,875    $     1,830,744     $      3,847,601    $       3,347,601     $       500,000
